Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 1 of 334




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3747-NRN

  KEVIN O’ROURKE,
  NATHANIEL L. CARTER,
  LORI CUTUNILLI,
  LARRY D. COOK,
  ALVIN CRISWELL,
  KESHA CRENSHAW,
  NEIL YARBROUGH and
  AMIE TRAPP,

        Plaintiffs,

  v.

  DOMINION VOTING SYSTEMS, INC., a Delaware corporation,
  FACEBOOK, INC., a Delaware corporation,
  CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
  MARK E. ZUCKERBERG, individually,
  PRISCILLA CHAN, individually,
  BRIAN KEMP, individually,
  BRAD RAFFENSPERGER, individually,
  GRETCHEN WHITMER, individually,
  JOCELYN BENSON, individually,
  TOM WOLF, individually,
  TONY EVERS, individually,
  ANN S. JACOBS, individually,
  MARK L. THOMSEN, individually,
  MARGE BOSTELMAN, individually,
  JULIE M. GLANCEY, individually,
  DEAN KNUDSON, individually,
  ROBERT F. SPINDELL, JR., individually, and
  DOES1-10,000,

        Defendants.
  ______________________________________________________________________________

   DEFENDANTS GOVERNOR GRETCHEN WHITMER AND SECRETARY OF STATE
      JOCELYN BENSON’S REPLY IN SUPPORT OF MOTION FOR SANCTIONS

                                      EXHIBIT LIST
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 2 of 334




        A.    7/12/21 Transcript, King, et al. v. Whitmer, et al., Case No. 20-13134 (E.D.
              Mich.) (Parker, J.)
        B.    Michigan Senate Oversight Committee Report
        C.    Audit of the November 3, 2020 General Election
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 3 of 334




                            EXHIBIT A
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 4 of 334




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

        TIMOTHY KING, MARIAN ELLEN SHERIDAN,
        JOHN EARL HAGGARD, CHARLES JAMES RITCHARD,
        JAMES DAVID HOOPER and DAREN WADE RUBINGH,
                            Plaintiffs,


        V.                                      CIVIL ACTION
                                                NO. 20-cv-13134
        GRETCHEN WHITMER, in her official capacity
        As Governor of the State of Michigan
        JOCELYN BENSON, in her official capacity
        As Michigan Secretary of State, the Michigan
        BOARD OF STATE CANVASSERS,
                             Defendants,

        And

        THE DEMOCRATIC NATIONAL COMMITTEE and THE
        MICHIGAN DEMOCRATIC PARTY, and ROBERT DAVIS
        And THE CITY OF DETROIT,
                            Intervenors,

        And

        SCOTT HAGERSTROM, JULIA HALLER,
        ROBERT JOHNSON, L. LIN WOOD, HOWARD
        KLEINHENDER, SIDNEY POWELL, and GREGORY ROHL,
                            Intersted Parties,
        And

        MICHIGAN STATE CONFERENCE NAACP,
                            Amicus.
        ____________________________________________/

                                  MOTION HEARING
                       BEFORE THE HONORABLE LINDA V. PARKER
                           United States District Judge
                                 Detroit, Michigan
                               Monday, July 12, 2021

                   (All parties appearing via videoconference.)
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 5 of 334




        APPEARANCES:

        •GREGORY J. ROHL
        The Law Offices of Gregory J. Rohl, P.C.
        41850 W. 11 Mile Road
        Suite 110
        Novi, MI 48375
        248-380-9404
        Email: greg@rohllaw.com

                  On behalf of Plaintiffs King, Sheridan, Haggard,
        Ritchard, Hooper, and Rubingh.

        •HEATHER MEINGAST
        Michigan Department of Attorney General
        Civil Litigation, Employment & Elections Division
        PO Box 30736
        Lansing, MI 48909
        517-335-7659
        Email: meingasth@michigan.gov

                   On behalf of Defendant, Jocelyn Benson.

        •DAVID H. FINK, NATHAN J. FINK
        Fink Bressack PLLC
        38500 Woodward Ave.
        Suite 350
        Bloomfield Hills, MI 48304
        248-971-2500.
        Email: dfink@finkbressack.com, nfink@finkbressack.com

                   On behalf of Intervenor, City of Detroit.

        •MARY ELLEN GUREWITZ
        Cummings & Cummings Law PLLC
        423 North Main Street
        Suite 200
        Royal Oak, MI 48067
        313-204-6979
        Email: megurewitz@gmail.com.

                  On behalf of the Defendant Intervenors, Democratic
        National Committee and the Michigan Democratic Party.
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 6 of 334




        APPEARANCES, cont'd:

        •SCOTT R. ELDRIDGE
        Miller, Canfield
        One Michigan Avenue
        Suite 900
        Lansing, MI 48933-1609
        517-483-4918
        Email: eldridge@millercanfield.com

                  On behalf of the Defendant Intervenors, Democratic
        National Committee and the Michigan Democratic Party.

        •ANDREW A. PATERSON , JR.
        46350 Grand River Ave.
        Novi, MI 48374
        248 568-9712
        Email: aap43@hotmail.com

                   On behalf of Defendant Intervenor, Robert Davis.

        •DONALD D. CAMPBELL, PATRICK K. McGLINN
        Collins, Einhorn
        4000 Town Center
        Suite 909
        Southfield, MI 48075-1473
        248-355-4141
        Email: donald.campbell@ceflawyers.com,
        patrick.mcglinn@ceflawyers.com

                  On behalf of Interested Parties, Rohl, Hagerstrom,
        Haller, Johnson, Wood, Kleinhendler, Powell.

        •THOMAS M. BUCHANAN
        Winston & Strawn, LLP.
        1901 L. Street NW.
        Washington DC 20036
        (202)282-5787
        Email: Tbuchana@winston.com

                   On behalf of Interested Party, Emily Newman.




                                     - - -
                                Andrea E. Wabeke
          Certified Realtime Reporter•Federal Official Court Reporter
                   Email: federalcourttranscripts@gmail.com
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 7 of 334




                                       I N D E X

        Proceeding                                               Page

        Discussion of drafting of the Complaint
        & Amended Complaint.............................            20

        Discussion of Court's authority to issue
        The relief sought...............................            22

        Discussion of timing of filing
        Of the Complaint................................            34

        Discussion of Mootness..........................            42

        Discussion of the legal obligation to review
        Facts alleged in the Complaint..................            54

        Discussion of Ramsland Affidavit................            56

        Discussion of Expert Merritt....................            70

        Discussion of Expert Braynard...................            74

        Discussion of Expert Briggs.....................            75

        Discussion of Expert Watkins....................            76

        Discussion of Ramsland Affidavit................            76

        Discussion of Expert Merritt....................            77

        Discussion of whether an attorney should be
        Sanctioned for his or her failure to correct
        Or withdraw allegations that an attorney comes
        To know or came to know are untrue..............            85

        Discussion of Expert Briggs.....................            88

        Discussion of Sitto Affidavit...................          108

        Discussion of Carone Affidavit..................          122

        Discussion of Connarn Affidavit.................          135
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 8 of 334




                                   I N D E X (Cont'd)

        Proceeding                                               Page.

        Discussion of Jacob Affidvit....................          138

        Discussion of Bomer Affidavit...................          146

        Discussion of Jacob Affidvit....................          150

        Discussion of Helminen, Waskilewski
        Mandelbaum, Rose, Sitek, Posch
        Champagne & Bomer Affidvit.....................           155

        Discussion of Brunell, Spalding
        & Sherer Affidavit.............................           163

        Discussion of Larsen Affidavit..................          171

        Discussion of Gustafson Affidavit...............          176

        Discussion of Meyers Affidavit..................          184.


                               -   -   -   -   -   -   -   -

        Closing Remarks by Mr. Campbell.................          197

        Closing Remarks by Mr. Buchanan.................          203

        Closing Remarks by Mr. Wood.....................          206

        Closing Remarks by Ms. Gurewitz.................          216

        Closing Remarks by Mr. Paterson.................          217

        Closing Remarks by Mr. David Fink...............          217

        Closing Remarks by Ms. Meingast.................          230

        Closing Remarks by Ms. Powell...................          231



                                    E X H I B I T S

        Exhibit No.                        Offered               Received

                                    (None Offered)
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 9 of 334
                                                                             6

        Motion hrg.                                       7/12/2021

   1                     Detroit, Michigan

   2                     July 12, 2021

   3                     8:36 a.m.

   4                                  -   -   -    -

   5               THE CLERK:    The United States District Court for the

   6    Eastern District of Michigan is now in session, the Honorable

   7    Linda V. Parker presiding.

   8               Your Honor, the Court calls civil matter 20-13134,

   9    Timothy King and others versus Governor Whitmer and others.

  10    Today is the date and time set for a motion hearing in this

  11    matter.

  12               THE COURT:    I'd like counsel please to place their

  13    names on the record, and I will start first with counsel for

  14    Plaintiffs' counsel.

  15               MR. ROHL:    Thank you, your Honor.         Good morning.   For

  16    the record, may it please the court, Greg Rohl on behalf of

  17    Plaintiffs.

  18               THE COURT:    All right.       Mr. Rohl, thank you.

  19               MR. CAMPBELL:     Thank you, your Honor.

  20    Donald Campbell here on behalf of the following lawyers:

  21    Sidney Powell, Howard Kleinhendler, Greg Rohl, Scott

  22    Hagerstrom, Julia Haller, Brandon Johnson, and Lin Wood.           All

  23    of them are here pursuant to your order.

  24               THE COURT:    All right.       Thank you.

  25               And what about Mr. McGlinn, is he here with us this

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 10 of 334
                                                                              7

         Motion hrg.                                      7/12/2021

    1    morning?

    2                MR. CAMPBELL:   Yes, I'm sorry.     Mr. McGlinn is here.

    3    He's co-counsel with me.      He is in the same room.     He does not

    4    have a separate video feed.      He can hear things off of this

    5    computer.   If necessary, he can even come and take the screen

    6    from me, but he was not going to have his own screen or his own

    7    sound to avoid any interference.

    8                THE COURT:    All right.    Thank you.

    9                And I understand that Mr. Buchanan is also

   10    representing Ms. Newman.      Is he here?

   11                MR. BUCHANAN:   Yes, I am here, and so is Ms. Newman.

   12                THE COURT:    Thank you.

   13                Now, I'm going to, in a sense take -- well, let me

   14    have Plaintiffs' counsel state their names for the record and

   15    let me -- let me start with Mr. Hagerstrom.          Are you here, sir?

   16                MR. HAGERSTROM:    I am.

   17                THE COURT:    State your name.

   18                MR. HAGERSTROM:    Scott Hagerstrom.

   19                THE COURT:    Ms. Haller?

   20                MS. HALLER:    Yes, your Honor.

   21                THE COURT:    State your name, please, after I've

   22    called you.

   23                MS. HALLER:    Julia Haller.

   24                THE COURT:    All right.    Mr. Brandon Johnson?

   25                MR. JOHNSON:    Yes, your Honor, Brandon Johnson.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 11 of 334
                                                                              8

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Thank you.

    2               And Ms. Stefanie Lambert.

    3               MS. LAMBERT:    Good morning, your Honor.

    4    Stefanie Lambert.

    5               THE COURT:    All right.   Your name, please, for the

    6    record.

    7               MS. LAMBERT:    Stefanie Lambert Junttila, P-71303.

    8               THE COURT:    Mr. Kleinhendler.

    9               MR. KLEINHENDLER:     Howard Kleinhendler.

   10               THE COURT:    Thank, you sir.

   11               And Ms. Newman.

   12               MS. NEWMAN:    Good morning.    Emily Newman.

   13               THE COURT:    Thank you, Ms. Newman.

   14               Ms. Powell.

   15               MS. POWELL:    Sidney Powell.

   16               THE COURT:    Thank you.

   17               And, Mr. Rohl, you've already placed your name on the

   18    record.

   19               Mr. Wood?

   20               MR. WOOD:    Yes.   This is Lin Wood, your Honor.      Good

   21    morning.

   22               THE COURT:    Good morning.

   23               All right.    Counsel, thank you very much.       Have I

   24    missed anyone?

   25               Mr. Fink, I don't recall calling your name.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 12 of 334
                                                                              9

         Motion hrg.                                      7/12/2021

    1               MR. DAVID FINK:    No, your Honor.     I am counsel for

    2    the City of Detroit, and also with me is my partner and son.          I

    3    have to mute so I don't get feedback.

    4               THE COURT:    Thank you.   All right.

    5               MR. NATHAN FINK:     Good morning, your Honor, Nathan

    6    Fink on behalf of the Intervenor Defendant, City of Detroit.

    7               THE COURT:    All right.   Thank you.

    8               And do we have counsel on the line for the State

    9    defendants?

   10               MS. MEINGAST:    Yes, your Honor.     Assistant Attorney

   11    General Heather Meingast on behalf of Governor Whitmer and

   12    Secretary Benson.

   13               THE COURT:    Thank you very much.

   14               And I see -- I'm sorry, Ms. Gurewitz.

   15               MS. GUREWITZ:    Yes.   Mary Ellen Gurewitz, on behalf

   16    of the Michigan Democratic Party and the Democratic National

   17    Committee.

   18               MR. ELDRIDGE:    Good morning, your Honor.

   19    Scott Eldridge, also on behalf of the DNC and the MDP.

   20               THE COURT:    And, Mr. Davis, are you here with counsel

   21    today, sir?

   22               MR. DAVIS:    Yes, your Honor.    Mr. Paterson is on the

   23    line, your Honor.

   24               THE COURT:    All right.   Thank you.    You can -- so

   25    Robert Davis is here, and your counsel is Mr. Paterson.          Okay.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 13 of 334
                                                                            10

         Motion hrg.                                      7/12/2021

    1    He is not -- I see that his square appears, but I don't hear

    2    him.    All right.   Let me just make a note of that.

    3               All right.    I think I've covered everyone -- and

    4    Mr. Owen, Jason Owen.

    5               INTERNET TECHNICIAN:     Good morning, Judge.     I'm IT

    6    support.

    7               THE COURT:    Thank you, Mr. Owen.     Thank you very

    8    much.    Probably one the most critical individuals on this call,

    9    would you say, counsel?     All right.    Thank you, Jason.

   10                All right.   Ladies and gentlemen, thank you so much

   11    for your appearance here -- your prompt appearance, and I want

   12    to just make some opening remarks and underscore that the

   13    purpose of today's hearing is to address three pending motions

   14    for sanctions.    Those motions are as follows:      Intervening

   15    Defendant Robert Davis' motion for sanctions against Plaintiffs

   16    and Plaintiffs' counsel in which Mr. Davis seeks sanctions

   17    pursuant to the Court's inherent authority and also under 28

   18    U.S.C. 1927.

   19                The second motion for sanctions has been filed by

   20    intervening Defendant City of Detroit's motion for sanctions,

   21    for disciplinary act, for disbarment referral, and for referral

   22    to state bar disciplinary bodies, and, here, the City seeks

   23    sanctions under Rule 11 of the Federal Rules of Civil

   24    Procedure.

   25                And, finally, the State Defendants, Secretary of

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 14 of 334
                                                                            11

         Motion hrg.                                      7/12/2021

    1    State Jocelyn Benson and Governor Gretchen Whitmer, they have

    2    filed motions for sanctions under 28 U.S.C. Section 1927 in

    3    which Defendants alternatively seek sanctions under the Court's

    4    inherent authority.

    5               All right.    Now, the Court finds for this record that

    6    the referenced motions adequately put Plaintiffs and

    7    Plaintiffs' counsel on notice of the conduct alleged to be

    8    sanctionable.    Plaintiffs and their counsel have had the

    9    opportunity to respond to these allegations in their briefs.

   10    However, I've called this hearing to provide them with an

   11    additional opportunity to respond to those claims and to answer

   12    questions that I deem relevant to deciding whether Rule 11 or

   13    Section 1927 have been violated, and/or, counsel, whether the

   14    Court's inherent powers to sanction should be utilized.

   15               It bears mentioning that I recognize that there is

   16    disagreement about whether the City of Detroit followed the

   17    Safe Harbor provisions with exactitude.       Nevertheless, I want

   18    to advise Plaintiffs and Plaintiffs' counsel that Rule 11

   19    allows a court, on its own initiative, to require a party to

   20    show cause why sanctions should not be imposed under the rule

   21    and to impose Rule 11 sanctions if, after notice and a

   22    reasonable opportunity to respond, which I am providing today,

   23    the Court determines that Rule 11(b) has been violated if after

   24    that notice.

   25               I'll tell you, counsel, I do not need today to rehear

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 15 of 334
                                                                            12

         Motion hrg.                                      7/12/2021

    1    the arguments that have been advanced in the parties' briefs at

    2    this hearing.    I have thoroughly reviewed every filing.        After

    3    I ask my questions, however, I will give the parties the

    4    opportunity to make a brief statement on their own to the Court

    5    concerning the matter at hand.

    6               Now, I ordered the personal appearance at this

    7    hearing of all attorneys whose names appear on any of the

    8    Plaintiffs' pleadings and briefs because I have questions that

    9    I want to give you the opportunity to answer.        I ask counsel to

   10    provide clear and direct answers to the Court's questions, and

   11    let me be clear, that these questions are not seeking the

   12    mental impressions, conclusions, opinions, or legal theories of

   13    counsel.

   14               Each question that I ask is directed to all of the

   15    attorneys whose names appear on any of the Plaintiffs'

   16    pleadings or briefs.     I will not call out any of your

   17    individual names unless the question is specifically crafted

   18    for a particular attorney, and there are a couple of those.

   19    After I ask a question, the attorney best equipped to answer

   20    the question may respond.     When I've received a complete answer

   21    to a line of questioning, I will give all other attorneys the

   22    opportunity to comment or add to the answers on the record.

   23    Note that if no other attorneys speaks, the Court finds that --

   24    will find that all other attorneys agree with the answer that

   25    has been placed on the record.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 16 of 334
                                                                            13

         Motion hrg.                                      7/12/2021

    1               Now, that brings me, counsel, to a potential issue as

    2    we now have counsel representing counsel for Plaintiffs.          The

    3    Michigan Rules of Professional Responsibility, as I'm certain

    4    everyone on this call should know, prohibit a lawyer from

    5    representing a client if the representation will be directly

    6    adverse to another client unless the lawyer reasonably believes

    7    the representation will not adversely affect the relationship

    8    of the other client, and, secondly, each client consents after

    9    consultation.

   10               Now, at this time I would like to confirm on the

   11    record, through Mr. McGlinn and Mr. Campbell to determine -- I

   12    would like to confirm that they have addressed this potential

   13    conflict issue with their clients.

   14               MR. CAMPBELL:    I have, your Honor, and they have

   15    given me their consent to proceed.       I do also wish to make an

   16    objection, so that you have it for the record, on one of the

   17    statements that you made about proceeding on the possibility of

   18    the Court's own power with regard to Rule 11 and the show

   19    cause.

   20               THE COURT:    Yes.

   21               MR. CAMPBELL:    May I, briefly?

   22               THE COURT:    Briefly, yes.

   23               MR. CAMPBELL:    Your Honor, I believe under Rule 11(c)

   24    that the court can seek a show cause on notice prior to a

   25    dismissal.    I believe after the dismissal that is not part of

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 17 of 334
                                                                            14

         Motion hrg.                                      7/12/2021

    1    the power that the Court retains.       So I do object, on those

    2    grounds, for the Court's consideration of its own show cause.

    3                THE COURT:   Okay.   I'll make a note of that, and at

    4    this moment let me ask counsel for the Defendants if they would

    5    like to respond to that, any of counsel?        Let me start with

    6    Mr. Fink.

    7                MR. DAVID FINK:   Your Honor, the rule itself does not

    8    include that requirement.     The rule simply says on its own the

    9    court may order an attorney, law firm, or party to show cause

   10    why conduct specifically described in the order has not

   11    violated Rule 11(b).

   12                Notwithstanding that, I do want to be clear for the

   13    Court that -- and I believe the Court is aware of this -- a

   14    proper Rule 11 notice was sent to all of the parties, all of

   15    the attorneys.    While they make general objections to it, the

   16    notice included a detailed motion, which was, with minor

   17    exceptions, the same motion that was filed, and we can provide

   18    that to the Court.

   19                We have met all the prerequisites for a Rule 11

   20    proceeding, with or without a request on the part or an order

   21    to show cause from the Court.      They have had several months to

   22    respond, and the issue is clearly before the Court properly

   23    today.

   24                THE COURT:   All right.   Thank you, Mr. Fink.

   25                Mr. Campbell, let me go back to you, sir.        What's the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 18 of 334
                                                                            15

         Motion hrg.                                      7/12/2021

    1    authority for your position?

    2               MR. CAMPBELL:    Your Honor, I believe it's Rule 11(c).

    3    If you give me some time, I can probably pull it up, but I

    4    wasn't prepared to address the Court's inherent or, if you

    5    will, the Court's show cause powers because we hadn't gotten

    6    notice of that coming into this proceeding so I apologize for

    7    that so I'm going off memory.

    8               THE COURT:    All right.   I'm going to make a note of

    9    that, and, if needed, we'll come back to that.

   10               MR. CAMPBELL:    Happy to address that for the Court if

   11    need be and in writing.

   12               THE COURT:    We'll see if I need that.      Thank you.

   13               Counsel, if there are not any other comments at this

   14    point, the way I intend to proceed, I'm going to go ahead and

   15    move forward.

   16               Any other housekeeping that we need to take care of

   17    at this point?

   18               MR. BUCHANAN:    Thank you, your Honor.      This is

   19    Mr. Buchanan on behalf of Ms. Newman.

   20               THE COURT:    Yes.

   21               MR. BUCHANAN:    I don't believe my client was ever

   22    served with the papers at the time in question.         Ultimately,

   23    she became aware generally, but my client was a contract lawyer

   24    working from home, who spent maybe five hours on this matter so

   25    she really wasn't involved in, you know, when the motions were

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 19 of 334
                                                                            16

         Motion hrg.                                      7/12/2021

    1    filed and lawyers were retained and pleadings were filed.          So I

    2    just want to note that.

    3               We're -- she's aware now.      She just recently hired

    4    me, and I thank the Court for getting my admission process so

    5    quickly.   Her role is de minimus; and so she was never, as I

    6    understand, sent the pleadings at the time in question.          They

    7    were served on local counsel, but she was never part of a law

    8    firm.   She is listed as "of counsel" on two of the pleadings,

    9    the first amended complaint and the complaint, but she was

   10    never an employee of that firm.      That was something that

   11    someone put on the pleadings.      She was a contract lawyer, 1099

   12    employee, who spent five hours on the matter.        I just wanted to

   13    note that for the Court.     Thank you.

   14               MR. CAMPBELL:    If I may, briefly, to add to that.       I

   15    know Mr. Fink will have a response.       It's my belief that he did

   16    serve local counsel if he used the ECF for service.          There are

   17    a number of folks who would not have received it that way.          I

   18    don't know what he says is service.       There is also the factual

   19    issue of what was served under the Safe Harbor provision versus

   20    what was filed.    That is addressed a little bit in the briefs

   21    also, your Honor, but those same circumstances and situations

   22    would apply.

   23               So that when he says this was properly served and

   24    this is a proper Rule 11 motion on behalf of the City, we, of

   25    course, have the initial issue of whether the City, as an

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 20 of 334
                                                                            17

         Motion hrg.                                      7/12/2021

    1    intervenor, is a proper party to bring a Rule 11, at least in

    2    this matter at all, and, secondly, I'm not sure what he means

    3    by service.   So I don't want my silence to be a confirmation of

    4    that.   So, with that, I've made my remarks.       Thank you.

    5               THE COURT:    Mr. Fink.

    6               MR. DAVID FINK:    Your Honor, I have and can provide

    7    to the court -- I'm not sure how to do this, but we can -- I've

    8    got it -- I can provide it in a PDF.       I have letter, which was

    9    sent by first class mail, and it identifies, among the

   10    addressees at Sidney Powell's office, Sidney Powell,

   11    Emily Newman, Julia Haller, and Brandon Johnson.         They're all

   12    included on an e-mail that was sent -- and, I'm sorry, a letter

   13    that was sent by first class mail to Sidney Powell, P.C., at

   14    2911 Turtle Creek Boulevard, Suite 300, in Dallas, Texas.

   15               The issue has never been raised before in this case.

   16    We have not heard from anybody claiming that somebody or that

   17    any one of these parties did not receive the Rule 11 notice.

   18    This is hardly the time to suddenly say they didn't receive it.

   19    We did -- and we also sent it by e-mail.

   20               What I can't confirm for the Court right now, because

   21    I'm not set up, but we're trying to find it, is whether the

   22    e-mail was directly sent to Ms. Newman.       It was definitely sent

   23    to the parties who we had e-mail addresses for, but I don't

   24    believe, at the time, we may not have had an e-mail address for

   25    Ms. Newman, but we definitely sent it to her first class mail.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 21 of 334
                                                                            18

         Motion hrg.                                      7/12/2021

    1                THE COURT:   All right.   That sounds like something

    2    we're obviously going to need to sort that out, and I will

    3    determine, before this proceeding is over, to what extent, if

    4    any, I'm going to need any briefs on it, all right, but it's a

    5    flagged issue.

    6                Yes, Mr. Fink.

    7                MR. DAVID FINK:   Would the Court like us to provide a

    8    PDF to the Court right now of the -- and I'm not sure how to

    9    produce things on this record, but we can produce a PDF of the

   10    notice.

   11                THE COURT:   Mr. Flanigan, would that be a

   12    screen-sharing issue?     Is that something -- I don't know if we

   13    can do that through Mr. Fink is my question.

   14                THE CLERK:   He should be able to screen share.

   15                THE COURT:   Okay.   Do you know how to do that,

   16    Mr. Fink?

   17                MR. DAVID FINK:   Fortunately, the younger Mr. Fink

   18    probably does.

   19                THE COURT:   Okay.

   20                MR. DAVID FINK:   I'm going to mute for a second so he

   21    can talk to me about technology.

   22                THE COURT:   Yeah, just a few seconds, because I think

   23    I really want to move forward, and it's something -- but let's

   24    just -- I'll give you a couple minutes -- just 60 seconds.          How

   25    about that?    Yeah.   Honestly, it is something that can be

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 22 of 334
                                                                            19

         Motion hrg.                                      7/12/2021

    1    docketed, Mr. Fink -- let me let him -- Mr. Fink.

    2               MR. DAVID FINK:    Yes, your Honor.

    3               THE COURT:    I think the better way to do this is go

    4    ahead and docket what you have, and the Court will take a look

    5    at it, and others can do the same, and I'll advise whether or

    6    not there needs to be any briefing on that issue.         Okay?

    7               MR. DAVID FINK:    Yes, your Honor, I understand.       My

    8    son even knows how to docket.

    9               THE COURT:    Duly noted.    All right.

   10               MR. BUCHANAN:    Your Honor, one quick point.      I'm not

   11    disputing Mr. Fink's representations of, you know, sending it

   12    to Sidney Powell's office.       My client was working from home in

   13    Washington, D.C., a fact Mr. Fink would not have been aware of.

   14    Again, she was a contract lawyer.       She was listed on the

   15    pleading as being at the location or at least "of counsel" at

   16    Ms. Powell's office, but she really was not of counsel.           It was

   17    just, you know, recorded, but so that's my point that she --

   18               THE COURT:    Okay.    Fair enough.

   19               MR. BUCHANAN:    She did not receive it.      Thank you.

   20               MR. DAVID FINK:    Your Honor, may I very briefly speak

   21    to that point, very briefly, because it's a theme that runs

   22    through the entire case for us, and that is counsel knew that

   23    she had been presented as being an attorney representing the

   24    Plaintiffs.   She knew that her address was provided to the

   25    court in the manner it was provided.       It was not our obligation

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 23 of 334
                                                                            20

         Motion hrg.                                      7/12/2021

    1    or ability to do any kind of investigation.        It was her

    2    responsibility to no longer use the privilege she had as an

    3    attorney to endorse this case without coming forward.

    4               I know, your Honor, perhaps I'm getting carried away.

    5    I apologize.    I just want to say it's a theme that's going to

    6    come up all through this.

    7               THE COURT:    Okay.   It's -- I have been duly noted,

    8    counsel, and we will address that in due course.         File what

    9    you -- docket what you need to docket and we'll pick it up from

   10    there, all right?

   11               All right.    Anything else before the Court proceeds?

   12    Good.   Thank you.

   13               All right.    My first question to Plaintiffs' counsel

   14    is:   Who wrote the complaint or the amended complaint in this

   15    matter?

   16               MR. CAMPBELL:    Your Honor, this is Don Campbell.

   17    You said "Plaintiffs' counsel."      This is counsel for

   18    Plaintiffs' counsel.     I think I am in the best position to give

   19    the initial answer to the Court on that, if I may?

   20               THE COURT:    You may.

   21               MR. CAMPBELL:    Thank you.    If you're looking for the

   22    principal author, it would be Howard Kleinhendler.         If you're

   23    looking for the lawyer who worked closest with him, it's

   24    Sidney Powell.

   25               THE COURT:    Okay.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 24 of 334
                                                                            21

         Motion hrg.                                      7/12/2021

    1                MR. CAMPBELL:   Between them, it is their work product

    2    primarily, if you will.     There are others who helped, some very

    3    briefly, as Mr. Buchanan mentioned, some only on the amended

    4    complaint.    That's Brandon Johnson, again, only with some

    5    research, but in terms of the folks who helped to draft or,

    6    really, the final product that gets filed in Michigan is

    7    primarily a product of Sidney Powell and of

    8    Howard Kleinhendler.

    9                THE COURT:    All right.   Does anybody else want to add

   10    to that?

   11                All right.    Thank you.   Let's move --

   12                MR. WOOD:    Your Honor, may I?   Your Honor, this is

   13    Lin Wood.

   14                THE COURT:    Yes, sir.

   15                MR. WOOD:    If I might answer.   I played absolutely no

   16    role in the drafting of the complaint.

   17                THE COURT:    Okay.

   18                MR. WOOD:    Just to be clear.

   19                MR. CAMPBELL:   All my clients agree on that, your

   20    Honor.

   21                THE COURT:    Okay.   Is there anybody else that feels

   22    that they played no role in the drafting of the complaint?

   23                MS. NEWMAN:    Your Honor --

   24                MR. BUCHANAN:   Yes, your Honor.     My client,

   25    Emily Newman, as I said, spent a total of five hours.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 25 of 334
                                                                            22

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Okay.   We're fine.    I'm clear on that.

    2    I'm clear on that.    I think -- you know what?      I think I've got

    3    a straight -- a good enough, clear answer from Mr. Campbell.          I

    4    understand that Mr. Wood has not played any role in that, but

    5    under -- the answer that I am taking is, is that

    6    Mr. Howard Kleinhendler, as well as Ms. Sidney Powell, were the

    7    principal drafters of the complaint.       All right.

    8               MS. NEWMAN:    Your Honor, the Court should note -- I'm

    9    sorry, your Honor.    The Court should know that I did not play a

   10    role in drafting the complaint.

   11               THE COURT:    I'm very -- yes, it's clear from the

   12    record.   It's clear from the record that you have not.         So the

   13    complaint or the amended complaint in this matter were drafted

   14    principally by Mr. Howard Kleinhendler and Ms. Sidney Powell.

   15                The Court is moving on.

   16                All right.   Let's talk about -- I'd like to now talk

   17    about the relief that the complaint -- the amended complaint

   18    seeks, and I ask this question to counsel for Plaintiffs'

   19    counsel, or Plaintiffs' counsel, and you all can decide who you

   20    feel is best equipped to answer the question, and the first

   21    question is:

   22                What authority enabled this Court to issue any of the

   23    relief sought in this case, such as decertifying the election

   24    results or declaring an outcome that is different than that

   25    which was declared by the State?

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 26 of 334
                                                                            23

         Motion hrg.                                      7/12/2021

    1               MR. CAMPBELL:    Well, your Honor, I guess, first, you

    2    start with the Constitution of the United States; secondly,

    3    Bush v Gore decided 20 years earlier.       That was a case where

    4    the court ordered the State of Florida to stop a count and

    5    decided the 2000 presidential election.

    6               Since that time, there have been other cases that

    7    have been developed under the Bush v Gore doctrine.          This idea

    8    that, again, was not invented in Bush v Gore but has existed

    9    since the founding fathers put it into the Constitution, and

   10    that is that the court has a role to play in challenges and

   11    deciding those challenges on due process grounds, on the

   12    Eleventh Amendment, looking at the electors clause and the

   13    Twelfth Amendment.    So those things which came up, and which

   14    there was another Bush v The Board of Canvassers.         I believe

   15    that it was decided at the same time.       I have that cite from

   16    one of the briefs that we have.      So, again, another example of

   17    where the court did take into consideration.        Of course,

   18    ultimately, Bush v Gore decided the election, and other suits

   19    were no longer necessary to be held.

   20               There's also the Carson case from the Eighth Circuit,

   21    and I understand -- and I, of course, read your opinion, your

   22    Honor, that this Court has adopted the dissent from Carson,

   23    but, as you can rightly imagine, a lawyer bringing the majority

   24    opinion as part of the basis for the bringing of the action is

   25    not unusual, extraordinary, and certainly shouldn't expose

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 27 of 334
                                                                            24

         Motion hrg.                                      7/12/2021

    1    anybody to sanctions simply because they were unable to

    2    determine ahead of time that this Court would choose to follow

    3    the dissent.

    4               Judge, I can't, obviously, distill down into a few

    5    moments all of the authorities that were placed in the motion.

    6    I do want to point out to the Court, because the Court

    7    identified in its order, the relief that was requested, and it

    8    identified relief that was in the amended complaint, but in the

    9    request, the motion, actually, for the restraining order, there

   10    were, as I recall -- and I hope I have this accurately -- at

   11    Page 16 of what would have been, I believe, ECF 7, there were

   12    three requests, decertify or stay the delivery of the vote

   13    count and results, conserve the status quo, and, thirdly,

   14    impound the voting machines, and that was the -- those were the

   15    great relief requested within the motion.

   16               I should also point out the names on the motion were

   17    Sidney Powell, Greg Rohl, Scott Hagerstrom, and

   18    Howard Kleinhendler.     The other lawyers do not appear on that

   19    document when it was filed.      So I hope that's a response --

   20    responsive to the Court's question.

   21               THE COURT:    What is the authority, specifically, that

   22    allows a court to decertify an election?        I mean what specific

   23    case are you looking at?

   24               MR. CAMPBELL:    Well, again, if you're looking at

   25    cases, I would say it's Bush v Gore.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 28 of 334
                                                                            25

         Motion hrg.                                      7/12/2021

    1                Now, it is, in some respects, the obverse, right?         In

    2    Bush v Gore, it was a direction to stop an election count.          If

    3    you have the authority to stop an election count, I think it's

    4    a reasonable inference to believe that the Court has the

    5    authority to start a count.      And, again, if that theory is

    6    wrong -- and in this case you ruled the Sixth Circuit didn't

    7    disturb that.    The U.S. Supreme Court didn't disturb that.        My

    8    clients are lawyers.     They understand that, and they respect

    9    that.   That's the ruling in this case, but until you gave that

   10    ruling, Judge, I don't think that result was as obvious as the

   11    Defense has made it out to be.

   12                And I have more arguments about that, but I'll

   13    reserve that.    You haven't asked me that question yet.

   14                THE COURT:   You feel that based upon basically an

   15    extrapolation of a court's ruling you can conclude the direct

   16    opposite?   If it's A, then it could be B.       I don't really

   17    understand that.

   18                Let me get the Defenses' thoughts on that.       Let me

   19    hear -- I'll hear from Mr. Fink, and then I'd like to hear from

   20    Ms. Meingast and Ms. Gurewitz.      Go ahead.

   21                No, I'm sorry.    I'm sorry, Ms. Gurewitz.     I'm just

   22    looking at those -- the State Defendants' counsel and the

   23    Intervening Defendants', including Mr. Fink.

   24                Go ahead, Mr. Fink.

   25                MR. DAVID FINK:    Your Honor, in this case the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 29 of 334
                                                                            26

         Motion hrg.                                      7/12/2021

    1    Plaintiffs chose to ignore centuries of precedent.         They chose

    2    to ignore the procedures that are in place.        They did not

    3    seek -- the Trump campaign did not seek, nor did any of the

    4    Plaintiffs, a recount.     Instead, they tried, somehow, to

    5    collaterally attack everything that had happened.         There was no

    6    basis.

    7               This Court's opinion and order of December 7th, 2020,

    8    extremely well and properly addressed the weakness of all of

    9    the claims.   I'm happy to argue or respond to any specific one,

   10    but there was no basis for what was argued here.         This was,

   11    from the beginning to the end, an attempt to get a message out

   12    that was extrajudicial.     They were trying to use the court to

   13    get a message out.    We could not find a basis in law for what

   14    they were trying to do.

   15               THE COURT:    Ms. Meingast.

   16               MS. MEINGAST:    Thank you, your Honor.

   17               I would agree with Mr. Fink.      You know, I think we've

   18    argued in the numerous briefs that were submitted here really

   19    Bush v Gore was not even applicable to this case on a

   20    substantive theory of dilution.      That wasn't even really what

   21    was pled here, and to the extent Bush v Gore has any meaning

   22    for being able to stop, you know, a vote, stop ballots being

   23    counted, that's not what happened here.       Here we went all the

   24    way through vote counting, all the way through canvassing, and

   25    all the way through certification, and all the way of sending

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 30 of 334
                                                                            27

         Motion hrg.                                      7/12/2021

    1    the slate of electors to the U.S. archivist before this case

    2    was even filed.

    3                So I don't believe that Bush v Gore has any support

    4    for disenfranchising millions of Michigan voters after the

    5    election has already been certified through our processes, and,

    6    as Mr. Fink pointed out, the proper recourse here, with respect

    7    to these claims of fraud and misconduct in the election --

    8    which of course we disagree with -- was to seek a recount.

    9    That's the ordinary process.      You go and ask for a recount.

   10    That's the remedy for mistake or fraud in the results of an

   11    election.   That's the process that should have been pursued

   12    here.   It was not.

   13                We even have processes for filing a challenge if you

   14    think that the voting equipment malfunctions, and neither of

   15    those processes occurred.

   16                It's our position that Bush v Gore isn't applicable

   17    and that the relief requested here is essentially undoing an

   18    election and asking this Court to choose a new winner is

   19    unprecedented and unsupported by any case law extant.         Thank

   20    you.

   21                THE COURT:   Thank you -- and hang on, Mr. Campbell.

   22                Mr. Davis, do you want to be heard on this issue or

   23    your counsel, Mr. Paterson?

   24                MR. DAVIS:   I'm not sure if Mr. Paterson's audio is

   25    working properly.     So, your Honor, if you can try and      -- I

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 31 of 334
                                                                            28

         Motion hrg.                                      7/12/2021

    1    defer to my counsel.

    2               THE COURT:    Well, I mean I'm here.     Mr. Paterson, can

    3    you hear the Court?     All right.

    4               Mr. Campbell, what -- we don't have to -- I've asked

    5    the question.    You've given me the answer.      I've heard from

    6    defense counsel.

    7               MR. CAMPBELL:    Would the Court allow me to give two

    8    quick cites, one from the Eastern District of Michigan?

    9               THE COURT:    Okay.

   10               MR. CAMPBELL:    -- and one from Colorado.

   11               So the first from the Eastern District of Michigan is

   12    Stein versus Thomas, 222 F.Sup.3d 539.       This was cited in the

   13    briefing as well, and, there this Court said, "The fundamental

   14    right of vote by plaintiffs, the right to vote," and, "To have

   15    that vote conducted and counted accurately."

   16               This Court began its order dismissing the request for

   17    the injunction by saying, "The right to vote is sacred, and

   18    it's uniquely American."     In fact, it's this aspect of having

   19    the count conducted and challenged by petition to the judiciary

   20    that is uniquely American.

   21               Everybody -- a lot of folks vote.       Nazi Germany had

   22    plebiscites.    The Soviets had regular voting.      Even Hugo Chavez

   23    let you vote for him as many as times as you wanted.         That's

   24    not uniquely American.     What's uniquely American is the ability

   25    to challenge it, to address that and petition to this court.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 32 of 334
                                                                            29

         Motion hrg.                                      7/12/2021

    1    That's what Bush v Gore decided.      It decided that the court can

    2    get involved, must get involved under the Constitution.

    3               So the other -- the continuation of that quote is,

    4    "And to have the vote conducted and counted accurately is the

    5    bedrock of our nation.     Without elections that are conducted

    6    fairly and perceived to be fairly conducted, public confidence

    7    in our political institutions will swiftly erode."

    8               It is the executive that did the counting, and that

    9    was the issue here.     They created the issues that disrupted

   10    elements of society that resulted, in this instance, in a case

   11    being brought to the court, as it should be in our democracy

   12    and in our republic.

   13               The other case, by the way, is Common Cause Georgia

   14    versus Kemp.    That's 347 F.Supp.3d 1270, from 2018.        And I

   15    think I called it Georgia.      It's obviously -- I think I called

   16    it Colorado.    It's obviously Georgia.     There, the court looked

   17    at a combination of statistical evidence and witness

   18    declarations enough to demonstrate that there -- it could take

   19    some action.

   20               That's what you had here.      You had the eyewitness

   21    reports, which are dismissed by the Defendants as being

   22    uneducated statements or statements by uneducated --

   23               THE COURT:    Yeah, I'm going to get into those

   24    statements in just a minute.

   25               MR. CAMPBELL:    So those things all combine to show

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 33 of 334
                                                                            30

         Motion hrg.                                      7/12/2021

    1    that using what was available to determine a path, and then,

    2    remember, Judge -- this is very important -- three of the

    3    Plaintiffs -- and that would be King, Sheridan, and Haggard --

    4    they are not just voters.     All six of the Plaintiffs are

    5    voters, and every vote is important under the Constitution and

    6    the case law, but these three are electors.        And, in order to

    7    bring their claims, it was the consideration of counsel in this

    8    case that certain acts had to be completed by the State.          The

    9    State finally completed those on November 23rd, and this is

   10    also explained and gone over in the Supreme Court filings.          The

   11    last acts were done by November 23rd, and this case was filed

   12    on November 23rd.

   13               THE COURT:    Mr. Campbell, let me ask you something:

   14    Do you agree that the state law establishes an extensive

   15    procedure for challenging elections?

   16               MR. CAMPBELL:    Yes.

   17               THE COURT:    Did the Plaintiffs avail themselves of

   18    any of these procedures?

   19               MR. CAMPBELL:    No.

   20               THE COURT:    And why is that?

   21               MR. CAMPBELL:    Well, with regard to those procedures,

   22    in part because before the claims on behalf of the electors

   23    could be fully ripe that those processes had taken place.

   24    Again, there are a number of different claims that were

   25    pending.   You know, Judge, because it's bean cited that the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 34 of 334
                                                                            31

         Motion hrg.                                      7/12/2021

    1    U.S. Attorneys, 18 U.S. -- I'm sorry, attorneys generals, 18

    2    attorneys generals had their own claim and their own approach

    3    to this.   There are a number of other suits.       People took

    4    different paths, all seeking to get what they thought the

    5    Constitution permitted these courts to undertake on behalf of a

    6    petition to address a grievance from a citizen.         In this case,

    7    not just citizens, but at least, in the instance, of three

    8    electors and so --

    9               THE COURT:    But the procedures --

   10               MR. CAMPBELL:    (Indiscernible.)

   11               THE COURT:    The procedures --

   12               MR. CAMPBELL:    (Indiscernible.)

   13               THE COURT:    The procedures were there for them to

   14    avail themselves of, you would not -- you disagree with that?

   15               MR. CAMPBELL:    Oh, no --

   16               THE COURT:    They were --

   17               MR. CAMPBELL:    In terms of the procedures under the

   18    statutes were there, and, Judge, if this is a case that my

   19    clients, those are the lawyers, misjudged the timeline and got

   20    it wrong, then that's -- then that's what it is, but that is a

   21    long way from anything that could be sanctionable or has been

   22    argued by the Defendants, and in terms of issues --

   23               THE COURT:    Let me -- all right.     Let me -- Mr. Fink,

   24    I'm going to give everybody -- I have one more question to ask

   25    about the relief that's been sought here and then I'll give you

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 35 of 334
                                                                            32

         Motion hrg.                                      7/12/2021

    1    an opportunity to speak.

    2               MR. DAVID FINK:      Your Honor, I didn't want to speak

    3    to substance.    It wasn't substance.     It was a point of concern.

    4    That is, it appears that Sidney Powell has left the proceeding,

    5    and at least we don't see her, and I just -- I know we want all

    6    of the Plaintiffs to be present.

    7               THE CLERK:    It looks here as if she turned the camera

    8    off.

    9               THE COURT:    Okay.    All right.   There we go.   Maintain

   10    the camera, Ms. Powell, please.      I'd like to have everyone

   11    here.

   12                All right.   My question to Plaintiffs' counsel or

   13    counsel for --

   14                MR. KLEINHENDLER:     Your Honor, I apologize.    Before

   15    you move to your next question, I just wanted to add something

   16    to what Mr. Campbell said, if I may.

   17                THE COURT:   Okay.

   18                MR. KLEINHENDLER:     You asked what is the authority

   19    for the relief requested.

   20                THE COURT:   Yes.

   21                MR. KLEINHENDLER:     This Court, in the face of a claim

   22    of fraud, has inherent equitable authority to do as it sees

   23    fit.    Fraud vitiates everything, and that is another basis that

   24    this Court has.

   25                I also want to make another point that I think is

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 36 of 334
                                                                            33

         Motion hrg.                                      7/12/2021

    1    escaping, particularly what Ms. Meingast had mentioned.          There

    2    was no way on this planet that the electors could have used the

    3    State of Michigan electoral processes, because that's not what

    4    they were trying to accomplish.      What they were trying to

    5    accomplish was what are their rights under the Twelfth

    6    Amendment and what are their rights heading into the vote of an

    7    electoral college, which had not yet taken place, and that was

    8    the purpose of the TRO, not to have what is typically

    9    considered -- and that's what you're hearing from the Defense.

   10    A candidate who loses an election, what resources does that

   11    specific candidate have in order to unwind or preserve his or

   12    her position?

   13               THE COURT:    Mr. Kleinhendler, do you have any case

   14    authority for the proposition of inherent equitable authority

   15    to address fraud?

   16               MR. KLEINHENDLER:     Your Honor, I haven't.      I don't

   17    have it with me.    I did look it up, your Honor, just briefly

   18    while we were here.     There is a -- there are many cases that --

   19    I would refer you to the United States Supreme Court case,

   20    United States versus Throckmorton.       It's old.   98 U.S. 61 in

   21    1878.   I believe that case states the general equitable

   22    jurisdiction that this Court has, fraud vitiates everything,

   23    and this Court has the equitable power.

   24               And I also just want to point out one other thing

   25    that Mr. Campbell --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 37 of 334
                                                                            34

         Motion hrg.                                       7/12/2021

    1               THE COURT:    I can't imagine it's been over 100 years

    2    since -- that this is --

    3               MR. KLEINHENDLER:     Sorry.   It's just the quickest

    4    case I could pull up.     There are more modern cases, and I'd be

    5    happy to present them to you, your Honor, but that's just one

    6    case that came up quickly while we are here. And --

    7               THE COURT:    That's fine.     Okay.    Let me stop you,

    8    Mr. Kleinhendler.    I'm going to move on.        I need to move on,

    9    and I want to ask, and it's relevant, too.         It's really a segue

   10    to what you're saying.

   11                So let me just ask -- this is a timing issue, and the

   12    question from the Court is, is that why did the Plaintiffs wait

   13    for almost three weeks after the election to assert challenges

   14    regarding voting machines and election procedures, some of

   15    which Plaintiffs themselves claim were well-known far before

   16    the November 3rd election and others which were known by the

   17    close of election day?

   18                So, again, we're talking about State procedures that

   19    are there, that were there when you -- you know, had been in

   20    place for Plaintiffs, Plaintiffs' counsel to for -- counsel to

   21    access.   Why -- what was -- what was the reason for the delay?

   22                Let me direct that to Mr. Campbell, and then I'll

   23    hear from whomever else.

   24                MR. CAMPBELL:   Well, as we've already expressed, my

   25    clients have already expressed, in the written matters both

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 38 of 334
                                                                            35

         Motion hrg.                                      7/12/2021

    1    before this Court and also through the United States Supreme

    2    Court filings, the reasons for the delay had to do with, one,

    3    the gathering of that information.       The Court says, "Well, all

    4    this was well-known."     It wasn't known that the election was

    5    going to go as the election did until the election; right?          In

    6    fact, it's the day after the election because --

    7               THE COURT:    Okay.

    8               MR. CAMPBELL:    -- people went to bed.      On election

    9    night there was one result anticipated, and another came out,

   10    at least in Michigan, the next day.       So there is a reaction

   11    time to that.

   12               THE COURT:    Certainly, but three weeks?

   13               MR. CAMPBELL:    Judge, if anything, and it's said

   14    already in the briefing, it was filed too early.         It shows

   15    you -- again, you've seen the number of lawyers who did

   16    contribute.   It's not that there was a lack of effort to get it

   17    done.   It's not that there was a lack of direction to get it

   18    done, although this is a novel proceeding, we candidly admit.

   19               Now, it's not completely novel.       It was pursued in

   20    other states, but this was really the first of those states

   21    that it was pursued in, but it was believed to be done in good

   22    faith by everybody.     And, again, I haven't talked to

   23    Emily Newman, but I talked to her counsel.        It was believed to

   24    be done in good faith by everybody, and they -- they worked

   25    diligently to get it done, and, as Mr. Kleinhendler has said

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 39 of 334
                                                                            36

         Motion hrg.                                      7/12/2021

    1    and as I will reiterate, the fact is that part of the theory

    2    rested on certain processes being completed by the State so

    3    that the electors could raise their particular and specialized

    4    causes of action and claims.      So there is a ripeness issue

    5    here, along with the clock that the Court said was running for

    6    three weeks.

    7               THE COURT:    Any response from Defense counsel?

    8               You can start, Mr. Fink.

    9               MR. DAVID FINK:    Absolutely, your Honor.      This is a

   10    case about the election of the President of the United States.

   11    There simply is no case that could be of greater magnitude,

   12    and, in considering the extent of diligence necessary in going

   13    forward, certainly, no case warranted more serious due

   14    diligence and hard work on the part of the attorneys.         The

   15    suggestion that it would take three weeks to file a lawsuit to

   16    raise issues that became -- many of which were stale by the

   17    time they were brought.     The possibility that they say they

   18    were pulling together the facts, when, in fact, all they did

   19    was append affidavits that were filed in other cases and, by

   20    the way, rejected in those other cases.       This is a case in

   21    which the most diligence received the least.

   22               This Court has said in its ruling that the --

   23    correctly, "That this case was stunning in its scope and

   24    breathtaking in its reach," very well-worded of course.          And I

   25    have to -- excuse me, your Honor, but I have to say that the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 40 of 334
                                                                            37

         Motion hrg.                                      7/12/2021

    1    Court summed it up:      It was "breathtaking in its reach."      In a

    2    case like that, you do the hard work.       The suggestion that

    3    people couldn't work long hours and put something out quickly

    4    is absolutely insulting to the Court and to all of the parties.

    5                We all worked on the schedule that was created by

    6    this.    We filed briefs in the Supreme Court on just a couple

    7    days' notice.    We filed briefs in this Court on just a couple

    8    of days' notice, and our briefs were comprehensive.          What they

    9    filed, in the first complaint in this case, was an

   10    embarrassment to the legal profession.       It was sloppy.     It was

   11    unreadable.   It was mocked publicly until they then filed

   12    another version a couple of days later.       The fact is this was a

   13    sloppy, careless effort, and it was long delayed.         They had

   14    plenty of time, and they absolutely should have filed more

   15    quickly.

   16                THE COURT:    Thank you, Mr. Fink.

   17                MR. DAVID FINK:   Obviously, it should never have been

   18    filed.

   19                THE COURT:    Ms. Meingast, would you like to add

   20    anything to that?    You don't have to.

   21                MS. MEINGAST:    I agree with what Mr. Fink just said,

   22    your Honor.

   23                THE COURT:    All right.   Mr. Paterson, counsel for

   24    Mr. Davis, you're on a phone line.       Did you want to add

   25    anything?

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 41 of 334
                                                                            38

         Motion hrg.                                      7/12/2021

    1               Can you hear the Court, sir?

    2               All right.    We're going to move on.

    3               MR. KLEINHENDLER:     Your Honor, I'd --

    4               THE COURT:    Mr. Paterson?

    5               MR. PATERSON:    I would agree with Mr. Fink and

    6    Ms. Meingast, Mr. Davis, on behalf of the

    7    five-and-a-half-million voters in the state of Michigan, who

    8    were attempted to be misled by this complaint.        It was an

    9    absolute effort on the part of the Plaintiffs not to challenge

   10    the results of the election but to throw shade on the election.

   11    I think it's entirely appropriate to have this proceeding and

   12    to proceed and make the Court's determination.        So I would

   13    agree with Mr. Fink and Ms. Meingast and urge the Court to

   14    grant the relief that's being sought.

   15               THE COURT:    Thank you, Mr. Paterson.

   16               Let me just say to counsel, at the close of this

   17    hearing I am going to give you -- everyone an opportunity to

   18    make a statement.    Please do not feel that you need to comment

   19    every opportunity given to you.       Please, if you want to add

   20    something that you feel that has not yet been stated, please

   21    feel free to do so.     I'm not trying to chill your right at all.

   22    I want you to be able to make your record.

   23               MR. KLEINHENDLER:     Yes, your Honor.

   24               THE COURT:    All right.    Thank you.   All right.

   25               MR. KLEINHENDLER:     I wanted to say --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 42 of 334
                                                                            39

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Let me move --

    2               MR. KLEINHENDLER:     No, your Honor, I would like to

    3    make a record here, and this is not been said.        Number one,

    4    we've been criticized that the attachments --

    5               THE COURT:    Hang on, Mr. Kleinhendler.      Let me ask

    6    you something, sir.     What -- tell me -- now, you have already

    7    spoken, and I was asking -- that my specific last question was

    8    "Why did Plaintiffs wait three weeks after the election?"          Are

    9    you going to address that?      Without regard to what Mr. Fink or

   10    others have said, did you want to address that to --

   11               MR. KLEINHENDLER:     Yes, your Honor.

   12               THE COURT:    -- the Court?

   13               MR. KLEINHENDLER:     Yes, that's exactly what I wanted

   14    to address.

   15               THE COURT:    All right.   Proceed, sir.

   16               MR. KLEINHENDLER:     Your Honor, yes, there was

   17    suspicion about the voting machines prior to the election.

   18    Yes, there was a court decision in Georgia that had called into

   19    question the security of the Dominion machines, but it wasn't

   20    until the voting was counted, and that took multiple days, even

   21    in Michigan, until the scope of what many people perceived to

   22    be irregularities was understood.       So we didn't even get a -- I

   23    don't even think the networks announced the winner of the

   24    election until November 7th or November 8th.

   25               One second.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 43 of 334
                                                                            40

         Motion hrg.                                      7/12/2021

    1               Okay.   Now, it took us time to put together the

    2    Ramsland affidavit, the affidavit from Spider, the affidavit

    3    from many of the other people, and what Mr. Fink said is simply

    4    not accurate.    To say that every single affidavit, declaration

    5    that was presented to you in this complaint was filed in other

    6    cases is absolutely false.      Okay.   Look at what we filed.     Look

    7    at the record.

    8               Second, it took time to put together those

    9    affidavits.    We did not -- we chose not to simply file a

   10    speaking complaint.     We chose to file the complaint supported

   11    by 960 pages, your Honor, of documents, affidavits, many of

   12    which were original to this proceeding.

   13               Further, your Honor, I want to make the point very

   14    clear to you.    It was not possible to bring this complaint

   15    before the election was certified because we are here on behalf

   16    of electors.    This is a case that is heading towards the

   17    electoral college.    This mantra that you're hearing over and

   18    over again that we're looking to disenfranchise millions of

   19    voters is not what we were trying to do.        What we are trying to

   20    do is, hey, wait a second, let's take a look at these machines.

   21    Let's slow the locomotive train down so a court of law can take

   22    a look at the allegations raised in these 960 pages.         It takes

   23    time to put that together.

   24               Last point.

   25               THE COURT:    Hang on.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 44 of 334
                                                                            41

         Motion hrg.                                      7/12/2021

    1               MR. KLEINHENDLER:     Last point and I'm done.

    2               Mr. Fink criticized our initial complaint, says it

    3    was horrible, it's garbage.      If that's the way he wants to

    4    talk, I'll will leave it to the Court if that's --

    5               THE COURT:    Please make your point.

    6               MR. KLEINHENDLER:     The point is we had an error in

    7    converting the Word document to the PDF document.         I even told

    8    this to Mr. Fink.    We spoke for -- I even sent him --

    9               THE COURT:    And what was the impact of the error as

   10    relates to time?

   11               MR. KLEINHENDLER:     The error was many paragraphs,

   12    many paragraphs, the words were slammed so close together you

   13    couldn't read them.     Okay.

   14               THE COURT:    Okay.   All right.

   15               MR. KLEINHENDLER:     So we -- one more second.      So

   16    we --

   17               THE COURT:    No, Mr. Kleinhendler, that's enough.

   18    I've heard enough, and there's time reserved at the end.          If

   19    you want to use your time in addressing that, you may do so.

   20               The Court is prepared now to move on to the issue --

   21               MR. CAMPBELL:    If I can, your Honor.     Very briefly,

   22    your Honor, only to put dates on this.

   23               I've had a chance to look this up.       The county boards

   24    finished on November 17th, according to my records.          The Board

   25    of Canvassers finished on November 23rd.        So this case was

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 45 of 334
                                                                            42

         Motion hrg.                                      7/12/2021

    1    filed on November 25th.     So with respect to the Court, although

    2    that's obviously three weeks from the election --

    3               THE COURT:    Yes.

    4               MR. CAMPBELL:    -- it's not three weeks from when the

    5    case could have been filed.

    6               THE COURT:    Yeah.   Okay.   Thank you.

    7               Let's talk about mootness, counsel, a couple

    8    questions about that.     This is directed, again, to Plaintiffs'

    9    counsel and counsel for Plaintiffs.

   10               As you acknowledged before, the U.S. Supreme Court,

   11    in a filing before it, once electoral votes were cast on

   12    December 14th, subsequent -- these are the words that

   13    Plaintiffs' counsel inserted in a brief to the Supreme Court --

   14    "Subsequent relief would be pointless and the petition would be

   15    moot."

   16               Is that right, Mr. Campbell?      Was that the assertion?

   17               MR. CAMPBELL:    I believe that is accurate.      There

   18    wasn't -- the first assertion, and I think this Court is aware

   19    in the filing before this --

   20               THE COURT:    No, no --

   21               MR. CAMPBELL:    -- your Honor --

   22               THE COURT:    I'm not asking whether that was the first

   23    assertion.    I'm asking if that was the assertion that was made

   24    to the Supreme Court.

   25               MR. CAMPBELL:    At that time, and it was believed to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 46 of 334
                                                                            43

         Motion hrg.                                      7/12/2021

    1    be accurate at that time, as the first assertion was believed

    2    to be accurate when it was made, but things change.          This Court

    3    I think is well aware of what changed actually on the 14th.          If

    4    I'm correct, your Honor, that assertion was made on

    5    December 11th in good faith.

    6               THE COURT:    All right.    Given that statement -- I

    7    don't know about that December 11th date.        I'm talking about

    8    the statement that was made to the Supreme -- and it could have

    9    been made.    I wasn't saying that it was made --

   10               MR. CAMPBELL:    I believe that's right, your Honor.

   11               THE COURT:    Right.   Okay.   I was just referencing the

   12    date.   December 14th is the date upon which the electoral votes

   13    were cast.

   14               MR. CAMPBELL:    Correct.

   15               THE COURT:    My question is, given the statement to

   16    the Supreme Court that subsequent relief would be pointless and

   17    the petition would be moot after votes were cast on the 14th,

   18    why did the Plaintiffs not recognize this lawsuit as moot and

   19    dismiss it voluntarily on that date, on the 14th of December?

   20               Mr. Campbell.

   21               MR. CAMPBELL:    Because my clients are lawyers, and

   22    lawyers have a duty to zealously advocate for their clients.

   23               Your Honor, things change.      This was a fluid

   24    situation, and, if I may, by historical reference, I believe

   25    when this case was filed originally before your Honor we

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 47 of 334
                                                                            44

         Motion hrg.                                      7/12/2021

    1    thought -- my clients thought honestly and truly that the

    2    drop-dead date was December 8th, and that's what we've said to

    3    this Court.   Turns out that another judge in Wisconsin did a

    4    different set of calculations and said, "Well, why are you guys

    5    all hurrying for December 8th.      It should be December 14th."

    6               I think Defendants agree that it's December 14th

    7    because that's what they said in their briefing.         Again, we --

    8    my clients thought honestly and truly it was December 8th.

    9    Somebody else came along and said, "Why not December 14th?" and

   10    we didn't argue with that.      That's the date that we gave to the

   11    Court on December 11th because by that time the analysis was

   12    made in Wisconsin, and it was adopted, basically, by all

   13    parties.

   14               On December 14th, your Honor, something happened that

   15    nobody anticipated and nobody on my side instigated or

   16    commanded happen, but three of our Plaintiffs were, in their

   17    opinion, properly elected as electors.       That's not something

   18    that anybody, in terms of the lawyers in this case, had

   19    anticipated, expected, or, necessarily, had even wanted.

   20    However, once they were in their -- you can call it, again, a

   21    Trump election by the Republicans -- once they were elected as

   22    electors in Lansing, they believe, according to the

   23    Constitution, to be the electors.

   24               That changed things, and now the Supreme Court's

   25    determination did have life.      It had life it did not have

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 48 of 334
                                                                            45

         Motion hrg.                                      7/12/2021

    1    before, and so, in order to respect the desires, the goals that

    2    are set by the client, it was decided by -- again, not

    3    everybody.    Obviously, Emily Newman didn't have any role.

    4    Brandon Johnson didn't have any.      Lin Wood didn't have any role

    5    in this.   But, Howard Kleinhendler, Sidney Powell, they

    6    decided -- and, again, I believe appropriately so given their

    7    responsibilities as lawyers to their clients -- that this case

    8    was not proper to be dismissed after December 14th because

    9    there were still issues that existed and remain.         When those

   10    were cleared, and they were cleared in early January, shortly

   11    thereafter this case was dismissed.

   12               THE COURT:    All right.   Let me hear from Ms. Meingast

   13    on that issue, please.

   14               MS. MEINGAST:    Thank you, your Honor.      I'm not even

   15    sure I even know what to say.      You know, as we put forth in our

   16    brief, your Honor, as you indicated, in their pleadings to the

   17    U.S. Supreme Court, the highest court in our land, Plaintiffs

   18    indicated this case would be moot by the time the electors

   19    voted.   This whole idea or notion that this was somehow untrue

   20    or their case was revitalized because some of the Plaintiffs,

   21    who were purported Republican Party electors, took a vote

   22    outside the Capitol electing themselves electors is

   23    preposterous.    There is no mechanism for having an alternative

   24    slate of electors sent anywhere, to the archivist or anything.

   25               So I think the suggestion that somehow their case was

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 49 of 334
                                                                            46

         Motion hrg.                                      7/12/2021

    1    reinvigorated or that they were wrong, by their own pleadings

    2    that December 14th was the date by which really this would be

    3    moot, as far as any relief this Court could enter, I mean,

    4    really at the point that December 14th, we've sent the

    5    electoral slate, the college votes, our electors vote, and it

    6    goes to the archivist.

    7                At this point, if you want to bring a case, you want

    8    some relief, you're going to have to go sue Congress.         You're

    9    going to have to go to, you know, a different -- a different

   10    playing field and not this Court.       So I'm flabbergasted by this

   11    idea that somehow their case was newly invigorated on the 14th

   12    and that this was not something simply made up here to avoid

   13    the claims that we've put forth in our pleadings.

   14                THE COURT:   To that point -- thank you, Ms. Meingast.

   15                To that point, Mr. Campbell, how -- explain to me how

   16    you think that electing themselves as electorates changed

   17    anything.   I've never heard this as a reason, by the way, as to

   18    why your clients were not willing to dismiss after

   19    December 14th.    In fact, what had been said, as I understand

   20    it, was that it was -- your clients believed that I didn't have

   21    any jurisdiction to consider a motion to dismiss while the

   22    decision on the injunction was still on appeal.         That's what I

   23    heard.   So I've never heard this explanation about there being

   24    some reinvigoration because of the electors having been

   25    elected, air quotes.     I never have heard that.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 50 of 334
                                                                            47

         Motion hrg.                                      7/12/2021

    1               MR. CAMPBELL:    I'm not sure I've heard air quotes --

    2               THE COURT:    I'm sorry, sir?

    3               MR. CAMPBELL:    I'm not sure I've heard air quotes in

    4    a case before, but I appreciate that.

    5               THE COURT:    All right.   Well, you see them.     Okay.

    6               MR. CAMPBELL:    Your Honor, again, my understanding is

    7    that argument is made by Defense from an e-mail exchange with

    8    Stefanie Lambert, who can tell you what she was thinking about.

    9               It seems to me a reasonable consideration, if I'm

   10    appellate attorney, is to decide whether or not this Court has

   11    jurisdiction, but I don't think there was a flat statement

   12    there was no jurisdiction.      I believe it was, if I recall the

   13    e-mail that was addressed in one of the pleadings, that it was

   14    that there was wondering whether or not there was jurisdiction.

   15    I don't think there's been any pleading ever filed in this

   16    court saying that it was without jurisdiction to do something

   17    or to not do something.

   18               Again, the only pleadings that occur after this Court

   19    rules are, basically, the Defendants and the Intervenors who

   20    decided that they needed to go and file things, rather than

   21    asking for an extension of time, for example.        They decided to

   22    file a motion to dismiss.     That's their election.

   23               I hope this Court understands why, in part, they

   24    wanted to do that rather than take the courtesy of an

   25    extension.    They wanted to do something that they could later

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 51 of 334
                                                                            48

         Motion hrg.                                      7/12/2021

    1    hang a hat on and say, "Hey, this is stuff we should be able to

    2    collect on either under 1927 or Rule 11," or whatever theory

    3    they were going to come up with.

    4               So in terms of what our clients' clients and what my

    5    clients did in this case, they let a claim pend long enough so

    6    that there was a final resolution of the issues clearly and

    7    absolutely.   And, again, your Honor practiced law long enough

    8    to know.   You make the decision to dismiss that case, and it

    9    turns out that there is some relief for your client, there's no

   10    policy in the world that's going to cover the loss that

   11    occurred because of that.

   12               This is, again, basic lawyering.       It's done every day

   13    in this country --

   14               THE COURT:    Yeah, I haven't -- let me stop you,

   15    Mr. Campbell.    Again, my question:     Are you arguing this for

   16    the first time?

   17               MR. CAMPBELL:    I'm sorry, when you say arguing?

   18               THE COURT:    This issue that you're bringing up about,

   19    you know, the claims have been reinvigorated after

   20    December 14th.    Is that a new argument that you're advancing?

   21               MR. CAMPBELL:    Well, I don't believe the issue of the

   22    date of dismissal in the Supreme Court, the filing that has

   23    come up in these proceedings, as a basis for anything, and,

   24    again, I know you might not love the arguments about

   25    jurisdiction, but I don't believe you have Rule 11

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 52 of 334
                                                                            49

         Motion hrg.                                      7/12/2021

    1    jurisdiction.    That's something that's said in the Supreme

    2    Court or the Sixth Circuit.      I don't believe you have Section

    3    1927 jurisdiction over -- it hasn't been a part of any of the

    4    pleadings.    If I'm the first person that happens to argue it,

    5    it's because it's not been raised by anybody until you asked

    6    the question, Judge.

    7               MR. DAVID FINK:    Your Honor --

    8               MR. KLEINHENDLER:     Your Honor, if I might point

    9    out --

   10               THE COURT:    Hang on a moment.    One at a time.

   11               Let me hear from Mr. Fink.

   12               MR. DAVID FINK:    Your Honor --

   13               MR. CAMPBELL:    Your Honor, if can intervene, and I

   14    apologize --

   15               THE COURT:    No, Mr. Campbell.    Mr. Campbell --

   16               MR. CAMPBELL:    Yes, I just want to suggest, it

   17    might --

   18               THE COURT:    No, no --

   19               MR. CAMPBELL:    -- be better to hear from Mister --

   20               THE COURT:    No --

   21               MR. CAMPBELL:    -- Kleinhendler --

   22               THE COURT:    I'm sorry, sir.

   23               MR. CAMPBELL:    -- before Mr. Fink.

   24               THE COURT:    Excuse me.   Excuse me.

   25               MR. CAMPBELL:    Apologize.    I'll mute.    Thank you.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 53 of 334
                                                                            50

         Motion hrg.                                      7/12/2021

    1                THE COURT:   Thank you.

    2                Mr. Fink.

    3                MR. DAVID FINK:   Your Honor, we've now heard for the

    4    very first time the theory from the Plaintiffs that the

    5    subjective belief of three of the Plaintiffs that they had

    6    somehow been elected as electors, because that was their

    7    subjective belief, the attorneys had to pursue that claim.

    8                Now, there's a couple of problems with it.       One, of

    9    course, the attorneys have a duty to only go forward with

   10    something for which there is a valid, legitimate, legal theory

   11    to present to the Court and facts to support it, but, the more

   12    important issue, in terms of the question this Court poses,

   13    which was mootness, was not once, until this hearing today, not

   14    once did that distinction come up in this case, and on

   15    December 14th, the date when they said the case would be moot,

   16    on December 14th, if in fact they decided that due to a change

   17    in circumstances it was not moot, they could have and should

   18    have amended their complaint or otherwise filed something with

   19    this Court to notify us of the new proceeding that they were

   20    taking.

   21                Now, counsel said something that I have to take

   22    personally as outrageous, when he suggests that the reason that

   23    we filed our motion to dismiss in this case at the time that we

   24    did and the reason the State filed the motion at the time that

   25    they did, was because we had some venal interest in collecting

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 54 of 334
                                                                            51

         Motion hrg.                                      7/12/2021

    1    funds in a Rule 11 sanction.

    2               The fact is in this case the basis of the election of

    3    the President of the United States was under attack.         These

    4    folks were putting in jeopardy the safety of our republic, and

    5    we chose to step up and to say, "No, this case must be and

    6    should be dismissed," and, ironically, their response at the

    7    time was, "Well, it's pending on appeal so it can't be

    8    dismissed yet."    Of course, that was absurd that the other

    9    sanction was pend -- that the motion -- the temporary relief

   10    motion was pending on appeal didn't interfere with it.

   11               We moved forward with our motion to dismiss.         We're

   12    being asked today why we didn't adjourn it.        We did everything

   13    we could to expedite it, as we should have.

   14               Now, I will say this.     After we filed that motion and

   15    they saw all the grounds, they still didn't dismiss.         They also

   16    still didn't dismiss after January 7th when the United States

   17    Congress accepted the electors.      Certainly, by then, the case

   18    would have been moot, if not on December 14th, and they still

   19    didn't dismiss.    They still didn't dismiss, even though they

   20    had in one of their briefs on sanctions, they've said that the

   21    January 6th certification rendered their claims moot, but they

   22    didn't dismiss that day.

   23               Instead, they kept moving forward, and then they

   24    waited until January 12th, which was the date that the response

   25    to our motion to dismiss was due, and on that date what did

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 55 of 334
                                                                            52

         Motion hrg.                                      7/12/2021

    1    they do?   They asked for an extension.      We said, "No, we don't

    2    want an extension."     We opposed it.    The Court, understandably,

    3    under the circumstances granted them two days.        During those

    4    two days we were compelled -- we didn't choose to do this.           We

    5    were compelled to file responses to a writ of cert in the

    6    Supreme Court of the United States, hardly a minor matter,

    7    again, only because they wouldn't dismiss.

    8               And then even when they did choose to so-call

    9    voluntarily dismiss on January 14th, even when they did that,

   10    they didn't dismiss the appeal.      They didn't dismiss their

   11    petition for cert.    We asked them if they would.       On

   12    January 18th, we asked Stefanie Junttila if they were going to

   13    dismiss the appeal.     She asked us if we would consent.       Of

   14    course we said we'd consent to dismissal of the appeals, but,

   15    instead, after we did this, we reached out -- or my late

   16    partner reached out to Ms. Junttila and said, "What's happening

   17    with the dismissal of the appeals?"       And the answer she got --

   18    he got was, "It's my understanding that Sidney Powell's team is

   19    preparing, it and I will submit it as I receive it."

   20               And then, one last point, while the Supreme Court has

   21    the petition for writ pending -- and this case is clearly moot.

   22    Everybody agrees today that it's moot.       They agree it was moot

   23    in the pleadings they're filing now.

   24               On February 4th, Sidney Powell sends out a social

   25    media message on Telegram saying -- this February 4th -- "By

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 56 of 334
                                                                            53

         Motion hrg.                                      7/12/2021

    1    the way, assertions that all cases were lost is false.          Our

    2    Michigan case in the Supreme Court is scheduled for conference

    3    soon."    Signed Sid.    They never dismissed this case.     It was

    4    moot from the beginning, as this Court found in its first

    5    ruling.    At every stage they'd say, "It will be moot when this

    6    happens, it will be moot when that happens," but they kept it

    7    going.

    8                THE COURT:    Final response.   Thank you.

    9    Mr. Campbell, I'll give you the last word on that.

   10                MR. KLEINHENDLER:    Ma'am, I just want to point out

   11    something I think is very important.

   12                We've raised this precise argument in ECF 112, pages

   13    27-30.    I'm just going to read you just to where you can start

   14    reading.    "Opposing counsel and Defendants" -- this is page 27

   15    of ECF 112 that was in response to ECF 105.

   16                "Opposing counsel and Defendants also allege the case

   17    was moot and vexatious over the pleadings in the case that this

   18    argument based on the event of the Michigan Republican slate of

   19    electors voting a dual slate of electors."        We raised this

   20    issue square front and center before you.        That's number one.

   21                Number two, your Honor, it's not merely that three

   22    electors believed subjectively that they were still in the

   23    game.    All 16 electors, Michigan electors, which we have

   24    nothing to do with, appeared before the capitol.         They weren't

   25    allowed in, and they decided to hold a vote.        That is based on

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 57 of 334
                                                                            54

         Motion hrg.                                      7/12/2021

    1    their rights under the Twelfth Amendment, and it figures into

    2    what happens in Congress on January 6th when, under the Twelfth

    3    Amendment, and even under the ECA, the Electoral Count Act,

    4    objections to electors are permitted.       That's what the

    5    Constitution says.

    6                So, A, it's before you in the briefing; B, it renders

    7    this thing not moot.

    8                To the last point -- and this is also in the brief

    9    before you, your Honor.     Again, this is ECF 112.

   10                THE COURT:   I understand.

   11                MR. KLEINHENDLER:    Okay.   Even after January 6th, I'm

   12    going to push this, and I'm going to read you the last

   13    sentence.    "There is still a nonmootness issue, because the

   14    matters that were raised in this lawsuit are likely to be

   15    repeated and evading review."      And we cited Del Monte Fresh

   16    Produce versus U.S. 570 F.3d 316, D.C. Circuit, 2009.

   17                So, yes, the election was moot.      Mr. Biden was

   18    elected.    However, the issues raised in this lawsuit, because

   19    they were likely to be repeated and evaded review, could have

   20    still been decided by the Supreme Court.

   21                Thank you, your Honor.

   22                THE COURT:   All right.   I'm going to move on.      Thank

   23    you.   I'm going to move on to that section looking at legal

   24    authority.    I'm going to move on now to the actual evidence

   25    that's been submitted in this case.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 58 of 334
                                                                            55

         Motion hrg.                                      7/12/2021

    1               The answers, counsel, to the following questions will

    2    be assessed to determine whether sanctions under Rule 11,

    3    Section 1927 and/or the Court's inherent sanctions authority

    4    should be imposed.    Specifically, the questions are structured

    5    to determine whether Plaintiffs and/or counsel for Plaintiffs

    6    should be sanctioned under Rule 11 for failure to make a

    7    reasonable inquiry into fact or law, knowingly asserting a

    8    groundless position, or asserting a claim for an improper

    9    purpose; secondly, whether counsel for Plaintiffs should be

   10    sanctioned under Section 1927 for unreasonable and vexatious

   11    behavior that prolonged this litigation; and, three, whether

   12    Plaintiffs and/or Plaintiffs' counsel should be sanctioned

   13    under the Court's inherent authority for litigation practices

   14    undertaken in bad faith through the advancement of claims

   15    without merit for an improper purpose.

   16               So that's noticed.     Those are the various sources of

   17    sanctions, and now I will proceed.

   18               And this first question here is for Plaintiffs or

   19    Plaintiffs' counsel -- I'm sorry, Plaintiffs' counsel or

   20    counsel for Plaintiffs' counsel.

   21               Do you believe that a lawyer has a legal obligation

   22    to review the plausibility of the facts alleged in the pleading

   23    before signing and filing it?

   24               Mr. Campbell.

   25               MR. CAMPBELL:    I believe the answer, on behalf of all

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 59 of 334
                                                                            56

         Motion hrg.                                      7/12/2021

    1    my clients, would be yes.

    2               THE COURT:    All right.   Let me then ask you as

    3    relates to Mr. Russell Ramsland's affidavit.        Before -- I would

    4    like to know who read Russell Ramsland's declaration before

    5    attaching it to the pleadings in this case and submitting it in

    6    support of the motion for TRO?      Who on the team read it?

    7               MR. CAMPBELL:    I don't have that information, your

    8    Honor.   I --

    9               THE COURT:    Okay.   Does anybody have --

   10               MR. CAMPBELL:    I know who didn't read it.

   11               MR. KLEINHENDLER:     I read it, your Honor.

   12               THE COURT:    Wait a minute.    Hang on one second.

   13               MR. KLEINHENDLER:     Howard Kleinhendler.     I read it.

   14               THE COURT:    Okay.   All right.   So all right.     Are you

   15    the only person, Mr. Kleinhendler, that did?        Anyone else?

   16               MR. KLEINHENDLER:     I don't know if others reviewed it

   17    as well.

   18               THE COURT:    Well, I need to know.     That's what this

   19    hearing is for.    I need to know.    If you read it before it was

   20    attached, raise your hand or speak up.

   21               Okay.   Mr. Johnson read it.     When did you read it,

   22    sir?   You read it?

   23               MR. JOHNSON:    I don't recall when I read it.       I read

   24    it before it was filed.

   25               THE COURT:    Okay.   And, Mr. Kleinhendler, you read

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 60 of 334
                                                                            57

         Motion hrg.                                      7/12/2021

    1    it?

    2                MR. KLEINHENDLER:     Yes.

    3                THE COURT:    And, Mr. Rohl, you read it, sir?

    4                MR. ROHL:    I read it prior to the -- the day of

    5    filing I read the entirety of what was sent to me, including

    6    that.

    7                THE COURT:    Okay.

    8                MR. WOOD:    Your Honor, this is Lin Wood.

    9                THE COURT:    So the question here is read before it

   10    was filed in support of -- before it was filed.

   11                MR. ROHL:    That's correct.   That is correct, your

   12    Honor, the day of.

   13                THE COURT:    Okay.   All right.   Thank you.

   14                MR. HAGERSTROM:   Same here.

   15                MR. WOOD:    Your Honor --

   16                THE COURT:    I'm sorry, Mr. Wood?

   17                MR. HAGERSTROM:   Scott Hagerstrom.     I read through --

   18    on the day it was filed, I read through --

   19                THE COURT:    No, no, no.    I'm not asking if you looked

   20    at it after it was filed.     The Court's question is --

   21                MR. HAGERSTROM:    No --

   22                THE COURT:    -- the Court's question is:     Was it read

   23    before --

   24                MR. HAGERSTROM:    Yes, prior to the filing.

   25                THE COURT:    Okay.   Mr. Wood, you had your hand up,

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 61 of 334
                                                                            58

         Motion hrg.                                      7/12/2021

    1    sir?

    2               MR. WOOD:    Thank you, your Honor.     I just want to

    3    make a point, which I think I made earlier.        I did not review

    4    any of the documents with respect to the complaint.

    5               THE COURT:    Okay.

    6               MR. WOOD:    My name was placed on there, but I had no

    7    involvement.    So I haven't read -- didn't read the complaint,

    8    wasn't aware of the affidavits.       I just had no involvement

    9    whatsoever in it.

   10               THE COURT:    Did you give your permission to have your

   11    name included on the pleadings or the briefs, sir?         Mr. Wood,

   12    this is directed to you.

   13               MR. WOOD:    Yes, your Honor.    Let me answer that.      I

   14    do not specifically recall being asked about the Michigan

   15    complaint, but I had generally indicated to Sidney Powell that

   16    if she needed a, quote/unquote, trial lawyer that I would

   17    certainly be willing and available to help her.

   18               In this case obviously my name was included.         My

   19    experience or my skills apparently were never needed so I

   20    didn't have any involvement with it.

   21               Would I have objected to being included by name?          I

   22    don't believe so, but I did not apply for pro hoc vice

   23    admission.    I had no intentions.     It's not indicated on the --

   24    if you look on the complaint and the amended complaint --

   25               THE COURT:    All right.    You gave your permission.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 62 of 334
                                                                            59

         Motion hrg.                                      7/12/2021

    1                MR. WOOD:    -- there's no indication.    I'm sorry.

    2                THE COURT:    You didn't --

    3                MR. WOOD:    I didn't object to it, but I did not

    4    know -- I actually did not know at the time that my name was

    5    going to be included, but I certainly told Ms. Powell in

    6    discussions that I would help her if she needed me in any of

    7    these cases, and in this particular matter apparently I was

    8    never needed so I didn't have anything to do with it.

    9                THE COURT:    Did you read it before it was filed,

   10    Mr. Wood, or are you saying you had no knowledge?

   11                MR. WOOD:    I had no notice.

   12                THE COURT:    Right.

   13                MR. WOOD:    I didn't have any involvement in the

   14    filing so I did not read it before it was filed.         It was only

   15    afterwards when I found out my name was even on there.

   16                So I just -- you know, I haven't received a motion

   17    for sanctions.    I didn't get served with anything.       I'm just --

   18    I'm here because your Honor warned me to be here, but I'm here

   19    subject to my defense that I just don't think there's any

   20    personal jurisdiction over me because I didn't do anything in

   21    Michigan.   I didn't do anything with respect to this lawsuit.

   22                THE COURT:    But you did --

   23                MR. WOOD:    I didn't put my name --

   24                THE COURT:    -- but you gave a general --

   25                MR. WOOD:    No, I didn't --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 63 of 334
                                                                            60

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Hold on.   So that I can properly

    2    characterize your testimony.      You gave general permission to

    3    Ms. Powell to use your name on any pleading that -- what?

    4    Finish that sentence or restate it if I'm wrong.

    5               MR. WOOD:    I didn't give permission for my name

    6    specifically to be on any pleading.       I told Sidney, when she

    7    asked, if she needed my help, I would help her from a trial

    8    lawyer standpoint.     That's it.

    9               THE COURT:    Okay.   So you were not -- were you

   10    surprised to see that your name was included?

   11               MR. WOOD:    When I found out it was included, your

   12    Honor --

   13               THE COURT:    That was my next question --

   14               MR. WOOD:    I guess I was --

   15               THE COURT:    Yeah, when did you find out?

   16               MR. WOOD:    I don't -- it would have been sometime

   17    well after the filing.     I didn't follow the litigation.

   18               I think I first became aware that my name -- I know

   19    that I was away when I saw an article in the newspaper about

   20    this motion for sanctions being filed, and I was trying to

   21    figure out why I was named in it and I didn't receive a copy of

   22    the sanctions.    I looked.   I was on the pleadings, but only on

   23    the complaint and the amended complaint.        On the subsequent

   24    filings that were made with respect to the injunction, my name

   25    doesn't even appear.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 64 of 334
                                                                            61

         Motion hrg.                                      7/12/2021

    1               So I'm only saying that I'm assuming that

    2    Sidney Powell knew that I would help her.        For whatever reason,

    3    whoever was drafting the complaint put my name only there, but,

    4    your Honor, I just didn't have anything to do with this so I --

    5    I didn't read anything.

    6               THE COURT:    All right.

    7               MR. WOOD:    I wasn't asked to read anything and so I

    8    didn't specifically say, "Hey, put my name on there.         I want to

    9    endorse this lawsuit."     I just, in general, told Ms. Powell,

   10    and I think she'll affirm this, that I was there to help her

   11    from a trial lawyer standpoint.       On that matter or any other

   12    matter, I don't -- I didn't have any specific involvement in

   13    it.

   14               THE COURT:    All right.    Let me --

   15               MS. HALLER:    Your Honor --

   16               MR. DAVID FINK:    Your Honor --

   17               THE COURT:    Hang on.   One moment.    Hang on for one

   18    moment.   Ms. Haller, can you hang on for one moment, please.

   19                Mr. Fink, you may be heard.

   20                MR. DAVID FINK:   Yes, if I may, your Honor.      Mr. Wood

   21    just indicated that he did not know about the sanctions motion.

   22    Mr. Wood was served with our December 15th notice and

   23    opportunity to withdraw the pleadings and through the Safe

   24    Harbor provision.    He was served by e-mail and he was served by

   25    first class mail using the addresses provided in the pleadings,

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 65 of 334
                                                                            62

         Motion hrg.                                      7/12/2021

    1    and the other representation by him is blatantly false.

    2                I also would indicate that Mr. Wood in Delaware

    3    Circuit Court -- in Delaware court trying to defend against a

    4    claim brought there --

    5                MR. CAMPBELL:    Your Honor, I'm going to object --

    6                THE COURT:    Hang on.   No, no, no.   Excuse me.

    7                Excuse me, Mr. Campbell.     Please.   Please.   I will

    8    handle this.    I am going to give everyone who I need to hear

    9    from an opportunity to speak.

   10                You may proceed, Mr. Fink.

   11                MR. DAVID FINK:    Thank you.   In Delaware, Mr. Wood,

   12    attempting to burnish his credentials in some way, explicitly

   13    made the representation to the superior court that he was, in

   14    fact, in the words of that case, "Among those cases in which

   15    Wood became involved were lawsuits in Wisconsin, Michigan, and

   16    Wood's own suit in the state of Georgia."        This is the case in

   17    Michigan.

   18                So he's ready to tell people when it helps him that

   19    he's involved in this case.      He also broadcast on social media

   20    regularly his participation and his advancement and endorsement

   21    of this.    That said, most importantly and most relevantly here,

   22    he could at any time have withdrawn the pleading or withdrawn

   23    his participation.

   24                We didn't want -- we didn't choose to give them a

   25    chance to back out.      We did it because the court rule required

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 66 of 334
                                                                            63

         Motion hrg.                                      7/12/2021

    1    it.   The court rule said we couldn't seek Rule 11 sanctions if

    2    we didn't give them notice and an opportunity to withdraw their

    3    allegations.    We did it.   He had the notice, and he didn't

    4    withdraw the allegations.     Thank you.

    5               THE COURT:    All right.   Thank you, Ms. Haller --

    6               MR. WOOD:    Your Honor --

    7               THE COURT:    Hang on, please.

    8               MR. WOOD:    Your Honor, may I be permitted --

    9               MS. HALLER:    (Indiscernible.)

   10               THE COURT:    Mr. Wood, hang on, sir.     I'm going to let

   11    you speak momentarily, and I see that Ms. Wabeke, our court

   12    reporter, and we all know, is legitimately concerned.         So one

   13    at a time, and I will come right back to you, but I want to go

   14    to Ms. Haller because I said that I would.        So please go ahead.

   15               MS. HALLER:    Thank you, your Honor.     I just wanted to

   16    clarify that I was one the reviewers of Russ -- Russ Ramsland's

   17    affidavit in the complaint that we filed.        I couldn't remember

   18    if I had, but I do recall I did.

   19               THE COURT:    Okay.   All right.   And so you -- and you

   20    actually -- you reviewed it before it was filed, counselor?

   21               MS. HALLER:    Yes, your Honor.

   22               THE COURT:    All right.   Very well.    And let me do a

   23    housekeeping piece right here because I want to hear -- but I

   24    need everyone to raise your hand and I can see you, and we'll

   25    take it in that order.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 67 of 334
                                                                            64

         Motion hrg.                                      7/12/2021

    1               Mr. Wood, you may respond to what Mr. Fink has said.

    2               MR. WOOD:    Thank you, your Honor.     I was not afforded

    3    any type of a hearing on the Delaware proceedings.         I didn't

    4    take any position.     I didn't have an opportunity to.      That

    5    matter is on appeal now to the Supreme Court of Delaware based

    6    on the trial court's lack of authority to sua sponte issue a

    7    ruling (indiscernible) with respect to disciplinary matters and

    8    failure to have any type of a hearing.       So I'm not sure what

    9    he's referring to there.

   10               What I have said, I'm involved -- well, I'm involved.

   11    My name showed up so I can't say I'm not involved generally,

   12    but, again, I have to tell you, your Honor, I didn't receive

   13    any notice about this until I saw something in the newspaper

   14    about being sanctioned.     So I disagree with Mr. Fink.

   15               THE COURT:    Okay.   Well, that can be fleshed out.

   16    That can be fleshed out.

   17               MR. WOOD:    Sure.

   18               THE COURT:    I'm going to move on at this point.

   19               MR. WOOD:    Because --

   20               THE COURT:    Yes, sir.

   21               MR. WOOD:    Let me say, because if I had been, I would

   22    have obviously had a duty to consider whether or not to

   23    withdraw, but I can't withdraw from something I've never asked

   24    to be a part of.    I never moved to be admitted to this court,

   25    to in any way be involved as counsel of record.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 68 of 334
                                                                            65

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Did you feel that you had a duty --

    2               MR. WOOD:    So I just don't think that --

    3               THE COURT:    Did you feel you had a duty --

    4               MR. WOOD:    (Indiscernible.)

    5               THE COURT:    Did you feel, Mr. Wood, you needed to

    6    notify this Court of that?

    7               MR. WOOD:    Notify --

    8               THE COURT:    I don't know, I mean, that, you know,

    9    that your name was used and you're not really sure, you know,

   10    you hadn't given full permission for that --

   11               MR. WOOD:    I --

   12               THE COURT:    -- any kind of notification to the Court

   13    and saying this seems to be a --

   14               MR. WOOD:    (Indiscernible.)

   15               THE COURT:    This appears to the Court to be an

   16    after-the-fact assessment.

   17               MR. WOOD:    Well, I just don't understand that at all.

   18    If the Court -- if the Court knew from the Court's record that

   19    I had never moved to be admitted pro hoc vice.        So you knew,

   20    the Court knew that I was not of record in this case so why

   21    would I have a duty to tell the Court what you already knew?

   22               Now --

   23               THE COURT:    We don't even --

   24               MR. WOOD:    Listen, I don't know anything --

   25               THE COURT:    -- have pro hoc vice status.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 69 of 334
                                                                            66

         Motion hrg.                                      7/12/2021

    1               MR. WOOD:    So you have --

    2               THE COURT:    Excuse me.   We do not even have pro hoc

    3    vice status here in Michigan.      So everybody -- you know, I mean

    4    there's an assumption, certainly, that I am able to make, that

    5    when you come into the Eastern District of Michigan, you

    6    familiarize yourself with the local rules.

    7               MR. WOOD:    I didn't (indiscernible) --

    8               THE COURT:    So there's no responsibility --

    9               MR. WOOD:    I didn't --

   10               THE COURT:    -- that the Court has to do that.

   11               MR. WOOD:    I didn't come into the district.      My name

   12    was placed on a pleading.     You seem to assume that I said,

   13    "Hey, I want to be part of the Michigan case."        I've made it

   14    clear that that's not what happened factually.

   15               THE COURT:    Okay.

   16               MR. WOOD:    And that factual presentation is

   17    undisputed.

   18               THE COURT:    Okay.   Well, I don't believe it's

   19    undisputed, and, certainly when you put your name --

   20               MR. WOOD:    Who's disputing it, your Honor?      Who's

   21    disputing it?

   22               THE COURT:    Mr. Fink has --

   23               MR. WOOD:    Who's disputing?

   24               THE COURT:    -- disputed it.    Have you been tracking

   25    with Mr. Fink?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 70 of 334
                                                                            67

         Motion hrg.                                      7/12/2021

    1               MR. WOOD:    He hasn't -- Mr. Fink only knows that my

    2    name appeared on the pleading.      He doesn't know how it got

    3    there.

    4               THE COURT:    Okay.

    5               MR. WOOD:    So he has no basis to dispute what I'm

    6    saying about the conversation --

    7               COURT REPORTER:    Excuse me.

    8               MR. WOOD:    He understands --

    9               COURT REPORTER:    Excuse me.

   10               MR. WOOD:    -- that I have --

   11               COURT REPORTER:    Excuse me.    I'm sorry, Judge, I'm

   12    going to have to say that please stop interrupting.          It's hard

   13    enough on a Zoom hearing, let alone in open court when we are

   14    live, so please stop.

   15               THE COURT:    Thank you, Ms. Wabeke.     Absolutely,

   16    absolutely.   So, counsel, here are the rules again.         One at a

   17    time.    Let the court recognize you to speak after you've raised

   18    your hands.

   19                Mr. Fink, you may speak.

   20                MR. DAVID FINK:   Thank you, your Honor.      To be clear,

   21    Mr. Wood indicates what I do and do not know.        What I do know

   22    and what we put on this record is the following:         One, we

   23    served him with a Rule 11 notice.       Now, he should have known

   24    already before that because it was not only public, but I think

   25    we have social media comments from him, but that's irrelevant.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 71 of 334
                                                                            68

         Motion hrg.                                      7/12/2021

    1    That's not necessary today.

    2               On December 15th we e-mailed him, and it did not come

    3    back to us.   Then we sent first class mail to us [sic.] that

    4    did not come back to us in which we notified him of the

    5    potential Rule 11 filing.     It also ended up in the

    6    Twitter-verse, if you will.      It became public, and,

    7    interestingly, it became public not because of anything we did.

    8    But, rather, because another attorney, Mark Elias, who saw our

    9    notice, which was not filed with the court but only sent to the

   10    parties, Mr. Elias Tweeted that notice out, and, after he did

   11    that, Mr. Wood posted a Tweet saying something about he knew --

   12    "You know you're over the target when you're in the sights of

   13    David Fink," or something like that.

   14               The point is, he knew.     He even commented publicly.

   15    Equally importantly, today he's representing to this Court that

   16    he did not participate in -- I think that's what I heard him

   17    say -- that he had no chance to respond in Delaware.         In fact,

   18    we offered, and, understandably, it wasn't at that point

   19    something the Court felt was pertinent or relevant, but we

   20    offered, as a potential supplemental brief with an attachment,

   21    the opening brief of Ronald Poliquin, an attorney purporting to

   22    represent Lin Wood in the Supreme Court of the State of

   23    Delaware and filed on May 5th, 2021, and that is the document

   24    in which his attorney said, "Among those cases in which Wood

   25    became involved were lawsuits in Wisconsin, Michigan, and

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 72 of 334
                                                                            69

         Motion hrg.                                      7/12/2021

    1    Wood's own suit."    I didn't make this stuff up.

    2                THE COURT:    Thank you, Mr. Fink, and I would -- I'm

    3    going to ask a question to Ms. Powell, and my question,

    4    Ms. Powell, to you is:      Did you -- did you have an opportunity

    5    to speak to Mr. Wood?     Let me -- let me restate this.

    6                Did you ever at any point tell Mr. Wood you were

    7    going to place his name on the pleading?

    8                MS. POWELL:    My view, your Honor, is that I did

    9    specifically ask Mr. Wood for his permission.        I can't imagine

   10    that I would have put his name on any pleading without

   11    understanding that he had given me permission to do that.

   12    Might there have been a misunderstanding?        That's certainly

   13    possible.

   14                THE COURT:    All right.   And, Mr. Kleinhendler, sir,

   15    one specific question to you, yes or no:        Did you have an

   16    opportunity to speak to Mr. Wood before you placed his name on

   17    the pleading?

   18                MR. KLEINHENDLER:     Honestly, your Honor, I don't

   19    recall.

   20                THE COURT:    Okay.

   21                MR. KLEINHENDLER:     I don't recall.   Sorry.

   22                THE COURT:    All right.

   23                MR. BUCHANAN:    Your Honor?

   24                THE COURT:    Yes, Mr. Buchanan.

   25                MR. BUCHANAN:    Thank you, your Honor.     I just wanted

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 73 of 334
                                                                            70

         Motion hrg.                                      7/12/2021

    1    to respond to your question about who had a role in the

    2    affidavit of a witness in question that you mentioned, and my

    3    client doesn't recall specifically when she looked at this

    4    affidavit.    She said she saw it at some point, but, again, she

    5    was working at home doing basic editing, research, and so, you

    6    know, she didn't have any role in terms of investigating or

    7    doing due diligence on these particular affidavits.          She's not

    8    saying they're accurate or inaccurate, but her role was more

    9    limited.

   10               THE COURT:    All right.   Let me move on in terms of

   11    experts, those affidavits that have been submitted, and my

   12    questions are going to pertain to who spoke with these

   13    individuals for purposes of understanding the source of their

   14    facts that they were referenced in the affidavit and basis for

   15    their conclusions.    Who spoke to these experts before

   16    submitting their reports as evidence?       Dealing with expert

   17    reports.

   18               So let me start with Joshua Merritt.       Who spoke with

   19    him for purposes of determining the source of his facts and the

   20    basis for his conclusions before submitting?

   21               And if there is counsel here who doesn't know the

   22    answer to that question because they had no involvement in it,

   23    because they didn't speak, please raise your hand.         If you are

   24    not -- if you were not an individual who spoke in advance to

   25    Joshua Merritt about the source of his facts and the basis for

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 74 of 334
                                                                            71

         Motion hrg.                                      7/12/2021

    1    his conclusion in the report that he provided, raise your hand

    2    if you weren't involved with it.

    3               Okay.   So I'm going -- okay.     Let me name the

    4    individuals because I want to -- please keep your hand up.

    5               MR. WOOD:    Your Honor, could you restate the

    6    question, please?

    7               THE COURT:    The question -- yes, I will.      The

    8    question -- as relates to the affidavit that was submitted by

    9    Joshua Merritt, my question is:      Who spoke to him in advance

   10    before including his affidavit to the complaint?         You know, did

   11    you speak to him for purposes of determining the source of his

   12    facts around the basis of his conclusions?        Who on this call

   13    had that type of conversation with Mr. Merritt?

   14               MR. JOHNSON:    Your Honor, perhaps --

   15               THE COURT:    No, no.   Go ahead, Mr. Johnson.     Let me

   16    just do this:    Raise your hand if you had the conversation with

   17    him, if anybody spoke with Joshua Merritt in advance of the

   18    submission of his affidavit.

   19               So right now we have Mr. Kleinhendler.

   20               Mr. Johnson, did you have your hand up for that?

   21               MR. JOHNSON:    I had my hand up that I did not speak

   22    with him or, for that matter, with any of the experts.

   23               THE COURT:    Okay.   Okay.   We'll make a note of that.

   24               But, Mr. Kleinhendler, you spoke with him before the

   25    affidavit was submitted, Joshua Merritt; is that true?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 75 of 334
                                                                            72

         Motion hrg.                                      7/12/2021

    1                MR. KLEINHENDLER:    Yes.

    2                THE COURT:   All right.     And did you have an

    3    opportunity to speak to him about the source of his facts?

    4                MR. KLEINHENDLER:    Your Honor, he was recommended to

    5    us.   As there are certain things I cannot disclose,

    6    unfortunately, in public about his sources, about his

    7    qualifications, and the reason for that is he has worked as an

    8    undercover confidential informant for multiple federal law

    9    enforcement and intelligence services.       It's beyond merely what

   10    is stated briefly in his declaration.

   11                He did -- he did tell me what those -- you know, what

   12    the basis is, what type of experience he had, and, based on

   13    that, looking at what he had presented, with the detail, with

   14    the URLs that he had cited, with the vulnerability to the

   15    Dominion pass codes that were available to be hacked on what

   16    they call the dark web, it was my honest belief that what he

   17    was saying was correct.

   18                I will take the opportunity, your Honor, to point out

   19    that the one area in his affidavit that has come into dispute

   20    was his role in the 305th military intelligence.         At the time

   21    it was my understanding that he had spent a reasonable amount

   22    of time with that unit.     Subsequently -- subsequently I did

   23    learn that he did train with them, your Honor.        He trained with

   24    the unit.   I think it's called Fort Huachuca.       I can't remember

   25    the exact one.    However, he subsequently was transferred out of

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 76 of 334
                                                                            73

         Motion hrg.                                      7/12/2021

    1    there.

    2               However, I point out to you that that -- that one

    3    point is minor and practically irrelevant because the basis of

    4    his expert opinion and his factual opinion are based on, and

    5    I'm happy to talk to you in camera and give you more detail of

    6    his years and years of experience in cyber security as a

    7    confidential informant working for the United States

    8    Government.

    9               THE COURT:    Did you feel that it was -- did you make

   10    that correction to the Court at any time?        I'm not aware of it.

   11               MR. KLEINHENDLER:     I didn't have the time because

   12    when I first learned of it, your Honor, when I first learned of

   13    it, it was after all the cases had been decided and dismissed

   14    and then we withdraw.     We never made a further representation

   15    to this Court, an argument to this Court about his

   16    qualification in that regard, and, technically, your Honor --

   17    technically, your Honor, the statement is not false.         He

   18    trained with the 305th.     Okay.   It's not technically false.

   19    However, had I known in advance that he had transferred out, I

   20    would have made that clear, but I didn't.        I had no reason to

   21    doubt.

   22               THE COURT:    Thank you, Mr. Kleinhendler.

   23               Hang on a second.

   24               Mr. Campbell, why do you have your hand up, sir?

   25               MR. CAMPBELL:    Because I wanted to let you know,

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 77 of 334
                                                                            74

         Motion hrg.                                      7/12/2021

    1    Judge, if your questions tread into the area that you have

    2    acknowledged you're going to avoid, which is the area of work

    3    product or privilege, I will -- I'm asking the Court permission

    4    to be able to interrupt then with objections that are direct

    5    and express on that.     Hopefully your questions don't get there,

    6    but I wanted to make sure that I was within your protocol to do

    7    so.

    8               THE COURT:    All right.   You may raise your hand.

    9    Anyone who wants to address the Court, please raise your hand.

   10               Mr. Fink.

   11               MR. DAVID FINK:    Yes.    I just want to speak to the

   12    comments regarding Mr. Merritt, and as most people know --

   13               THE COURT:    Okay.   Mr. Fink, let me do this, sir.

   14    I'm going to give you and Defense counsel an opportunity to --

   15    after I have asked a couple of more questions about a couple of

   16    additional purported experts, I'm going to give you a chance to

   17    follow up on that.     If I could just understand -- get the lay

   18    of the land in terms of these experts.

   19               So let me proceed.

   20               And I'd like to ask about Mr. Matthew Braynard, and

   21    I'd like to know who reviewed his affidavit and who spoke to

   22    him in relation to what was attached, in relation to the

   23    statements in his affidavit.

   24               Ms. Julia Haller, you have your hand up?

   25               MS. HALLER:    Yes.   May I clarify, your Honor?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 78 of 334
                                                                            75

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Yes.

    2               MS. HALLER:    Matt Braynard had data that we cited to

    3    through our expert, William Briggs, who is also known as Matt.

    4    So William "Matt" Briggs cited to Matt Braynard.         Matt Braynard

    5    had information, and we did communicate with Matt Braynard to

    6    the extent that we could.       He had an agreement with a different

    7    attorney so our communications were more limited, and I do not

    8    feel comfortable discussing all the attorney work product

    9    that's involved in my communications, but I will say there were

   10    communications.

   11               THE COURT:    Okay.    Anyone else speak to Mr. Braynard?

   12               All right.    How about Mr. Briggs, William Briggs?

   13    Who, as has been said, he did seem to be one who interpreted or

   14    provided analysis about the materials that Mr. Braynard

   15    submitted.

   16               Yes, Ms. Haller.

   17               MS. HALLER:    Yes, your Honor.

   18               THE COURT:    Did you speak with Mr. Briggs?

   19               MS. HALLER:    Yes, your Honor.    I communicated with

   20    William Briggs -- Dr. Briggs.      Yes, I communicated with

   21    Dr. Briggs.

   22               THE COURT:    All right.    And you were able to speak to

   23    him about the source of his facts?

   24               MS. HALLER:    Your Honor, everything's documented in

   25    his report, including his source and information, and we

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 79 of 334
                                                                            76

         Motion hrg.                                      7/12/2021

    1    addressed this in 112, as well as in our other oppositions,

    2    that we thoroughly had vetted and gone over with the

    3    information that's cited in Dr. Briggs' report, yes.

    4               THE COURT:    All right.   I don't know that that's

    5    clearly stated, but we'll revisit that.

    6               MS. HALLER:    Thank you, your Honor.

    7               THE COURT:    How about Mr. Watkins?     Who reviewed the

    8    affidavit of Ronald Watkins and did anyone speak to him?

    9    Please raise your hand.

   10               MS. HALLER:    Your Honor, I can qualify that I have

   11    spoken to Mr. Watkins.     I do not know at what point in time

   12    exactly, but I have communicated with Mr. Watkins about his

   13    reports.

   14               THE COURT:    All right.   And you've spoken to him

   15    about his sources as well?

   16               MS. HALLER:    Yes, your Honor.

   17               THE COURT:    And the basis for his conclusions?

   18               MS. HALLER:    Yes, your Honor.

   19               THE COURT:    All right.   And how about -- all right.

   20    So we did -- we talked about Mr. James Ramsland already, and,

   21    Ms. Haller, you said that you did in fact -- what did you say?

   22    You said that you reviewed it, his affidavit?

   23               MS. HALLER:    Yes, your Honor.

   24               THE COURT:    And you spoke with him?

   25               MS. HALLER:    No, your Honor, I did not.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 80 of 334
                                                                            77

         Motion hrg.                                      7/12/2021

    1               THE COURT:    You did not speak with him?

    2               MS. HALLER:    I did review the filing -- I mean the

    3    report, but I have not communicated with him, no.

    4               THE COURT:    All right.   Did anybody on the -- speak

    5    with Mr. Ramsland?

    6               Mr. Kleinhendler, go ahead, sir.

    7               MR. KLEINHENDLER:     Yes, your Honor.    Not only did I

    8    speak with him, about ten days or so before the complaint, I

    9    met with him.

   10               THE COURT:    Okay.

   11               MR. KLEINHENDLER:     I spoke with him often I reviewed

   12    drafts of his report.     I asked him clearly, "Are you

   13    comfortable making these allegations?       Are you comfortable with

   14    the language in the affidavit?      What are your sources?      Who

   15    else has assisted you?"

   16               Because he writes an affidavit that he lists ASOG

   17    (ph.)   He spoke -- he briefly described some of the folks that

   18    were working with him, and he submitted, your Honor, two

   19    reports, an initial report and then a rebuttal -- the initial

   20    was an affidavit sworn, his sworn testimony, and the rebuttal

   21    was more of a 26(b) rebuttal report.

   22               I worked with him on a rebuttal report after

   23    analyzing and reviewing what the Defendants and the Intervenor

   24    Defendants had placed before the Court, and I was involved with

   25    that.   And, yes, I spoke with him, and I was comfortable, your

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 81 of 334
                                                                            78

         Motion hrg.                                      7/12/2021

    1    Honor, that what we were putting before the Court was true and

    2    correct.

    3               THE COURT:     All right.   Thank you.

    4               MR. BUCHANAN:    Your Honor, this is Mr. Buchanan.         I

    5    just wanted to clarify something.       My client, Ms. Newman, did

    6    communicate with Mr. Ramsland on a limited basis.

    7               THE COURT:     For what purpose?

    8               MR. BUCHANAN:    I think, you know, she was talking to

    9    him about his affidavit in general, but, again, she was more of

   10    a -- someone that was doing editing and, you know, trying to

   11    gather the affidavits, including this particular one, but it

   12    wasn't a substantive conversation where she was doing due

   13    diligence on all the background.       She asked some questions, but

   14    it was limited conversation.

   15               THE COURT:     All right.   Thank you.   All right.    I

   16    have concluded --

   17                MR. CAMPBELL:   Your Honor, Ms. Powell has her hand

   18    raised.

   19                THE COURT:    Oh, thank you.   Ms. Powell.

   20                MS. POWELL:    Yes, I just wanted to make clear that I

   21    have spoken with Mr. Ramsland a number of times.

   22                THE COURT:    Okay.

   23                MS. POWELL:    I cannot say whether it was before the

   24    filing or after, and I can't remember when I reviewed his

   25    affidavit, whether it was before or after.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 82 of 334
                                                                            79

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Okay.   All right.   Let me -- as relates

    2    to this section of presuit investigation and these particular

    3    experts, does counsel for the Defendants or the Defendant

    4    Intervenors or Plaintiffs' counsel wish to say anything related

    5    to the questions or the answers that I've received with that

    6    section?

    7               MR. DAVID FINK:    I would.

    8               THE COURT:    All right.    Raise your hand if you'd like

    9    to be heard.

   10               Okay.   We're going to only hear from Mr. Fink.

   11               Go ahead.

   12               MR. DAVID FINK:    Thank you, your Honor.      I will not

   13    go into the detail, nor do I think I need to, of what our

   14    concerns were with all of these affidavits.        That's laid out

   15    pretty clearly in our briefing.       What I do want to first do is

   16    respond to something quite disturbing that Mr. Kleinhendler

   17    said.

   18               He said that he couldn't have known while the case

   19    was pending, didn't learn until later, during the sanctions

   20    process, about the issues related to the Merritt affidavit.

   21               And, by the way, we're calling it the Merritt

   22    affidavit, but of course this is the one that's identified as

   23    Spider, in what was attempted to be an anonymous presentation

   24    in redacted documents, which were so poorly redacted that we

   25    found out the name.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 83 of 334
                                                                            80

         Motion hrg.                                      7/12/2021

    1                But here's what's important for the Court to know.

    2    We attach as Exhibit 17 to our brief in support of sanctions a

    3    Washington Post article that details all of the issues

    4    regarding Mr. Merritt.     Now, the reason that's so important is

    5    not the accuracy of that article, but, rather, that article put

    6    the world on notice on December 11th of 2020 -- Washington Post

    7    let the world know that this man was not a military

    8    intelligence expert.     He washed out of training.      That he,

    9    himself, disavowed participation in the case.

   10                All of that was in that article, and if that did not

   11    put counsel on some kind of inquiry notice so they should have

   12    exercised some due diligence at that point and advised the

   13    Court that they had, apparently unintentionally they're saying,

   14    made a major misrepresentation to the Court, I don't know what

   15    could have put them on notice.      They were on notice.

   16                Now, the experts that we're talking about now, the

   17    Court correctly asks the question, "Did you talk to those

   18    experts?"   I would simply add one more thing, which is very

   19    relevant, which is talking to those experts or not, just

   20    reading those reports, if they were properly vetted, would have

   21    immediately told any diligent attorney that the reports were

   22    desperately flawed, and I'll be very specific.        For example, we

   23    heard about the concerns about -- that Mr. Ramsland raised

   24    about Antrim County and the Dominion machines.        What's

   25    important --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 84 of 334
                                                                            81

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Okay.    Mr. Fink, wait a minute.    Hang on.

    2    I want to stop you because I am going to cover some of that,

    3    and we can -- and, you know, why don't we stop there because I

    4    have some additional questions.       Of course, I'm going to let

    5    everyone be heard, okay?

    6               MR. KLEINHENDLER:      Your Honor, can I respond to

    7    Mr. Fink just on Mr. Merritt?

    8               THE COURT:    Yes.

    9               MR. KLEINHENDLER:      Okay.   Your Honor, I learned of

   10    the issues when I saw the Washington Post article.

   11               THE COURT:    Okay.

   12               MR. KLEINHENDLER:      I can tell you that many of the

   13    allegations in the Washington Post article are false, and I

   14    want to make this very clear to the Court and all counsel.          I

   15    spoke with Mr. Merritt Sunday.      He is prepared to appear before

   16    your Honor and discuss his qualifications and discuss, in

   17    detail, his findings.     That may require a closed session for

   18    part of it.   We'll let you decide.       But I want to make it clear

   19    to everyone that he is prepared to come here and testify and

   20    put his qualifications and his opinions to the test.         We have

   21    asked in our pleadings for an evidentiary hearing.

   22               Mr. Fink wants to wave around a Washington Post

   23    article.   He can do that.      Mr. Merritt is ready to come to

   24    court and put to bed any issues regarding his qualifications

   25    and regarding his testimony.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 85 of 334
                                                                            82

         Motion hrg.                                      7/12/2021

    1               MR. DAVID FINK:    Your Honor, the only point I'm

    2    making is, not whether this man is or isn't qualified, that

    3    Mr. Kleinhendler has told us he learned that they made a

    4    misrepresentation, whether intentional or otherwise, regarding

    5    his qualifications, and he never advised the Court.          Yes, there

    6    might be things in that article that aren't true.         I don't

    7    know, but I know he was put on inquiry notice.        He apparently

    8    did some investigation and did not notify the parties or the

    9    Court.   That's --

   10               THE COURT:    Your response to that, Mr. Kleinhendler?

   11               MR. KLEINHENDLER:     My response to that, your Honor,

   12    is when I learned of it, number one, it took awhile to contact

   13    Mr. Merritt; number two, there was no further proceedings

   14    before the Court.    Your Honor had already ruled on December 8th

   15    that it had no subject matter jurisdiction, no standing, a

   16    whole laundry list.     There was never -- there was never a

   17    further opportunity, or, in my view, a reason to make a

   18    correction in a case that had already been decided, and,

   19    again --

   20               THE COURT:    And it was on appeal?

   21               MR. KLEINHENDLER:     Your Honor?

   22               THE COURT:    And that was on appeal?

   23               MR. KLEINHENDLER:     It was on appeal, but I want to

   24    make the point.    What he said is technically not wrong.        He did

   25    spend, from my understanding, seven months training with the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 86 of 334
                                                                            83

         Motion hrg.                                      7/12/2021

    1    305th.   Now, it may not be the full story, but I disagree with

    2    the characterization that it's inaccurate, it's not true.

    3               THE COURT:    All right.     Okay.   All right.   Thank you.

    4               I have some follow-up questions about the affidavit

    5    of Mr. Merritt, and the first one is:       Why was his affidavit

    6    filed using a pseudonym?

    7               Are you the person that can answer that question,

    8    Mr. Kleinhendler?

    9               MR. KLEINHENDLER:     Yes.    Your Honor, as we pointed

   10    out -- okay, your Honor, as we pointed out, and I have it

   11    here -- hold on.

   12               This motion is a motion to seal.       This is ECF 50 --

   13    okay, your Honor -- and this is his affidavit that he gave us

   14    explaining it.    "He had worked in the areas that have made him

   15    a known target, has had death threats and a price put on his

   16    head by terrorist organizations.        For the safety of myself and

   17    my family, I've requested to remain redacted.        I found

   18    listening devices in my home and have had attempts on myself,"

   19    meaning he had been tried to be killed.

   20               Next paragraph, "Because of work I have done as a

   21    confidential human source, confidential informant, as well as

   22    work investigating spies across the globe, my identity is

   23    redacted, not work which I have just done here in America, but

   24    work with foreign nations."

   25               Final paragraph, "I request that these extreme cases

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 87 of 334
                                                                            84

         Motion hrg.                                      7/12/2021

    1    be taken into consideration for my personal safety, my family's

    2    safety, the safety of sources I have worked with.         I

    3    respectfully request my persona remain redacted."

    4                Those are the reasons I submitted the redaction.

    5                THE COURT:    Thank you.   Next question:    Whose

    6    decision was it to identify this individual as a former U.S.

    7    military intelligence expert?

    8                MR. KLEINHENDLER:     Your Honor, he drafted his

    9    affidavit.    No one corrected that sentence.       That came directly

   10    from him.

   11                THE COURT:    Okay.   All right.   Anyone else have an

   12    answer to that?

   13                All right.    Let the record reflect that no one has

   14    said that they do.

   15                At any point, next question, during the course of

   16    this litigation did anyone ask any of the attorneys or suggest

   17    that Merritt was not a military intelligence expert?

   18                MS. HALLER:    No.

   19                THE COURT:    And that's Ms. Powell is saying no?      I'm

   20    sorry who said, "No"?

   21                MS. HALLER:    Excuse me, your Honor.     Julia Haller,

   22    no.

   23                THE COURT:    All right.   Mr. Kleinhendler, did anyone

   24    ask you?

   25                MR. KLEINHENDLER:     No, your Honor.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 88 of 334
                                                                            85

         Motion hrg.                                      7/12/2021

    1               THE COURT:    Okay.   Ms. Powell, I wanted to direct my

    2    next question to you, and did anyone ask you if, or suggest to

    3    you that, he was not a military intelligence expert?

    4               MS. POWELL:    No, your Honor.

    5               THE COURT:    Thank you.   And my next question for

    6    Plaintiffs' counsel or counsel for Plaintiffs' counsel:          Should

    7    an attorney be sanctioned for his or her failure to correct or

    8    withdraw allegations that the attorney comes to know or came to

    9    know are untrue?    Is this sanctionable behavior?

   10               Mr. Campbell, I'll hear from you.

   11               MR. CAMPBELL:    Again, it's going to depend on the

   12    circumstances.    As the circumstances exist here, the answer

   13    would be no.    One, because of the statements that you've just

   14    heard.   There's an issue as to whether or not he correctly

   15    identified himself.     Nobody knew that to be wrong.

   16               Secondly, with the information, you've heard the

   17    explanation.    It's not an inaccurate statement, although, as

   18    Mr. Kleinhendler had said, he would have expanded upon that.

   19    That's not the difference between being false, as Mr. Fink

   20    accuses, and not.

   21               So on this circumstance, with an affidavit that this

   22    Court, again, did not reach the merits of, there was no Daubert

   23    motion, there was no consideration of any of his information,

   24    because this Court found that it was moot, found that there was

   25    lack of standing and all these other issues, never reached the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 89 of 334
                                                                            86

         Motion hrg.                                      7/12/2021

    1    affidavits.

    2               Certainly, these lawyers, who, within I think it's

    3    four days of this Court's order in ECF number 7, I think, are

    4    in the United States Supreme Court, not just on this case but

    5    on three others, that somehow, some way this clarification or

    6    further explanation that Mr. Kleinhendler clearly says he would

    7    have provided if there was a means and a basis to do so or if

    8    he had noted originally, is that what would qualify for what

    9    the Court's asked?    The answer I think is, resoundingly, no.

   10               THE COURT:    Did Mr. Merritt draft the affidavit on

   11    his own with no assistance from counsel?

   12               MR. KLEINHENDLER:     Yes, your Honor.    I got the

   13    affidavit fully drafted.

   14               MS. HALLER:    Your Honor, we can bring him forward to

   15    testify.   We know that this is a qualification question, which

   16    is appropriate on a Daubert motion.       We do not believe it is

   17    grounds related to a sanctions motion when we have not had an

   18    evidentiary hearing.     We've not had discovery.     We've not had

   19    an opportunity to make this witness available.

   20               So, again, as Mr. Kleinhendler pointed out, we would

   21    like an evidentiary hearing.      We will bring forward our

   22    witnesses.    We will have Daubert motions addressed because

   23    Plaintiffs are capable of making them.       The same attorney made

   24    motions in other courts with Daubert motions.        So we can

   25    address the questions of qualification at that time as your

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 90 of 334
                                                                            87

         Motion hrg.                                      7/12/2021

    1    Honor would like.

    2               THE COURT:    Yeah.   All right.   We'll --

    3               MR. CAMPBELL:    So the court is aware the record is

    4    clear.

    5               THE COURT:    I will make those --

    6               MR. CAMPBELL:    If I may, briefly.

    7               The request for an evidentiary hearing is not new,

    8    your Honor.   It's been in the pleadings as well.        I know it's

    9    in ECF 112, and it's in other places.       We have offered that to

   10    the Court, my clients have, repeatedly.       There's been no

   11    acceptance by the Defendants' at all.

   12               THE COURT:    All right.   Let me ask what steps were

   13    taken to investigate the expertise of Matthew Braynard, and I

   14    specifically just need to know: Who reviewed his affidavit

   15    prior to submission and who spoke with him?

   16               MS. HALLER:    Your Honor, I have represented to this

   17    Court, and I repeat what I stated earlier --

   18               THE COURT:    Okay.   You did speak to Braynard.

   19               MS. HALLER:    Indicated we communicated, including me,

   20    personally communicated with Mr. Braynard.        I cannot give you

   21    the times and the dates specifically at this moment, but I can

   22    tell you that there were communications, more than one, with

   23    Mr. Braynard.

   24               THE COURT:    Okay.   Anyone else?    All right.

   25               Now, let me move on.     I want to talk of more about

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 91 of 334
                                                                            88

         Motion hrg.                                      7/12/2021

    1    some of the -- the content, more about the content of the

    2    reports that have been submitted.       I want to talk about,

    3    specifically, about the Briggs -- Mr. Briggs' survey, which was

    4    based on -- I'm sorry, looking at his analysis, which was based

    5    on data provided by Matthew Braynard.

    6               My question is:    What kind of survey did Mr. Braynard

    7    conduct?   Who can answer that question?

    8               MS. HALLER:    Dr. Briggs, your Honor, his name is

    9    Dr. William Briggs, Ph.D., Cornell professor, made his report

   10    and all the work underlying it, available to this Court for

   11    free.   He was not charging for what he provided, and he can

   12    also testify.    He will also make --

   13               THE COURT:    I'm just asking.    Hang on.    Hang on.

   14               I just want to know, after having reviewed the

   15    various documents related to Matthew Braynard's

   16    interpretation -- no, I'm sorry it's Dr. Briggs'

   17    interpretation.

   18               MS. HALLER:    Yes, your Honor.

   19               THE COURT:    Sorry.   Of Matthew Braynard's survey.      My

   20    question is -- it's not clear to me what type of survey

   21    Mr. Braynard conducted.     What is it?

   22               MS. HALLER:    Dr. Briggs is a statistician who, to a

   23    reasonable degree of professional certainty, would be

   24    anticipated to testify in accordance with the survey provided

   25    as an exhibit to the complaint.      As this case has not yet

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 92 of 334
                                                                            89

         Motion hrg.                                      7/12/2021

    1    gotten to evidentiary proceedings or Daubert motions, we can

    2    address this and make him available.       Dr. William M. Briggs,

    3    Ph.D., can be available --

    4               THE COURT:    I understand what his credentials are.

    5               MS. HALLER:    Well, your Honor, I'm just trying to

    6    make it clear that he would be anticipated to testify in

    7    accordance with the report that was attached to the complaint.

    8               THE COURT:    Okay.   Counsel for the City, question for

    9    you, Mr. Fink:    What would be the basis, in your view, of

   10    sanctioning counsel for the submission of this report?          And

   11    this report I'm referring to would be the report that was

   12    provided by Dr. Briggs.

   13               MR. DAVID FINK:    The basis would be that the

   14    slightest bit of due diligence, by any attorney knowledgeable

   15    in the way the election proceeded, would have revealed that the

   16    report was founded on -- based on, not just bad statistical

   17    analysis, but bad legal analysis.       For example, in the record

   18    there is a reference to the number of voters with indefinitely

   19    confined status.    That's a status that doesn't exist in the

   20    state of Michigan.    That's from another state.

   21               There's a reference to the individuals who apply for

   22    an absentee ballot and the State mails it out to them.          State

   23    of Michigan has never mailed out absentee ballots and didn't

   24    mail out absentee ballots in this case.

   25               There's reference to early voters.       We've never had

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 93 of 334
                                                                            90

         Motion hrg.                                      7/12/2021

    1    what's called early voting in Michigan.

    2               Apparently, apparently he believed that every time a

    3    voter's residence changed that automatically that voter is

    4    disenfranchised.    So people who happen to travel to Florida for

    5    the winter but continue to vote absentee, he deemed them to be

    6    fraudulent voters.

    7               Furthermore, the actual analysis really just took the

    8    simplest review to see that the numbers just didn't line up,

    9    and this -- I'm not a statistician, but I play one in Court,

   10    and -- but, seriously, I'm not a statistician, but I do know

   11    how to look at two numbers and see if they match, and, in this

   12    report, there are statistics that are just directly

   13    inconsistent and stated over and over in the same report.

   14               So now they also claim, for example, that -- and this

   15    is fascinating because this comes up in multiple cases because

   16    people rely on others.     A ballot is applied for -- an

   17    application is applied for and on the same day a ballot is

   18    cast, and they use that as evidence of fraud because they say

   19    that's impossible because you couldn't mail it and get it back

   20    that soon.    Well, the fact is that's exactly how I vote and a

   21    lot of other people do.     You go into the clerk's office.       You

   22    fill out the application.     The clerk gives you the ballot.       You

   23    fill out your ballot.     You hand it in.    It all happens in one

   24    day.   This is part of the fraud they claim.       They claim --

   25               MS. HALLER:    Your Honor, may I respond?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 94 of 334
                                                                            91

         Motion hrg.                                      7/12/2021

    1               THE COURT:    No, no, not yet, Ms. Haller.

    2               Go ahead, Mr. Fink.

    3               MR. DAVID FINK:    There's also a discussion about

    4    ballots based on a survey.      They did a survey, an unscien -- I

    5    think it's an unscientific survey.       Maybe it was scientific,

    6    but there's no law that says you can do a survey and find out

    7    the percentage of people who don't remember that they applied

    8    for an absentee ballot or who applied for an absentee ballot

    9    and don't remember if they received it.       Based on silly things

   10    like that, they came to their conclusions.

   11               THE COURT:    I understand, yes.

   12               MR. DAVID FINK:    So the short answer to your

   13    question -- I'm sorry.

   14               THE COURT:    No problem.

   15               MR. DAVID FINK:    The short answer -- I'm sorry, the

   16    shorter answer to the Court's question -- I guess there's no

   17    short answer.    I apologize.

   18               The shorter answer to the Court's question is we

   19    believe anybody who closely reviewed this study and looked at

   20    the way it was prepared, and I don't mean going behind what was

   21    written, the document as submitted to the Court itself on its

   22    face is a clearly and desperately flawed document, and they

   23    should have known that.     They had that duty.     Lawyers don't get

   24    to just throw things out and see what the Court will do with

   25    them.   We have a duty.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 95 of 334
                                                                            92

         Motion hrg.                                      7/12/2021

    1                THE COURT:    All right.    Let me --

    2                MS. HALLER:    Your Honor, may I respond?

    3                THE COURT:    Ms. Haller, briefly.

    4                MS. HALLER:    Yes, your Honor.   We can make Dr. Briggs

    5    available and to testify, and Mr. Fink can then cross-examine

    6    him as in accordance with the Rules of Evidence and Rules of

    7    Civil Procedure.    At this time, there is no Daubert motion

    8    pending.

    9                Mr. Fink is arguing as if he is both expert and

   10    attorney.   He is not a statistician, but he is opining on the

   11    lack of statisticianal basis for a report where he's never

   12    questioned the witness.     Is that admissible in this court, in

   13    this federal court?      Are we no longer applying the Rules of

   14    Civil Procedure?

   15                We have witnesses, and we have them examined, and

   16    whether or not their testimony stands up under a motion is a

   17    question that has yet to be addressed by this Court, and to

   18    have it now as a basis -- suggested as a basis for sanctions,

   19    when we have not had the opportunity to bring Dr. Briggs to

   20    this court, when we have not had the opportunity to have an

   21    expert opine or the question of whether he's an expert to be

   22    qualified --

   23                THE COURT:    Ms. Haller.

   24                MS. HALLER:    Yes.

   25                THE COURT:    Ms. Haller, let me point out to you that

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 96 of 334
                                                                            93

         Motion hrg.                                      7/12/2021

    1    I see a distinction between what you're saying and what

    2    Mr. Fink is saying, and the distinction is, is that Mr. Fink is

    3    pointing out areas which he thinks would have been obvious to

    4    Plaintiffs' counsel before the material by Dr. Briggs was

    5    submitted, and I have a series of questions that follow that

    6    along those same lines.     I am not -- no one is, at this point,

    7    purporting to be an expert who can understand the underlying

    8    statistical analysis.     That's not being questioned.

    9               The question is, is that on the face of these

   10    submissions is there anything there that would give counsel

   11    pause to say, hold on, need to know a little bit more?          I see

   12    that as being a distinction, and that is the Court's response.

   13               I want to move on, and you'll see from my next line

   14    of questioning how that's borne out.

   15               So I want to talk about Mr. Ramsland's affidavit, and

   16    I want to ask specifically can anyone question the improbable

   17    turnout numbers as shown in his declaration, which was attached

   18    to the original compliant, numbers such as 781 percent of the

   19    voting population in North Muskegon casted votes, 460 percent

   20    of individuals in Zeeland Charter Township showed up.         Did

   21    anyone feel that that type of a representation should be

   22    questioned?

   23               MR. KLEINHENDLER:     Your Honor.

   24               THE COURT:    More importantly, did anybody question

   25    it?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 97 of 334
                                                                            94

         Motion hrg.                                      7/12/2021

    1               MR. KLEINHENDLER:     I did.

    2               THE COURT:    Okay.   Mr. Kleinhendler.

    3               MR. KLEINHENDLER:     And "Russ, Russ, are you sure

    4    about these numbers?"     And he said, "Yes, yes, I did question

    5    them.   Yes, I did review, and yes, it was an error" that he

    6    corrected on his reply affidavit.

    7               MR. CAMPBELL:    ECF 49, I believe.

    8               THE COURT:    He also goes on to talk about vote

    9    switching discovered through hand counts when there have been

   10    no hand recounts in Michigan as of the date that he made the

   11    statement, something of which Plaintiffs, who include

   12    Republican Party chairs, would have known.        What about that

   13    kind of a statement, talking about the vote switching

   14    discovered through hand counts when there have been no hand

   15    recounts at that point?     Was that also corrected,

   16    Mr. Kleinhendler?

   17               MR. KLEINHENDLER:     I'm trying to find where you're

   18    referring to.

   19               MR. CAMPBELL:    Which paragraph, your Honor?

   20               MR. KLEINHENDLER:     Do you have a -- because, offhand,

   21    I don't --

   22               THE COURT:    We might be able to pull that.

   23               MR. KLEINHENDLER:     I don't -- I don't know what hand

   24    counting looks like.     What paragraph?

   25               MR. DAVID FINK:    Your Honor, that would be -- that

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 98 of 334
                                                                            95

         Motion hrg.                                      7/12/2021

    1    would be Paragraph 10 of his affidavit when he claims that the

    2    Antrim County error, which was actually reported by the clerk

    3    the night of the election, that the Antrim County error was

    4    only discoverable through a hand counted manual recount.

    5               THE COURT:    That is the paragraph.

    6               MR. KLEINHENDLER:     I'm looking, your Honor.     I'm

    7    getting into Paragraph 10.

    8               MR. DAVID FINK:    Your Honor, if I may, what's

    9    astounding to me is, after we have briefed this issue at least

   10    twice, probably more than twice but twice to these lawyers,

   11    explicitly addressing the fact that there were no hand recounts

   12    in the state of Michigan at that point, that everybody should

   13    have known, and that one of the Plaintiffs was the chair of the

   14    Republican Party of Antrim County, of all things, who clearly

   15    would have known there wouldn't have been a hand recount as of

   16    November 29th, despite that, Mr. Kleinhendler, even as of

   17    today, isn't even aware of where the claim is being made.

   18               MR. KLEINHENDLER:     I don't see it in Paragraph 10.

   19    Please read me the language --

   20               MR. CAMPBELL:    I'll read that --

   21               THE COURT:    Hang on.

   22               MR. CAMPBELL:    (Indiscernible.)

   23               THE COURT:    Hang on.   Stop, please.    Please stop.

   24               Mr. Campbell, do you have the language in front of

   25    you?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 99 of 334
                                                                            96

         Motion hrg.                                      7/12/2021

    1                MR. CAMPBELL:    I believe I do, your Honor.

    2                THE COURT:    Read it, please.

    3                MR. CAMPBELL:    "One red flag has been seen in Antrim

    4    County, Michigan.    In Michigan, we have seen reports, 6 of

    5    6,000 votes in Antrim County that were switched from Donald

    6    Trump to Joe Biden.      They were only discoverable through a hand

    7    counted manual recount.     While the first reports have suggested

    8    that it was due to a, quote/unquote, glitch -- my air quotes.

    9    After an update, it was recanted and later attributed to a,

   10    quote, clerical error, unquote.        This change is important

   11    because if it were not due to clerical error but due to a,

   12    quote, glitch, end quote, emanating from an update, the system

   13    would be required to be recertified, according to Dominion

   14    officials."

   15                THE COURT:    All right.    Mr. Campbell, my question

   16    goes specifically to the reference of there having been -- this

   17    information having been discovered through a hand recount,

   18    where we know now that the statement was made, there was no

   19    such hand recount.    That is my question.

   20                MS. HALLER:    Your Honor, if I may correct the record

   21    for that.    It was the Michigan Secretary -- the county

   22    secretary who did that hand recount, and that's reported on at

   23    that time.    So there was what they called a hand recount.

   24    Maybe it's not under the law that defines the definition, but

   25    that is heavily reported at that time.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 100 of 334
                                                                            97

         Motion hrg.                                      7/12/2021

     1              MR. DAVID FINK:     No, your Honor.    It was not.    I'm

     2   sorry.

     3              MR. CAMPBELL:     It wasn't.

     4              THE COURT:    Hang on.

     5              MR. DAVID FINK:     I'm sorry.    I'm sorry.

     6              MR. CAMPBELL:     The Court is acting as if you've seen

     7   proof that the statement made by that -- no statement was made

     8   by the county person.     That hasn't been attached to the

     9   pleadings here.

   10               THE COURT:    Well, I mean all right.

   11               MR. KLEINHENDLER:     Your Honor, you asked for my

   12    understanding.    My understanding when I read this was that,

   13    specifically with regard to these 6,000 votes in that specific

   14    county, somebody did a hand recount.        It wasn't a

   15    State-sanctioned full Board of Election recount.          My

   16    understanding was that somebody recounted it by hand.

   17               THE COURT:    All right.

   18               MR. KLEINHENDLER:     And that's how they discovered.

   19               THE COURT:    All right.

   20               MR. KLEINHENDLER:     Again, what you're hearing -- I

   21    want to make this clear here.       You're hearing a lot of factual

   22    representations by Mr. Fink, and I would please ask you to

   23    double check the record before you just take it because --

   24               THE COURT:    I don't -- I don't need to be -- I don't

   25    need that cautionary instruction from you.        Thank you.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 101 of 334
                                                                            98

         Motion hrg.                                      7/12/2021

    1                Mr. Fink, your response, please.

    2                MR. DAVID FINK:    Only to the specific statement by

    3    Ms. Haller and, apparently, Mr. Kleinhendler.

    4                Nobody, nobody said there was a hand recount.        A

    5    clerk said that there had been an error on the publicly

    6    reported but not official results the night of the election.

    7    Within a day it was clarified that there had been a

    8    transposition of numbers, not a recount of any kind.          A hand

    9    recount is a term of art.      It is possible to obtain a hand

   10    recount in this state.

   11                It turns out that the Trump campaign never requested

   12    such a hand recount, but, eventually, there were audits.          As of

   13    this November date, it is absolutely uncontroverted and

   14    uncontrovertible that no hand recount had occurred, and anyone

   15    knowing the facts in this case, anyone understanding how

   16    Michigan elections work, which could have been local counsel,

   17    should have flagged that and seen it in Ramsland's report.

   18                MS. HALLER:   Ramsland's report -- excuse me, your

   19    Honor -- actually said "hand counting."        He does not say "hand

   20    count," which is the legal term.

   21                MR. DAVID FINK:    It says "hand counted manual

   22    recount."

   23                "Hand counted manual recount" is the exact --

   24                MS. HALLER:   Hand counted --

   25                MR. DAVID FINK:    -- what it states --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 102 of 334
                                                                            99

         Motion hrg.                                      7/12/2021

     1              MS. HALLER:    -- is a different term --

     2              THE COURT:    Hang on.

     3              MS. HALLER:    -- from hand count.

     4              MR. DAVID FINK:     And there was no hand counting.

     5              THE COURT:    All right.    Mr. Campbell --

     6              MR. CAMPBELL:     But there's the lead, your Honor.

     7   There was a report about it.      He doesn't say that it happened.

     8   He doesn't swear that he was there to see it.         He says he got

     9   that report, and, again, it's the point to say then they said

   10    there was a glitch.     Well, if there's a glitch, this has to

   11    happen.

   12               So, again, as lawyers, we all know there are

   13    conditions precedent and conditions subsequent.         This is not a

   14    material statement, and if he happens --        if the report happens

   15    to be inaccurate, then Mr. Ramsdale [sic.] can tell you whether

   16    that impacts his opinion if he were here to testify at the

   17    evidentiary hearing that my clients have been asking for, but,

   18    otherwise, again, you are letting Mr. Fink act like he's the

   19    expert to tell us what hand recount means.

   20               MR. KLEINHENDLER:     Your Honor --

   21               THE COURT:    Excuse me.

   22               MR. KLEINHENDLER:     This is very important.

   23               THE COURT:    Excuse me.    I have already asked that if

   24    anyone would like to speak that you raise your hand.          Please

   25    honor that.    Not right now, Mr. Kleinhendler.       Just hold on a

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 103 of 334
                                                                           100

         Motion hrg.                                      7/12/2021

     1   minute.

     2              I just want to note for the record that Mr. Ramsland

     3   did in fact submit a subsequent filing on December 3rd, and he

     4   indicated that the original data that he provided, in terms of

     5   turnout, voter turnout, was based on unidentified state-level

     6   data that no longer exists.      However, as indicated above, these

     7   results that I have shared with you, the results in the city of

     8   Detroit deemed to have been 139.29 percent.        I said Zeeland was

     9   an astronomical number.      I believe North Muskegon, 790 percent.

   10    He indicated that that information was obtained from the State

   11    and that it no longer exists.

   12               However, he indicated -- however, this Court will

   13    take note of the fact that there were official results that

   14    were available to him even before his original claims were

   15    filed, and I understand that there could be some, you know,

   16    parsing of words here, but that is the point that I am getting

   17    at, and Mr. Ramsland did submit what one could argue was his

   18    effort and attempt to correct, but he really did not go far

   19    enough because he's simply saying that the data that he relied

   20    upon seems to be saying that it was inaccurate, but it's no

   21    longer available.

   22               All right.    So my question becomes:      Should an

   23    attorney be sanctioned for his failure to correct or withdraw

   24    allegations that he comes to know were not true?

   25               Let me hear from Mr. Campbell.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 104 of 334
                                                                           101

         Motion hrg.                                      7/12/2021

     1               MR. CAMPBELL:    Well, if you're asking me is that what

     2   the rule says?    Yeah, the rule says if you have knowledge.

     3   Now, knowledge is also defined, Judge.        It's defined as actual

     4   knowledge of the fact in question.       Under the MRPC, the

     5   Michigan Rules of Professional Conduct, that rule is defined.

     6   So whether there's actual knowledge, your question is really

     7   not a question; it's an answer.

     8               Here, there is no evidence that any of the lawyers

     9   had the statistical background or understanding.         I mean this

   10    is why they have reports.      Nobody was confronted with proof,

   11    knowledge that information was in error, inaccurate, or untrue,

   12    for sure.    So -- and, again, it would have to be knowledge that

   13    it was presented falsely and you don't have that here.

   14                THE COURT:    All right.

   15                MR. CAMPBELL:    And, again, I join the chorus.      Let's

   16    have the evidentiary hearing if you have a question as to

   17    whether the people who made the reports did so in good faith or

   18    not.

   19                THE COURT:    And, again, as I've already indicated, I

   20    am simply inquiring as to counsel's review of affidavits that,

   21    on its face, raise questions.      That is what my questioning is

   22    about.

   23                Mr. Fink.

   24                MR. DAVID FINK:    If I may.    I want to speak simply to

   25    the Detroit issue.      Certainly, when we saw the Ramsland report,

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 105 of 334
                                                                           102

         Motion hrg.                                      7/12/2021

     1   the very first time we saw it, we had the reaction that all

     2   counsel should have had, which was that it was astounding that

     3   139 percent could have voted in the city of Detroit.          We

     4   immediately checked the records, and the record was clear that

     5   something like 50.88 percent had actually voted in the city of

     6   Detroit.   It was easy to find, it was publicly available, and

     7   they had to be on notice that when they are making such an

     8   extremely powerful, potent, and dangerous allegation they have

     9   a duty of inquiry to at least look into it, and all it took was

   10    30 seconds on the Internet for me to find out the correct

   11    answer.

   12               I also want to point out the danger that came from

   13    this because --

   14               THE COURT:    Mr. Fink, no.

   15               MS. HALLER:    (Indiscernible.)

   16               THE COURT:    Excuse me.

   17               MS. HALLER:    -- as to this Court --

   18               THE COURT:    Excuse me.

   19               MS. HALLER:    -- we have to object.

   20               THE COURT:    Ms. Haller, I will recognize you when you

   21    have raised your hand.     Mr. Fink is allowed to finish, and I

   22    will give you an opportunity to speak thereafter.

   23                Go ahead, Mr. Fink.

   24                MR. DAVID FINK:    Okay.   The suggestion that this was

   25    some kind of harmless error because it was ultimately corrected

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 106 of 334
                                                                           103

         Motion hrg.                                      7/12/2021

    1    flies in the face of the reality of what actually happened.

    2    These lies were put out into the world, and when they were put

    3    out in the world, they were adopted and believed by some of the

    4    most potent recipients of this information.

    5               So that, in the infamous January 2nd, 2021 phone

    6    conversation when then President Trump attempted to extort

    7    Secretary of State Brad Raffensperger to try to help him win

    8    his election which he'd already lost, President Trump

    9    explicitly referenced the 139 percent voting statistic in

   10    Detroit as though it were fact.       These are the consequences.

   11    It's the consequence of what they did and how they abused this

   12    system by not having made that correction, and they should

   13    have.   They never should have filed this.

   14               And, no, we don't want -- we're not looking for any

   15    kind of Daubert hearings on any of these so-called experts.

   16    No, we don't think they're experts.       Our issue is the slightest

   17    bit of due diligence would have alerted the lawyers that they

   18    were in the position of making misrepresentations to the Court

   19    and to the world.

   20               THE COURT:    All right.    Ms. Haller.

   21               MS. HALLER:    Yes.   Thank you, your Honor.      Mr. Fink

   22    just cited to an Internet source unnamed as the source to say

   23    that one of our experts, designated or anticipated to be an

   24    expert, in the time that discovery would allow or an

   25    evidentiary hearing would allow as a basis for a lie.          Mr. Fink

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 107 of 334
                                                                           104

         Motion hrg.                                      7/12/2021

     1   is citing to unnamed Internet sources, and I submit he is

     2   opining as an expert as well as arguing as an attorney without

     3   foundation.    So he lacks foundation.     He's citing to hearsay,

     4   and all his submissions are to claim that there are lies here.

     5   We submit that that is done without legal foundation and basis.

     6   Hearsay is not a basis.      Thank you, your Honor.

     7              MR. DAVID FINK:     Your Honor, one second.

     8              THE COURT:     Mr. Fink.

     9              MR. DAVID FINK:     Just to be clear, I was not citing

   10    an Internet source.      What I said was 30 seconds on the Internet

   11    got you to the public record, which is not hearsay.          The public

   12    record of the number of voters, the percentage of the

   13    registered voters who voted, the public record is all I'm

   14    referring to.    It was always available.      It was available to

   15    all of these attorneys.

   16               THE COURT:     And I wanted to just point out, it was

   17    available on November 19th of 2020.

   18                Let me go to Mr. Campbell, and then I'm going to move

   19    on.

   20                MR. CAMPBELL:    You know what, Judge, I think the

   21    points have now been made relative to this, but, again, as to

   22    what these numbers mean within the report and how they're to be

   23    interpreted, Mr. Fink can't be the source for that.

   24                THE COURT:    Yes, and that's -- I don't believe that's

   25    his point.    It is just the matter of what an attorney, who had

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 108 of 334
                                                                           105

         Motion hrg.                                      7/12/2021

     1   reviewed the information, what they would make of that data.

     2              Go ahead.

     3              MR. CAMPBELL:     But, Judge, you just asked me can a

     4   lawyer say something that's false.       So just because it's not

     5   his point, he shouldn't be able to spread the falsehoods.

     6              THE COURT:    All right.    I'm going to move on.

     7              MR. KLEINHENDLER:     Your Honor, I have a very

     8   important point that I think would help you, your Honor, and

     9   that is Mr. Fink talked about the recount in Antrim County.           I

   10    just want to refer you to Mr. Ramsland's rebuttal.         It's ECF

   11    49, and at pages 8-9 he has a photograph, a photograph of the

   12    hand recount that was done in Antrim County and to which he

   13    referred to in the moving affidavit.       That's my point, your

   14    Honor.

   15               THE COURT:    I'm going to move on to some specific --

   16               MR. CAMPBELL:     Your Honor, if I can, can we have

   17    Mr. Fink explain why there's a photograph of something that

   18    shows a hand recount when he's telling everybody there's been

   19    no hand recount?

   20               MR. DAVID FINK:     Absolutely, but, I'm sorry,

   21    Ms. Meingast is --

   22               THE COURT:    Go ahead, Mr. Fink, did you want to

   23    respond to that?

   24                MR. DAVID FINK:    I've got to pull up the document.       I

   25    don't have it in front of me.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 109 of 334
                                                                           106

         Motion hrg.                                      7/12/2021

     1              THE COURT:    Okay.

     2              MR. DAVID FINK:      Because there was no hand recount,

     3   as stated, but I think Attorney General Meingast has the

     4   answer.

     5              THE COURT:    Ms. Meingast, please.

     6              MS. MEINGAST:     Just briefly, your Honor.     I'm the

     7   attorney in the Antrim County Bailey case.

     8              THE COURT:    Yes.

     9              MS. MEINGAST:     The questions about this case, I'm

   10    happy to shed some light.       There was certainly not any kind of

   11    hand count recount that occurred before the Secretary of State

   12    and the County actually did one later in December.         So what

   13    the, you know, the clerks -- the county clerk and the local

   14    clerks did during the canvass or during, you know, the election

   15    night and the days that followed was simply look at tabulary

   16    tapes and comparisons and look at those things.         There wasn't a

   17    hand count of ballots or anything like that nature.          You

   18    can't -- it's not even appropriate or allowed under election

   19    law to do something like that at that time.

   20               THE COURT:    All right.

   21               MR. CAMPBELL:     Again, your Honor, the story isn't

   22    what Mr. Fink said, that there's absolutely no hand recount.

   23    There is something going on there, and nobody is -- neither of

   24    the two counsel have said, "Hey, that's a false document."

   25               So it turns out that they were aware of it, having

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 110 of 334
                                                                           107

         Motion hrg.                                      7/12/2021

     1   seen ECF 49.    It turns out they have no rebuttal to that

     2   document.    It turns out that the expert, the person who made

     3   the report, had a basis for making the statement, and we have

     4   spent I don't know how long talking about a line from --

     5               THE COURT:   And that may well be the case, that may

     6   well be the case, but it is -- if that's how I choose to

     7   proceed, that's how I will proceed.

     8               Mr. Fink, last word on this, and I'm moving on.

     9               MR. DAVID FINK:    I apologize, your Honor.      I know I

   10    had my hand up.    I'm with somebody who is going to bring me the

   11    document so I can look at it, and I can tell you and I can tell

   12    Mr. Campbell unequivocally there was no hand recount as of the

   13    date of this report.     I'm guessing whatever the photo is is of

   14    something that was done later than that.

   15                THE COURT:   All right.    I would like to move on now,

   16    and I'm going to give you all -- you can make a note, and I

   17    really don't even -- I don't know what the picture is that

   18    you're referring to, but when you can pull that together, and I

   19    will revisit that during the course of this hearing.          We're

   20    going to move on right now.

   21                All right.   Now, the amended complaint states that

   22    Defendants violated the Equal Protection Clause by taking

   23    several specific actions.      To be very clear, Plaintiffs' Equal

   24    Protection claim was based on the notion that the votes of

   25    those who voted for former President Trump were diluted.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 111 of 334
                                                                           108

         Motion hrg.                                      7/12/2021

    1    Plaintiff submitted many affidavits as evidence that specific

    2    things happened, thereby causing vote dilution.

    3               Considering this, and the fact that counsel knows it

    4    could not submit affidavits to the Court with impunity, despite

    5    the fact that the affidavits are executed by others, the Court

    6    is concerned that these affidavits were submitted in bad faith.

    7    For this reason, I have questions about specific affidavits and

    8    the factual allegations they were alleged to support.

    9               I would like to first look at -- Plaintiffs assert,

   10    first of all, that Defendants, "Fraudulently added tens of

   11    thousands of new ballots and/or new voters to the qualified

   12    voter file in two separate batches on November 4th, all or

   13    nearly all of which were votes for Joe Biden."

   14               Now, the amended complaint cites three pieces of

   15    evidentiary support for that conclusion.        One is the affidavit

   16    that's been submitted by Mr. Sitto.       That's ECF number 6-4, PDF

   17    40-42 -- Pages 40-42.     The amended complaint states, "Sitto

   18    observed tens of thousands of new ballots being brought into

   19    the counting room."

   20               Did I understand that correctly, per the affidavit,

   21    that is what the affidavit states?

   22               Here's my question for counsel.       First of all -- and

   23    this is referenced in the amended complaint.         As I read

   24    Mr. Sitto's affidavit, the affidavit does not state that he

   25    actually saw these ballots brought in.        Counsel seems to be

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 112 of 334
                                                                           109

         Motion hrg.                                      7/12/2021

     1   making an assumption that he had them brought in.

     2              Who had anything to do with this affidavit?         Let's

     3   start there.    Who prepared that affidavit at ECF number 6-4,

     4   PDF?   Anybody?

     5              No one knows about that, huh?

     6              MS. HALLER:    Your Honor, can we have a moment to find

     7   the document?     Because it's kind of hard to do when you have

     8   this on the computer, as I do.

     9              THE COURT:     Yes.   He said he observed tens of

   10    thousands -- this is what the compliant says.         "He observed

   11    tens of thousands of new ballots" -- here it is here on the

   12    screen, the shared screen, and this is actually -- let's see.

   13                So the question becomes -- that is a statement that's

   14    made in the complaint, that Sitto observed tens of thousands of

   15    new ballots being brought into the counting room, but, in fact,

   16    the affidavit does not state that he actually saw it.          All

   17    right.

   18                All right.    He says he "heard other challengers say

   19    that vehicles with out-of-state plates pulled up and unloaded

   20    boxes of ballots, and, approximately 4:30, tens of thousands of

   21    ballots were brought in and placed on eight long tables.

   22    Unlike the other ballots, these boxes were brought in from the

   23    rear of the room."

   24                MS. HALLER:    Your Honor, what ECF document is this?

   25    Because it doesn't show at the top of the screen showing.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 113 of 334
                                                                           110

         Motion hrg.                                      7/12/2021

     1              THE COURT:    104.

     2              MR. CAMPBELL:     If I may, your Honor, up above --

     3   you've highlighted Paragraph 10.       Paragraph 5 describes a time

     4   frame in which he is standing in the room that he's describing

     5   the conduct in Paragraph 10.      I think that puts him personally.

     6              THE COURT:    Okay.    So let me -- let me move on then,

     7   and that was Mr. Campbell.       Please say your name before you

     8   speak.   I think it will be helpful.

     9               All right.   So even if the Court assumes -- even

   10    assuming Mr. Sitto saw the ballots brought in, what is the

   11    basis for concluding that there were tens of thousands, and

   12    what steps, if any, did counsel take to investigate his basis?

   13    And again --

   14                MR. CAMPBELL:    This is Don Campbell.

   15                THE COURT:   I'm not --

   16                MR. CAMPBELL:    This is Don Campbell.

   17                THE COURT:   Yes.

   18                MR. CAMPBELL:    The basis for the tens of thousands is

   19    I think that's what he says in the affidavit there.          I will

   20    note this, that the only contrary statement that was provided

   21    by the Defendants in any of its briefing up to this hearing was

   22    to say that it might look like to uneducated, untrained folks.

   23                THE COURT:   Sorry.    Hold on just one moment, please.

   24    I'm sorry, hang on one moment, please.

   25                Apologies, go ahead.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 114 of 334
                                                                           111

         Motion hrg.                                      7/12/2021

     1              MR. CAMPBELL:     Thank you.   I haven't read all of

     2   Mr. Sitto's affidavit here obviously at this moment, but I

     3   can't recall whether he had training or not, and I don't know

     4   whether he expressed his level of education, but, you know, the

     5   City seems to concede that, yeah, it could look like this

     6   stuff, it's just you don't know what's really going on.

     7              Now, of course the Court has not had the opportunity

     8   to hear what these people actually saw or to put those people

     9   under examination in an evidentiary hearing, if that's what it

   10    required, and nor has it had an opportunity to really test the

   11    City's position, even though it looks like that, it didn't

   12    actually happen --

   13               THE COURT:    Mr. Campbell, let me be clear, that

   14    this -- I said at the outset of these particular affidavits

   15    that I'm going to be questioning counsel about is that I wanted

   16    to determine whether or not -- whether counsel had done its

   17    proper level of investigation before submitting an affidavit.

   18    It's quite similar to what the other areas that we discussed

   19    previously, in terms of was there anything in the content that

   20    would trigger your duty as counsel to determine whether or not

   21    these statements were based in facts.

   22                And for someone to say tens of thousands, and if

   23    you're telling me that it is just an eyeball view of it and

   24    they pulled that out, I ask you:       Is it acceptable to place

   25    into an affidavit?     Do you think it is, Mr. Campbell?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 115 of 334
                                                                           112

         Motion hrg.                                      7/12/2021

     1               MR. CAMPBELL:    I've got to tell you, Judge, if a jury

     2   believed it, it would be enough to convict somebody of a crime

     3   of election fraud in a moment, yes, absolutely.

     4               THE COURT:   Okay.

     5               MR. CAMPBELL:    If you saw that.    I mean what other

     6   proof would you have, Judge, other than your own eyes?          It's

     7   outrageous --

     8               THE COURT:   And --

     9               MR. CAMPBELL:    I've got to get three witnesses --

   10                THE COURT:   Excuse me.    Excuse me.    I'm asking you --

   11    my question really is:      How would anyone know that that's tens

   12    of thousands?

   13                MR. CAMPBELL:    We can ask Mr. Sitto under

   14    examination, but I don't think that's something he needs to put

   15    into an affidavit.

   16                THE COURT:   Question:    Did you -- that is really my

   17    question.    Was that question asked?     And I don't think I got an

   18    answer from any of the attorneys on this here today at the

   19    hearing as to whether or not -- you know, who, who actually put

   20    together this affidavit?      Did anyone on the call have anything

   21    to do with it?    Anyone?

   22                MR. KLEINHENDLER:     Your Honor, this is

   23    Howard Kleinhendler.     I believe this affidavit and others were

   24    filed in a companion case.       The companion case had nothing to

   25    do with us, and on behalf of -- I believe it might have been

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 116 of 334
                                                                           113

         Motion hrg.                                      7/12/2021

     1   the Trump campaign in connection with a challenge, a different

     2   challenge that was made.      These were affidavits that were

     3   submitted by counsel in that case.

     4              THE COURT:    So there was no effort on -- even though

     5   these affidavits -- this particular affidavit was submitted,

     6   and if I'm not mistaken, attached to the complaint, you didn't

     7   feel that you needed to review it before it was filed?

     8               MR. KLEINHENDLER:    We reviewed it.     Of course we

     9   reviewed it, and, frankly, it was not that inconsistent with

   10    what our experts were saying.      If you look at our expert

   11    reports, and -- your Honor, I don't know -- forgive me -- what

   12    standard are you using here for filing a complaint?          We had a

   13    good faith basis, no reason not to believe --

   14                THE COURT:   I'm looking at the standards that are set

   15    forth in the variety of options I have to impose sanctions.

   16    That's what I'm looking at and --

   17                MR. KLEINHENDLER:    Well, I'm looking at the

   18    standard --

   19                THE COURT:   Okay.   Thank you.

   20                Mr. Fink, what is it you would like to say?

   21                MR. DAVID FINK:    First, to be clear, it's astounding

   22    that even today Mr. Kleinhendler isn't able to tell us what the

   23    source of this is, just saying he thought it was a Trump

   24    lawsuit.    This is from the Constantino and McCall case that was

   25    filed in the Wayne County Circuit Court.        The case was heard by

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 117 of 334
                                                                           114

         Motion hrg.                                      7/12/2021

    1    Judge Kenney, and at the time that it was before Judge Kenney,

    2    Chris Thomas, the former elections director, the elections

    3    director of the State of Michigan for something like 38 years,

    4    under Democratic and Republican administrations, and was

    5    involved in this litigation, Chris Thomas filed a detailed

    6    affidavit addressing these very issues, explaining why

    7    Mr. Sitto misunderstood what he may have observed, very

    8    clearly.

    9               Judge Kenney reviewed that and made conclusions, none

   10    of which are ever referred to by the Plaintiffs, but,

   11    certainly, again, I'm not saying this Court needs to or should

   12    make a finding of truth or falsity of these affidavits, but the

   13    Court is appropriately asking about the duty of inquiry during

   14    this three-week period.      This was filed first in Wayne County

   15    the week of the election.      That's when these affidavits were

   16    available to them.     There clearly was an issue of fact as to

   17    whether this was true, as it was responded to so clearly by

   18    Chris Thomas and by Judge Kenney.

   19               They had a duty at that point to investigate.

   20    Lawyers -- unfortunately this kind of case is going to make

   21    people around the world believe that lawyers can say or do

   22    whatever they want and it doesn't have to be true; they don't

   23    have to inquire.     It isn't that way.    You can't put something

   24    in a pleading that you know to be false, and I do want to say

   25    one thing.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 118 of 334
                                                                           115

         Motion hrg.                                      7/12/2021

    1               Earlier today the question came up about pro hoc

    2    vice, and I just want to say every lawyer in Detroit, including

    3    the three local counsel who signed on here, should know that in

    4    the Eastern District of Michigan it's been 40 years since we

    5    had pro hoc vice admission, but what we do have, what we do

    6    have is an admission process in which everybody who gets

    7    admitted fills out a form or takes an oath that they must swear

    8    or affirm that they will honor the civility principles of this

    9    court, and as Mr. Campbell well knows, one of those civility

   10    principles is we are not to make factual misrepresentations to

   11    the Court.    We are not to misrepresent the law or the facts to

   12    the Court, and they seem to have chosen not to be sworn into

   13    our district.

   14               So they didn't know -- and, by the way, if somebody

   15    on this call, if one of these lawyers says they didn't know

   16    because they're going -- everybody blames everybody else here,

   17    apparently.    They're going to say, "Local counsel didn't tell

   18    us."   Again, Google it.     Google "admission to Eastern District

   19    of Michigan," and it pops up right away.        There is no pro hoc

   20    vice, and there hasn't been since 1981.

   21               They should tell the truth.       They have a duty to tell

   22    the truth, and they have a duty to not submit an affidavit to

   23    this Court, whether it's attached to a complaint or not, not to

   24    submit an affidavit to this Court that they have reasonable

   25    cause to believe has false statements in it and to rely on it

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 119 of 334
                                                                           116

         Motion hrg.                                      7/12/2021

     1   in the allegations they then make in the complaint.

     2              Thank you.     I'm sorry if I went too long.

     3              THE COURT:     All right.   Let me stop --

     4              MS. HALLER:     Your Honor --

     5              THE COURT:     Hang on.    I'm going to -- let me tell you

     6   what my plan is.     I will hear from counsel, from Ms. Haller,

     7   from Mr. Campbell, and Mr. Davis appears he wants to say

     8   something.    After I have done that, we're going to take a

     9   ten-minute break.     All right.     It is now 11:00.   We've been on

   10    for the last two-and-a-half hours.       I have more areas of

   11    questioning.

   12                Ms. Haller, I'll hear from you.

   13                MS. HALLER:    Thank you, your Honor.

   14                I would just briefly say that this was the complaint

   15    and we had good faith to attach exhibits, and we spoke to our

   16    anticipated experts and we reviewed the materials, and I simply

   17    am confused as to the standard that's being applied when it

   18    comes to filing a complaint because this was not a verified

   19    complaint so I'm a little confused at the standard.

   20                We did not submit falsehoods, and we have not had an

   21    opportunity to have our witnesses examined, which I'm sure your

   22    Honor understands that we will make the witnesses available.

   23    They can be cross-examined by Mr. Fink, who doesn't need to

   24    opine on what constitutes the public record without citations.

   25                THE COURT:    All right.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 120 of 334
                                                                           117

         Motion hrg.                                      7/12/2021

     1              MS. HALLER:    So citations are helpful, the standard

     2   would be helpful, and thank you for your time, your Honor.

     3              THE COURT:    All right.    Mr. Campbell.

     4              MR. CAMPBELL:     Yeah, I just want to make sure the

     5   record Mr. Fink has highlighted is understood and appreciated

     6   by this Court.    Other members of the State Bar of Michigan,

     7   other lawyers saw this and admitted it in a different

     8   proceeding, and I've got to tell you, Judge, you've got to be

     9   able to trust when something has been submitted by counsel

   10    because of the oath that we take, because of the reliability on

   11    everybody else within this profession that, yes, that should

   12    have tremendous value.     In fact, I would say it's -- it ends

   13    the discussion on whether there's good faith to submit it.

   14               The counter-argument, which they want to promote,

   15    they can do so at their time.      Judge Kenney did not rule that

   16    that affidavit was in error.      He did not rule to any of the

   17    merits in the Constantino case.

   18               THE COURT:    All right.    Thank you.

   19               MR. CAMPBELL:     So with regard to that, that is

   20    further basis for the good faith to apply.

   21               THE COURT:    Let me answer Ms. Merritt -- thank you

   22    Mr. Campbell -- Ms. Merritt -- Ms. Haller's question as to

   23    determining what the standard is that I'm applying here, and

   24    I've said it before, but the standard is that Plaintiffs'

   25    counsel submitted affidavits that the Court may believe should

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 121 of 334
                                                                           118

         Motion hrg.                                      7/12/2021

     1   have been obviously questionable, if not false, on their face.

     2   That is what I am getting to.      There is a responsibility.

     3   There's a duty that counsel has to ensure that when you're

     4   submitting a sworn statement in support of your case, actually

     5   as -- presenting it as evidentiary support of your claims, that

     6   you have reviewed it, that you have done some minimal due

     7   diligence and that is what I am getting at.        All right.    All

     8   right.

     9              MS. HALLER:     Thank you, your Honor.

   10               THE COURT:     We're going to take a ten-minute break.

   11               MR. CAMPBELL:     May I ask for a slightly longer break?

   12               MR. WOOD:     Your Honor --

   13               THE COURT:     Hang on a second, Mr. Wood.

   14               MR. WOOD:     I just wanted to ask when we come back

   15    from the break if I could have a couple of minutes to respond

   16    to something that Mr. Fink had earlier said?

   17               THE COURT:     Yes, you can do that briefly -- all

   18    right -- when we come back from the break.

   19                Mr. Campbell.

   20                MR. CAMPBELL:    Your Honor, I would ask for a

   21    20-minute break and we reconvene at 11:30, if that's not a

   22    problem.

   23                THE COURT:    That's fine.

   24                MR. CAMPBELL:    Thank you.

   25                THE COURT:    All right.   So hang on.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 122 of 334
                                                                           119

         Motion hrg.                                      7/12/2021

     1              Mr. Flanigan, are we -- just how are we handling this

     2   from a technology standpoint, and Mr. Owen, does everyone sign

     3   off?

     4              THE CLERK:    I think Mr. Owen can stop the stream and

     5   everybody can stay signed into the room, and they can simply

     6   mute and turn their camera off.

     7               THE COURT:   All right.    So those who are on this

     8   screen need to mute your mics and turn the camera off.

     9               THE CLERK:   Court is in recess until 11:30.

   10                     (Recess taken 11:14 a.m.)

   11                     (Back on the record at 11:45 a.m.)

   12                THE COURT:   All right.    Thank you everyone.     As

   13    promised, we will begin with Mr. Wood.        What would you like to

   14    say on this record, sir?

   15                MR. WOOD:    Thank you, Judge.    If you just give me

   16    just a short few minutes, I think I will be listening for the

   17    rest of the day because I don't have anything to really add to

   18    the questions your Honor is asking.

   19                What I wanted to make it clear is, as I said at the

   20    beginning, that I'm appearing subject to my Defense that I'm

   21    not subject to the jurisdiction of the Court personally or by

   22    having appeared in the case.      My name appears on the complaint

   23    and the amended complaint.      It does not contain my e-mail

   24    address, does not contain any reference to me filing for any

   25    type of admission, including under Local Rule 83.20.          I did not

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 123 of 334
                                                                           120

         Motion hrg.                                      7/12/2021

    1    sign this pleading.     You'll see I do not have a slash-S

    2    signature line.    I did not have anything to do with submitting

    3    the pleading.    I haven't advocated for the pleadings.

    4               So when you talk about, well, the content of the

    5    complaints or the content of these affidavits, I had nothing to

    6    do with it, and I feel like before I am in any way subject to

    7    sanctions that I ought to have the benefit of an evidentiary

    8    hearing that will establish, and we could probably do it today,

    9    any lawyer whose name appears on the pleadings for the

   10    Plaintiffs I believe will affirm to you that, regardless of

   11    whether there was some misunderstanding about why my name got

   12    put on there, each lawyer will affirm to you that I did not

   13    have any input into any one of these pleadings or affidavits

   14    and I was not asked to have any input into them.

   15               So I feel like I've been kind of lumped as counsel

   16    for the Plaintiffs when I did not ever agree to appear,

   17    particularly as it would apply to Rule 11.        I've practiced law

   18    for 44 years, and I think I've covered 27 different states

   19    outside of Georgia.     I have never appeared in a case without

   20    having sought the local rules permission to do so, knowing that

   21    I might, in federal court, be subjected to Rule 11.

   22               So I did not subject myself to Rule 11 sanctions.

   23    Section 1927 certainly does not apply to me in terms of

   24    multiplying any type of proceedings, and I feel like I'm

   25    entitled to due process or an evidentiary hearing that would

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 124 of 334
                                                                           121

         Motion hrg.                                      7/12/2021

     1   show that I was not asked, nor was it ever intended, that I be

     2   represented as a signer or as a counsel of record to be held to

     3   the standards of Rule 11.      I did not receive any e-mail notice

     4   from counsel about the Safe Harbor.       I've had my office check,

     5   and we've received nothing by mail.

     6              So I wanted to make that position clear so that the

     7   record is protected in terms of my request for the evidentiary

     8   hearing, and perfected as to the record where I am taking the

     9   position my appearance today is subject to my defense of lack

   10    of jurisdiction either under Rule 11 or Section 1927.

   11               THE COURT:    All right.

   12               MR. WOOD:    So, going forward, if your Honor has

   13    questions about who had involvement, I just want to go ahead

   14    and in one lump sum let you know I had no involvement in any of

   15    this in terms of the substantive input or with you.

   16               Thank you very much, Judge.

   17               THE COURT:    Okay, right, and let me just say -- and,

   18    Mr. Fink, I'm not going to allow to you respond to that simply

   19    because I am going to table that issue until the end of this

   20    hearing where that is going to be the time in which I address

   21    the issue of supplemental briefing, and I'm going to tell you,

   22    Mr. Wood, right now, I'm going to allow you to submit a brief

   23    on this issue and then allow Mr. Fink, or whomever else would

   24    like to respond because I know that this issue factually is in

   25    dispute.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 125 of 334
                                                                           122

         Motion hrg.                                      7/12/2021

     1              All right.    Now, having said that --

     2              MR. WOOD:     Thank you, your Honor.

     3              THE COURT:     You're welcome, sir.

     4              All right.    Let's move on now, counsel, to the issue

     5   of the Carone affidavit, which is ECF number 6-5.         Ms. Carone

     6   indicates that there were -- just a moment, please, and --

     7   uh-oh.   We have a little technical glitch on our end, and we

     8   will get that fixed.

     9              Mr. Flanigan, are you aware of it?        Okay.   He may

   10    have gotten kicked off --

   11               THE CLERK:     Your Honor, I am having trouble with my

   12    audio that I'm trying to work out with Jason currently.          I can

   13    hear, but it's very faint.

   14                THE COURT:    Okay.   I think that we have -- Ellen has

   15    been kicked off as well.      So we need to figure it out.

   16                THE CLERK:    Yes, she has.

   17                THE COURT:    See if you can bring her back in.      All

   18    right.

   19                So, counsel, I'm going to proceed, and we're, again,

   20    focusing on the Carone affidavit, wherein it stated, "There

   21    were two -- "there was two vans that pulled into the garage of

   22    the counting room, one on day shift and one on night shift.

   23    These vans were apparently bringing food into the building.            I

   24    never saw any food coming out of these vans.         Coincidentally,

   25    it was announced on the news that Michigan had discovered over

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 126 of 334
                                                                           123

         Motion hrg.                                      7/12/2021

     1   100,000 more ballots not even two hours after the last van

     2   left."   The amended complaint calls this an illegal dump.

     3              Let me ask:    Who -- did anyone have an opportunity --

     4   who had the opportunity to speak with Ms. Carone?         Raise your

     5   hands if you did.

     6              MS. HALLER:    Your Honor, may I?

     7              MR. CAMPBELL:     Is there --

     8              THE COURT:    Hang on, Ms. Haller.

     9              MR. CAMPBELL:     Is there a particular paragraph you're

   10    referring to?

   11               THE COURT:    I just read it.

   12               MR. CAMPBELL:     I didn't get the number, your Honor.

   13    I apologize.

   14               THE COURT:    Okay.   So this is going to be a bit of a

   15    challenge.    I think I can pull it up.

   16                MR. CAMPBELL:    If you have the number, I have it in

   17    front of me.

   18                THE COURT:   It's 6-5.

   19                MR. CAMPBELL:    Thank you.    That's the Carone

   20    affidavit.    You said there's an allegation in the complaint.

   21                THE COURT:   I'm sorry?

   22                MR. CAMPBELL:    As to an illegal dump.

   23                THE COURT:   Okay.   I don't know what paragraph that

   24    is in.

   25                MR. CAMPBELL:    Thank you.    I don't mean to burden you

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 127 of 334
                                                                           124

         Motion hrg.                                      7/12/2021

     1   with that, but I was going to look at it and understand the

     2   context.   Thank you.

     3              THE COURT:    Okay.    Now, let me just say that the

     4   questions that the Court has on this -- and I thought I saw

     5   another hand, but I'll just give you a moment.         Oh, I asked the

     6   question as to who spoke with Ms. Carone, if anyone.

     7               All right.   Ms. Lambert.    Thank you.    Please unmute.

     8               MS. LAMBERT:    Thank you, your Honor.     I have spoken

     9   with Ms. Carone but not regarding the complaint.         As the Court

   10    knows, I filed the notice of appeal before this Court.

   11                THE COURT:   Right.

   12                MS. LAMBERT:    I have spoken with her regarding her

   13    information regarding election vendors and the role that she

   14    participated with an election vendor.

   15                THE COURT:   Okay.    So you did not speak to her

   16    regarding her observations that she set forth in the affidavit;

   17    is that true?

   18                MS. LAMBERT:    That's true, your Honor.     I just wanted

   19    to be accurate and let the Court know that I have spoken with

   20    her.

   21                THE COURT:   I appreciate that.

   22                So, yes, Mr. Kleinhendler, sir.

   23                MR. KLEINHENDLER:     Thank you, ma'am.    I refer you to

   24    the Ramsland moving affidavit, yes, which is ECF 6, Exhibit 24,

   25    page 4 of 8, and the bottom of paragraph 13.         He refers to the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 128 of 334
                                                                           125

         Motion hrg.                                      7/12/2021

     1   Melissa Carone affidavit.      It was my understanding that our

     2   expert had in fact spoken with her.       I can't state the truth

     3   because my memory is a little foggy, but I believe I had a

     4   conversation with Mr. Ramsland about this Carone affidavit.

     5   He, in turn, told me -- and, again, this is my belief, it's

     6   awhile back -- that he in fact had spoken with her.

     7               I do know, your Honor, that she had publicly

     8   testified, I believe, in Michigan about her findings, okay, and

     9   so while I don't have any recollection of directly speaking

   10    with her, I am referring you to my expert, who refers to her

   11    affidavit, vouches for her, and it should have been attached,

   12    your Honor.    For some reason, I don't know, I guess when we

   13    filed it, it wasn't attached.

   14                THE COURT:    What wasn't attached, her vouching --

   15    your expert --

   16                MR. KLEINHENDLER:    No, no, the affidavit says, "See

   17    Melissa Carone affidavit."

   18                THE COURT:    Oh, okay.

   19                MR. KLEINHENDLER:    And I think we had it.      I know we

   20    had it, but for some reason I don't -- I don't know if it was

   21    included.

   22                MS. HALLER:    It was included.

   23                THE COURT:    It was included.    I know that there was a

   24    statement saying that it was not in one of the briefs, but it

   25    has in fact been included.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 129 of 334
                                                                           126

         Motion hrg.                                      7/12/2021

     1              All right.    Anybody else have any contact with her?

     2   All right.    Thank you.

     3              So my question then -- Mr. Fink, I'm sorry, sir.          I

     4   didn't acknowledge you.

     5              MR. DAVID FINK:     Of course I'm not suggesting I had

     6   contact with her, but, rather, I wanted to respond briefly to

     7   that and also to something that I did not respond to yet

     8   from -- regarding Mr. Sitto because we took the break.

     9              THE COURT:    Okay.   Let me -- before you do that,

   10    Mr. Fink, let me ask the question that I wanted to ask other

   11    than who had spoken with Ms. Carone.

   12                I wanted to ask the question:      She, again, she talks

   13    about her observations seeing vans pull up and then she

   14    connects what she considers to be the coincidental announcement

   15    from local media having stated that -- and no reference to

   16    which local media to which she's referring but stating that

   17    there had been a statement made that Michigan had discovered

   18    over 100,000 more ballots.

   19                My question is:    Is it counsel's position that

   20    coincidence -- that a coincidence can serve as an

   21    evidentiary -- as the basis for evidentiary support for an

   22    allegation?    Because that's what this sentence is saying.

   23                Mr. Campbell, you look like you want to respond.

   24                MR. CAMPBELL:    Yes, I -- here's what I think we can

   25    safely say, and maybe this is responsive.        We have an expert

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 130 of 334
                                                                           127

         Motion hrg.                                      7/12/2021

     1   who has relied on that affidavit for purposes related to his

     2   statistical analysis, and, again, going back to the Georgia

     3   case that says if you have affidavits of witnesses and you have

     4   statistical data, that's enough to, in that case it was, to

     5   have the court act.

     6              Here we have attached the actual affidavit, but, as

     7   you know, your Honor, an expert can rely on hearsay.          So in

     8   terms of, you know, the information that's there, I think it's

     9   properly presented, and I have to say, if a witness says things

   10    that don't turn out to be entirely accurate, that can be

   11    discovered through the processes that this Court is very

   12    familiar with, and that happens all the time.

   13               But, you know, including what they have to say

   14    because they say it is not inappropriate in any way.          In fact,

   15    it may turn out that we don't believe some things that they

   16    said, but to give only half the story isn't how we want to

   17    plead the case.

   18               So, again, I'm not sure about the context in which

   19    the Court is asking this.      This is a claim by the Plaintiffs

   20    drafted by the lawyers to bring their claim under the various

   21    federal laws that they believe apply, and we thought we were

   22    timely when we did it.

   23               THE COURT:    All right.    Mr. Fink, this is your time

   24    to respond, sir.

   25                Thank you, Mr. Campbell.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 131 of 334
                                                                           128

         Motion hrg.                                      7/12/2021

    1               MR. DAVID FINK:     First, with respect to Ms. Carone,

    2    we have another classic situation where if in fact -- and, by

    3    the way, it's not just the expert.       The complaint explicitly

    4    references, in Paragraph 94, explicitly references the Carone

    5    affidavit.

    6               Now, Carone makes the allegation -- and, to be clear,

    7    she's not a trained election worker.       She was -- and there's no

    8    dispute about this.     She was a subcontractor doing some work on

    9    maintaining machines on the day of the election -- or the day

   10    of the count.    She claimed that she witnessed batches of

   11    ballots being run through the scanner multiple times, 50 at a

   12    time, 8 or 10 times in a precinct.

   13               Now, if any expert reviewing it -- and the expert

   14    relied on that.    Any expert reviewing that affidavit with the

   15    slightest knowledge of election procedures would know that it

   16    was patently absurd because, if you ran 50 ballots through 8

   17    times, you would have 350 more votes in that precinct than

   18    there were voters, and there isn't a single precinct in the TCF

   19    Center that had more than an 11-vote disparity.

   20               Nonetheless, because they did no due diligence, they

   21    didn't look at this.     They didn't check it.     They continue to

   22    rely upon these findings, which are just blatantly factually

   23    false.

   24               Now, I want to briefly, if I may, say this.         This was

   25    addressed and looked at very closely, as well as the other

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 132 of 334
                                                                           129

         Motion hrg.                                      7/12/2021

    1    allegations that she made, by Judge Kenney.        Earlier today,

    2    just before the break, Mr. Campbell made a representation to

    3    this Court that I assume comes, not out of intentional intent

    4    to misrepresent the facts, but out of ignorance that comes from

    5    his recent involvement in this case.

    6               He said that Judge Kenney did not make findings.

    7    That could not be further from the truth.        Judge Kenney made

    8    extensive findings in his Opinion and Order dated November 13th

    9    and very widely published and available at the time.          Certainly

   10    counsel knew about this.      November 13th in his Opinion and

   11    Order he explicitly discussed why it was that Ms. Carone was

   12    mistaken in the representations in what she saw.

   13               Importantly, in response to something this Court

   14    raised earlier, he also very explicitly, directly contrary to

   15    what Mr. Campbell told us before the break, Judge Kenney very

   16    explicitly addressed Andrew Sitto's allegations.         He had three

   17    paragraphs.    He pointed out that Andrew Sitto was a Republican

   18    challenger who did not attend the walk-through meeting that

   19    trained the challengers.

   20               He explained, and I'll quote from him, "Mr. Sitto's

   21    affidavit, while stating a few general facts, is rife with

   22    speculation and guesswork about sinister motives.         Mr. Sitto

   23    knew little about the process of the absentee vote counting" --

   24    "voter county board activity.      His sinister motives attributed

   25    to the city of Detroit were negated by Christopher Thomas'

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 133 of 334
                                                                           130

         Motion hrg.                                      7/12/2021

    1    explanation that all ballots were delivered to the back of Hall

    2    E at TCF Center.     Thomas," he goes on to say, "also indicated

    3    the City utilized a rental truck to deliver ballots.          There's

    4    no evidentiary basis to attribute any evil activity by virtue

    5    of the City using a rental truck with out-of-state licenses

    6    plates."

    7               He also directly addressed the tens of thousands

    8    ballots allegation, explaining that "That number was

    9    speculation on the part of Mr. Sitto," and, he said, "It's not

   10    surprising that many of the votes being observed by Sitto were

   11    cast for Mr. Biden."

   12               Now, my main point here is not the facts.         My

   13    point --

   14               MS. HALLER:    Your Honor.

   15               MR. DAVID FINK:     -- is a lack of due diligence, and

   16    Mr. Campbell tells us, in representing seven of these nine

   17    Plaintiffs' attorneys, including, incidentally, both Mr. Wood

   18    and Mr. Rohl, who seem to have diametrically opposed views of

   19    what happened, but Mr. Campbell told us that Judge Kenney had

   20    not ruled.    Judge Kenney had ruled.     These folks were on

   21    notice, and this was important.       This was the election of the

   22    President of the United States.       They should have been extra

   23    careful, not just diligent, but extra careful.

   24               And I have to say, the statement by Mr. Campbell, as

   25    though it's a precept of law that we should all except as black

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 134 of 334
                                                                           131

         Motion hrg.                                      7/12/2021

     1   letter law, that if something is in a pleading that someone

     2   else has filed then it's fair game for me to repeat it and say

     3   it's true with no due diligence on my part, I've never seen a

     4   case like that.

     5              MS. HALLER:    May I respond?

     6              THE COURT:     Yes, you may.   You have your hand up.

     7              MS. HALLER:    Thank you, your Honor.

     8              I would just point out that the affidavit that's

     9   attached as an exhibit, which is an exhibit to the complaint,

   10    which is what you're referencing as the Carone affidavit, 6-5,

   11    that's documented as a document from the court, in your state

   12    of Michigan circuit court.      It is not represented to be a

   13    document that was created by us.       It is not represented to be

   14    anything other than what it was, which is a document from a

   15    different court.

   16               That court had its proceedings, as we all know, that

   17    later, you know, in rulings in Constantino and that line of

   18    cases, and we know that Justice Zahra spoke out about the

   19    meaningful assessment of allegations by an evidentiary hearing

   20    and that -- Plaintiffs' right to an evidentiary hearing as a

   21    general matter.

   22               THE COURT:     What was the purpose for which you

   23    attached it?

   24                MS. HALLER:    Because Russ Ramsland cited to it and

   25    it's a source for his exhibit, as well as an identification of

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 135 of 334
                                                                           132

         Motion hrg.                                      7/12/2021

    1    a potential witness who may be anticipated to testify in

    2    accordance with the exhibit at the time of a trial or an

    3    evidentiary hearing or in a court process.        We had the ability

    4    to cite to information making as much information as possibly

    5    available to identify anticipated witnesses who would testify

    6    in accordance with the statements or affidavits that were

    7    included, but this particular affidavit was cited to by

    8    Russ Ramsland.

    9                MR. CAMPBELL:    If I may, your Honor?

   10                THE COURT:    Go ahead, Mr. Fink.

   11                MR. DAVID FINK:    I just want to say Ms. Haller is

   12    simply wrong.    The affidavit is connected to the previous

   13    lawsuit, but it is directly cited in their complaint, in their

   14    complaint in Paragraph 94.      They directly quote from that --

   15                MS. HALLER:   (Indiscernible.)

   16                MR. DAVID FINK:    -- as though it is true, not just

   17    the expert.

   18                MS. HALLER:   That's right, Mr. Fink.      As you well

   19    know, it's not hearsay.      It's a sworn statement in a court of

   20    law, and, yet, we have citations to hearsay in other documents

   21    that are similarly attached, but we are not in a Daubert

   22    motion.   We are not on a motion for discovery as being in

   23    contention.

   24                The bottom line is it's a complaint where we attached

   25    information to include a witness from another court, and we

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 136 of 334
                                                                           133

         Motion hrg.                                      7/12/2021

     1   cited to that in a complaint as sworn testimony, and, as such,

     2   it's available and relied upon by our expert.

     3              THE COURT:     Question for you, Counselor.     So then

     4   you're saying that you did not attach the Carone affidavit in

     5   support of your factual assertions; is that what you're saying?

     6               MS. HALLER:    No, your Honor.    Thank you.    I am simply

     7   saying that it's information in support of the complaint.          It's

     8   cited to in the complaint.      It is a document that is not

     9   hearsay.   It is a simple document that is a sworn statement

   10    from another court that is cited to by our expert, and we rely

   11    upon it to the extent that it's cited in the complaint.

   12                THE COURT:    Well, you cited it.    You referenced it.

   13    You all are the ones that placed it in the complaint, and you

   14    didn't place it in there in support of your allegation?

   15                MR. CAMPBELL:    Judge, it's there because --

   16                MS. HALLER:    No, it is in support --

   17                THE COURT:    Excuse me, Mr. Campbell.

   18                MR. CAMPBELL:    -- it's believed --

   19                THE COURT:    Mr. Campbell, excuse me.

   20                MR. CAMPBELL:    Yes.

   21                THE COURT:    I'm directing my question to Ms. Haller.

   22                MS. HALLER:    It's there as it is cited.      We stand by

   23    the citation, the citation Mr. Fink is referencing.          I'm not

   24    sure I understand.

   25                THE COURT:    All right.   What -- Mr. Kleinhendler,

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 137 of 334
                                                                           134

         Motion hrg.                                      7/12/2021

     1   what do you have to say?

     2              MR. KLEINHENDLER:      I'd like to say something --

     3              THE COURT:     Briefly.

     4              MR. KLEINHENDLER:      -- that would help us here.

     5              THE COURT:     Okay.

     6              MR. KLEINHENDLER:      You're looking at a specific

     7   document at an isolated paragraph, but I think it's pretty

     8   clear you have to read a complaint through its four corners.

     9   We are writing a complaint with multiple inputs from various

   10    areas, experts, fact witnesses, other statisticians, and when

   11    we see that Carone affidavit, what we're seeing is this is

   12    consistent with what our experts -- with what we're hearing

   13    happened in Detroit.     And, your Honor, to try to take one

   14    document in isolation and use that document to infer what the

   15    intent was or what the due diligence of the attorneys should be

   16    without looking at the entire complaint and the entire

   17    submission as to what we're getting, I believe is not correct.

   18    I think --

   19               THE COURT:     I reject your premise, that that's what

   20    I'm doing.

   21                MR. KLEINHENDLER:     No, no, sorry.    Sorry.   Your

   22    Honor, I apologize.      That's what Mr. Fink --

   23                THE COURT:    All right.

   24                MR. KLEINHENDLER:     I apologize.   Sorry.   That is what

   25    Mr. Fink is asking of the Court, and that's the point I want to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 138 of 334
                                                                           135

         Motion hrg.                                      7/12/2021

     1   make.

     2              The second point I want to make, your Honor, is just

     3   because in a preliminary election hearing a court found that

     4   one affidavit trumped another affidavit, your Honor, that does

     5   not render the allegations of Ms. Carone to be false.          Okay.

     6              Until she appears before you or before a jury, a fact

     7   finder, and you make a decision what she's saying is false, all

     8   you have is argument, and that's the point.         Mr. Fink is

     9   arguing in the form of stating facts, and I have a problem with

   10    that.   I'd like to make that clear for the record.

   11               THE COURT:    All right.    Thank you.    We're going to

   12    move on.

   13                Mr. Campbell, what --

   14                MR. CAMPBELL:    Again, my name was raised earlier by

   15    Mr. Fink, if I may respond?

   16                THE COURT:   Briefly.

   17                MR. CAMPBELL:    Thank you.   You can check the record.

   18    I'll tell you what I intended to say and what I thought I said,

   19    that Judge Kenney did not hold a hearing and did not make any

   20    determinations of credibility with regard to the weight of the

   21    affidavits based on having heard from affiants themselves.           I

   22    didn't say anything as effusive as that, but that's what I

   23    thought I said, and that is -- I don't think he would contest

   24    that point.

   25                THE COURT:   All right.    Okay.   Moving on.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 139 of 334
                                                                           136

         Motion hrg.                                      7/12/2021

    1               I'd like to look on the Connarn affidavit set forth

    2    in ECF number 6-6, and I want to quote specifically from it.

    3    Let's see, we may need to do some screen sharing, but I will

    4    quote from it.

    5               "I was working as the attorney acting as poll

    6    challenger with the Michigan Republican Party.         When I was

    7    approached by -- where I was approached by a Republican Party

    8    poll challenger, who stated that a hired poll worker of the TCF

    9    Center in Wayne County was nearly in tears because she was

   10    being told by other hired poll workers" -- with an S -- "at her

   11    table to change the date the ballot was received when entering

   12    ballots into the computer."

   13               Again, I want to emphasize the sequencing here.          "The

   14    affiant is stating he was working as an attorney acting as a

   15    poll challenger with the Republican Party in Michigan.          He was

   16    therefore -- or there he was approached by a Republican Party

   17    poll challenger, who stated that a hired poll worker at the TCF

   18    Center was nearly in tears because she was being told by other

   19    poll workers at her table to change the data" -- I'm sorry, "to

   20    change the date that the ballot was received when entering

   21    ballots into the computer."

   22               So here it appears to the Court that Connarn is

   23    saying that she was told by an initial person that a second

   24    person, who was told by a third person and other additional

   25    persons, that the second person should back date ballots.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 140 of 334
                                                                           137

         Motion hrg.                                      7/12/2021

     1              Question for counsel:       Does counsel believe it is

     2   appropriate to support allegations on such third-hand

     3   knowledge, triple hearsay testimony that counsel has no hope of

     4   ever introducing into evidence?

     5              Who would like to answer that question for the

     6   Plaintiffs or counsel for the Plaintiffs' counsel?

     7              Okay.    Mr. Campbell, go ahead.

     8              MR. CAMPBELL:     Thank you.   Judge, that's Paragraph 1,

     9   and then in Paragraph 2 there is evidence of an actual note

   10    being slipped.     It gives context.    It's not even hearsay.

   11               THE COURT:     Who is JJ?    Are you talking about that

   12    note JJ?

   13                MR. CAMPBELL:    Yeah, I'm talking about -- again,

   14    that's the portion of the affidavit you put on the screen, but

   15    I've got to tell you, I have no encyclopedic knowledge of that

   16    particular affidavit, and I'm the latest person, other than

   17    maybe Mr. Buchanan, to this case, but I mean that seems pretty

   18    obvious.   It's -- you're establishing a circumstance that

   19    explains the rest of the information relative to the -- what's

   20    going to follow.     Again, I'm -- I'm -- I'm surprised, and a

   21    little troubled, that the Court would even have a problem with

   22    that.

   23                THE COURT:    Oh, really?    Okay.   Because that's just

   24    layers of hearsay.     I don't know why that would be surprising

   25    to you.    I'll give --

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 141 of 334
                                                                           138

         Motion hrg.                                      7/12/2021

     1              MR. CAMPBELL:     But it's not hearsay --

     2              THE COURT:     -- counsel an opportunity to --

     3              MR. CAMPBELL:     -- it's not offered for the truth of

     4   the matter asserted.

     5              THE COURT:     Excuse me.

     6              MR. CAMPBELL:     It's not offered for the truth of the

     7   matter asserted.     Again, I've got to tell you, Judge, that...

     8              THE COURT:     Did anyone here take any steps to

     9   identify the Republican Party poll challenger, the hired poll

   10    worker, the other hired poll workers?        Any inquiry made into

   11    that?

   12                I will move on.

   13                Let's go to Ms. Jessy Jacob's affidavit set forth at

   14    ECF number 6-4 at PDF pages 36-38 and the amended complaint

   15    states that "On November 4th, 2020, Jacob was instructed to

   16    predate the absentee ballots received" -- I'm sorry, "Jacob was

   17    instructed to predate the absentee ballots received date that

   18    were not in -- that were not in the qualified voter's file, as

   19    if they had been received on or before November 3rd."

   20                So this is the predating of absentee ballots, and Ms.

   21    Jacob estimates that this was done to "thousands of ballots."

   22                Question to counsel:     Did anyone engage in any

   23    inquiry to determine if there was an explanation for why such

   24    predating would have taken place?

   25                MS. HALLER:    Your Honor, I'm sorry, which exhibit are

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 142 of 334
                                                                           139

         Motion hrg.                                      7/12/2021

     1   we talking about?

     2              THE COURT:     We're looking at -- certainly.      We're

     3   looking at ECF number 6-4, the Jessy Jacob's affidavit, and

     4   it's in PDF format pages 36 through 38.        So the allegation here

     5   is that she was instructed to predate absentee ballots to the

     6   date of -- to before November 3rd.

     7               And the Court's question is simply:       Did counsel

     8   engage in any inquiry to determine if there was an explanation

     9   for why such predating may have occurred or would be happening?

   10                MS. HALLER:    I don't remember, your Honor.      I just

   11    don't remember.    I know that I may have, but I can't say.

   12                THE COURT:    All right.   Was anyone, Ms. Haller,

   13    working on the Jacob affidavit with you?        You were --

   14    correct -- working on it?

   15                MS. HALLER:    I mean I have a recollection of

   16    reviewing, but I don't have a specific recollection as to -- I

   17    need to refresh my recollection, to be honest.

   18                THE COURT:    All right.   Mr. Fink.

   19                MR. DAVID FINK:    The Jacob affidavit was filed in the

   20    Constantino case.     Importantly, Miss Jacob was a City employee

   21    who did not do work for the city clerk's office.         She was on

   22    furlough from another department, and she was called in when

   23    they needed additional people to assist on the election and on

   24    the counting.

   25                Chris Thomas provided an affidavit, which provided

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 143 of 334
                                                                           140

         Motion hrg.                                      7/12/2021

    1    some detail and explanation of Ms. -- of Jessy -- Ms. Jacob's

    2    misunderstanding.     Most notably, she did not understand that

    3    the ballots had already been checked and verified before they

    4    arrived at the TCF Center, and she did not understand that

    5    nobody was predating anything.       They were, on occasion, told to

    6    put dates into the computer which had not yet gone into the

    7    computer, but the important issue here isn't the facts.

    8               What's important is Mr. Thomas had a conflicting

    9    affidavit, and Judge Kenney ruled -- I won't read it.          I won't

   10    bore the parties with the reading of it.        I guess it's not

   11    boring, but I won't take the extra time.

   12               On Page 4 of his opinion judge Kenney, in extreme

   13    detail, explained why Ms. Jacob was wrong, and, nonetheless,

   14    this complaint repeats what was said by Ms. Jacob as though it

   15    is the gospel.

   16               MS. HALLER:    Your Honor, what it does is not speak to

   17    the gospel, but what it does is -- we briefed in 112 -- ECF 112

   18    the holding of the Constantino court's ruling, and the three

   19    dissents by the Supreme Court judges -- the justices in

   20    Michigan, and how they made clear that there was in fact no

   21    evidentiary hearing in that case and that they said there that

   22    should be a need.

   23               It was Justice Zahra who urged the circuit court to

   24    meaningfully address Plaintiff's allegations by an evidentiary

   25    hearing, particularly with respect to the credibility of the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 144 of 334
                                                                           141

         Motion hrg.                                      7/12/2021

     1   competing affidavits, and Justice Viviano says, "A court may,

     2   and given the exigencies of time, sometimes must act on a

     3   motion for preliminary injunctive relief based on the parties'

     4   bare affidavits."

     5               So the courts may rely on, in Michigan, on bare

     6   affidavits, and, in doing so, that they point out the fact that

     7   there needed to be an evidentiary hearing, which did not

     8   actually occur, and so what happened when -- this hasn't

     9   actually been heard, and so if we do have the opportunity for

   10    an evidentiary hearing, we will seek to have this witness

   11    brought forward.

   12                THE COURT:    And so, again -- Mr. Fink, hold on -- the

   13    issue, again, that I have here is, is that we've got a few

   14    affidavits that were filed in the Constantino case, and the

   15    question, again, that I have for counsel on the King versus

   16    Whitmer matter is:     To what extent did you review the contents

   17    of those affidavits before including them?        I understand that

   18    they came from another -- I understand what the Supreme Court

   19    rulings were, but my question is so much more simpler in that

   20    I'm asking what did counsel do?       Did you do anything for

   21    purposes of reviewing the content, and did you see anything

   22    that will make you say, "Wait a minute, let me understand what

   23    this is."    That's my question.

   24                Ms. Haller can you answer that for the Court?

   25                MS. HALLER:    Sorry, your Honor, I'm trying to unmute.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 145 of 334
                                                                           142

         Motion hrg.                                      7/12/2021

     1              I guess I'm confused by the standard.        We submitted

     2   the information to the Court on a good-faith basis that this is

     3   a signed and sworn statement in another court of law so I'm a

     4   little confused by the questions because we didn't put forth

     5   false documents.     We didn't act in bad faith, and that -- and

     6   my understanding is for sanctions, which is what I believe

     7   we're here -- we're supposed to be talking about bad faith, and

     8   I simply am at a loss because, yes, this information was

     9   included in our complaint as a source, which is what typically

   10    defendants want.     They want your sources, and they want an

   11    opportunity to investigate those sources.        That's why we have

   12    this process called discovery.       So I am confused as to what

   13    we're actually talking about.

   14               THE COURT:    Oh, okay.    Let me ask Mr. Campbell what

   15    he thinks about that because I just -- I don't understand --

   16    you don't think that there's -- it seems to me you're

   17    concluding that you don't have any obligation, as long as you

   18    have an affidavit that's been, you know, that's been sworn, a

   19    sworn affidavit, that relieves counsel of any obligation to go

   20    further?   Is that how you feel about that Mr. Campbell?         What

   21    is your --

   22                MR. CAMPBELL:    On the bare bones of your scenario,

   23    anything that is sworn, no.      But this isn't anything that was

   24    sworn.   This is somebody who was there.       That's not in dispute,

   25    and now it's a question of what they saw.        But, yeah, if

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 146 of 334
                                                                           143

         Motion hrg.                                      7/12/2021

    1    they're willing to swear under oath as to what they saw, that

    2    makes them at least a res gestae witness --

    3                THE COURT:   But this is not even an issue.

    4                MR. CAMPBELL:    I'm sorry, Judge, can I finish,

    5    please?

    6                So what we have here, and this is not just a

    7    statement from somebody who was there.        This is somebody whose

    8    statement was, as noted, submitted in a different case, which

    9    means other lawyers saw it.      They believed it to be appropriate

   10    for submission to the Court in that circumstance.

   11                THE COURT:   So that's enough?

   12                MR. CAMPBELL:    If I may?

   13                On top of that, you have an expert with a report who

   14    expressly says he's relying in part on some of the information,

   15    and, oh, by the way, it supports the statistical analysis.           So

   16    this is not just a statement that somebody happened to say

   17    under oath, and the Court is wrong to frame it in that manner.

   18                THE COURT:   All right.    Mr. Fink.

   19                MR. CAMPBELL:    That question is not really indicative

   20    of anything in this case, with due respect.

   21                THE COURT:   Mr. Fink.

   22                MR. DAVID FINK:    Ms. Haller said it exactly right

   23    when she said she doesn't understand what the question is.           I

   24    think that's true.     The question is what responsibility did

   25    they have to vet the facts they were presenting to the Court?

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 147 of 334
                                                                           144

         Motion hrg.                                      7/12/2021

    1               They keep saying "it's an affidavit" and, therefore,

    2    they can put it into evidence, but this is not an unquestioned

    3    affidavit.    This is an affidavit that was already questioned in

    4    another proceeding, and in that proceeding, not only did the

    5    judge make a determination that the affidavit was not -- was

    6    based on ignorance and a misunderstanding of the facts, but

    7    also there were competing affidavits.        In fact, the judge said

    8    that there were multiple affidavits that disagreed, but the

    9    point -- with what she said, but here's what matters.          What

   10    matters is they didn't talk to her and create a new affidavit.

   11    They didn't --

   12               MS. HALLER:    Has Mr. Fink --

   13               MR. DAVID FINK:     -- work with her.

   14               THE COURT:    Hang on, Ms. Haller.

   15               MS. HALLER:    But Mr. Fink --

   16               THE COURT:    Ms. Haller.

   17               MS. HALLER:    -- is accusing us of --

   18               THE COURT:    Ms. Haller.

   19               MS. HALLER:    Yes, your Honor.

   20               THE COURT:    Let him finish.

   21               Go ahead, Mr. Fink.

   22               MR. DAVID FINK:     I'm simply going to guess that

   23    Ms. Haller is going to say that they did talk to her, and

   24    perhaps they did.     The point is that the allegations she made

   25    were very effectively refuted and then repeated here in the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 148 of 334
                                                                           145

         Motion hrg.                                      7/12/2021

     1   complaint, repeated in the compliant as though there was

     2   nothing, no issue, no issue of concern.        I'm sorry.

     3               THE COURT:    Thank you.   I understand.    All right.

     4               Ms. Haller, you want anything else to add?

     5               MS. HALLER:   Thank you, your Honor.      I would just ask

     6   Mr. Fink if he has spoken to this witness because he is making

     7   allegations related to her testimony or anticipated testimony,

     8   but I'm not clear if Mr. Fink has spoken to the witness about

     9   his conclusions.

   10                THE COURT:    Okay.   I don't even know that that is a

   11    relevant question.

   12                MS. HALLER:   Because --

   13                THE COURT:    What do you have to respond to that,

   14    Mr. Fink?

   15                MR. DAVID FINK:    I will respond, I guess.

   16                MS. HALLER:    May I respond?

   17                MR. DAVID FINK:    Because I don't think my due

   18    diligence is before the Court.

   19                MS. HALLER:    Well, in an evidentiary hearing you

   20    would have an opportunity to examine any of the witnesses that

   21    we would bring forward.      So I -- I -- I simply do not

   22    understand how you can impugn the credibility of a witness who

   23    is not before this Court and go as far as to say that we've

   24    provided falsehoods or acted in bad faith in some manner, and

   25    that is simply all I'm saying.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 149 of 334
                                                                           146

         Motion hrg.                                      7/12/2021

     1              THE COURT:    All right.    Thank you.

     2              Mr. Fink, you don't need to respond to that.

     3              Mr. Kleinhendler, you don't need to respond to it.

     4              The Court's moving on to the Bomer affidavit, and

     5   that's set forth at 6-3, ECF 6-3, page ID 1008-10.

     6              Now, the Plaintiffs' pleadings allege that Defendants

     7   changed votes for Trump and other Republican candidates.           The

     8   Bomer affidavit is provided in support of that claim, and,

     9   specifically, the affidavit states in part, "I observed a

   10    station where election workers were working on scanned ballots

   11    that had issues that needed to be manually corrected.          I

   12    believe some of these workers had been changing votes that had

   13    been cast for Donald Trump and other Republican candidates."

   14               There we go.

   15               The amended complaint calls this eyewitness testimony

   16    of election workers manually changing votes for Trump to votes

   17    for the Biden, and, again, the amended complaint calls this,

   18    "eyewitness testimony of election workers merely changing votes

   19    for Trump for votes to Biden."

   20               Question from this Court:      Does an affiant belief

   21    that something occurred constitute evidence that the thing

   22    actually occurred?

   23               Who would like to take that question on from counsel

   24    for -- Plaintiffs' counsel or Plaintiffs' counsel.

   25               MR. CAMPBELL:     Again, if that belief is based on

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 150 of 334
                                                                           147

         Motion hrg.                                      7/12/2021

     1   circumstantial or actual physical viewing of that evidence,

     2   yes.

     3              THE COURT:    And it doesn't appear to be because there

     4   isn't any -- this affiant, Miss Bomer, does not say -- he says,

     5   it's stated "I believe some of these workers," and I think the

     6   question becomes also does counsel know what formed the basis

     7   for the belief because it certainly is not apparent to this

     8   court.   What's the basis of Mr. Bomer's belief that there was

     9   something as significant as votes being changed from one

   10    candidate to another?     What's the basis of that belief?       He

   11    didn't say that he saw it.

   12                MR. CAMPBELL:    I have to draw the line there, Judge.

   13    I'm not so sure that you can say in the world of language that

   14    that statement excludes seeing it.       In other words, one can

   15    believe it because they saw it but not write it that way, and

   16    so I think you have to allow for where language might play a

   17    role here in how the thought is expressed.        Now, I'm not saying

   18    that it says -- it says that she saw it, but I think this Court

   19    is wrong to conclude that it means she didn't see it because,

   20    if you see it, that would certainly help you to form a belief.

   21                THE COURT:   Well, I think it's wrong for an affidavit

   22    to be submitted in support -- as evidentiary support if there's

   23    been no kind of minimal vetting.       I mean if you -- if you can't

   24    determine from the plain language of the affidavit, what am

   25    I -- how am I supposed to draw any kind of inference from it?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 151 of 334
                                                                           148

         Motion hrg.                                      7/12/2021

     1               MR. CAMPBELL:    It's called an evidentiary hearing.

     2               THE COURT:   And it's also called -- it's also called

     3   you need to preliminarily -- every lawyer has that duty to do a

     4   minimal amount of investigation before filing evidence or

     5   what's purported to be evidence to this Court.

     6               Mr. Kleinhendler, yes.

     7               MR. KLEINHENDLER:    Thank you, your Honor.

     8               We reviewed each one of these affidavits.        We read

     9   them.   We realized they were filed in other proceedings, and,

   10    as I said earlier, they purported and were consistent with the

   11    findings of our experts and the other information placed before

   12    you, and that's -- you cannot -- I propose to you, your Honor,

   13    you cannot look at -- you can't nitpick one and one and one and

   14    say this, standing alone, has no evidentiary basis.

   15                We have an affidavit from Russ Ramsland, in detail,

   16    saying that the machines themselves flipped votes, detailed

   17    analysis from an expert sworn before this court.         It's,

   18    therefore, unremarkable and, frankly, consistent, and now we

   19    have an eyewitness who saw it or believes she saw it.

   20                So the notion that we did no due diligence is

   21    incorrect.    We did a ton of due diligence, and also keep in

   22    mind that we are -- we are -- we are proffering this to the

   23    Court, and the Court can give little or no weight to this

   24    evidence.

   25                This is not the whole case, and if we came in with a

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 152 of 334
                                                                           149

         Motion hrg.                                      7/12/2021

     1   complaint and we had one exhibit, this affidavit, I get it,

     2   okay, what are you doing, but we come into court with 960 pages

     3   basically the same theme of what we're doing, okay, and this,

     4   to us, appears consistent with the narrative, with the

     5   evidence, with the expert testimony that we're getting, and

     6   that's my response to your specific question on paragraph

     7   whatever it was of this affidavit.

     8               THE COURT:   Thank you.    I'm moving on to another --

     9   Mr. Fink, quickly.

   10                MR. DAVID FINK:    Just very quickly.     This support for

   11    no matter what they say goes back to, well, it's consistent

   12    with what the experts said, and now they say Mr. Ramsland said

   13    that there was evidence that these machines flipped votes.           We

   14    haven't talked about that.      I think it's worth talking about it

   15    for a moment.

   16                Machines cannot possibly flip votes in the state of

   17    Michigan.    It is legally impossible.     Machines tabulate votes

   18    in Michigan.    They don't have votes in them.       Votes in Michigan

   19    are on paper ballots.     They're scanned by machines, they're

   20    counted by machines, but the machines can't flip them, and the

   21    recount process is the way that you address it.

   22                They can't just keep saying they didn't need to do

   23    due diligence on any of these affidavits just because they have

   24    some subjective belief that some of the tabulating machines

   25    could have made mistakes.      If they made mistakes, they'd be

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 153 of 334
                                                                           150

         Motion hrg.                                      7/12/2021

     1   rejected.

     2               At a later time, at an appropriate time, I'll respond

     3   to the issue in Antrim County and why that wasn't a hand

     4   recount.

     5               MR. KLEINHENDLER:    Your Honor, if I may add --

     6               THE COURT:   No, no, no.    Let me -- I am going to ask

     7   a follow-up question, sir.

     8               Does anyone -- did anybody -- and, again, which has

     9   been my focus, did anyone inquire as to whether or not

   10    Mr. Bomer actually saw someone change a vote?         Anyone?

   11                Okay.   Let the record reflect that nobody made that

   12    inquiry, which was central to his affidavit.

   13                All right.   I'd like to move on to -- this is going

   14    back to Ms. Jacob, the affidavit wherein she -- where

   15    Plaintiffs allege that Defendants permitted double voting by

   16    persons that had voted by absentee ballot and in person, and

   17    one piece of evidentiary support that is provided is the

   18    affidavit from Ms. Jessy Jacob, and she, in that, it's stated,

   19    "I observed a large number of people who came to the satellite

   20    location to vote in person, but they had already applied for an

   21    absentee ballot."

   22                And the question that I'm asking was:       Jacob, from my

   23    view of this affidavit, does not state that these people voted

   24    in person and through absentee ballot, correct, because I mean

   25    that -- there's a conclusion here that there was double voting?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 154 of 334
                                                                           151

         Motion hrg.                                      7/12/2021

     1              The Court is asking where in this affidavit does

     2   Ms. Jacob state that persons that she saw vote in person as

     3   well as through absentee ballots?

     4              Can anyone answer that question?

     5              MS. HALLER:    Your Honor, I would respectfully submit

     6   that we can make these witnesses available for an evidentiary

     7   hearing.

     8              THE COURT:    No, no.

     9              MS. HALLER:    And the Court at that time can evaluate

   10    the witness' testimony.

   11               THE COURT:    Okay.   Yeah.   You know what, I understand

   12    that and I appreciate that, and, again, I will state that my

   13    question is going to the minimal duty that any attorney has in

   14    presenting a sworn affidavit to the Court for consideration in

   15    terms of anything.

   16                What is the inquiry that was made in this scenario?

   17                And I'm not hearing that -- I've heard nothing.

   18                MR. CAMPBELL:    Well, Judge, your question there is

   19    about the affidavit?     Because the affidavit is as you've read

   20    it.   I thought your inquiry was as to the paragraph that was

   21    written and not the affidavit so I don't understand how the

   22    inquiry about the affidavit would have anything to do with it.

   23                THE COURT:   Well, you understand, sir, that I am

   24    referencing a quote from the affidavit?

   25                MR. CAMPBELL:    I understand you're referencing her

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 155 of 334
                                                                           152

         Motion hrg.                                      7/12/2021

     1   quote.   Now, I don't hear you to take issue with the fact -- I

     2   mean that's certainly not an astounding moment, right, that

     3   some people would show up and ask to vote on the same day even

     4   though they had previously asked for absentee?

     5              THE COURT:    No, it isn't.    It is not an astounding

     6   moment, but the astounding moment here is, is that the affiant

     7   appears to conclude that this is double voting taking place.

     8               MR. CAMPBELL:    I didn't read that part of the -- I

     9   didn't hear you say that part of the affidavit.

   10                THE COURT:   Oh, I'm sorry.     I did.   Well, I stated

   11    that the Plaintiffs allege that --

   12                MR. CAMPBELL:    Right.

   13                THE COURT:   -- the Defendants permitted double voting

   14    by persons that had voted by absentee ballot and in person and

   15    cites, in evidentiary support of that claim, Ms. Jacob's

   16    affidavit, the Jacob affidavit.

   17                MR. CAMPBELL:    I get that, but, again, so -- but it's

   18    in a complaint that makes that allegation that, again, if it's

   19    not -- if that affidavit doesn't have to support that claim,

   20    that claim may not be good.      There are other bases that is, as

   21    you've indicated, the one that they pick for the footnote, if

   22    you will, for where it's something to be done, and I think

   23    there's inferences that can be drawn, and it should not shock

   24    this Court that somebody could show up, after having asked for

   25    an absentee ballot, and then decided to show up on game day --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 156 of 334
                                                                           153

         Motion hrg.                                      7/12/2021

     1   election day and make the vote, but it shouldn't shock this

     2   Court to learn that there are some people who get an absentee

     3   ballot vote and then show up and vote again.

     4               THE COURT:   I don't see any evidence of that.       I

     5   haven't -- yeah, it does shock me.

     6               MR. CAMPBELL:    Again --

     7               THE COURT:   It shocks me in the sense that --

     8               MR. CAMPBELL:    What's there evidence of --

     9               THE COURT:   I haven't seen.

   10                MR. CAMPBELL:    (Indiscernible.)

   11                THE COURT:   I don't see any evidence of that.       I'm --

   12    again, you can stick with what I'm presenting here.

   13                Mr. Fink, you may speak.

   14                MR. DAVID FINK:    Only very briefly.

   15                When this issue was raised by Ms. Jacob, it was

   16    responded to.    I don't have the affidavit in front of me.          It

   17    was responded to by Chris Thomas, who explained the process in

   18    which voting works.

   19                People could not vote twice.      If an attempt was made

   20    to enter the second vote, the qualified voter file would have

   21    reported the problem that somebody had already voted, and

   22    there's a process.     It happens.    People forget.    People make

   23    mistakes.    But there's a process, and she was no expert.        She

   24    was very new to the process.      She came in.    She didn't know

   25    what she was looking at, and I don't even know that she's still

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 157 of 334
                                                                           154

         Motion hrg.                                      7/12/2021

     1   making these allegations, but what I do know is the allegations

     2   were refuted.    The judge addressed them, and when the

     3   Plaintiffs came back, they did no due diligence to find out if

     4   they were true or even possible.

     5              I just want to say real quickly that several of the

     6   things they claimed here, it isn't just somebody's observation.

     7   It's physical impossibility.      They're claiming things that

     8   couldn't have happened either by law or fact, and they're not

     9   vetting anything in what they filed.       Thank you.

   10               MR. KLEINHENDLER:     Your Honor, I'd like to respond to

   11    that, and this is what I wanted to say before.

   12               THE COURT:    Briefly.

   13               MR. KLEINHENDLER:     We're consistently hearing

   14    testimony from Mr. Fink as to what factually happened because

   15    it's against the law.     Mr. Fink has not been sworn in as a

   16    witness here.

   17               THE COURT:    I'm aware of that.

   18               MR. KLEINHENDLER:     He's not qualified as an expert,

   19    your Honor.    That's all you're getting.

   20               Now, I just want to refer to these questions you're

   21    asking, and I come back to the same refrain.

   22               THE COURT:    Hang on for a second before you go any

   23    further.   Do you have direct information on the questions that

   24    I'm asking?    Because that's the only reason that I would allow

   25    you to speak at this point, sir.       I mean did you talk to any of

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 158 of 334
                                                                           155

         Motion hrg.                                      7/12/2021

     1   these affiants?    Why are you -- why are you -- what information

     2   do you have?

     3              MR. KLEINHENDLER:      My point is we talked to experts.

     4              THE COURT:     Okay.   I understand that.

     5              MR. KLEINHENDLER:      Okay.   And what they were telling

     6   us confirmed what these affiants were telling us.

     7              THE COURT:     Okay.   You know --

     8              MR. KLEINHENDLER:      So there's nothing surprising

     9   about what these affiants were saying.

   10               THE COURT:     Thank you, Mr. Kleinhendler.     I've heard

   11    that answer before.      I'm taking it under consideration.      Thank

   12    you.

   13                All right.    I'm going now into affidavits -- we have

   14    multiple affidavits that have been submitted by parties

   15    pertaining to -- relating to the Plaintiffs' pleading which

   16    claims that Defendants counted ineligible ballots, and, in many

   17    cases, did so multiple times, and there's a group, if you will,

   18    of evidentiary support set forth at ECF Number 6, Page ID 903,

   19    Paragraph 94, and it indicates that these are the multiple

   20    affidavits from challengers stating that batches of ballots

   21    were repeatedly run through the vote tabulation machine.

   22                These are affidavits referenced, and they are from

   23    Helminen -- this next name I'm not even going to try.          Well, I

   24    can try.   Waskilewski, Mandelbaum, the Rose affidavit, the

   25    Sitek affidavit, the Posch affidavit, and the Champagne

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 159 of 334
                                                                           156

         Motion hrg.                                      7/12/2021

     1   affidavit, as well as the Bomer affidavit.

     2               Where is our court reporter?      Andrea -- Ms. Wabeke is

     3   okay.   There you are.    Thank you.

     4               Okay.   Question, counsel, as relates to this claim.

     5               Hang on, Ms. Haller.

     6               Did counsel inquire as to why a stack of ballots may

     7   be run through tabulation machines more than once?         Not

     8   anything to do with experts.      You know, simple question,

     9   counsel of record.     Did you make that inquiry, yes or no?

   10                Who did?   Raise your hand if you made the inquiry

   11    after reviewing this reference in the complaint as to why a

   12    stack of ballots might be run through tabulation machines.

   13    These were obviously statements that were made or observations

   14    that were made, conclusions that were drawn in multiple

   15    affidavits.

   16                Did anyone ask the simple question as to -- make an

   17    inquiry as to why would that happen?       Anyone?

   18                MS. HALLER:   Yes, your Honor.

   19                THE COURT:    Thank you, Ms. Haller.     Go ahead.

   20                MS. HALLER:   Can you, just for clarification, for the

   21    record --

   22                THE COURT:    Yes.

   23                MS. HALLER:   -- please give me the citations of what

   24    we're talking about.

   25                THE COURT:    Yes.   So I'm talking about the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 160 of 334
                                                                           157

         Motion hrg.                                      7/12/2021

     1   Plaintiffs' pleading referenced at ECF Number 6 at Page ID 942,

     2   Paragraph 190g.

     3              MS. HALLER:    Okay.     ECF 6, Page 942.

     4              THE COURT:     Right.    Page ID 942, Paragraph 190g,

     5   which references Section 2b and 2c.

     6               MS. HALLER:   Okay.     Your Honor, would it be a lot of

     7   trouble to put that up on the screen?

     8               THE COURT:    Let's see if I can do that.

     9               MS. HALLER:   Judge, we haven't downloaded the

   10    complaint --

   11                THE CLERK:    You want to see a copy of the complaint

   12    or you want to see these affidavits?

   13                MS. HALLER:    The Court is asking questions about

   14    certain exhibit numbers, which I can't track.

   15                THE COURT:    Ms. Mandel --

   16                THE CLERK:    You're citing to the pleadings that --

   17    your citation is to the pleading itself?

   18                MS. HALLER:    It is.

   19                THE CLERK:    The affidavits would take us several

   20    minutes to pull out since there's no indexing by Plaintiffs.

   21                MS. HALLER:    Is it easier to post it on the screen?

   22                THE CLERK:    It will take us a few minutes.

   23                THE COURT:    It will take some time.

   24                MS. HALLER:    Are you going by names?     Can you give me

   25    the names again because they're not numbered --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 161 of 334
                                                                           158

         Motion hrg.                                      7/12/2021

     1              THE COURT:     Let me do a quick check on -- it's

     2   referenced as a group of evidentiary support at ECF Number 6 at

     3   Page ID 903, Paragraph 94.      Is that section the section wherein

     4   these multiple affidavits are referenced, correct?

     5               All right.    So those names, Ms. Haller, and that's

     6   the operative section I'm referring to is the ECF Number 6

     7   document at Page ID 903, Paragraph 94.

     8               MS. HALLER:    Okay.   Earlier your Honor had said --

     9               THE COURT:    I did.   I did, and I'm correcting myself.

   10    I actually am correcting myself in saying that in Paragraph 94,

   11    ECF Number 6 at Page ID 903.       This is all part of the

   12    complaint.

   13                MS. HALLER:    No, I understand, your Honor.      It's just

   14    not consistent with the documents as I -- at least as I have

   15    them on the ECF filing.      So I'm just trying to get the numbers

   16    because I don't have them saved by page number, to be clear.           I

   17    have them by ECF number like 06-18, 06-26.        So I'm just trying

   18    to find where your Honor might be.

   19                THE COURT:    Well, if you wrote -- yeah, well, the ECF

   20    at Number 6 at Page ID 903.        What is this here?   Bring it down

   21    just a little more so I can see the top.        Okay.

   22                THE CLERK:    This is the paragraph you were citing

   23    from, Judge, from the amended complaint.

   24                THE COURT:    Right.    Yes, it's Paragraph 94, and it

   25    references there -- as you can see, Ms. Haller, we're

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 162 of 334
                                                                           159

         Motion hrg.                                      7/12/2021

     1   highlighting it now -- these are affidavits that are

     2   referenced.

     3               MS. HALLER:   Okay.

     4               THE CLERK:    It would take us several minutes to pull

     5   them up if you need to see them on the screen.

     6               MS. HALLER:    No.    Thank you for the citation.      I was

     7   very confused.    Now I see you're citing to the complaint

     8   itself.

     9               THE COURT:    Oh, yes, each time.    Each time I was.

   10                MS. HALLER:    I see.   Okay.   Thank you.

   11                THE COURT:    Yep.    And so my question is whether

   12    counsel queried as to why a stack of ballots might be run

   13    through tabulation machines more than once, as is claimed in

   14    those series of affidavits set forth in Paragraph 94 of the

   15    complaint.

   16                MS. HALLER:    Without disclosing too much attorney

   17    work product, as I think we may be, but we certainly had

   18    conversations on how the tabulation machines worked.          We

   19    certainly did investigations in relation to the tabulation

   20    machines.    We went through the Dominion handbook, their

   21    manufacturing book.      We went through all of the information

   22    posted on the Michigan government website.

   23                THE COURT:    Okay.    So you saw other explanations as

   24    to why this could -- is that true -- that it would not

   25    necessarily be a fraudulent reason why this could have

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 163 of 334
                                                                           160

         Motion hrg.                                      7/12/2021

     1   occurred?

     2               MS. HALLER:   I'm not sure I'm clear on your Honor's

     3   question.

     4               THE COURT:    My question is:    The documents that you

     5   reviewed that you just kind of referenced just a moment ago,

     6   did those documents provide an all -- a reason as to why

     7   ballots could be run through the tabulation machines more than

     8   once, an explanation --

     9               MS. HALLER:    Your Honor, the question depends on

   10    context.    So if somebody's just testing a machine and they're

   11    going through the process of testing it, then you would want to

   12    do it multiple times possibly, but if you're talking about

   13    within the actual counting or tabulation process, those ballots

   14    are never supposed to leave the subject precinct.         Those

   15    ballots are not supposed to be put through more than once.

   16    Absolutely not.    That would violate Michigan law.

   17                So it depends on the context of the question because,

   18    of course, outside of the actual election, if you're testing or

   19    if you're checking to see if the machine works, that's a

   20    different question.

   21                THE COURT:    All right.   Mr. Fink, did you want to say

   22    something?

   23                MR. DAVID FINK:    Yes, your Honor.     Thank you.

   24                First of all, the issue of whether they're not

   25    supposed to leave the precinct had nothing to do with what was

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 164 of 334
                                                                           161

         Motion hrg.                                      7/12/2021

     1   being asked.    The question was is there, in the ordinary course

     2   in counting, a time which ballots would be fed more than once

     3   through a tabulating machine, and the answer is an unequivocal

     4   yes, absolutely, happens all the time, and there was an

     5   affidavit from Chris Thomas that explained the process.          That

     6   was filed in -- early on in this matter.

     7              Now, what we learned -- what we learned --

     8              MS. HALLER:    Can you cite for that, Chris Thomas'

     9   affidavit, just because --

   10               MR. DAVID FINK:     There were two.    He filed one

   11    affidavit.

   12               THE COURT:    Can you give that cite?      It was attached

   13    to the State Defendants' response.       I think it's Exhibit 2 of

   14    the State Defendants' response.

   15                Go ahead, Mr. Fink.

   16                MR. DAVID FINK:    Thank you.    There were two

   17    affidavits by Mr. Thomas, and I'm not sure which one that is,

   18    but in Paragraph 20 of an affidavit that was filed in the -- I

   19    apologize, I don't know which case this was filed in, but

   20    Mr. Thomas explained that with these high-speed readers, after

   21    they go through, sometimes there's a jam and they have to rerun

   22    the ballots.    Sometimes there's one bad ballot in the stack.

   23    Sometimes a problem ballot, pulls it out, they have to rescan

   24    the ballots.    It happens all the time.

   25                But what Ms. Carone didn't understand, and what the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 165 of 334
                                                                           162

         Motion hrg.                                      7/12/2021

     1   rest of these witnesses didn't understand, was when this occurs

     2   the election worker cancels the previous count so it doesn't

     3   get counted twice.     But if there is a mistake, as I explained

     4   earlier, even if there's a mistake, it would mean that more

     5   votes were counted in a precinct than voters appeared, and, in

     6   the entire city of Detroit, at this TCF Center, there were only

     7   111 additional votes over the number of voters.

     8              In any one precinct --

     9              MS. HALLER:    Your Honor, we object because he is

   10    testifying --

   11               MR. DAVID FINK:     I'm sorry, I can do this without it

   12    being testimony.

   13               The point is that anyone knowledgeable in election

   14    procedures would know that a discrepancy of more than a dozen

   15    votes would jump out, would stick out like a sore thumb.          The

   16    so-called experts absolutely should have known that, and there

   17    were no such discrepancies.

   18               THE COURT:    Anything else, Ms. Haller?

   19               MS. HALLER:    Yes.   We object to what counsel just

   20    represented.

   21               THE COURT:    Yeah, I understand that.      All right.    Let

   22    me move on then.

   23                The Plaintiffs have alleged in their pleading that

   24    Defendants authorized "counting ballots without signatures or

   25    without attempting to match signatures and ballots without post

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 166 of 334
                                                                           163

         Motion hrg.                                      7/12/2021

    1    marks."   There are three pieces of evidentiary support that has

    2    been provided in support of that allegation.

    3                Now, there are three affidavits stating that the

    4    affiants witnessed no signature or postmark on the ballot

    5    envelopes of some counted ballots.       These affidavits were from

    6    Brunell, Spalding -- all right, hang on, Mr. Johnson -- and

    7    Sherer.

    8                Now, my question is very straightforward, and that

    9    is, simply, did any of the affiants indicate that the votes in

   10    question, you know, the ballots I guess in question, if they

   11    were -- if the vote ultimately was for President Biden such

   12    that these affidavits would constitute evidence sufficient to

   13    support Plaintiffs' vote dilution equal protection claim?

   14                So that means that, as relates to Brunell, Spalding

   15    and Sherer, was there an inquiry made by counsel as to whether

   16    or not, at bottom, the votes in question were for President

   17    Biden such that this representation, if you will, these

   18    allegations would constitute evidence to support the vote

   19    dilution claim?

   20                Who can respond to that?

   21                And before Ms. Haller may perhaps have an answer to

   22    that, let me ask Mr. Johnson, did you want to respond -- did

   23    you -- what did you want to say, sir?

   24                MR. JOHNSON:    I was attempting to respond to

   25    Mr. Fink's prior statement.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 167 of 334
                                                                           164

         Motion hrg.                                      7/12/2021

     1              THE COURT:     Okay.   Let me hold you off on that, and

     2   I'll give you a moment later.

     3               Ms. Haller, did you want to respond to this?

     4               MS. HALLER:   I'm sorry, your Honor, I had to unmute.

     5               I would point to Dr. Briggs' expert report because in

     6   there he explains how the absentee ballots would -- that are

     7   identified as missing would actually lower the count -- the

     8   counted votes, and because those are -- his report does address

     9   disenfranchised voters.      So I raise that as a point that

   10    relates to this, but as for additional information, maybe

   11    Brandon can answer.

   12                THE COURT:    Did you ever -- all right.     That's fine.

   13    I'm sorry, Mr. Kleinhendler.

   14                MR. KLEINHENDLER:     Your Honor, I have to make a

   15    point here.    It doesn't -- we don't have to show in this

   16    Paragraph 95, where I think you've only mentioned two or three

   17    of I think there might be a dozen affidavits highlighted there,

   18    we don't have to show that a vote flipped from Biden to Trump

   19    or Trump to Biden.     It is enough under the law that the

   20    integrity of the voting was compromised.        That is enough in

   21    itself to call --

   22                THE COURT:    Well, the reason I say -- the reason that

   23    I have asked that question is, is because it pertains directly

   24    to your equal protection claim.

   25                MR. KLEINHENDLER:     Exactly right, and that's the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 168 of 334
                                                                           165

         Motion hrg.                                      7/12/2021

     1   point I'm trying to make to you.        For the equal protection

     2   claim, we don't have to show a flip.       We can show fraud in the

     3   counting.    It doesn't matter who got the vote.       If we show

     4   that --

     5               THE COURT:    Ultimately, sir, the relief that you're

     6   requesting -- that you requested of the Court was -- it was not

     7   just to decertify the vote.       It was to -- it was to attribute

     8   votes that Plaintiffs believe were mistakenly taken away from

     9   Trump and given to Biden, so that is why I am asking that

   10    question.    I think it's a legitimate question, and let me just

   11    say this.    It's fine.   Your objection to the question and to

   12    the causation here is noted, but -- I don't have to have -- you

   13    don't have to argue that point with me.

   14                I'll let you finish up your thoughts, sir.

   15                MR. KLEINHENDLER:     I'm not -- I'm not trying to argue

   16    with you.

   17                THE COURT:    No, no, no.

   18                MR. KLEINHENDLER:     Not the point I'm trying to make.

   19                THE COURT:    Okay.

   20                MR. KLEINHENDLER:     The point is we had multiple

   21    layers of requested relief, and the question you had,

   22    specifically, was where in these affidavits does it show that

   23    the malfeasance we've identified flipped the vote, and my point

   24    is that's not necessary.      If there's malfeasance, then the vote

   25    becomes not countable, and, therefore, you can't certify one

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 169 of 334
                                                                           166

         Motion hrg.                                      7/12/2021

     1   group of electors based on votes that have these type of

     2   problems with them.     You don't have to reach the conclusion

     3   that you have posited, which is show that it flipped from one

     4   side to the other.     That's my point.

     5              THE COURT:    Okay.   All right.    Thank you.

     6              Let me go on and ask as a follow up to the allegation

     7   about absentee ballots and, you know, that they had been

     8   counted without a signature, without attempting to match

     9   signatures and without postmarks.       In Michigan -- question:      In

   10    Michigan, must absentee ballots be received through U.S. Mail

   11    and, therefore, be postmarked to be counted?

   12               MS. HALLER:    I think your Secretary of State was

   13    actually admonished by a court this year because of the

   14    guidance that she issued on the process related to absentee

   15    ballots, and in that decision by the Court of Claims it was

   16    made clear that the Secretary of State did not follow the

   17    process as actually required under law, which brings all the

   18    absentee ballots, I would submit, into question, as to how they

   19    were counted.    You know, so, your Honor, in direct response to

   20    your question about the process, we cannot rely on the

   21    Secretary of State's guidance.

   22               THE COURT:    Mr. Fink.

   23               MR. DAVID FINK:     Your Honor, even now --

   24               THE COURT:    Mr. Fink, I'm sorry, let me go to

   25    Ms. Meingast, and then I'll come to you.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 170 of 334
                                                                           167

         Motion hrg.                                      7/12/2021

    1               MR. DAVID FINK:     Absolutely.

    2               THE COURT:    Counselor.

    3               MS. MEINGAST:     Thank you, your Honor.     I guess I'm

    4    not hearing it right, but there was a question.         Absentee

    5    ballots this year in November were counted the same as they

    6    have been in every other year.       In other words, they had to be

    7    received by 8:00 p.m. at the right precinct on election day.

    8    There was nothing different in the way we counted absentee

    9    ballots this year.

   10               There was an earlier case in which Plaintiffs moved

   11    for an extension of the 8:00 p.m. deadline in order to receive

   12    ballots after 8:00 p.m. and for several days thereafter.           There

   13    was an injunction to that effect.       It was undone by the Court

   14    of Appeals, and their reasoning was count it the same way we

   15    have done for every year on absent voter ballots.         So there

   16    wasn't any change in the way absent voter ballots were handled

   17    or processed this year.

   18               MS. HALLER:    And we would just object to any

   19    testimony by counsel, especially without citation or evidence.

   20               MS. MEINGAST:     That would be the published opinion

   21    from the Court of Appeals that reversed the injunction.

   22               MS. HALLER:    Okay.   And thank you.     As far as the

   23    Court of Appeals decision, we also have a dissent in that case.

   24               THE COURT:    All right.    Mr. Fink, quickly, please.

   25               MR. DAVID FINK:     Yeah, may I speak?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 171 of 334
                                                                           168

         Motion hrg.                                      7/12/2021

     1              First, the Court's direct question was:        Is a

     2   postmark necessary?     Does a ballot have to be mailed?

     3              And of course the answer is no.       Ballots are often

     4   handed in by hand.     Some of them are handed-in boxes in front

     5   of clerk's offices by hand.      Sometimes it's done right across

     6   the table, right across the desk in the clerk's office, as we

     7   talked earlier, but the most telling part about the answer to

     8   the Court's question was that not one of the nine lawyers

     9   representing the Plaintiffs interrupted or corrected Ms. Haller

   10    when she repeated the misunderstanding that the Secretary of

   11    State somehow handles absentee ballots.        In the state of

   12    Michigan, the Secretary of State does not touch an absentee

   13    ballot.

   14               The absentee ballots are sent out, received, and

   15    counted by local units of government, not the county, not the

   16    state, but local units of government.        To the extent there

   17    could have been any misunderstanding, it was corrected early on

   18    in the Court of Claims by Judge Cynthia Stevens in the first

   19    Trump lawsuit, but after all these months, after all this time,

   20    that counsel doesn't understand -- that neither local counsel

   21    nor national counsel understands that in Michigan elections are

   22    run by local units of government tells the Court that there was

   23    zero due diligence performed in the most important --

   24    potentially important case ever filed in this state.

   25               THE COURT:    Thank you, Mr. Fink.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 172 of 334
                                                                           169

         Motion hrg.                                      7/12/2021

    1                Mr. Johnson.

    2                MR. JOHNSON:    Thank you, your Honor.

    3                I just want to take this opportunity to make two

    4    points.   I'll start with the most recent point.        Obviously, the

    5    Genetski V Benson decision, which Ms. Haller referenced, it --

    6    you know, it found that the Secretary of State had issued a

    7    binding rule.    So whether or not the Secretary of State

    8    actually physically handled ballots is irrelevant.         She issues

    9    binding guidance.     That was the holding in the case, and that

   10    is why it was ultimately found that she failed to apply the

   11    proper rule-making process.

   12                Second point goes back to Mr. Fink's testimony

   13    regarding the Detroit count.      We had affidavits from

   14    Commissioner Hartmann, and I forget the name of the other

   15    woman, but the two Republican members of the Wayne County Board

   16    of Canvassers who attempted to decertify the results of Wayne

   17    County.   This goes to the fact of, you know, the discrepancies,

   18    the irregularities in Wayne County in general, and the absentee

   19    ballot counts in Detroit in particular, and that's where, I

   20    believe the number was something like 76 percent of the

   21    precincts were out of ballots.       He also discussed earlier

   22    problems in the primary.

   23                So we have public officials charged with

   24    certification of the election, two of which attempted to

   25    decertify.    They claimed they faced threats of physical

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 173 of 334
                                                                           170

         Motion hrg.                                      7/12/2021

     1   violence and harassment.      That explained the initial

     2   certification despite their misgivings, but the public

     3   officials in charge of absentee ballot counting in Detroit went

     4   on record publicly, in testimony, not just with us, describing

     5   the tremendous irregularities in the counts in absentee ballots

     6   in Detroit.    So that is the point I wanted to make.        Thank you.

     7               THE COURT:   All right.    Mr. Fink, last word on this,

     8   and then I'm going to move on.

     9               MR. DAVID FINK:    Very briefly.    The percentage of

   10    precincts out of balance does not mean anywhere near what it's

   11    suggested.    If it's 76 percent, we're talking about precincts

   12    that are out of balance by one, two, or three votes, not by a

   13    lot of votes.    The total out of balance would be the issue, and

   14    President Trump lost the state by 154,000 votes.         It was never

   15    at issue.

   16                Now, regarding those commissioners.       As everybody

   17    knows, they tried retroactivity to rescind the decision that

   18    they made.    That's -- the courts have -- there's just no point

   19    to really get into that issue.

   20                The real issue here is that the question is, and to

   21    get way back to where the Court was in the first place, the

   22    question is these allegations were made about the way votes

   23    were counted and is there a basis to say that the absence of a

   24    postmark or the failure to compare a signature proves fraud,

   25    and there isn't.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 174 of 334
                                                                           171

         Motion hrg.                                      7/12/2021

     1              THE COURT:    Thank you.    I'm ready to move on to the

     2   Larsen affidavit set forth at ECF 6-4, PDF Pages 25-34.

     3               Plaintiffs state in their pleadings that Defendants

     4   authorized, "systematic violations of ballot secrecy."          One

     5   piece of evidentiary support that they provide is the Larsen

     6   affidavit.

     7               The amended complaint specifically states,

     8   "Mr. Larsen observed that some ballots arriving without any --

     9   observed some ballots arrive without any secrecy sleeve.          These

   10    ballots were counted after visual inspection, whereas many

   11    ballots without a secrecy sleeve were placed in the problem

   12    ballot box.    He found this, quote, perplexing and raised

   13    concerns that some ballots were being marked as, quote, problem

   14    ballots based on who the person had voted for."

   15                I would like to know if counsel would agree that

   16    Larsen being perplexed and his stated concern do not serve as

   17    evidence that ballots were placed in the problem box because of

   18    who the vote was for.     I mean can anyone agree to that,

   19    Mr. Campbell?

   20                MR. CAMPBELL:    I can't agree to what you have said,

   21    that somehow the word "perplexed," as describing his

   22    circumstances, undercuts any of the evidence that's there, and

   23    it should be perplexing that somebody is picking the troubled

   24    ballots or the questioned ballots based on who's being voted

   25    for.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 175 of 334
                                                                           172

         Motion hrg.                                      7/12/2021

     1              THE COURT:    And you think being perplexed by an

     2   observation is sufficient enough to get into court?          It's

     3   sufficient to support an affidavit?       Do you feel that that

     4   constitutes evidentiary support, sir?

     5               MR. CAMPBELL:    Absolutely in this case without --

     6               THE COURT:   Wow, okay.

     7               MR. CAMPBELL:    Matters that are there -- I'm shocked

     8   to hear a suggestion to the contrary.

     9               THE COURT:   Yeah.   Okay.   And you're -- and this is

   10    based on your theory that all of these affidavits need to be

   11    viewed in context; right?

   12                MR. CAMPBELL:    All of them need to be viewed in

   13    context, of course, your Honor.       How else would you do it?

   14                THE COURT:   I'm looking at the -- I'm looking at

   15    them, in fact, individually.      I understand --

   16                MR. CAMPBELL:    Right, not in context.     That's very

   17    clear, Judge.

   18                THE COURT:   Good, good, because I feel that every

   19    affidavit that is going to be submitted in support of any of

   20    these claims, there has to be a minimal belief on the part of

   21    counsel that these allegations are rooted in fact, and --

   22                MR. CAMPBELL:    And I think that's very clear.

   23                THE COURT:   Excuse me, excuse me.

   24                If you have language in an affidavit that is vague,

   25    and it's clear that this language is -- this is based on his

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 176 of 334
                                                                           173

         Motion hrg.                                      7/12/2021

     1   own belief.    He sees something that looks a little different

     2   for him so he's perplexed by it.       That's quite a low standard

     3   for submission of an affidavit, but I will move on.

     4              MR. CAMPBELL:     He's perplexed --

     5              THE COURT:    My plan --

     6              MR. CAMPBELL:     No, no, your Honor, he's perplexed

     7   because there appears to be a choice on which ballots get

     8   questions and which don't.      That -- again, if this is the

     9   subjective nature in which this Court is going to view the

   10    sanctions questions, which usually are objective, what can I

   11    do?   But objectively, seriously, the word "perplexed" is what

   12    you think is worth the time and effort of the -- all the

   13    lawyers, your staff on this proceeding to talk about sanctions?

   14               THE COURT:    And I asked you:     Did you really think

   15    that it was worth it to file in support of your claims that

   16    have taken up the time, energy, and space over these last

   17    several months?    So I would caution you to do not question my

   18    procedure.    I'm here to question what you've done, sir.        I'm

   19    here to evaluate.     Hear me out --

   20                MR. CAMPBELL:    And I am not a potted plant.

   21                THE COURT:   I'm here to evaluate --

   22                MR. CAMPBELL:    I am not a potted plant.     I will

   23    represent my client --

   24                THE COURT:   That is quite fine, but you -- don't

   25    worry about what I'm doing at this point.        You are here to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 177 of 334
                                                                           174

         Motion hrg.                                      7/12/2021

     1   answer my questions.

     2               Mr. Fink.

     3               MR. DAVID FINK:    Judge, it's probably not my place to

     4   say this, but I'm concerned by the disrespect for the Court

     5   that Mr. Campbell is showing, particularly in light of the

     6   history of this litigation and how patient the Court has been.

     7   I want to make a quick comment that the reason that "perplexed"

     8   is such a significant reference in this particular affidavit.

     9   This is the affidavit of an individual who claims to have

   10    served as an assistant attorney general, claims to have some

   11    expertise in this area, claims to understand election law.           For

   12    him to then just say he's perplexed by something rather than

   13    actually explaining where he sees some violation of law or

   14    practice.    We thought that was significant when we saw it a

   15    long time ago.

   16                My concern goes back to the same issue all along, and

   17    I'll get out and I'll stop here, which is just some diligence

   18    should have been applied.      What diligence is due might be a

   19    question for the Court, but not when there's no diligence at

   20    all, and, in this case, Mr. Larsen's affidavit had already been

   21    reviewed by Judge Kenney, and, in many respects, rejected and

   22    counsel should have been, I believe, to our case, I believe

   23    that counsel should have undertaken a serious inquiry to

   24    determine the facts before making all of these allegations.

   25                MS. HALLER:   Mr. Fink, we are available for an

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 178 of 334
                                                                           175

         Motion hrg.                                      7/12/2021

     1   evidentiary hearing, as we stand by every affidavit and

     2   document in this complaint.      We did not file false statements.

     3   We made the documents clearly identified as they were.          We did

     4   not alter documents, and any allegations that we have done

     5   something that is improper really lacks foundation, and I would

     6   just generally say that going through each affidavit or each

     7   paragraph in the complaint, we'll do so as your Honor requests.

     8   I would, just for clarity, for efficiency sake, ask that we --

     9   if we can put it up side by side with the hearing so we can see

   10    where the paragraph is that we're talking about.

   11               THE COURT:    We'll try to do that.     I have to admit

   12    that I'm a little surprised that counsel is coming to a

   13    sanctions hearing and does not have the documents that they

   14    themselves filed in fronts of them to be able to answer these

   15    questions, but, be that as it may, we will try to do what we

   16    can in terms of screen sharing.

   17                Yes, Mr. Campbell.

   18                MR. CAMPBELL:    Judge, you're aware that you began

   19    this sanction hearing by saying it was your announcement of a

   20    show cause here today.      These types of questions that you've

   21    asked were not raised by the Defendants in their proceedings,

   22    and, again, there's been a lot of opportunities for them to

   23    submit things.    So I don't believe that statement about

   24    surprise or suggesting in any way that we've come here

   25    unprepared to look at the things that the Court wants us to be

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 179 of 334
                                                                           176

         Motion hrg.                                      7/12/2021

    1    directed towards, and, again, you have had all sorts of

    2    opportunities to speak with the people who were responsible for

    3    putting together this complaint and all of the attorneys who

    4    stand behind its filing.

    5               THE COURT:    All right.    Thank you.

    6               I'm going to now go to the affidavit of

    7    Mr. Gustafson.    That's set forth at ECF Number 6-4 at PDF Pages

    8    48-49.

    9               Now, Plaintiffs allege that unsecured ballots arrived

   10    at the TCF Center loading garage, not in sealed ballot boxes,

   11    without any chain of custody and without envelopes, after the

   12    8:00 p.m. election day deadline.       They provide three pieces of

   13    evidentiary support, and I want to look first at the Gustafson

   14    affidavit.

   15               That affidavit states, "Large quantities of ballots

   16    were delivered to the TCF Center" -- here we go.         Here we go.

   17    "Large quantities of ballots were delivered to the TCF Center

   18    in what appeared to be mail bins with open tops.         These ballot

   19    bins and containers did not have lids, were not sealed and did

   20    not have the capability of having a metal seal.         The ballot

   21    bins were not marked or identified any way to indicate their

   22    source of origin."

   23               My question to counsel at this point is:        What is

   24    counsel's understanding of Michigan's requirements as to the

   25    container ballots and how they are to be transported after

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 180 of 334
                                                                           177

         Motion hrg.                                      7/12/2021

     1   they've been removed from the ballot drop boxes?

     2              In other words, what do you understand about the

     3   requirements here for ballot bins?

     4              MS. HALLER:    Your Honor.

     5              THE COURT:     Yes.

     6              MS. HALLER:    I would just say we do not purport to be

     7   experts in Michigan's process, but I would point out that these

     8   exhibits are -- these Larsen and Gustafson are exhibits to a

     9   filing in the Constantino case, which is attached to the

   10    complaint.    It's one of the exhibits that I believe your Honor

   11    is referencing.    Note that these are exhibits for the Court and

   12    information that has been found in another court of law just --

   13               THE COURT:     As has been stated, Ms. Haller, a few

   14    times, and again --

   15                MS. HALLER:    We're going to a different document,

   16    your Honor.

   17                THE COURT:    Well, I mean yeah, but we're still

   18    dealing with the same kind of scenario with affidavits having

   19    been filed.    Are you saying this particular affidavit was filed

   20    in the Constantino case?

   21                MS. HALLER:    Yes.   I'm saying this is Exhibit 6-4B.

   22    I believe it's B, as opposed to Larsen, which is A, and then

   23    there's a C, in that these are exhibits to a filing by

   24    Constantino, which the whole thing was attached.

   25                THE COURT:    Okay.   Again, I think, again, the Court

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 181 of 334
                                                                           178

         Motion hrg.                                      7/12/2021

    1    and counsel have a different view, and that's clear throughout

    2    this hearing, as to what obligations, and, again, I really just

    3    want to clarify that the Court -- I know that none of us are

    4    experts in election.     We're not necessarily experts in Michigan

    5    election process, but the bottom line is is that if you're

    6    going to file an affidavit, in this Court's view, there should

    7    be some general understanding of the process such that when you

    8    see a statement by an affiant that you're willing to submit as

    9    evidentiary support, is that not why an affidavit is being

   10    filed?

   11               If you have not asked at least the minimal questions,

   12    you know, I find that problematic, and I'm just trying to

   13    determine the level of inquiry that has been made here, and I

   14    really do think that that's a misunderstanding that counsel has

   15    in terms of where the Court is going, and I -- and I won't

   16    entertain, at this point, any argument as to why you would

   17    think that that's an inappropriate inquiry, because I feel that

   18    it is an appropriate inquiry.

   19               Mr. Fink?

   20               MR. DAVID FINK:     Yes, your Honor.    This allegation by

   21    Mr. Gustafson -- as stated by Mr. Gustafson, occurred in the

   22    Constantino case, and so, in that case, on November 11th, Chris

   23    Thomas -- Christopher Thomas did file an affidavit explaining

   24    that there is no requirement that ballots be transported in

   25    sealed ballot boxes.     He's not aware of any jurisdiction in

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 182 of 334
                                                                           179

         Motion hrg.                                      7/12/2021

     1   Michigan sealing these ballots prior to election day and

     2   employees bringing the ballots would bring the ballots to the

     3   TCF Center, consistent with chain of custody.         They weren't

     4   just left out someplace, but that's a factual statement.          I

     5   could be wrong.    I don't think I am, but I could be wrong, but

     6   what's important they certainly were on inquiry notice.

     7              Once this affidavit was filed by Mr. Thomas, once

     8   they'd seen this other litigation, two weeks before they filed

     9   their case, all they had to do is ask and if they'd asked any

   10    election official in Michigan, any clerk in Michigan would have

   11    told them we don't even have sealed ballots for transferring

   12    ballots around.    After the vote count, yes, you seal the

   13    ballots, but before the vote count, you can't seal the ballots,

   14    and they're not sealed and they're not transported that way.

   15    It's them saying "we are not experts" tells us all we need to

   16    know.   They didn't get experts.      They're not experts, and,

   17    nonetheless, they threw this information in front of the Court,

   18    hoping something would stick, in the most important litigation

   19    imaginable.

   20               THE COURT:    Thank you, Mr. Fink.     Mr. Campbell?

   21               MR. CAMPBELL:     I hear Mr. Fink not taking any issue

   22    with the facts that are described in the affidavit.          I'm not --

   23               MR. DAVID FINK:     Right, they don't mean anything.

   24    I'm sorry, I didn't mean to respond.

   25               MR. CAMPBELL:     They mean something.     Somebody has to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 183 of 334
                                                                           180

         Motion hrg.                                      7/12/2021

     1   say it, right, and all you did is produce another affidavit

     2   that said, yeah, that's what was done, but until the first

     3   person said it, the second person didn't comment on it, and I

     4   think you can take some notice that things that are unsealed,

     5   that things are unprotected, the things that are not -- that

     6   are handled in the manner that even Chris Thomas says -- you

     7   know, I never met Chris Thomas.       He's not here.    We don't even

     8   have the chance of going over his affidavit in this kind of

     9   detail.   Love to do that in an evidentiary hearing, but, again,

   10    all this is is a fact of what somebody saw, and, in fact, it

   11    appears that you're here to testify that it's true.          So how is

   12    it -- what more diligence was needed to produce a truthful

   13    affidavit from you?

   14                Apologize, I should not have asked him the question.

   15                THE COURT:   All right.    Let me --

   16                MR. DAVID FINK:    I can speak to it, only if the Court

   17    wants to.

   18                THE COURT:   Yeah, let me say, again, I feel like I

   19    have to respond again that, you know, I need to point out here

   20    that my concern is is that counsel here has submitted

   21    affidavits to suggest and make the public believe that there

   22    was something wrong with the election.        Isn't that what this is

   23    all about?    That's what these are affidavits are designed to

   24    do, to show that there was something wrong in Michigan.          There

   25    was something wrong in Wayne County.       These are the

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 184 of 334
                                                                           181

         Motion hrg.                                      7/12/2021

     1   observations of what took place at the TCF Center.

     2              I am simply taking those affidavits, which counsel

     3   submitted, in support of the general proposition that there was

     4   fraud in the Michigan election.       I'm looking at that, looking

     5   at the language of the affidavit and saying is that what this

     6   even says?    What level of inquiry have you made to even know --

     7   I mean, you know, what -- for a person who doesn't have a lot

     8   of experience, maybe they -- some of them, of course, I know

     9   the poll challengers went through a training, and so -- but the

   10    bottom line is is that if you see something and you're not that

   11    familiar with the process, it doesn't always mean that what

   12    you're seeing is what you think you're seeing.         It doesn't

   13    matter that -- it doesn't always mean that what you see as

   14    being odd, that it is in fact odd if you don't know the

   15    process.

   16               All I'm asking, counsel, is if you took the time to

   17    look at those affidavits and say, well, wait a minute, there

   18    might be something here in the sense of is that part of

   19    Michigan's process?     I want -- that's my question:      Were those

   20    -- that type of inquiry made?      And it's a germane question,

   21    because the premise of this lawsuit is is that Michigan

   22    election was fraudulent.

   23               All right.    So, Mr. Kleinhendler, I'm sorry, sir,

   24    Mr. Kleinhendler.

   25               MR. KLEINHENDLER:     Yes, your Honor.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 185 of 334
                                                                           182

         Motion hrg.                                      7/12/2021

     1              THE COURT:    You may comment briefly, sir, and then

     2   I'm going to move on.

     3               MR. KLEINHENDLER:    I can't say -- I reviewed some of

     4   these affidavits.     I had people working with me reviewed every

     5   single one.    I believe we did speak to some of them.        I think

     6   we did speak to some of the attorneys, at least that was my

     7   understanding, and, with regard to your specific question, it's

     8   just basic knowledge when you're transporting a bunch of

     9   documents in an unsealed container that can be tampered with

   10    from a remote location, that raises a suspicion.         Whether it's

   11    required under Michigan law or not, it's completely irrelevant.

   12    We're not saying here even that Michigan poll workers knew that

   13    they might be doing something wrong.       We have alleged here that

   14    there was things going on that maybe even some of the workers

   15    themselves unknowingly let slide, and so I want to make that

   16    point clear.    If you're bringing something from far away and

   17    it's open, that raises an issue.       Your Honor, if I handed you a

   18    can of Coke that was open and I told you don't worry I didn't

   19    drink from it --

   20                THE COURT:   These are elections that have been run in

   21    the state of Michigan for years.       The analogy is certainly not

   22    on point, sir; it is not.

   23                MR. KLEINHENDLER:    The second point -- well, the

   24    second point I'd like to raise is the notion that we filed this

   25    lawsuit as some kind of public relations.        That is not correct.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 186 of 334
                                                                           183

         Motion hrg.                                      7/12/2021

     1   We filed this lawsuit on behalf of clients, who were electors,

     2   who asked us to file this lawsuit.       What the public did with it

     3   or didn't do it with it is beyond our control, and I reject,

     4   categorically, the mantra you've heard in the papers and you're

     5   hearing again now that we did this as a publicity stunt.          I

     6   reject that wholeheartedly, your Honor.        We did not.    We filed

     7   it on behalf of Plaintiffs who asked us to file it, and I'd

     8   like to make that point clear.

     9              THE COURT:    Okay.   And, you know, again, the analysis

   10    will always be -- part of the analysis, in certain of the

   11    sanctions that are available to the Court, is was the purpose

   12    for which the lawsuit was filed, was it an improper purpose,

   13    and this is also -- you know, I think that things can also be

   14    drawn from the amount of effort that you put into a lawsuit in

   15    terms of what are you really trying to do, you know, and I've

   16    not drawn any conclusions at this point, but I am trying to,

   17    again, drill down --

   18                MR. KLEINHENDLER:    Your Honor, I just want to leave

   19    you --

   20                THE COURT:   Excuse me, Mr. Kleinhendler.

   21                MR. KLEINHENDLER:    -- with --

   22                THE COURT:   I have not finished.

   23                I am trying to drill down as to the level of inquiry

   24    that was made by counsel in these multiple affidavits, all

   25    right, and there is no way that I could not do that and then

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 187 of 334
                                                                           184

         Motion hrg.                                      7/12/2021

     1   put myself in a position where I could accurately assess

     2   whether behavior here has been sanctionable, and when I say

     3   here, I'm talking about through the course of the litigation.

     4               All right.   I am going to move on, counsel, to the

     5   Meyers' affidavit and Meyers -- part of the amended complaint,

     6   it is stated that Meyers -- I'm sorry, let me give you, it's

     7   ECF 6-3.    This is the Meyers affidavit at PDF Pages 130-131.

     8   Per the amended complaint, Plaintiff states, "Meyers

     9   observed" -- Meyers "observed passengers in cars dropping off

   10    more ballots than there were people in the car."

   11                In Michigan, may people other than the voter drop off

   12    a ballot?    Is that allowable in Michigan, to have someone,

   13    other than the person who has voted, drop off a ballot for

   14    someone?    That's my question.

   15                MR. CAMPBELL:    The answer is that you can deliver

   16    somebody else's ballot.

   17                THE COURT:   Right.

   18                MR. CAMPBELL:    If it's legally voted, it should be

   19    legally counted.

   20                THE COURT:   All right.    I want to point everyone's

   21    attention to the next affidavit, which is the Ciantar --

   22    certainly, I'm certain I botched this person's name.          I

   23    apologize.    I will spell it.    It is C-i-a-n-t-a-r, set forth at

   24    ECF Number 6-7 at Page ID 1312-14.       There it is right there.

   25                And the amended complaint states that Mr. Ciantar,

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 188 of 334
                                                                           185

         Motion hrg.                                      7/12/2021

    1    independent -- "independently witnessed," while walking his

    2    dog, a young couple deliver three to four large plastic clear

    3    bags that appeared to be, "express bags," as reflected in

    4    photographs taken contemporaneously, to a U.S. postal vehicle

    5    waiting.    The use of clear express bags is consistent with

    6    the -- there's a whistleblower complaint that's been referenced

    7    in the context of this lawsuit.       I have not ever seen any

    8    underlying documents, but it's a whistleblower suit by a U.S.

    9    Postal Service worker, Jonathan Clark.

   10                Putting aside the fact that Plaintiffs have not

   11    provided any evidence, as I just stated, regarding the postal

   12    service whistleblower claim, here are a few excerpts from the

   13    Ciantar affidavit which are now on the screen.

   14                "I witnessed a young couple pull into the parking lot

   15    of post office and proceed to exit their van, had no markings,

   16    and open up the back hatch and proceed to take three to four

   17    very large clear plastic bags out and walk them over to a

   18    running postal service vehicle that appeared as if it was

   19    'waiting' for them."

   20                Let me go further.    "There was no interaction between

   21    the couple and any postal service employee, which I felt was

   22    very odd.    They did not walk inside the post office like a

   23    normal customer to drop off mail.       It was as if the postal

   24    worker was told to meet and stand by until these large bags

   25    arrived."

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 189 of 334
                                                                           186

         Motion hrg.                                      7/12/2021

     1              "As you can see in the pictures," the affidavit goes

     2   on to say, "the bags were clear plastic with markings in black

     3   on the bag, and on the inside of these clear bags was another

     4   plastic bag that was not clear, could not see what was inside.

     5   There were markings on the clear bag and what looked like a

     6   black security zip tie on each bag, as if it were tamper

     7   evident, as if it were a tamper type of device to secure the

     8   bag.   This looked odd.    What I witnessed and considered that

     9   what could be in those bags could be ballots going to the TCF

   10    Center or coming from the TCF Center."

   11               Now, this is quite a -- I don't -- I don't think I've

   12    really ever seen an affidavit that has made so many leaps.

   13    This is really fantastical.      So my question to counsel here is:

   14    How can you, as officers of the Court, present this type of an

   15    affidavit?    This is pure -- is there anything in here that's

   16    not speculative, other than the fact that the individual saw

   17    individuals with plastic bags?       They don't know what were in

   18    them, happened to be located at the post office, and then

   19    there's a leap made there.      Someone answer that question for

   20    the Court.

   21               Ms. Haller.    Thank you.

   22               MS. HALLER:    Yes, your Honor.     The witness is stating

   23    or setting forth exactly what he observed and his information

   24    that he bases it on and he includes pictures.

   25               THE COURT:    What --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 190 of 334
                                                                           187

         Motion hrg.                                      7/12/2021

     1              MS. HALLER:     He does not say more.     He does not say

     2   less than what he knows to be true.        It is a true affidavit.

     3   It is a person with some information, and he is setting forth

     4   that information.     When we put the case together, we put forth

     5   a pattern of evidence that shows fraud.        So it's a pattern of

     6   evidence that comes together, and this is one piece of a

     7   pattern.   He is testifying, in his sworn statement, as to what

     8   he knows to be true.      He saw these plastic bags.     He's

     9   explaining what he saw, and he takes pictures of them.

   10               THE COURT:     Okay.

   11               MS. HALLER:     I would submit, your Honor, that it's

   12    not fantastical.     It's simply what he knew to be true.

   13               THE COURT:     You think that he is actually thinking --

   14    do you think, by the language in the affidavit, Ms. Haller,

   15    that he is actually stating that he believes his conclusions to

   16    be true when he says things like "could be, it appeared as if

   17    they might have been waiting for him."        Where is the truth in

   18    that?   I mean this is pure speculation.

   19                All right.    Let me move on.

   20                MS. HALLER:    It's in the --

   21                THE COURT:    Is there any -- Ms. Haller.

   22                MS. HALLER:    Your Honor --

   23                THE COURT:    Let me ask you this question:      Was there

   24    any information -- what information did the affiant have to

   25    make any of these conclusions in his affidavit?         I mean

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 191 of 334
                                                                           188

         Motion hrg.                                      7/12/2021

     1   we're -- stay with me.

     2              MS. HALLER:    He was speaking in the present tense and

     3   he took photos.    So he saw what he saw and he documented it as

     4   he did, and we don't typically rewrite what an affiant says.

     5              THE COURT:     But don't we also as -- doesn't counsel

     6   also have an obligation to evaluate that and say, "What is this

     7   actually going to prove?"      He's -- he has made conclusions

     8   based upon what he's observed, but there is clearly, within

     9   this affidavit, nothing to support those conclusions.          This is

   10    what he has -- what else is there?       This is anybody driving

   11    down a street and seeing somebody with plastic bags.          You

   12    automatically jump to the point, and, most importantly,

   13    Ms. Haller, counsel, what is your duty here?         You said you

   14    don't rewrite the observations --

   15                MS. HALLER:    (Indiscernible.)

   16                THE COURT:    Absolutely not.

   17                MS. HALLER:    But your Honor --

   18                THE COURT:    Ms. Haller, let me ask this final

   19    question and then I'll let you speak.

   20                My question to you is:     At what point do you have

   21    that duty to say, you know what, there's really not enough

   22    here?   You don't feel that -- I mean at what point do you say

   23    that?

   24                MS. HALLER:    May I respond, your Honor?

   25                THE COURT:    Yes, please do.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 192 of 334
                                                                           189

         Motion hrg.                                      7/12/2021

     1              MS. HALLER:    I would simply submit that we identified

     2   a witness as a potential source in a complaint to support

     3   information that we would then hope to call that person as a

     4   witness who would testify, would be anticipated to be testify

     5   in accordance with what he or she had stated in a declaration

     6   or affidavit.    This particular witness did not jump to any

     7   conclusions and made that clear in his affidavit, and he did

     8   believe -- I believe he believed that he saw ballots, but I

     9   think he was hesitant to actually express that, and his

   10    hesitancy comes through in his declaration, but there's nothing

   11    untruthful about what he says.

   12               THE COURT:     All right.   I saw another hand up.     All

   13    right.

   14                THE CLERK:    It was Ms. Powell, your Honor.

   15                THE COURT:    Ms. Powell, yes, and then I'll get to

   16    you.

   17                Ms. Powell, yes, ma'am.

   18                MS. POWELL:    Yes, we filed a massive and detailed

   19    complaint in federal court that doesn't even require us to

   20    append affidavits to.

   21                THE COURT:    Right.

   22                MS. POWELL:    The very fact that we filed 960 pages of

   23    affidavits with the complaint shows extraordinary due diligence

   24    on our part.    Virtually, every question the Court has raised

   25    about these affidavits calls into question the veracity of the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 193 of 334
                                                                           190

         Motion hrg.                                      7/12/2021

     1   affiants, and the only way to test that is in the crucible of a

     2   trial or an evidentiary hearing, which the Court has denied at

     3   every stage.

     4               THE COURT:   All right.     Well, let me say volume,

     5   certainly for this Court, doesn't equate with legitimacy or

     6   veracity.    So please understand that is certainly my position.

     7               Mr. Kleinhendler.

     8               MR. KLEINHENDLER:    Yes, your Honor.

     9               THE COURT:   Very briefly, sir.

   10                MR. KLEINHENDLER:    Yes.

   11                THE COURT:   Very briefly.

   12                MR. KLEINHENDLER:    Yes, with regard to this specific

   13    affidavit.

   14                THE COURT:   Yes, sir.

   15                MR. KLEINHENDLER:    We have amassed evidence in

   16    Pennsylvania, and we've actually -- we can present it to the

   17    Court, I think we have, where there was proof positive evidence

   18    of United States Postal Service collusion and malfeasance in

   19    connection with the delivery of ballots.

   20                THE COURT:   Oh, so that's why you thought that was --

   21                MR. KLEINHENDLER:    I'm giving you my impression on

   22    this specific affidavit, where it seems to you to appear

   23    bizarre to, you know, why -- you know what's the big deal, and

   24    I'm telling you, your Honor, in good faith, that prior to

   25    filing this, we have evidence that these very clear reports

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 194 of 334
                                                                           191

         Motion hrg.                                      7/12/2021

    1    that, in connection with Pennsylvania, there was malfeasance in

    2    connection with the United States Postal Service.         So when I

    3    looked at this or when I heard about it, it did not appear

    4    unusual to me.

    5               Now, we could have -- you know, we could have a

    6    discussion of what that evidence is.       I don't want to get into

    7    it now, but I want to make the point for the record, we had

    8    clear, very credible evidence that the United States Postal

    9    Service, believe it or not, had mishandled, had done illegal

   10    acts in connection with the ballots that they delivered in the

   11    2020 presidential election.

   12               THE COURT:    Got it.    Mr. Fink.

   13               Let me just ask one last question of you.         The

   14    reports are based on this kind of spec -- well, I just -- let

   15    me ask you this:     Did you -- is there a reason that you did not

   16    submit that other evidence on the postal service, which is

   17    quite, quite an inflammatory claim?       Is there a reason you did

   18    not submit any evidence on that?

   19               MR. KLEINHENDLER:     Your Honor.

   20               THE COURT:    Yes, sir.

   21               MR. KLEINHENDLER:     I believe at the time that we

   22    filed this complaint, we just had reports.        We had one

   23    whistleblower, who I believe we had interviewed.         It wasn't yet

   24    hard enough, your Honor, what I would call hard evidence.

   25    However, however, should there be an evidentiary hearing at

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 195 of 334
                                                                           192

         Motion hrg.                                      7/12/2021

     1   this point, we have the who, what, and where of what happened

     2   in Pennsylvania.

     3              THE COURT:    All right.

     4              MR. KLEINHENDLER:     What and where.

     5              THE COURT:    Mr. Fink, quickly.

     6              MR. DAVID FINK:     Your Honor, if I may.     We are in the

     7   state of Michigan; we are not in Pennsylvania, and in the state

     8   of Michigan, they made this allegation based on some paranoid

     9   delusions of some witness, who never even gets to a punchline.

   10    The fact is, if they've got evidence, and he says they've got

   11    evidence, it should have been in the complaint.         If they don't

   12    have evidence or if they don't have direct allegations, then

   13    they shouldn't throw out these miscellaneous defamatory and,

   14    frankly, phony allegations.

   15               Now, this might all be true.       If you read it closely,

   16    what it says is absolutely nothing, but it does fuel the fires

   17    of the online conspirators and conspiracy theorists who want to

   18    reprocess and use this to support their efforts, and that's

   19    what happened here.     We'll get back to that later, but this was

   20    not an accident.     This was not a case -- I'm sorry, let me just

   21    finish this one thought.      I apologize, your Honor.

   22               If they don't make out a legal theory with the facts

   23    they're presenting, it's right for the Court to ask why they're

   24    presenting the facts, and we'll get to that at the end.

   25               THE COURT:    Let me -- I'm very close to counsel

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 196 of 334
                                                                           193

         Motion hrg.                                      7/12/2021

     1   wrapping up, and what that will mean for you is is that you'll

     2   have an opportunity to, very briefly, address the Court on

     3   anything that you might want to clarify, just a closing

     4   statement.    Please do not rehash, but based upon what has been

     5   discussed here today, but before I do that, I wanted to address

     6   Ms. Lambert Junttila.      Are you still with us?

     7              MS. LAMBERT:     Yes, your Honor, I'm here.

     8              THE COURT:    Thank you so much.     And so in your latest

     9   filing, you state that "Plaintiffs' counsel had a First

   10    Amendment right to bring this election challenge and,

   11    therefore, they could not be subjected to sanction."          You

   12    further state, Counselor, that "The U.S. Supreme Court cases

   13    that support this argument are just too numerous to mention,

   14    and any attempt to string cite them here would be insulting to

   15    all involved."

   16                I will not be insulted.     I will not be insulted.      If

   17    you can tell me whether the First Amendment prevents sanction

   18    -- well, let me just start here in terms of is there a point

   19    where a lawyers' conduct becomes sanctionable and is no longer

   20    protected by the First Amendment?       Because you seem --

   21                MS. LAMBERT:    Your Honor --

   22                THE COURT:   -- to be quite --

   23                MS. LAMBERT:    Thank you, Judge, and I appreciate the

   24    opportunity.    The purpose of this lawsuit, I heard the Court

   25    address it earlier, whether or not it was an improper purpose

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 197 of 334
                                                                           194

         Motion hrg.                                      7/12/2021

     1   or to -- the premise of it was to show that the Michigan

     2   election was fraudulent.      I think that these suits are critical

     3   to our country to show that every vote counts and ensure that

     4   every vote counts as it's intended to count.         It's not a

     5   partisan issue to me.     Everyone should be able to bring

     6   lawsuits to ensure election integrity, and the court system is

     7   the appropriate place to bring those suits.

     8              With regards to this particular case, the Court

     9   didn't hear much about my role.       I filed the notice of appeal

   10    before the Court.     Sidney Powell was lead counsel on this case.

   11    I've spoken with her no more than two times for brief

   12    conversations.    I've had a number of conversations with Howard

   13    Kleinhendler, and all pleadings and briefs were prepared by

   14    Howard and Sidney.     Even e-mail responses to opposing counsel,

   15    I would check with them to see how they wanted me to respond

   16    and then I would respond.

   17               I viewed my role as the local attorney.        It was my

   18    understanding that they would apply to be admitted to the bar

   19    in the Eastern District of Michigan.       I know this case was only

   20    alive for essentially seven days before this Court before it

   21    was appealed.

   22               So does that answer the Court's question?

   23               THE COURT:    No, and thank you for letting me say that

   24    and give you -- let me restate.       Again, pertaining to your

   25    position that Plaintiffs' counsel had a First Amendment right

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 198 of 334
                                                                           195

         Motion hrg.                                      7/12/2021

     1   to bring this election challenge, my question to you, because I

     2   find that the brief itself is extremely broad as to what you

     3   consider to be an attorney's First Amendment right, in their

     4   capacity as an attorney, in a courtroom, and my question to you

     5   is:   Is there a point where a lawyer's conduct becomes

     6   sanctionable and is no longer protected by the First Amendment,

     7   or are you speaking of a right that is completely unbridled?

     8   Help me.

     9              MS. LAMBERT:     Your Honor, I think that an attorney's

   10    obligation is to be an advocate for their client, and as long

   11    the attorney is putting forth accurate pleadings, accurate

   12    information before the Court, which I have done, that, no, it

   13    is protected by the First Amendment and it would be

   14    unconstitutional, and the Court is the appropriate place to

   15    redress grievances.

   16               THE COURT:    Let me just -- I want you to take some

   17    time and look at -- this is a case from the Sixth Circuit.

   18    It's the Mezibob case, which you, I'm certain are familiar

   19    with, versus Allen at 411 Fed 3rd 712.

   20                And the Supreme Court has noted that "It is

   21    unquestionable that in the courtroom itself, whatever right to

   22    free speech an attorney has is extremely circumscribed.

   23    Furthermore, it appears that no circuit court has ever granted

   24    an attorney relief under the First Amendment for this narrow

   25    category of speech, because an attorney, by the very nature of

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 199 of 334
                                                                           196

         Motion hrg.                                      7/12/2021

    1    his job, voluntarily agrees to relinquish his right to free

    2    expression in the judicial proceeding.        Our Sixth Circuit sees

    3    no basis for concluding that free speech rights are violated by

    4    a restriction on that expression.       In filing motions and

    5    advocating for clients in court, an attorney is not engaged in

    6    free expression.     She is simply doing her job."

    7               And I think that is -- I was concerned, and you have

    8    not done anything to put aside my concerns, Ms. Lambert, that

    9    there is in fact, that is a circumscribed right that an

   10    attorney has when they are acting in a capacity as a lawyer in

   11    a courtroom.

   12               All right.    So that is, counsel, where I'm going to

   13    leave my questions here at this point, and what I would like to

   14    do is to give counsel an opportunity, and I'll tell you the

   15    order in which this may proceed, an opportunity to just give

   16    some closing remarks and let the Court know if there's anything

   17    that you would want to clarify, and I also would like to ask

   18    each of you, if you feel that there is any basis upon which a

   19    supplemental briefing would be helpful to this Court, based

   20    upon what has been discussed today.       Please think long and hard

   21    about that, because we've killed a lot of trees here, and so we

   22    just -- we really want to know, you know, if you think it is

   23    something that would be beneficial to the Court.         All right.

   24               So let me begin with hearing from Plaintiffs'

   25    counsel, and I'm going to start with Mr. Campbell.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 200 of 334
                                                                           197

         Motion hrg.                                      7/12/2021

    1               MR. CAMPBELL:     So I understand, your Honor, this is

    2    the Defendants' motion but you're asking me to go first.

    3               THE COURT:    Yeah, I am.

    4               MR. CAMPBELL:     I'm prepared to do so.

    5               THE COURT:    I figured that you would.

    6               MR. CAMPBELL:     Thank you.   The right to vote, quote,

    7    the right to vote is among the most sacred rights of our

    8    democracy, and, in turn, uniquely defines us as Americans.

    9               Judge, I'm sure you like that, because you wrote

   10    that.   That was the opening line of your 36-page opinion and

   11    order denying the motion for injunctive relief, and I

   12    appreciate the Court's point, but, respectfully, that statement

   13    stops short of capturing what actually uniquely defines us as

   14    Americans.

   15               History shows us that the totalitarian regimes and

   16    authoritarian rulers gladly let their subjects vote.          Nazi

   17    Germany had plebiscites.      The Soviet Union held regular

   18    elections, and even Hugo Chavez was happy to let folks vote for

   19    him and touted himself as being popularly elected.

   20               What separates our republic from the totalitarian and

   21    authoritarian regimes is our system of checks and balances

   22    created by the founders and preserved by generations.          That

   23    guarantees each citizen a right to petition and redress

   24    grievances and to challenge to the judicial branch the

   25    executive's conduct of an election.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 201 of 334
                                                                           198

         Motion hrg.                                      7/12/2021

    1          To ensure that each of our votes count, every vote must be

    2    legally and properly counted.      It is this system of voting,

    3    counting, and challenging that the public can draw confidence

    4    from, and they usually do.

    5          This Court has recognized and articulated the importance

    6    of both capturing legal votes on a properly counting them.

    7    That's the Stein V Thomas case cited in our briefing, and I

    8    gave the cite earlier as well, where this Court said, "The

    9    fundamental right invoked by the Plaintiffs the right to vote

   10    and to have that vote conducted and counted accurately is the

   11    bedrock of our nation.     Without elections that are conducted

   12    fairly and perceived to be fairly conducted, public confidence

   13    in our political institutions will swiftly erode."

   14          This lawsuit was an opportunity to challenge whether it

   15    was fairly conducted and to have a decision from this Court on

   16    whether it was and then to move forward.

   17          Twenty years ago in Bush v Gore, the United States Supreme

   18    court, for the first time in our nation's history, exercised

   19    its indispensable role in ensuring fair and accurate counts in

   20    the election of a president.      The Court did not invent that

   21    power for itself.     The power and authority to control the

   22    outcome is firmly rooted in the Constitution.         It did, however

   23    for, the first time, use its power, and it did so all because

   24    one party petitioned for relief.       The relief in 2000 in Bush v

   25    Gore was an order from the Court to the state of Florida to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 202 of 334
                                                                           199

         Motion hrg.                                      7/12/2021

    1    stop counting votes.

    2          In its most straightforward terms, this lawsuit asks, and

    3    especially the injunctive relief asks that this Court order the

    4    State of Michigan, the Secretary of State, to start counting

    5    the votes and for the Governor to hold off announcing a winner

    6    until the court-ordered count was completed.         Your order

    7    labeled the request to be "stunning in scope" or "breathtaking

    8    in its reach."    That came earlier.     I think Mr. Fink provided

    9    us that also.

   10          Respectfully, securing the promise of the cherished right

   11    to vote by having your vote counted with only other legally

   12    cast votes should not be considered so extraordinary.

   13    Certainly, to my clients' clients, it was viewed as

   14    self-evident and fair.     The suit and injunction were not

   15    designed to disenfranchise a single lawful vote, rather, they

   16    were filed to seek the relief promised in the Constitution,

   17    given in Bush v Gore and premised on the good faith desire of

   18    my clients and their clients.

   19          This Court disagreed with the timing of the filing of this

   20    case.   It was, however, filed as soon as it was capable of

   21    being filed.

   22          There may be some additional briefing you'd like on that.

   23          It was filed after the deadline in the state statutes, but

   24    it was largely filed as a federal claim and the due process

   25    grounds.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 203 of 334
                                                                           200

         Motion hrg.                                      7/12/2021

    1          This Court applied laches to the request for an

    2    injunction, but, as this Court knows, that is an affirmative

    3    defense and does not usually diminish the quality of the claim

    4    made.   This Court found no standing, but, in doing so, adopted

    5    the dissent and not the majority from an Eighth Circuit Court

    6    of Appeals case in denying the injunctive relief.         It cannot be

    7    that this Court would hold that lawyers and litigants will be

    8    sanctioned for essentially not knowing how another circuit's

    9    law would be interpreted before it.

   10          The claims here failed to win the injunction.        They failed

   11    before you, and neither the Sixth Circuit, nor the U.S. Supreme

   12    Court, disturbed your ruling.      That is the law of this case,

   13    and my clients, the lawyers, all understand and respect that.

   14    This Court wrote eloquently, "The Plaintiffs' alleged injuries

   15    do not entitle them to seek their requested remedy, because the

   16    harm of having one's vote invalidated or diluted is not

   17    remedied by denying millions of others their right to vote."

   18          That's Page 25 of your opinion.

   19          This sentiment, and I think it's fair to describe it as

   20    that, because the Court doesn't rely on stare decisis.          It

   21    doesn't cite a case for this point, can be read differently in

   22    the case law of the United States Supreme Court.         Good lawyers,

   23    my lawyers, could easily read a different view in Bush v Gore,

   24    when the Court there said, "The right to vote is protected in

   25    more than the initial allocation of the franchise.         Equal

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 204 of 334
                                                                           201

         Motion hrg.                                      7/12/2021

    1    protection applies as well to the manner of its exercise.

    2    Having once granted the right to vote on equal terms, the state

    3    may not later arbitrarily or disparagingly in treatment value

    4    one person's vote over that of another."

    5          And that's 531 U.S. 98 at 104 and 105.

    6          The Plaintiffs are electors and voters.        Your ruling can

    7    be fairly read to say that diluting one vote might be okay or

    8    even some votes.     This concept of one vote might cost others

    9    theirs.   My clients and their clients read the precedent

   10    differently.    That should not be sanctionable.

   11          City of Detroit argues in their brief that the Plaintiffs

   12    bringing the action raised doubts in minds of millions of

   13    Americans about the legitimacy of the 2020 presidential

   14    election.    So let's get this right, part of the executive is

   15    saying that court filing somehow create doubts.         The fact is

   16    that folks doubted this election.       It happened.    Folks doubted

   17    the 2016 election.     We saw in Stein versus Thomas.       Folks

   18    doubted the 2000 election, Bush v Gore, and I grew up, as many

   19    ever us, did hearing the rumors, that were more than doubts,

   20    about the 1960 election.

   21          Leaving aside that the doubts come from the way that the

   22    executive conducted its vote and gathered those votes for

   23    counting, Defendants simply have it wrong.        This case was

   24    driven by doubts arising from the eyewitness accounts and the

   25    statistical evidence, and it was merely part of the necessary

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 205 of 334
                                                                           202

         Motion hrg.                                      7/12/2021

     1   and proper process intended to settle such doubts.

     2         They followed the precedent.      They followed Common Cause

     3   Georgia versus Kemp, and they brought you statistical evidence

     4   and they brought you witness declarations, but, still, doubling

     5   down, the State says, in ECF 105, "The terrible byproduct of

     6   Plaintiffs and their counsel's efforts is reflected in January

     7   insurrection of our nation's capital."         Civil complaints do

     8   not foment revolution.      Bringing claims based on affidavits

     9   from those who were there and others who were able to study the

   10    available information does not provoke insurrection.

   11          Dismissing eyewitnesses that the Defendants label, in

   12    their pleadings here, as uneducated and denying access to the

   13    courts to those same citizens who seek to have their petitions

   14    heard and grievances redressed is what is dangerous, and it is

   15    contrary to the promise and guarantees of our republic.

   16               THE COURT:    All right, Mr. Campbell.      Thank you.    Let

   17    me ask a question, sir:      Is there anything that you think that

   18    you would like to submit?      Do you think that there will be any

   19    benefit to a supplemental brief on behalf of Plaintiffs'

   20    counsel?

   21                MR. CAMPBELL:    Your Honor, yes is my answer to that.

   22                THE COURT:   What's the issue so I can see if I would

   23    agree with you, sir?

   24                MR. CAMPBELL:    Well, you have highlighted various

   25    portions of affidavits and asked them for context and for an

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 206 of 334
                                                                           203

         Motion hrg.                                      7/12/2021

     1   understanding.    You've essentially grabbed several, and, again

     2   I hope you don't find this as an unfair example, but it's my

     3   view, you've held us puzzle pieces, and you've asked us where

     4   does this fit?    Where does this fit?     I think we ought to have

     5   the opportunity to show you the cover of the box that shows

     6   where those pieces fit.      I'm sure that would be helpful.

     7              THE COURT:    Okay.   Let me say this.     Let us continue.

     8   Mr. Buchanan is there anything, sir, you'd like to say on

     9   behalf your client, Ms. Newman?       I understand, sir, your

   10    position that she did not have a lot of involvement in this

   11    matter.

   12                MR. BUCHANAN:    That's all I would have, your Honor.

   13    She didn't sign any pleadings.       She never made an appearance.

   14    There was no intent for her.      She was a contract lawyer, 1099

   15    employee basically, and her role was very limited, and although

   16    Mr. Fink pointed out he sent the motions for sanctions to

   17    Ms. Powell at that address, she never received those, and she

   18    was never given the opportunity, obviously, to make any

   19    decision of how to proceed or not proceed.        I got into this

   20    case just recently because she just received notice of this

   21    hearing.

   22                THE COURT:   Let me ask you --

   23                MR. BUCHANAN:    So --

   24                THE COURT:   I'm sorry, go ahead.

   25                MR. BUCHANAN:    That's it.   Her role was very limited.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 207 of 334
                                                                           204

         Motion hrg.                                      7/12/2021

     1              THE COURT:    All right.    Thank you, Mr. Buchanan.

     2              Mr. Fink, let me ask you a quick question:         Are you

     3   disputing notice requirements as relates to Mr. Buchanan's

     4   client?

     5              MR. DAVID FINK:     Absolutely, we sent the letter --

     6              THE COURT:    No, no, no, you don't have to.       Thank you

     7   so much.

     8               What I would like to do is give you, Mr. Fink, an

     9   opportunity to provide a supplemental brief on this whole issue

   10    of who knew -- you know, who received notice of your moving for

   11    sanctions, and I would give anyone who feels that they have not

   12    received the notice an opportunity to file a supplemental brief

   13    on that, all right, and we can talk about time frame.          I don't

   14    want to be unfair.

   15                MR. CAMPBELL:    Your Honor, might I make a suggestion?

   16                MR. BUCHANAN:    I have one quick comment.     I'm not

   17    disputing to Mr. Fink's assertion that he sent his motion to

   18    Sidney Powell's office.      The thing is my client was working

   19    from home as a 1099 contract employee.        So you know, as a legal

   20    matter, whether that constitutes notice, I don't know.          I'm

   21    just saying that -- and I'm not questioning Mr. Fink's

   22    representation at all.      I'm just saying that she never received

   23    them after that.

   24                So she played -- had no role in like whether to go

   25    forward or not in this case, or, you know, the Safe Harbor

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 208 of 334
                                                                           205

         Motion hrg.                                      7/12/2021

     1   thing, and, most importantly, your Honor, I'm emphasizing -- I

     2   don't know Mr. Fink's disputes this -- she worked five hours on

     3   the matter.    She played a very limited role.       So I don't think

     4   Rule 11 covers that level of involvement.        Thank you.

     5              THE COURT:     Mr. Fink.

     6              MR. DAVID FINK:     Your Honor, we can file a brief --

     7   supplemental brief.      It will just indicate what we did do.       I

     8   believe that we used the address on the pleadings.         We'll see.

     9              THE COURT:     Okay.    So let me do this right.    So, you,

   10    Mr. Fink, I am asking that you file a supplemental brief

   11    identifying those individuals who you believe have received

   12    notice of sanctions and then -- and the time frame in which

   13    those notices were -- that notice was provided, and then

   14    whoever is subject of that brief thing can also respond.

   15                MR. DAVID FINK:    Your Honor, it would be helpful, and

   16    I think probably save some paper and time for everybody, if we

   17    could just find out -- no argument is necessary, but which

   18    Plaintiffs' attorneys claim or believe they did not receive

   19    notice so we'll only address the ones that say they didn't get

   20    notice.   Mr. Wood said something.

   21                THE COURT:    Right.    Mr. Wood.   So he's going to be

   22    able to -- and Mr. Campbell is representing Mr. Wood, correct?

   23                MR. WOOD:    Yes, your Honor.

   24                MR. CAMPBELL:    If anybody is capable of doing that,

   25    but, yes, Judge.

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 209 of 334
                                                                           206

         Motion hrg.                                      7/12/2021

     1               THE COURT:    Okay.   All right.

     2               MR. WOOD:    Judge, what I would say is, based on the

     3   fact that I discern from today's hearing that my position may

     4   be somewhat unique to the others, I'd like to have an

     5   opportunity, and I will do this in conference with

     6   Mr. Campbell, and I may have to get an independent counsel to

     7   file formal documents and pleadings for me to seek a dismissal,

     8   based on lack of jurisdiction and lack of a factual basis upon

     9   which to bring a Rule 11 or a Section 1927 action against me.

   10    So I'd like to be able to address that.

   11                I'd also like to be able to address this issue of

   12    notice.   I've already indicated I did not receive it.         So I'd

   13    like to have a couple of weeks, because if I have to get

   14    separate counsel, that will take sometime to get them up to

   15    speed.    I would say this, that if you have all the Plaintiffs'

   16    lawyers here, and if you ask them whether I asked to provide

   17    substantive input into the pleadings, I think they'll tell you

   18    no; whether I actually provided, they'll tell you no; whether

   19    they asked me to, they'll tell you no; whether I had any

   20    involvement in preparing the affidavits --

   21                THE COURT:    I'm not going --

   22                MR. WOOD:    -- they'll say no.

   23                THE COURT:    Yeah, that's fine, Mr. Wood.     I'm not

   24    going to do that.     What I am going to do, sir --

   25                MR. WOOD:    If we don't have it here today, then I'm

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 210 of 334
                                                                           207

         Motion hrg.                                      7/12/2021

     1   entitled to an evidentiary hearing and due process, because the

     2   evidence will show that there is no factual basis upon which

     3   this Court can sanction me --

     4              THE COURT:     I'm giving you an opportunity --

     5              MR. WOOD:     -- from an evidentiary standpoint.      I

     6   haven't had an opportunity for an evidentiary hearing --

     7              THE COURT:     And the Court --

     8              MR. WOOD:     And I didn't have anything to do with the

     9   drafting of the pleading.      I'm sorry.

   10               THE COURT:     Before I give you an opportunity for an

   11    evidentiary hearing, I don't know that I will be doing that, I

   12    would allow you an opportunity to file a brief stating your

   13    position, all right, and you know, because you're --

   14                MR. WOOD:    I'm just saying --

   15                THE COURT:    Because you are in a bit of unique

   16    position in that you might need to have separate counsel, I'm

   17    going to give you a little bit longer to submit, and I will

   18    give you -- I can't -- you know, I'll give you -- I'll give you

   19    two weeks to submit something to this Court setting forth your

   20    position, and we'll take it from there, all right?

   21                MR. WOOD:    Thank you, your Honor.

   22                THE COURT:    You're welcome, sir.

   23                Let me go on to -- so, Mr. Fink, you're clear?

   24    You're going to go ahead -- yes, I would like for you to go

   25    ahead and -- you wanted me to just see who you needed to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 211 of 334
                                                                           208

         Motion hrg.                                      7/12/2021

     1   include in your supplemental briefing.        So who, of the

     2   attorneys that are at this hearing, who, by hand show, who is

     3   contesting the receipt of notice?

     4              And so we have Mr. Kleinhendler.

     5              MR. KLEINHENDLER:     Your Honor, I want to be clear,

     6   your Honor.

     7              THE COURT:     Yes, please.

     8              MR. KLEINHENDLER:     I am contesting receipt of notice,

     9   pursuant to Federal Rules of Civil Procedure 5, which is the

   10    service that is required for a Rule 11 notice.         We did not

   11    receive, I don't believe, Rule 5 service, and none of us, at

   12    least I didn't, waive it.      So I want to preserve that, your

   13    Honor, for the record.

   14               THE COURT:     All right.   So you've heard that.     Anyone

   15    else?   Mr. Wood?    Yes, Mr. Wood, we have you, sir.

   16                Ms. Powell, you are also contesting notice?

   17                Unmute, please.

   18                MS. POWELL:    Yes, your Honor, on the same basis as

   19    Mr. Kleinhendler.

   20                THE COURT:    Thank you.

   21                MR. DAVID FINK:    So --

   22                THE COURT:    And I'll let you ask a question.      Let me

   23    just get the head count.

   24                Mr. Johnson, you, too sir?

   25                MR. JOHNSON:    Yes, your Honor, and on the same

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 212 of 334
                                                                           209

         Motion hrg.                                      7/12/2021

    1    grounds as Mr. Kleinhendler just asserted.

    2               THE COURT:    Go ahead, Mr. Fink.

    3               MR. DAVID FINK:     All I wanted to be clear about is

    4    are these attorneys saying they did not receive, by first class

    5    mail and/or e-mail, what we sent, or are they saying what they

    6    received was inadequate notice because they were entitled to

    7    some other type of service?      That's important because that

    8    changes how we brief this.      Apparently, Mr. Wood and Ms. Newman

    9    claim they had no idea because they didn't get actual notice,

   10    but I think Mr. Kleinhendler is saying that he didn't -- he

   11    wasn't satisfied with the form of the notice.

   12               THE COURT:    Mr. Kleinhendler?

   13               MR. KLEINHENDLER:     Yes, I received an e-mail, your

   14    Honor.   I received the mailing, yes, of what they mailed, your

   15    Honor.   In our opposition, we argue, and I don't want that to

   16    be waived by your questioning here, we argued that the Rule 11

   17    motion had other procedural defectiveness.        For example, they

   18    bundled other arguments in the same motion.        They served a

   19    notice without the brief that was ultimately filed --

   20               THE COURT:    We have Safe Harbor briefing already.

   21               MR. KLEINHENDLER:     Yes, yes.    All I'm -- the point

   22    I'm trying to make here, your Honor, is I don't want to waive

   23    any of that Safe Harbor briefing by your questioning.          I just

   24    want to raise the point that there was no, in my view, there

   25    was no Rule 5 service, which is required for a Rule 11 motion.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 213 of 334
                                                                           210

         Motion hrg.                                      7/12/2021

     1   That's it.    But I did get the e-mail.      I did get the first

     2   class mailing of what they mailed.

     3              THE COURT:     All right.    There's no waiver here.

     4   You're not waiving anything.

     5               All right.    Ms. Powell?

     6               MS. POWELL:    Yes, your Honor.     I simply can't verify

     7   actual notice today, but I will undertake the research and

     8   advise on that later.

     9               THE COURT:    All right.    Would that involve a phone

   10    call to Mr. Fink or you would rather speak through your

   11    submission?

   12                MS. POWELL:    I'll speak through our submission.

   13                THE COURT:    Okay.    All right.   And, Mr. Johnson,

   14    you're taking the same position that Mr. Kleinhendler is

   15    taking; is that correct, sir?

   16                MR. JOHNSON:    Yes.

   17                THE COURT:    That you received it but it's -- it's not

   18    just the receipt of it that you're challenging, correct?

   19                MR. JOHNSON:    I received an e-mail.     I can verify

   20    that.    I don't know if I received the first class mail.        So I

   21    guess I need to verify that as well but the -- you know, the

   22    service issue that he raised, yes, I'm making the same claim

   23    there.

   24                THE COURT:    Okay.    All right.   Clear, Mr. Fink?

   25                MR. DAVID FINK:    Yes, very.    Thank you, your Honor.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 214 of 334
                                                                           211

         Motion hrg.                                      7/12/2021

     1               THE COURT:   Thank you.    All right.    Before we go

     2   further to hear these kind of winding -- I'm sorry, closing

     3   remarks, Ms. Lambert, I'm going to allow you to submit two

     4   cases for me, if don't mind.

     5               MS. LAMBERT:    Sure.

     6               THE COURT:   That speak on the unbridled protection

     7   that the First Amendment offers to an attorney.         So I'm looking

     8   for that.

     9               MS. LAMBERT:    Thank you, Judge.    I'd also like the

   10    opportunity to prepare a supplemental brief regarding a number

   11    of issues that were addressed by the Court today.         Today was

   12    not set for an evidentiary hearing of the witnesses, and I'd

   13    request one regarding these witnesses, as well as new witnesses

   14    with new evidence that support the pleadings, your Honor.

   15                THE COURT:    You can file that.

   16                MS. LAMBERT:    Thank you, Judge.

   17                MR. WOOD:    Judge, this is Lin Wood again.      I hate to

   18    butt in again.    I appreciate the two weeks.       Could I indulge

   19    the Court to allow me to have two weeks from the receipt of

   20    transcript of the hearing today?       Because if I do have to

   21    engage new counsel, I think, in fairness, they're going to have

   22    to review the transcript from today, as well as, obviously, the

   23    pleadings that have been filed --

   24                THE COURT:    I'm going to decline --

   25                MR. WOOD:    -- (indiscernible) from the date of the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 215 of 334
                                                                           212

         Motion hrg.                                      7/12/2021

     1   transcript --

     2              THE COURT:    Sure.     Yeah, I'm going to decline that

     3   request.   We need to kind -- we're going to take this step by

     4   step.   I need to first see what it is that you're claiming, and

     5   I do not want to delay that aspect of it, because it's going to

     6   have implications for how quickly we can really just address

     7   the sanction motion.     I would just ask, sir, that you work with

     8   what you have.    I know -- you know, and reach out and try to

     9   obtain counsel, if in fact you feel that that's what is

   10    appropriate.    Because I'm not going --

   11                MR. WOOD:    I --

   12                THE COURT:   Go ahead.

   13                MR. WOOD:    No, no.   I'm just saying I would feel like

   14    if somebody came to me and said would you represent me in

   15    connection with this matter, they would first want to know what

   16    happened today, and so I'm just asking for the time to have the

   17    transcript to be available to someone that might be interested

   18    in looking at it, because, obviously, I don't want to jump in

   19    asking a lawyer to do something without knowing, you know,

   20    exactly what the status of the matter is, and, today, most of

   21    this would not address the issues that I believe were pertinent

   22    to my situation, but some parts of it would, and so that's the

   23    reason I ask for the request.

   24                I don't know how long it takes to get the transcript.

   25    I certainly don't want an inordinate delay.        That's why I was

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 216 of 334
                                                                           213

         Motion hrg.                                      7/12/2021

     1   hoping we might just go through the lawyers today and verify I

     2   was not involved, but I'll do whatever your Honor wants to me

     3   to do.   I'm just asking for a reasonable time.

     4              THE COURT:     Yeah, I'm going to give you the 14 days.

     5              Ms. Powell.

     6              MS. POWELL:    I believe all the lawyers need time to

     7   review the transcript and consult with our counsel before we

     8   know what supplemental briefing might be needed and

     9   appropriate.

   10               THE COURT:     I don't know if I really agrees with

   11    that.    You're working through -- you all have retained counsel

   12    is that your position, Mr. Campbell?       I think 14 days -- 14

   13    days for everybody, all right, and that would include -- we

   14    will try to do whatever we can to expedite the provision of the

   15    transcript, but I don't want that to be a delay.         So everyone

   16    would have 14 days to submit supplemental briefing.

   17                Now, I will tell you what I've done here is is that

   18    I'm still trying to limit what you will provide a supplemental

   19    briefing on.    I don't need to be, you know, supplied with

   20    arguments that have already been made.

   21                Ms. Powell, did you want to say something?

   22                MS. POWELL:    Yes, your Honor.    We need to be able to

   23    consult with counsel after this hearing and the record of this

   24    hearing before we can properly provide supplemental briefing.

   25                THE COURT:    Fourteen days is out the gate.      That's

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 217 of 334
                                                                           214

         Motion hrg.                                      7/12/2021

     1   where I am right now, 14 days.       If counsel feels that they need

     2   more time because of a delay -- not even a delay, but because

     3   of the amount of time it would take to prepare the transcript,

     4   I will consider it, but I urge you to do as much as you can

     5   without that transcript.      So there we have it.

     6              Who's next?     Doesn't look like anybody.

     7              All right.    So we're going to go back to the order in

     8   which we were proceeding.      So Mr. Buchanan has already spoken

     9   his concerns about his client.       Is there anything else that you

   10    want to say?

   11               MR. BUCHANAN:     No, your Honor.    Thank you very much.

   12               THE COURT:    All right.    And Ms. Lambert Junttila, is

   13    there anything else you would like to say?        I already asked for

   14    you to submit two cases, and, Madam, just, please, keep your

   15    remarks short.    You all have had ample opportunity -- and I

   16    should say you have availed yourselves of the opportunities,

   17    you know, through briefing, and I really don't need a wrap up

   18    kind of closing remarks that rehashes your views.

   19                Where is Miss Lambert Junttila?      Where are you?

   20                MS. LAMBERT:    I'm here, your Honor.

   21                THE COURT:   There you are.

   22                MS. LAMBERT:    I didn't hear the Court's question.

   23                THE COURT:   My question is:     Do you feel there's

   24    anything else that you need to provide to this Court in order

   25    to get me closer to making a decision, anything that you feel

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 218 of 334
                                                                           215

         Motion hrg.                                      7/12/2021

     1   that there's a supplemental briefing --

     2              MS. LAMBERT:     I'm sorry, I thought the Court already

     3   ruled on that, and I apologize.       I thought the Court ruled that

     4   I could file a supplemental brief regarding issues that were

     5   brought up today and the cases that the Court asked me about.

     6              THE COURT:    Okay.    I'm going to limit -- I'm

     7   really -- I really feel it's in everyone's best interest, you

     8   know, to not go over the top, if you will, and that's really

     9   not a legal term, but I don't need -- can we agree on a limit?

   10                MS. LAMBERT:    Your Honor, would you like a page

   11    limit?

   12                THE COURT:    Yes.

   13                MS. LAMBERT:    Okay.   What page limit would the Court

   14    like me to do?

   15                THE COURT:    Ten, no more than ten.

   16                MS. LAMBERT:    Thank you, Judge.

   17                THE COURT:    Okay.    Good.   For everyone.   All right.

   18                MR. WOOD:    What if we have an affidavit, that would

   19    not be over the 10-page limit, would it?

   20                THE COURT:    You can attach an affidavit.      That would

   21    not count.    That would not go toward the page limit.

   22                Yes, who is speaking?     Mr. Campbell?

   23                MR. CAMPBELL:    Don Campbell, yes.     On your proposed

   24    10-page limit, your Honor.        You addressed more than 10 items

   25    and 10 affidavits that, respectfully, I'd ask to at least have

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 219 of 334
                                                                           216

         Motion hrg.                                      7/12/2021

     1   a 25-page limit.

     2              THE COURT:    You know what, I'm going to give you the

     3   10-page limit.    You start writing and then you come back and

     4   ask me if you think you need more, really.        That's my decision,

     5   all right.

     6               MR. CAMPBELL:    Thank you, your Honor.

     7               THE COURT:   All right.    Now, let me -- is

     8   Ms. Gurewitz still on the line?

     9               MS. GUREWITZ:    Yes, your Honor, I am.

   10                THE COURT:   Ms. Gurewitz, would you like to be heard?

   11                MS. GUREWITZ:    Yes, I would like to say on behalf of

   12    the MDP and the DNC, Democratic National Committee, that the

   13    briefs filed by Mr. Fink and the arguments made by him, as well

   14    as the briefs filed by the attorney general on behalf of

   15    Governor Whitmer, more than demonstrate that sanctions are

   16    warranted here, and we would request that you order sanctions

   17    against all of the attorneys who have failed to exercise their

   18    responsibility.

   19                THE COURT:   Thank you, Miss Gurewitz.

   20                Mr. Paterson, are you still on the line, sir?        It

   21    seems to be that you are.      Would you like to say anything in

   22    closing?

   23                MR. PATERSON:    I am, your Honor.

   24                THE COURT:   Would you like to say anything in

   25    closing?

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 220 of 334
                                                                           217

         Motion hrg.                                      7/12/2021

    1               MR. PATERSON:     I would, just briefly.     Mr. Campbell

    2    indicated that they did not intend to foment revolution or

    3    insurrection by this filing but merely foment partisan

    4    advantage I presume, and I think that has been achieved by the

    5    use of the 982 pages of affidavits from a federal court filing.

    6               It's important, it's important that it was filed in a

    7    federal court and under the judicial process.         That's how it

    8    will be cherry picked.     The 982 pages will be interpreted

    9    throughout as a partisan advantage and cherry picking of each

   10    particular or any particular fact will be utilized for that

   11    partisan advantage.     To me, that is the abuse that this filing

   12    has caused.    It is the abuse of the judicial system, and it

   13    seems to me that the grant of a motion for sanctions is

   14    critical to reestablishing and minimizing the damage this

   15    filing has done and the use of the judicial system in

   16    attempting to support a partisan advantage.        So I would ask

   17    that the Court grant this motion.

   18               THE COURT:    Thank you, Mr. Paterson.

   19               Mr. Fink.

   20               MR. DAVID FINK:     Thank you, your Honor.     Before I

   21    begin, I'd like to say, just broadly, a quick overview of what

   22    I would like to do.     I would like to respond.      I will respond

   23    to what Mr. Wood indicated, as the Court recall, we said we'll

   24    save that to the end.     I will respond to what Mr. Wood

   25    indicated regarding his nonparticipation.        I also do want to

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 221 of 334
                                                                           218

         Motion hrg.                                      7/12/2021

     1   address Mr. Rohl's affidavit, because that's something that we

     2   have never briefed or discussed, and, then, finally I'll

     3   conclude, but before I do that --

     4               THE COURT:    Before you -- before you begin, I have a

     5   question for you regarding Mr. Wood's -- his position.          Is it

     6   necessary, do you think, sir, to take care of that now, given

     7   you're going to be the supplemental briefing on this?          Is this

     8   dealing with participation in the case?

     9               MR. DAVID FINK:    Yes, I can limit it to a very few

   10    words.

   11                THE COURT:    All right.

   12                MR. DAVID FINK:    I'll limit it to a very few words.

   13    I appreciate that, your Honor.

   14                I'm not certain what our supplemental briefing will

   15    involve.    Are we going to be -- will we be responding -- of

   16    course I'm going to brief on the notice issue.         We'll do that

   17    up front.    We'll do that quickly.     Then the question is I'm

   18    assuming we respond to their supplemental briefing?

   19                THE COURT:    If you need to, yep, you can.

   20                MR. DAVID FINK:    Okay.   What I'm suggesting, though,

   21    is maybe that's the time that I address in writing the issues

   22    regarding Mr. Wood.      I'm trying to avoid creating confusion for

   23    the Court.

   24                THE COURT:    Good.   I'm going to issue an order after

   25    this hearing is done, and it will be laid out in terms of time

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 222 of 334
                                                                           219

         Motion hrg.                                      7/12/2021

    1    frames and exactly how I want you all to proceed, but go ahead.

    2                MR. DAVID FINK:    Thank you, your Honor.     Your Honor,

    3    at the outset, before I speak on the substance that we talked

    4    about, there's one personal matter that I want to address.

    5                THE COURT:   Go ahead.

    6                MR. DAVID FINK:    And that is with the Court's

    7    indulgence -- well, this is important, your Honor, if I may.

    8    With the Court's indulgence, I want to take a moment to honor

    9    the memory of my late partner, our late partner, Darryl

   10    Bressack.    As some parties here are aware and some are not,

   11    Darryl Bressack had pulled the laboring oar on most of the

   12    briefs filed in this case, and, tragically, Darryl died

   13    suddenly from a heart attack on the night of January 24th,

   14    right in the middle of these proceedings.        In fact, we had a

   15    reply brief we filed on January 26.

   16                Darryl was an attorney who took his oath very

   17    seriously.    He was a brilliant, dedicated, passionate, and

   18    ethical lawyer, and he cared so deeply about the work that he

   19    did.   I miss him for many reasons, but today he's in all of our

   20    hearts in this office and at the city, because we know how

   21    deeply he felt about this matter, and I only wish that he could

   22    be here today, and I appreciate the Court's indulgence so I

   23    could say that.    It's been on my mind for days.

   24                THE COURT:   Certainly.

   25                MR. DAVID FINK:    Thank you, your Honor.     Now, I will

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 223 of 334
                                                                           220

         Motion hrg.                                      7/12/2021

     1   limit my response regarding Mr. Wood.        The reason I need to

     2   talk about it a little bit is it ties into the Rohl affidavit,

     3   and that's this, Mr. Rohl filed an affidavit, and when I say he

     4   filed the affidavit, he prepared an affidavit.         He signed the

     5   affidavit.    It was filed in this case on behalf of all the

     6   Plaintiffs, and it was filed by Ms. Junttila.

     7              Now, in that affidavit, he tells us, point blank,

     8   that the litigation was in, in his words, spearheaded by Sidney

     9   Powell and Lin Wood, and while those are his words -- I'm

   10    sorry.

   11               THE COURT:    I'm sorry, I was telling Mr. Campbell

   12    that I would not allow him to speak until you're done.

   13                MR. DAVID FINK:    Thank you.    Now, while those are

   14    Mr. Rohl's words, his words were submitted to the Court by

   15    Ms. Lambert Junttila, and none of the lawyers, whose names

   16    appear on these pleadings, contested anything in his affidavit.

   17    Now, Mr. Rohl, as of now, is represented by the same lawyer who

   18    represents Lin Wood, who represents Sidney Powell, who

   19    represents all of the Plaintiffs' counsel.        I think we have to

   20    assume that when something is filed, a representation is made

   21    by one of the attorneys in this case, we have a right to

   22    believe that we can rely on that.

   23                What's happened here is -- and just to be clear, I

   24    understand Mr. Campbell is an expert in ethics.         So he

   25    certainly would not represent Mr. Rohl and Ms. Powell and

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 224 of 334
                                                                           221

         Motion hrg.                                      7/12/2021

     1   Mr. Wood if their positions and interests were adverse, and

     2   this didn't just -- representation didn't start during this

     3   hearing today.    They filed their appearance a little while ago,

     4   and the responses on the motions were filed in February.           We've

     5   been following this case for months.       They've been following it

     6   for months, and nobody's corrected this.

     7              Now, what's happened in this case is very

     8   frustrating, and that is the Plaintiffs have played a very

     9   strange game of passing the buck.       Mr. Rohl and Mr. Junttila

   10    and Mr. Hagerstrom say they're not responsible because someone

   11    else prepared the documents for filing.

   12               THE COURT:    Now, Mr. Fink, let me stop you.       I

   13    appreciate your advocacy here, but I mean you're going to have

   14    an opportunity -- I'm giving you that opportunity, sir, to

   15    bring it up in the brief, and the reason that I'm stopping you

   16    is because it's going to be difficult for your statements to be

   17    said and me not give the other attorneys an opportunity to

   18    respond, and I really want to be fair, and so I would just ask

   19    you to wrap that aspect of your remarks up, sir.

   20                MR. DAVID FINK:    Okay.   We can -- regarding the Rohl

   21    affidavit, without advocating, I would just point out that in

   22    that affidavit, he does indicate that he was to hold the fort

   23    while -- until a pro hoc vice application was accepted, and of

   24    course was never filed because it doesn't apply.

   25                I will move beyond that and we'll leave that for

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 225 of 334
                                                                           222

         Motion hrg.                                      7/12/2021

    1    briefing later, and, instead, I'd like to conclude more

    2    broadly.

    3                THE COURT:    Thank you.

    4                MR. DAVID FINK:    And that is this:     Today, your

    5    Honor, we are all grateful that the Court is holding this

    6    hearing, because today is a very important day.         It's been six

    7    months -- a little over six months since our nation faced what

    8    threatened to be the greatest constitutional crisis since the

    9    Civil War.    On January 6th, that insurrection, which occurred

   10    in the Capitol, which horrified most of us, maybe not everyone

   11    on this screen, but most of us when we watched it, and that

   12    insurrection can be directly, directly linked to the lies that

   13    were spread by the attorneys in this litigation.         Shielded --

   14                MR. WOOD:    Your Honor, I object --

   15                MR. DAVID FINK:    Shielded by --

   16                MR. WOOD:    Your Honor, I object to that type of

   17    speculation.

   18                THE COURT:    Okay.

   19                MR. DAVID FINK:    I since suggested --

   20                THE COURT:    Hang on --

   21                MR. WOOD:    -- person who doesn't want to be accused

   22    unfairly.

   23                THE COURT:    Hang on.

   24                MR. DAVID FINK:    I haven't even stated your name yet,

   25    but I will.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 226 of 334
                                                                           223

         Motion hrg.                                      7/12/2021

     1              I'm sorry, your Honor.

     2                    (Indiscernible cross-talk.)

     3              THE COURT:     Mr. Wood.

     4                    (Indiscernible cross-talk.)

     5              THE COURT:     Mr. Wood, I ask --

     6                    (Indiscernible cross-talk.)

     7              THE COURT:     I ask for silence, Mr. Wood.

     8              Mr. Fink, finish up, please.

     9              MR. WOOD:     I object (indiscernible) --

   10               THE COURT:     Duly noted.

   11               MR. DAVID FINK:     These attorneys, shielded by --

   12               THE CLERK:     Judge, I'm sorry to interrupt.      The court

   13    reporter is trying to get your attention.

   14                THE COURT:    Okay.   I'm sorry, Ms. Wabeke, where are

   15    you?    There you are.

   16                COURT REPORTER:    So counsel, we've been going since

   17    8:30.

   18                THE COURT:    Oh, my goodness.

   19                COURT REPORTER:    With a 20-minute break, and you're

   20    all interrupting each other, and that's the kind of record you

   21    want for a case like this, with interruptions, dashes, and

   22    unintelligible?     So, please, can we finish up, or I will have

   23    to get someone else to finish up this last little bit.

   24                THE COURT:    Oh, Ms. Wabeke, let me -- let me

   25    apologize and say that I certainly don't want to -- I know that

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 227 of 334
                                                                           224

         Motion hrg.                                      7/12/2021

     1   you're under a great deal of stress, and, please, always know

     2   that you just need to tell me that you need to take a break.

     3   You know that.

     4              COURT REPORTER:     Yes, Judge.

     5              THE COURT:    Mr. Wood, and everybody else on this

     6   call, I am cautioning you, do not speak when another attorney

     7   is -- another co-counsel, another brother counsel, sister

     8   counsel is speaking -- you know, in the Eastern District of

     9   Michigan, we have civility principles -- no, no comment,

   10    Mr. Campbell.

   11                Mr. Fink, you may proceed, and I'm looking for you,

   12    sir, to wrap it up.

   13                MR. DAVID FINK:    I'm sorry.

   14                THE COURT:   Do you have water there you can drink

   15    because you sound -- all right.

   16                MR. DAVID FINK:    That's okay, but thank you very

   17    much.

   18                The reason we brought this proceeding, the reason

   19    that we brought this motion, is that these attorneys wielded

   20    the weapons afforded to them by the privilege of being admitted

   21    to the bar, and they wielded these weapons in this case to

   22    abuse the processes of this Court in a devastating way.

   23                Earlier today, Mr. Campbell was saying -- talking

   24    about what this complaint did and didn't do, what it was and

   25    wasn't intended to do.      To be clear, the complaint was clear.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 228 of 334
                                                                           225

         Motion hrg.                                      7/12/2021

    1    It explicitly said that it sought -- they sought in the

    2    complaint and order requiring Governor Whitmer to transmit

    3    certified election results that states that President Donald

    4    Trump is the winner of the election.       That's what they were

    5    seeking.

    6               Now, that said, when we filed our Rule 11 sanctions

    7    motion -- yes, we definitely talked about all the

    8    misrepresentations, the failures to do due diligence, the

    9    inadequacies of the expert reports, but what we focused on was

   10    we filed this motion on January 5th, one day before the civil

   11    insurrection in Washington.

   12               In our motion, we explicitly reported to the Court,

   13    not just what we said were lies being spread in the pleadings

   14    in this case, but the vile and dangerous messages that were

   15    being broadcast by the attorneys in this case on social media.

   16    We raised the critical question.       We said, "Why was this

   17    complaint not dismissed or amended by the Plaintiffs once this

   18    became moot?"    And we said, "In light of the Court's decisive

   19    ruling on December 7th, what purpose could this lawsuit serve?"

   20               We answered that question, and with the Court's

   21    indulgence, I'm going to mostly paraphrase, quickly read from

   22    one part of our complaint -- our motion, because this was filed

   23    on January 5th, and on January 5th we wrote, "Initially this

   24    was one of several lawsuits used to support calls for state

   25    legislatures to reject the will of the voters.         When the

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 229 of 334
                                                                           226

         Motion hrg.                                      7/12/2021

    1    Michigan legislature did not attempt to select a slate of

    2    electors inconsistent with the will of the voters, this lawsuit

    3    took on a different meaning."      On January 5th, we wrote this.

    4               It was then used to support arguments for the United

    5    States Congress to reject the Michigan electors on January 6th,

    6    2021.   We then went on to say, "And most ominously, these

    7    claims are referenced and repeated by L. Lin Wood and others in

    8    support of a call for martial law."       That was before the

    9    violence occurred.

   10               Now, we went on to say, "The continued pendency of

   11    this lawsuit accomplishes exactly the harm addressed by this

   12    Court in its December 7th, 2021 opinion and order by

   13    undermining people's faith in the democratic process and the

   14    trust in our government.      This lawsuit has been used to

   15    delegitimize the Presidency of Joe Biden."        One day later that

   16    ominous prophecy became true.

   17               To a great extent, because of the lies told in this

   18    lawsuit, even today, millions of Americans believe the big lie

   19    the big lie that Joe Biden didn't win this election, that

   20    somehow the election was stolen, and there's no evidence to

   21    support that, but they don't know that, because people think

   22    the judicial process has some fairness in it.         People think if

   23    lawyers say it in court, it must be true.        Even Mr. Campbell

   24    said, if somebody said it in court, we should be able to repeat

   25    it, again, because, after all, it was said in court.          So we can

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 230 of 334
                                                                           227

         Motion hrg.                                      7/12/2021

     1   repeat it or at least present it to a court.         So we can repeat

     2   it.

     3              Now, nobody can undo what happened that day, but

     4   because the lies spread in this courtroom, not only did people

     5   die on January 6th, but many people throughout the world, many

     6   governments and people throughout the world and the United

     7   States came to doubt the strength of our democratic

     8   institutions in this country about.       Now, we can't undo what

     9   happened on January 6th, but this Court can do something to let

   10    the world know that attorneys in this country are not free to

   11    use our courts to tell lies.

   12               So today we ask this Court to issue the strongest

   13    possible sanctions, and, to be specific, we seek the following

   14    meaningful relief:

   15               One, the taxpayers should be reimbursed for the

   16    extraordinary expense that was paid to defend this litigation

   17    both by the State and by the City.

   18               These lawyers should be punished for their behavior.

   19    I use that word advisedly.      Their behavior was sanctionable,

   20    and they should be punished.

   21               Three, whatever sanction this Court imposes should be

   22    strong enough and significant enough to deter future

   23    misconduct, assuming the Court comes to the conclusion that we

   24    believe it will, that there was misconduct;

   25               And, four, these attorneys should never again be

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 231 of 334
                                                                           228

         Motion hrg.                                      7/12/2021

     1   allowed to appear in a court in our jurisdiction or, frankly,

     2   anywhere else, and because of that, because of the way these

     3   lawyers have dishonored our profession, because of the way that

     4   these lawyers have taken advantage of this Court and this

     5   courtroom, we believe that the most important sanction is for

     6   this Court to refer all of these attorneys, first, to their own

     7   state bar associations, where investigations should be

     8   conducted and proper disciplinary proceedings should occur, but

     9   just as important, if not more important, we ask this Court

   10    refer to the Chief Judge of the Eastern District of Michigan a

   11    recommendation that these attorneys be barred from practicing

   12    in this district ever again, and that applies to all of the

   13    attorneys here.

   14               Your Honor, I may have gone a little too long on the

   15    end, but I really appreciate it.       It's been a very long day and

   16    we really appreciate it.

   17               THE COURT:    It has been.    Thank you, Mr. Fink, and

   18    I'm going to now hear from Ms. Meingast.

   19                MR. WOOD:    Your Honor, may I?

   20                THE COURT:    No, no.

   21                MR. WOOD:    This is Mr. Wood.    He mentioned my name

   22    several times.    May I respond?

   23                THE COURT:    Excuse me, Mr. Wood.    Let me stop you.

   24    Mr. Fink -- I'm not going to allow you an opportunity to

   25    respond to Mr. Fink's remarks.       We're moving on to --

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 232 of 334
                                                                           229

         Motion hrg.                                      7/12/2021

     1              MR. WOOD:     Are you silencing me?

     2              THE COURT:     Excuse me?

     3              MR. WOOD:     I'm sorry.    He referred specifically to

     4   me.

     5              THE COURT:     I do understand that.

     6              MR. WOOD:     I feel like I'm entitled to due process to

     7   respond.

     8              THE COURT:     No, you're not.    I asked.   I gave

     9   everyone an opportunity --

   10                MR. WOOD:    So I'm being denied a response?      I think

   11    the record shows --

   12                THE COURT:    Mr. Wood.

   13                MR. WOOD:    I think the record shows --

   14                THE COURT:    Mr. Wood.

   15                MR. WOOD:    (Indiscernible.)

   16                THE COURT:    Mr. Wood.

   17                MR. WOOD:    (Indiscernible.)

   18                THE COURT:    Mr. Wood, this is not a debate.

   19                MR. WOOD:    I'm not debating you, I said --

   20                THE COURT:    Listen, let me warn you right now.      I am

   21    not granting your request --

   22                MR. WOOD:    I'm not debating you --

   23                THE COURT:    Listen, let me warn you right now.      I am

   24    not granting your request to respond to what Mr. Fink said.           I

   25    am moving on, and I will now hear from Ms. Meingast.

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 233 of 334
                                                                           230

         Motion hrg.                                      7/12/2021

    1               Madam, proceed.

    2               MS. MEINGAST:     Thank you, your Honor, Heather

    3    Meingast, on behalf of Governor Whitmer and Secretary Benson.

    4               Just briefly, your Honor, because it's clear we've

    5    all had a long day.     I appreciate the Court's time and

    6    attention to these motions.      I echo many of the comments that

    7    Counsel Fink said.     You know, as the Court knows we moved for

    8    sanctions against Ms. Powell, Mr. Rohl, Mr. Hagerstrom,

    9    Ms. Junttila Lambert, here Junttila Lambert so we've done a

   10    segment.

   11               And, as the Court knows, our motion is brought under

   12    Section 1927 and the Court's inherent authority.         You know, I

   13    think we've -- nothing today that we've heard today from

   14    Plaintiffs has changed the arguments that we've made in our

   15    brief that we've demonstrated that sanctions are warranted

   16    under Section 1927 here.

   17               It's plain that Plaintiffs multiplied the case far

   18    beyond that when it was moot and should have been dismissed, as

   19    we've laid out in our briefing.       They had really no response

   20    for that, this made-up idea that somehow their case was somehow

   21    reinvigorated on December 14th, and we've also asked,

   22    alternatively, for sanctions under this Court's inherent

   23    authority, and part of that is showing improper purpose for

   24    this litigation.     I think that's been clearly demonstrated

   25    to -- our arguments, by Mr. Fink, and through our briefing,

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 234 of 334
                                                                           231

         Motion hrg.                                      7/12/2021

    1    and, so with that, we would respectfully request that the Court

    2    grant our motion for sanctions as we've written it.

    3                THE COURT:    All right.   Ms. Meingast, thank you.

    4                Counsel, I want to thank you all for being here

    5    today.    This was very long, but it was all very necessary.

    6    This Court will be issuing an opinion and order, but, in the

    7    interim, I will be issuing an order that captures the tasks, if

    8    you will, the opportunities, if you will, that the Court is

    9    giving counsel to address the issues that we've discussed here

   10    today.    I will take -- Ms. Powell, what is your question?

   11    Unmute.

   12                MS. POWELL:   Yes, your Honor.     I would like to speak

   13    to all of these issues and reiterate the points of our

   14    briefing.    We're not waiving anything.      We object to virtually

   15    everything Mr. Fink has said.      I have practiced law for 43

   16    years and never witnessed a proceeding like this, including

   17    representing attorneys in sanctions proceedings themselves.           I

   18    take full responsibility myself for the pleadings in this case.

   19    Ms. Newman, Mr. Wood, Mr. Johnson, and local counsel had no

   20    role whatsoever in the drafting and content of these

   21    complaints.    It was my responsibility and Mr. Kleinhendler's,

   22    not theirs.

   23                The affidavits in support of the complaint are valid.

   24    Were we to have an evidentiary hearing, we would produce the

   25    witnesses to testify to those affidavits.        This is not the kind

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 235 of 334
                                                                           232

         Motion hrg.                                      7/12/2021

     1   of proceeding in which the affidavits can be challenged.          They

     2   weren't even required to be attached to the complaint.          The

     3   very fact that we attached 960 pages of affidavits reflect how

     4   seriously we took this matter, how concerned we were about the

     5   constitutional issues that we raised on behalf of electors, who

     6   are, themselves, mentioned in the Constitution.

     7              We had a legal obligation to the country and to the

     8   electors to raise these issues.       It is the duty of lawyers and

     9   the highest tradition of the practice of law to raise difficult

   10    and even unpopular issues.      The fact that there may have been

   11    even adverse precedent against us does not change that fact.

   12    Were that true, there would not have been a decision called

   13    Brown versus the Board of Education.

   14               We have practiced law with the highest standards.          We

   15    would file the same complaints again.        We welcome an

   16    opportunity to actually prove our case.        No court has ever

   17    given us that opportunity.      Instead, we are met with

   18    proceedings like this brought by Mr. Fink and others, who are

   19    themselves the ones who have abused the process for political

   20    gamesmanship and their political purposes, and this is one of

   21    the proceedings that leaves the American public with no

   22    confidence either in our election system or in our judicial

   23    system.

   24               THE COURT:    All right.    Thank you for those remarks.

   25               As the Court has indicated, I will be following up

                   King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 236 of 334
                                                                           233

         Motion hrg.                                      7/12/2021

    1    with an opinion and order a little bit later and, in the

    2    interim, as I said, I will issue an order referencing

    3    supplemental briefings and time frames.

    4               I want to thank, once again, counsel for appearing

    5    today.   It has been a long day.      Again, it has been a necessary

    6    day.

    7               Mr. Flanigan.

    8               THE CLERK:    Thank you all.    Court is adjourned.

    9                     (Proceedings concluded 2:32 p.m.)

   10                                     - - -

   11                          C E R T I F I C A T I O N

   12               I, Andrea E. Wabeke, official court reporter for the

   13    United States District court, Eastern District of Michigan,

   14    Southern Division, appointed pursuant to the provisions of

   15    Title 28, United States Code, Section 753, do hereby certify

   16    that the foregoing is a correct transcript of the proceedings

   17    in the above-entitled cause on the date hereinbefore set forth.

   18    I do further certify that the foregoing transcript has been

   19    prepared by me or under my direction.

   20

   21    /s/Andrea E. Wabeke                           July 14, 2021

   22    Official court Reporter                       Date
         RMR, CRR, CSR
   23                                     - - -

   24

   25

                  King v Whitmer, Case No. 20-cv-13134
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 237 of 334




                             EXHIBIT B
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 238 of 334




                               REPORT ON
      THE NOVEMBER 2020 ELECTION
              IN MICHIGAN




                              COMMITTEE MEMBERS
                         Senator Edward McBroom – Chair
                      Senator Lana Theis – Majority Vice Chair
                      Senator Jeff Irwin – Minority Vice Chair
                                Senator John Bizon
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 239 of 334




                                       TABLE OF CONTENTS
      LETTER FROM THE CHAIR – SENATOR EDWARD McBROOM.....................4
      I.     INTRODUCTION...................................................................................................6
      II.    ACTIONS AND OBJECTIVES..........................................................................6
      III.   SUMMARY OF ISSUES AND ALLEGATIONS.............................................6
      IV.    INVESTIGATION AND FINDINGS.................................................................. 7
      V.     RECOMMENDATIONS AND CONCLUSION............................................ 34
      VI.    APPENDIX




                                                               2
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 240 of 334




                             EXECUTIVE SUMMARY ON
    THE NOVEMBER 2020 ELECTION IN MICHIGAN

Without question, the increased political polarization of our nation has resulted in increasing public
discontentment with the administration, and therefore results, of our elections. This discontent,
which has been demonstrated on both sides of the aisle (see: Bush v. Gore 2000 and allegations of
Russian interference in the 2016 election) culminated in public outcry of widespread fraud in 2020.

Indeed, a recent Gallup Survey found as much as 59% of voters no longer trust our elections. Voting and
the right to vote is absolutely foundational to our democracy. Without faith in our elections process,
fewer members of the public will likely choose to exercise that right. Lowered confidence in our election
system, and thereby lower turnout, is a threat to our democracy we should not take lightly.

Many election administrators and officials have pointed to the fact that unprecedented turnout in
2020 stress-tested our elections system. Still, around 40% of the eligible population did not cast a
vote. For a robust democracy, we must invest in and build a system that can withstand ever greater
turnout in future elections.

In order to do this, this Committee undertook the foundational work of investigating the 2020 election
— from both the perspective of election administrators, officials and workers and the perspective of the
observing public. The Committee embarked upon hours of public testimony, the review of countless
documents and presentations on the 2020 election, and careful review of the elections process itself.

This Committee found no evidence of widespread or systematic fraud in Michigan’s prosecution of
the 2020 election. However, we cannot and should not overlook severe weaknesses in our elections
system. Whether it is lack of clarity in the tabulation of ballots, unnecessary barriers to ensuring
that every lawfully cast ballot is counted, inconsistent poll worker or challenger training, or simply a
system not primarily designed to handle ballots cast absentee or otherwise prior to Election Day, it
is the opinion of this Committee that the Legislature has a duty to make statutory improvements to
our elections system.

This Committee exhausted every resource available to it to thoroughly and faithfully examine our elections
process in Michigan and drill down on claims and testimony specific to the 2020 election. However,
this investigation should not be considered exhaustive. Remaining conscientious of the limitations of
this Committee, every possible investigative avenue was not undertaken. Nevertheless, this Committee
stands steadfastly behind the recommendation that our current elections system requires change in
order to meet the future challenges presented by modern voting preferences, behaviors, and threats.
There are clear weaknesses in our elections system that require legislative remedy.




                                                    3
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 241 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

                                    LETTER FROM THE CHAIR
                             SENATOR EDWARD McBROOM
When I agreed to begin investigating the election, rumors and uncertainty were rampant.
Allegations of markers bleeding through ballots, voter intimidation, dead voters, mystery ballot
dumps, foreign interference, and ballot harvesting were just a few of the issues during the first
days following the November 2020 election. Emotions and confusion were running wild across the
country. Fears and hopes were had by every person, including myself.
On one hand was the hope some had to overturn the election. That hope was necessarily coupled
with a dreadful reality that our elections were unsound. On the other hand was hope the election was
accurate, coupled necessarily with those who feared the direction the victor would take the country.
I made it clear at the start that the investigation effort would be taken with a firm commitment to
truth and a goal to reassure the citizens of this state that their votes counted. Within a few weeks,
the State Board of Canvassers also unanimously requested the Legislature conduct a serious
investigation into the election.
I believe the people deserve to know all the truth and to see their representatives seeking answers.
People were understandably confused by new laws, practices, orders and determinations from the
governor and secretary of state and it is right and proper for them to demand answers. This right
and obligation was unfairly and unfortunately discounted by many on my own side of the aisle
after the 2016 election when the other party lost and felt sure some illicit or improper actions must
have taken place. When they did regain power, they were quick to utilize all of it to spend two
years chasing every conspiracy and specious allegation. I pray my own party will not repeat this
mistake for the next four years.
Digging into the mechanics of the election was labor intensive, but very revealing. We found
both real vulnerabilities and resiliency to the systems. We also discovered the extent to which our
elections officials go to facilitate our elections. The report goes into considerable detail on many of
these issues and I hope readers will be reassured by the security and protections in place, motivated
to support reforms that are needed, and grateful to our fellow citizens that do the hard work.
The greater challenge to this effort has been seeking the truth amid so much distrust and
deception. Our present times are full of reasons for citizens to distrust their government,
politicians, and leaders. The last year has seen so much amplification of this distrust. Perhaps it has
never been more rampant and, certainly, modern communication helps to fan the flames of lies and
distrust into an unquenchable conflagration.
“All politicians lie” is the popular axiom. Unfortunately, lies and deceit are not exclusive to
politicians. Throughout our investigation, members have been actively following and engaged with
various persons and reports. We have collectively spent innumerable hours watching and listening
and reading. Some of these people and reports are true. Unfortunately, many of them are not,
either because of a misunderstanding or an outright deception. As is often the case, the truth is
not as attractive or as immediately desirable as the lies and the lies contain elements of truth.
Regardless of my status as a chairman, senator, politician, Christian, or human, I do not expect
or desire my words in this report to be simply accepted. Instead, I ask all to simply put into

                                              (Continued)
                                                   4
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 242 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

                                     LETTER FROM THE CHAIR
                             SENATOR EDWARD McBROOM
their determinations the same particular guidance all persons ought to consider when weighing
evidence. We must all remember: “extraordinary claims require extraordinary proof” and “claiming
to find something extraordinary requires first eliminating the ordinary.” Also, sources must
lose credibility when it is shown they promote falsehoods, even more when they never take
accountability for those falsehoods.
At this point, I feel confident to assert the results of the Michigan election are accurately
represented by the certified and audited results. While the Committee was unable to exhaust every
possibility, we were able to delve thoroughly into enough to reasonably reach this conclusion.
The strongest conclusion comes in regard to Antrim County. All compelling theories that sprang
forth from the rumors surrounding Antrim County are diminished so significantly as for it to be a
complete waste of time to consider them further.
Most of the rigorous debate over additional audits comes from fears surrounding the technology
used and its vulnerabilities as allegedly demonstrated in Antrim County. Without any evidence to
validate those fears, another audit, a so-called forensic audit, is not justifiable. Michigan’s already
completed post-election audit and risk-limiting audit are also far more substantive than Arizona’s
standard audit. However, I am keeping a close eye on the legislatively-initiated forensic audit in
Arizona and will continue to ask questions regarding other election issues I feel are not settled. If
genuine issues are shown in Arizona’s audit or from continued investigation here, I will not hesitate
to ask the Committee to consider recommending an audit or amending this report.
I must acknowledge and thank my staff including Jeff Wiggins and Paul Burns that spent so
much of their work and personal time on this report. I also want to thank my current Committee
members, along with all of those that participated and served during these hearings last term,
including Sens. Lucido, MacDonald, and Santana, as well as Representative Hall and the members
of the House Oversight Committee. Staff from those offices, the Senate, and the Committee’s
clerk all went above and beyond to facilitate these hearings in very difficult situations and deserve
sincere thanks. Finally, as the report says in its conclusion, I want to thank the citizens of this state.
Whether or not one agrees with the report or even the conducting of the investigation, those
opinions were shared with myself and the Committee. An active and passionate public is critical to
maintaining our republic and your participation is reassuring that attribute is alive and well.
		Sincerely,




		 Sen. Ed McBroom, Chair




                                                    5
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 243 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN


                                      I. INTRODUCTION
Beginning on Nov. 7, 2020, the Senate Oversight Committee (the “Committee”) commenced an inquiry
into claims of election fraud and impropriety. Chair McBroom made clear that the purpose of this
inquiry was not to change the outcome of the election for President of the United States. Rather, the
goal of the Committee was to provide elected officials and Michigan residents a better understanding
of where the administration of elections can be reformed and strengthened, ensuring that Michigan
citizens can have confidence in our election processes. This report contains findings and suggestions
developed from 28 hours of testimony from almost 90 individuals spanning nine committee hearings,
the review of thousands of pages of subpoenaed documents from multiple government entities,
hundreds of hours of Senate staff investigation, and countless reviews of claims and concerns from
Michigan residents. A detailed examination of all evidence presented to the Committee established
an undeniable conclusion; while there are glaring issues that must be addressed in current Michigan
election law, election security, and certain procedures, there is no evidence presented at this time
to prove either significant acts of fraud or that an organized, wide-scale effort to commit fraudulent
activity was perpetrated in order to subvert the will of Michigan voters.



                             II. ACTIONS AND OBJECTIVES
The Committee’s primary objective was to produce an informative and actionable report by undertaking
the following actions: 1) Investigate claims of impropriety, fraud, error, and mismanagement of certain
election processes; 2) Determine whether any of the claims brought forward were substantiated
by evidence; and 3) Identify areas of Michigan election law where reform or an updating of the
statute may be required in order to ensure transparency and confidence in the election process.
The Committee made it clear that first-person accounts reporting alleged improprieties were given
higher value as evidence to address these claims, in addition to professional and expert testimony
regarding the technical operation of state and local election procedures and vote tabulation.



                            III. ISSUES AND ALLEGATIONS
  1. Deceased and Non-Residents Voting
  2. Unsolicited Absentee Voter Ballot and Application Mass Mailings
  3. 3rd Party/Private Funds Used for Public Election Activities and Equipment
 4. Rights and Duties of Poll Challengers/Watchers Improperly and Unlawfully Restricted
  5. Antrim County Results
 6. Operating Issues with Tabulators and Precinct Computers
  7. Signature Verification Process
  8. Jurisdictions Reporting More Than 100% Voter Turnout
 9. Absentee Ballots Tabulated Multiple Times
10. Thousands of Ballots “Dumped” at the TCF Center on Election Night/The Next Morning
 11.	Vote Totals Abnormal Compared to Past Presidential Election and Other Vote Count Irregularities
12. Additional Issues
13. Audits

                                                  6
 Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 244 of 334



      REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN


                        IV. INVESTIGATION AND FINDINGS
OVERVIEW OF INVESTIGATION
The Committee received many complaints of election fraud throughout the state in the days
following the 2020 election. The Committee reviewed these claims through several avenues,
including but not limited to the manners outlined below:

  § Engaged with local and county election officials to discuss the procedures utilized to administer
    the election, in addition to confirming certain vote totals where alleged misreporting occurred.

  § Researched the claims of deceased individuals having a vote cast in their name by reviewing
    obituaries, various online databases, social media posts, as well as speaking with individuals
    who made the claims or were the subject of those claims.

  § Called individuals who were said to have received unsolicited absentee ballots through the mail.

  §
   Subpoenaed and reviewed documentation of communications from the secretary of state’s
   office regarding pre-election mailings.

  § Subpoenaed and reviewed documents and communications from the Livonia and Detroit city
    clerks related to election activities and vote tabulation.

  §
   Received testimony from Kent County Clerk Lisa Lyons, Ingham County Clerk Barb Byrum,
   Lansing City Clerk Chris Swope, and Grand Rapids City Clerk Joel Hondorp, regarding the
   election processes in their respective municipalities and any reforms they would recommend.

  § Received testimony from Antrim County Clerk Sheryl Guy, detailing the events that led to the
    reporting of incorrect, unofficial vote tallies which cascaded into accusations of vote switching
    and machine tampering in Antrim County.

  § Received many hours of first-hand testimony regarding the events that transpired at the TCF
    Center on and around Election Day. This testimony was in addition to the more than 200
    sworn affidavits submitted by first-hand and second-hand witnesses that were reviewed by the
    Committee.

  § Received testimony from Chris Thomas, the Senior Elections Advisor for the city of Detroit at
    the time of the November 2020 election and former Michigan state director of elections, who
    was stationed at the TCF Center.

  § Received testimony from Dominion Voting Systems CEO,John Poulus, on the company’s role in
    providing voting equipment to several Michigan municipalities and whether they played a role
    in the reporting of incorrect results in Antrim County. Testimony was also received from officials
    representing Dominion competitors, Election Systems & Software (ES&S) and Hart InterCivic
    regarding those same issues.

  § The chair and individual committee members researched additional claims of election fraud or
    impropriety made by individuals in Michigan and from across the country.



                                                 7
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 245 of 334



    REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

§ Received testimony from Republican and Democratic party officials regarding election training
  for volunteers and workers, and how that training, or lack of, impacted the events at the TCF
  Center and other polling places.

§ Received testimony from Monica Palmer, Chair of the Wayne County Board of Canvassers, on
  what she experienced during the canvassing process in the 2020 election and how it could be
  improved.

§ Met with other canvassers from around the state to understand their process and receive their
  observations.

§ The chair and individual committee members met with various clerks around the state to discuss
  problems, allegations, and solutions.

§ The chair and committee members spent countless hours watching and reading documentaries,
  news stories, and presentations regarding election issues.

§ The chair and committee members examined the testimony provided by witnesses in front of
  the House Oversight Committee.

§ The chair followed many allegations to specific sources and involved parties to ascertain the
  veracity or feasibility of such allegations.




                                              8
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 246 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

FINDINGS
1. Deceased and Non-Residents Voting
	The Committee researched these claims and concluded that most were false. There were two
   claims of deceased individuals casting votes that were found to be true; one was a clerical error
   while the other was a timing issue. The Committee concluded that none of these constituted
   fraudulent election activities or manipulations. The Committee also received claims of citizens
   who no longer live in the state of Michigan but had allegedly voted in the state’s elections. These
   claims proved to be false upon researching each incident brought to the Committee’s attention.
   An example of some of the claims are detailed below (the names of the individuals have been
   omitted to respect their privacy).

	A widow from the Grand Blanc/Burton area claimed her husband, who passed away in 2013,
  had voted in the 2020 election. Senate staff searched the state database with the information
  provided by the individual and were not able to find her husband in the database. This would
  indicate that he had been removed from the voter database and his identity could not have been
  used to vote in the 2020 election.

	A husband and wife, formerly of Jackson County and now living in Louisiana, claimed they saw
  documentation online that they had voted in Michigan during the 2020 general election. After
  researching the claim, it was discovered that they were mailed an absentee ballot application and
  are still registered to vote in Michigan. However, the state website shows that the local clerk did
  not receive returned and completed absentee ballot applications in these voters’ names.

	The Committee was also provided a list of over 200 individuals in Wayne County who were
  believed to be deceased yet had cast a ballot. A thorough review of individuals on that list
  showed only two instances where an individual appeared to have voted but was deceased. The
  first individual was a 118-year-old man whose son has the same name and lives at the same
  residence. The Committee found there was no fraud in this instance but was instead a clerical error
  made due to the identical name. The second individual was a 92-year-old woman who died four
  days before the November 2020 election. Research showed she had submitted her completed
  absentee ballot prior to the November 2020 election and prior to her death. Notably, research
  showed the secretary of state and clerks were able to discover and remove approximately 3,500
  absentee ballots submitted by voters while they were alive but died before Election Day, which
  is a commendable accomplishment.

 The Committee recommends county clerks be given the ability to assist in removing deceased
	
 voters from the Qualified Voter File (QVF). The Committee also recommends the secretary
 of state research and pursue methods, including statutory changes, that would prevent and
 identify those voting in multiple states.




                                                  9
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 247 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

2. Unsolicited Absentee Voter Ballot and Application Mass Mailings
	Citizens across the state were left confused and frustrated by the arrival of applications for long
   deceased family members, those who have moved to other states, or persons never present at
   that address. It appears the lists chosen by the secretary of state’s Bureau of Elections were often
   older and previously purged. Local clerks were also frustrated as the applications duplicated
   some of their work and caused citizens to call on them for answers. Finally, the original mailing
   appeared to be not set up to return to the secretary of state to at least inform them of undeliverable
   applications.

	The Committee subpoenaed the secretary of state for communications related to pre-election
  mailings. While a court ruled that the Secretary of State was permitted to send these mass
  mailings, there were significant communications between the department and Rock the Vote, a
  group which tends to target young persons and those with more left ofcenter political leanings.

	During the review of these communications, the Committee was simultaneously researching claims
  made in testimony and in court filings related to the absentee ballot process. Many court filings
  and individuals highlighted a data spreadsheet by an individual who claimed to have worked
  with “experts” to determine whether individuals had received an unsolicited absentee ballot. The
  spreadsheet indicated that “289,866 illegal votes” had been cast. This figure came from the Voter
  Integrity Project. To arrive at this number, the group used a methodology where they called 1,500
  voters and asked if they had received a ballot without requesting it, something that would be
  illegal although not specifically indicative of fraudulent voting. The number of affirmative answers
  were then extrapolated out to 289,866 voters statewide receiving these ballots which are defined
  as “illegal ballots.” The repeated use of the terminology “illegal ballots” is misleading and causes
  significant confusion as it implies fraudulent votes or votes received that do not come from
  legitimate sources or should not be counted. However, while it may not be lawful to send ballots
  without first receiving an application, voting this ballot is not an illegal action by a lawful voter and
  it is not indicative of fraudulent or illicit behavior of the voter nor of an illegitimate vote.

	The Committee called forty individuals from this list at random. Only two individuals reported
  having received an absentee ballot without making a proper request. One of the two individuals
  is labeled as a permanent, absentee voter within the state’s QVF file, indicating that they had, at
  some point, requested to be placed on that list. The other individual voted via an absentee ballot
  in the August primary election, and it is possible they checked the box to vote absentee in the
  subsequent election and simply forgot they had chosen this option. Throughout discussions with
  these individuals, as well as others who claimed they had received an unsolicited ballot, it became
  clear that many equated receiving an absentee ballot application with receiving an absentee
  ballot. These are separate steps in the absentee voting process, with receiving an absentee ballot
  requiring that an application be completed and submitted by the voter. There was no evidence
  presented to the Committee indicating that hundreds of thousands of absentee voter ballots
  were mailed to Michigan voters without previously being requested.




                                                    10
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 248 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	Further inquiry conducted by the chair and committee members with county and local clerks
  confirmed how difficult it would be for a citizen to attempt to fraudulently utilize the ballot of
  another, if the stolen application addressee voted at their actual, present location in Michigan. While
  the act of obtaining and submitting the ballot of another individual is not impossible, committing
  voter fraud in this manner undetected is unlikely, as the Qualified Voter File would immediately have
  a notation of the vote for the voter and the second attempt to request a ballot or to vote would not
  be allowed without investigation and explanation. Whether the real voter or the fraudulent

	
 The Committee concludes this demonstrates a clear vulnerability for fraud that may be
 undetected, if the actual voter does not vote at all. If the actual voter does vote, it will create
 turmoil and draw attention from state and local officials. However, the lack of any such incidents
 or turmoil in the November 2020 election creates a clear probability that no such efforts were
 committed to any significant extent. The chance of encountering the attempted double vote
 scenario is so statistically unlikely as to make impossible even a small effort to do so.

	Additionally, the mailing of unsolicited applications allows for two other related vulnerabilities.
  Applications sent to the former Michigan addresses of those moved out of state and applications
  sent to the new addresses of former Michigan citizens now registered to vote in another state
  constitute a real and virtually undetectable potential for fraudulent activity. The Chair’s research
  into this topic, as well as a review of testimony provided by the secretary of state’s director of
  elections to the Senate Elections Committee in October 2020, make it clear that there is essentially
  no mechanism in place to prevent counting votes from those who may be also registered and
  vote in another state, whether done by themselves or the recipient of an application at their
  former Michigan address. As there are no efficient or established procedures to confirm or detect
  this, it is not possible for the Committee to report on any occurrences or to have confidence
  no such actions occurred. However, with mass mailings of absentee ballot applications being
  mailed across state lines to many who no longer reside or vote in Michigan and to thousands of
  former addresses in Michigan, the situation must be addressed to ensure that those individuals
  are voting only once in an election, are doing so only in the state of their residence, and that no
  one is impersonating them at their old address.

	The serious, potential outcomes of these vulnerabilities versus the minor effort to request an
  application make a strong and compelling necessity to not provide such applications without a
  request from a voter - as was standard practice until this past year. Therefore, the Committee
  recommends the Michigan secretary of state discontinue the practice of mailing out unsolicited
  applications. The Committee also recommends only the current QVF being utilized by the
  state or locals when making mailings to registered voters of any nature.

	
 There were several reports of nursing home bound parents or other family members with
 dementia having a record of voting. While the Committee was unable to reach any conclusions
 regarding the extent of such claims, additional training and clear instructions to caretakers or
 facility staff ought to be provided in such circumstances to clarify how and when such voting
 assistance is appropriate. The Committee also recommends pre-filled out applications from
 any source be disallowed as well.

                                                   11
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 249 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

3. 3rd Party/Private Funds Used for Public Election Activities and Equipment
	A summary of the work and findings on this issue is not finalized at this time and may be amended
   to this report at a later date.

4. Rights and Duties of Poll Challengers/Watchers Improperly or Unlawfully Restricted
	The Committee received claims that challengers from the Republican party were discriminated
   against and removed from polling locations without cause. There were also claims that challengers
   were not allowed to return to counting rooms and were supposed to sign in and out of the room but
   had not received that instruction. They were frequently required to stand six feet or more away from
   tables and workers in the normal exercise of their duties, despite a court settlement that ensured
   their right to monitor election procedures, within six feet when necessary. The Committee also
   received testimony that contradicted some of these statements and provided a different viewpoint.
   Volunteers and workers from both the Republican and Democratic parties made claims of hazing,
   rudeness, bigotry, racism, and other offensive behavior occurring while election activities were
   still underway. Several of the issues, such as the management of the official record of challengers
   allowed in or out, may have been simply driven by the situation with COVID-19 and will not be
   relevant again. Reports were heard of calls to citizens, ostensibly made by Republicans, informing
   them to come and vote on Wednesday rather than Tuesday. While many accusations will remain
   just that, one thing is perfectly clear: the rights and duties of poll watchers and challengers must
   be better understood and reinforced in their respective training and must be protected equally by
   election officials. This is an area in need of much reform and greater clarification in election law.

	
 Additionally, there is significant evidence that the recruitment of Republican poll workers for
 Wayne County encountered significant obstacles. Many witnesses testified to volunteering but not
 hearing back from the county or being told there were already enough workers. Others testified to
 a particular moment at the TCF Center when workers were surveyed for party affiliation and only a
 few there raised their hands as Republicans. The Committee understands the logistics of recruiting
 Republicans for Wayne County and the city of Detroit can be difficult but finds the repeated
 reports of volunteers not being accepted or not having their emails returned troubling. Obtaining
 the proper ratios of partisan workers is of critical importance, especially ones from the local area.
 The Committee encourages the Wayne County Republican Party and officials in the county and
 city clerks’ offices to work together to obtain the correct number of workers for each election.
 Further, the Committee asks the Bureau of Elections to investigate and provide to the Committee
 an evaluation of partisan poll worker recruitment in Wayne County and the city of Detroit.

	These issues were clearly reflected in the activities that occurred at the absentee counting
  board at the TCF Center. At one point, an audio recording was released of an apparent election
  training session in the city of Detroit where workers were instructed to maintain six feet between
  challengers and poll workers, due to COVID-19 precautions. Prior to the election, a court settlement
  ensured poll challengers could monitor election activities within six feet when necessary. After
  the settlement, clerk staff, like other election staff across the state, were to be informed of the
  ruling and how it would affect their activities on Election Day. Testimony was received by the
  Committee indicating that the settlement, which was reached after many workers completed
  their training, was not well known among the workers at the TCF Center. It is easy to see how

                                                   12
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 250 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   this led to significant confusion and conflict, particularly as many workers had genuine fear and
   concern over their proximity to persons during the pandemic.

	Contributing to the confusion and hostility of poll watchers and challengers was the differing
  opinions regarding the actual rights and duties of those individuals. These conflicts were only
  amplified by the partisan and ideological nature of the volunteers, despite some not affiliating
  with a political party. Multiple days of testimony from Republicans and Democrats made it
  clear that Republican challengers were committed to ensuring that challenges were issued and
  recorded when information was presented to indicate a voter was not, or may not be, eligible.
  Representatives of Michigan Democrats, however, indicated in testimony before the Committee
  that their specific training regarding the duties and obligations of challengers is to not ever
  challenge any ballots. While it was clear they recognized the legal reasons for challenging, they
  also called the law “archaic” and affirmed they train their challengers to not issue any challenges.
  They believe their obligation is to assure no vote is disqualified. One Democrat official even
  noted their reason for being there was to keep an eye on Republicans, not to challenge ballots.
  This significant difference of opinion and action contributed to some of the misunderstandings
  and tensions that occurred at the TCF Center, as each partisan observed the other failing to
  comprehend their duties or felt their duty was specifically to confront the other side.

	The concern of partisan volunteers cloaked as Independent challengers through non-profit or
  third-party entities only added to the accusations of an unfair or unbalanced election environment.
  The Committee heard testimony and saw evidence that independent observers and challengers
  were frequently operating for one of the two major parties making their labels as Independents
  confusing and unhelpful.

	It is apparent that the environment at the TCF Center became intolerable and the reactions to
  it must be understood in this light. While mistakes were clearly made by officials on all sides, it
  must be acknowledged that many of them were attempting to simply do their job during a time
  of increasing confusion and distrust. It is impossible for the Committee, or any legal entity, to sort
  through all the events or persons at fault. However, it appears obvious and reasonable to conclude
  that confusion, fear, misunderstanding, and even chaos occurred at the TCF Center to varying
  degrees on Nov. 3 and 4. The environment and those emotions were compounded by a lack of
  proper recruitment and/or training of election workers on the part of the clerk, as well as a failure
  of the Republican party to verify recruitment and training, supply an adequate number of election
  attorneys, and to properly train and counsel some of their volunteers and challengers.

	Republican officials, along with some ostensibly Independent challengers, furthered the crisis by
  putting out the call to other members and citizens to descend on the location to stop what was
  described and presented as a stealing of the election. The descent into disorder with so many
  extremely concerned citizens elicited responses from poll workers that seemed necessary to them
  at the time, such as covering windows, calling police, denying lawful challenges, and removing
  challengers. Those actions by both sides were not always lawful or wise, and increased the angst
  and fears of the untrained challengers and observers, as well as the many in the public who t did not
  understand what was shown to them by the media. Despite these mistakes and, potentially, illegal

                                                   13
   Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 251 of 334



             REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

      actions, the Committee found no evidence fraudulent activities were undertaken or that such
      actions led to irreparable harm to ballots or vote counting. Numerous safeguards, particularly
      the partisan make up of the election boards themselves, were not lost, despite these actions.

       herefore, the Committee recommends updating the requirements for challengers including the
      T
      tasks and duties they are to preform, standards of conduct, and party affiliation. Additionally,
      clerks and parties need to be held to recruiting adequate workers, providing appropriate and
      uniform training including any recent law updates, and being able to instruct law enforcement
      in lawful responses to workers or volunteers creating a disturbance in the process of carrying
      out their duties. Officials need a clear chain of command in place for making decisions and
      being accountable, particularly if a crisis arises and if one of the leaders has left the premises.
      Finally, the Wayne County Republican Party and other, independent organizations, ought to
      issue a repudiation of the actions of certain individuals that created a panic and had untrained
      and unnumbered persons descend on the TCF Center. Both clerks and the parties need to take
      seriously their responsibilities of having properly trained and adequate personnel in place and
      the training ought to be uniform, regardless of party.1

5. Antrim County
	Antrim County became the focal point of multiple theories and concerns surrounding the Nov. 3
   election, as the unofficial results reported at the end of the tabulation for the county were later
   discovered to be in error. The common claim surrounding this mistake was that the votes for Donald
   Trump were switched with votes for Joe Biden, providing Biden with a win in heavily-Republican
   Antrim County. However, this claim is inaccurate and was explained before a joint hearing of the
   Senate and House Oversight Committees in November 2020 by the Antrim County Clerk, Sheryl Guy.

	Due to a series of errors made within the county clerk’s office, the unofficial votes received
  from polling places on election night did not transfer into their respective spreadsheet columns
  correctly. This shifted the vote totals over a column for several races across the ballot. These
  mistakes began months earlier when several late items were ordered onto the ballot in certain
  townships. Unfortunately, new logic and accuracy tests were not performed, as required by
  law. Programming at the clerk’s computer was not updated to reflect these changes; however,
  tabulators in the precincts were updated and had no problems processing ballots on Election
  Day. Tally sheets printed at the close of polls never reflected the errors reported in the clerk’s
  unofficial results. On the morning of Nov. 4, once it become clear that the unofficial results
  were inaccurate and did not match the official votes printed by the tabulators, efforts began to
  discover the cause of the errors. The clerk and her staff made several attempts to re-tabulate
  and resolve the problem before understanding the cause. This resulted in additional, incorrect
  vote counts being reported. Once the cause was isolated, ballots were re-tabulated and the
  correct results, which matched the original tabulator sheets from Nov. 3, were posted. Multiple
  checks were easily able to rectify the situation and later, a complete hand recount validated the
  original, official results as accurate.



1
  The Department of Attorney General informed the committee on June 15, 2021 that it has been investigating issues related to the events at the TCF Center, per an official request of
former Senator and Oversight committee member, Peter Lucido. It indicated a report on findings is forthcoming.

                                                                                         14
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 252 of 334



        REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	A prime example of a misrepresentation of facts that then mislead citizens is found on a chart
  on page two of Allied Security Operations Group’s (ASOG) Antrim County Forensic Report. The
  chart, shown below, and the accompanying information, led citizens to conclude the election
  results were suspiciously changing for over a month after the election. It also could lead one
  to believe election officials and the Dominion tabulators were dishonest in their work by not
  representing the source of the specific numbers shown, even though the information is readily
  available to the authors of the report. Further, the authors also chose to present only some of
  the information, leaving out specific data that would evidence something besides a massive
  conspiracy or computer hack created the problem.

           Registered Total Votes                                    Third               TOTAL VOTES
  Date                                   Biden        Trump                  Write-In
             Voters      Cast                                        Party                for President

  Nov 3         22,082        16,047      7,769       4,509           145       14             12,423

  Nov 5         22,082        18,059      7,289           9,783      255        20             17,327

 Nov 21         22,082        16,044     5,960            9,748       241       23             15,949

 Dec 17         22,082                    5,959           9,759      244        20             15,962


	This second chart fills in relevant and critical information about the data and provides additional
  data points to provide greater context to the observer. This data was available to ASOG and others
  utilizing the previous chart, yet they chose not to provide the context nor the additional data.


                               Total                                          TOTAL
                 Registered                                 Third
       Date                    Votes    Biden     Trump             Write-In VOTES for          Note
                   Voters                                   Party
                               Cast                                          President
                                                                                           Tabulator tapes-
                                                                                          official results (Not
 1.   Nov. 4      22,082       16,044   5,960     9,748      239      23      15,970     reported on election
                                                                                                 night).
                                                                                          Clerk’s computer-
 2.   Nov. 4      22,082       16,047   7,769     4,509      145      14      12,437       unofficial results
                                                                                         (publicly reported).
                                                                                           First attempt to
 3.   Nov. 5      22,082       18,059   7,289     9,783      255      20      17,347     rectify discrepancy.
                                                                                            Completion of
 4.   Nov. 6      22,082       16,044   5,960     9,748      241      20      15,969        re-tabulation.

 5. Nov. 16       22,082       16,044   5,960     9,748      241      20      15,969     Official Vote report.

 6. Nov. 21       22,082       16,044   5,960     9,748      241      20      15,969     Canvass/certification

 7.   Dec. 17     22,082       16,044   5,959     9,759      244      20      15,982        Hand Recount




                                                     15
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 253 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	Row one shows the vote totals shown on the tabulator tapes at the close of the election.
  These numbers are critical as they demonstrate, when coupled with the hand recount, that no
  tampering or pre-installed, illicit programing ever took place on the tabulators. It also shows
  that no fraudulent ballots were added to the ballot boxes to cover up such hardware/software
  malfunctions. The minor changes from the first tabulation to the final canvas and hand recount
  are well documented by election staff and result from several spoiled ballots that were not able
  to be processed in subsequent runs and from ballots that could not be electronically processed
  but could be hand counted.

	Row two contains the vote count reported by the Antrim County clerk’s office on election night,
  which was the unofficial vote count. As is detailed in this report, these results were incorrect
  because the programing to receive the data had not been properly updated after changes were
  made to the official ballots in certain townships. The result was what amounts to a spreadsheet
  having its fields improperly aligned with the incoming data. This would have been caught by logic
  and accuracy tests. The discrepancies with the tabulator tapes should have been discovered
  before these results were reported.

	Row three shows the struggle faced by the clerk’s office to determine what went wrong and how
  to correct it. These results show a series of urgent but mistaken attempts to address the errors
  that led to double counting of some precincts and absentee ballots. The contemporary poll
  books and worksheets are clear proof of what was happening, showing handwritten notes and
  commentary. The records also show who was there trying to figure out how to solve the issue.

	
 Row four shows the vote count after the errors were properly identified and ballots were
 re-tabulated. Clearwater Township was still experiencing issues and had to be added in by hand.
 Again, contemporary documents and worksheets are clear proof of the situation and work being
 done.

   Row five is the official vote report filed with the state before the certification.

	Row six contains the certified election results. These were certified Nov. 21 by the county board of
  canvassers. The results are virtually the same as the tabulator slips produced on election night with
  the discrepancies identified and explained in the minutes of their meetings.

	Row seven is the results of the complete hand recount conducted on Dec. 17. When a hand recount
  is done, ballots that were previously unable to be tabulated electronically are sometimes able to be
  added. These changes are, again, well documented by the workers’ notes made during this process.

	The Committee states that the data this chart summarizes, coming from the actual election
  artifacts in Antrim County, clearly and concisely shows that ideas and speculation that the Antrim
  County election workers or outside entities manipulated the vote by hand or electronically
  are indefensible. Further, the Committee is appalled at what can only be deduced as a willful
  ignorance or avoidance of this proof perpetuated by some leading such speculation.


                                                    16
    Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 254 of 334



             REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	There were many groups and persons from around the country that focused their attention on Antrim
  County as the most central point in their arguments and speculation. The county was mentioned by
  officials at the White House, in media, at rallies, and in several, substantial online documentaries. The
  Committee investigated the claims made by some of the more prominent groups and individuals.

	The Allied Security Operations Group (ASOG) obtained access to the Antrim County voting
  tabulators and purported to perform a forensic audit. (ASOG and its co-founder were purveyors of
  the “fractional vote” and “more votes than registered voters” theories2). ASOG’s audit described
  stolen computer files, machines designed to provide incorrect results, manipulated software, and
  cyber-attacks. Utilizing the difference between the unofficial vote count and the final, official
  count, ASOG claimed the machines were inaccurate 68% of the time. However, ASOG never
  provided an explanation for how the official vote was accurately obtained on the tabulator slips
  in the same physical count as the incorrect unofficial results on which they focus. ASOG did not
  make any attempt to invalidate the claims of the clerk by demonstration. ASOG also claimed a
  loss of files regarding auto-adjudication, a method of curing absentee voter ballots that Antrim
  County does not utilize as further evidence of fraudulent activity. ASOG claimed the machines
  had “ranked-choice” balloting turned on when this is not possible on Michigan machines. Other
  entities (CyberNinjas and Halderman) showed this claim was untrue. ASOG ignored that the
  simple and most effective way to verify the results is to simply count all ballots by hand. Even
  after a hand recount verified the results in Antrim County, ASOG refused to retract its assertions.

	Attorney Matthew DePerno was retained by an Antrim County resident to pursue legal action
  against the county and the state regarding the results of the election. Mr. DePerno has subsequently
  released various reports, videos, and statements regarding the election results, presenting
  the ASOG report, as well as work by Dr. Douglas Frank and Jeff Lenberg, as primary pieces of
  evidence. The Committee closely followed Mr. DePerno’s efforts and can confidently conclude
  they are demonstrably false and based on misleading information and illogical conclusions. In
  one recent video, Mr. Lenberg demonstrated how a hacked machine will incorrectly count ballots
  (reporting it on the official results printout) and how a hacked computer will show inaccurate
  results. However, neither of these demonstrations shows the explanation given by the clerk is
  untrue, nor do they explain how the actual official results sheet did not match the inaccurate
  unofficial results. Most critically, it does not explain how the hand recount verified the official
  results reported by the tabulators on election night. They simply proved hacked machinery will
  perform incorrectly. This is not evidence machines were hacked, and it is certainly not evidence
  that machines that performed correctly were hacked.

	Further, the insinuations made depend on the tabulators being hacked after the logic and accuracy
  tests. Mr. DePerno, and others, insisted this was possible because the Dominion machines in Antrim
  County have modems or wireless chips installed. However, this is indisputably false. Antrim County
  did not utilize modems or any internet or wireless network to transmit voting results ever. This
  incredibly conclusive fact, along with the hand recount of the ballots, serve as the irrefutable
  bulwarks against all allegations. The cited proof of modems is from a quote for purchasing received
  by the county from Dominion, not an actual purchase receipt or physical sighting of any modems.

2
  The “more votes than voters” theory, repeated by President Trump’s attorney, Rudolph Giuliani, was based on an affidavit from the ASOG co-founder that cites several Michigan
counties where there were allegedly more votes than registered voters. However, the affidavit cited several townships in Minnesota, not Michigan. Even if the document referenced the
right state, the claims regarding the Minnesota townships still were not accurate, according to data from the Minnesota Secretary of State.

                                                                                         17
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 255 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	Mr. DePerno’s lawsuit, Exhibit 6, highlighted by former state Sen. Patrick Colbeck in a web
  post dated April 9, 2021 and entitled “Modem Chips Embedded in Voting System Computer
  Motherboards,” feature a voting machine that is not used by Antrim County. Yet the suit draws
  the connection that the existence of such a machine, one that is not in Antrim County and not
  manufactured by Dominion at all, is evidence that the Dominion tabulators in Antrim County
  have the same technology. Committee members and others have been frequently approached
  by constituents who have been convinced that this is true of the Antrim County machines and all
  Dominion machines in general.

	On June 11, internet and social media sources proclaimed the newest announcement from Mr.
  DePerno about Antrim County. However, the information provided appeared to be already
  available, but simply presented in a different light. The first allegation related to evidence of the
  clerk’s Election Management System (EMS), a software package installed on her computer to
  manage the election. This is the same program that incorrectly reported the results on election
  night because it had not been properly updated with the late changes to ballots from certain
  precincts. EMS is not connected to the tabulators. The allegations focused on how the clerk’s
  computer and the program were remotely accessed in the days following the election. This
  should not surprise anyone as the clerk, secretary of state, and the software company sought to
  determine what went wrong and how to fix it. At no time would this connection or activity have
  had an impact on the tabulators. More relevant, it could not have changed the tabulator slips,
  shown in the second chart, line one.

	The June 11 video from Mr. DePerno also included what he concluded was dramatic evidence about
  specially made ballots, sent to Republican areas, that would more frequently fail in the tabulators.
  He then said such ballots would be sent to adjudication, where someone could determine them as
  Biden votes, even if they were not. This pronouncement is simply more blatherskite. Adjudication
  takes place with both Democrat and Republican workers, observers, and challengers present
  (Antrim County had no concerning or reported issues related to their challengers). Also, Antrim
  County did not have a high incidence of adjudicated ballots. Most important is the now repeated
  point of lines one and seven on the second chart above: the original tabulator slips and the hand
  recount match with only a few documented and easily explained ballot differences, dispelling any
  legitimacy to speculation of massive vote stealing by human or computer means.

	The Committee finds such actions to be misleading and irresponsible, diminishing the overall
  credibility of those asserting this conclusion.

	Dr. Frank has also worked independently of Mr. DePerno, appearing in various other reports and
  programming. He claimed his findings of patterns in voting demographics and results, along
  with disparities between census, registration, and ballot totals in given areas were conclusive
  evidence of a complex computer hack and conspiracy to manipulate vote counts around the
  nation. This theory, like Dr. Shiva’s, alleged the installed “algorithm” switches or steals votes just
  enough to succeed while not being enough to raise suspicions. However, Dr. Frank’s conclusions
  are not sound for several reasons. Census data is not recent, and people do not only move away
  (as he frequently contends) but others do move into an area. Coupled with same day registration,

                                                   18
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 256 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   the notable red flags he spotted in the data are easily explained, e.g. young people do not vote
   as readily as older citizens, people’s movements create disparities between registrations and the
   census, etc. The patterns he sees are not unexpected or unusual to elections or human behavior
   in general. His theories depend on the ability to hack into the tabulators before or during and/or
   at the end of the election. Many of the counties he and others identified as having been hacked
   do not even have modems or make any online connection to submit results. Those that do, do
   not connect the modem, which is physically separate from the Dominion tabulator, until after the
   polls are closed and the tabulators have printed the official results.

	Events in Antrim County sparked a significant amount of concern about the technology used to
  count ballots. This concern led to much speculation, assumptions, misinformation, and in some
  cases, outright lies meant to create doubt and confusion. The many hours of testimony before the
  Committee showed these claims are unjustified and unfair to the people of Antrim County and
  the state of Michigan. It has also been unfair to people across America. The simple answer to all of
  this remains the most reasonable conclusion: human error and lack of training are the factors that
  contributed to inaccurate unofficial vote counts. These errors were quickly discovered and rectified
  by the protective and redundant systems our state has built to verify and protect election integrity,
  including re-countable, paper ballots. Even more significantly, the official vote count was never in
  doubt and was validated several times, including during a complete, hand recount.

	While extremely disappointed and frustrated with the obvious avoidable errors, the Committee
  commends the efforts of the Antrim County clerk, staff, and many volunteers that corrected these
  errors and gave their time for the canvass and hand recount. The Committee also recommends
  legislation strengthening the law regarding the conducting of logic and accuracy tests prior to
  the election, including penalties for failing to do so. The Committee recommends the attorney
  general consider investigating those who have been utilizing misleading and false information
  about Antrim County to raise money or publicity for their own ends. The Committee finds
  those promoting Antrim County as the prime evidence of a nationwide conspiracy to steal the
  election place all other statements and actions they make in a position of zero credibility.

6. Operating Issues with Tabulators and Precinct Computers
	Speculation and theories of fraud in the election appear most prevalent in the areas concerning
   voting tabulators, computers, software, hardware, and cybersecurity. In the testimony and
   information reviewed by the Committee, claims ranged from something as simple as “spikes”
   in the vote count that exceeded the physical capacity of the tabulators to machines that were
   simply inaccurate. However, more complex claims also emerged, claiming that tabulators were
   intentionally designed to manipulate the tally through fractional voting or swapping by hand,
   through software, or by cyber attacks that based their manipulation on the votes necessary to
   overcome candidate Joe Biden’s early deficit to President Trump.

  Dominion Voting Systems, Election Systems & Software (ES&S), Hart InterCivic
	Michigan utilizes tabulators and election services provided through three different vendors, with
  the individual counties determining which vendor to use. All vendors must meet the specifications
  of the state’s election laws which requires vendors to meet guidelines provided by the United

                                                  19
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 257 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   States Election Assistance Commission (EAC). The EAC has rigorous standards regarding
   construction, material and code sourcing, reviews, and independent auditing conducted by
   certified third parties.

	The Committee interviewed, under oath, the CEO of Dominion Voting Systems and the vice
  president of systems security & chief information security officer from ES&S. Hart InterCivic
  submitted written testimony. Despite many public denunciations of their collective testimony as
  inaccurate, no individual has provided any evidence to the Committee of such perjury or has filed
  any action in a court of law asserting such.

	Mr. John Polous, Dominion CEO, denied multiple rumors regarding the company and provided
  references to verify his testimony that the company was not involved in elections in Venezuela
  and had no connection to Hugo Chavez, Nancy Pelosi, Diane Feinstein, or George Soros. He also
  denied the existence of Dominion servers in Spain and Germany, emphasizing that ballots remain
  local, are counted locally, and are not moved over state lines, let alone overseas.

	Mr. Polous explained in detail how the operations of the Dominion machines are not compatible
  with the various theories being promoted, and that any of the accusations regarding counting
  ballots multiple times or scanning surplus ballots would easily be uncovered due to the poll books
  being unbalanced. Further, ballots that required auto-adjudication or duplication are accounted
  for in the poll books and create a computer log that is checked to prevent or detect double counts.
  Damaged ballots that require duplication are logged and could not be accidentally tabulated due
  to the damage that required the duplication.

  Fractional Voting
	The early allegation of fractional voting was supported by a few photographs which appeared
  to be screen shots from computer screens running the Dominion software. The chair specifically
  called for this information during public testimony as its existence would have been a profound
  demonstration of proof. However, despite numerous, repeated requests from the chair and
  assurances from those making the allegation, no proof, whether by demonstration or verifiable
  citation, was ever offered to or obtained by the Committee.

  Internet Connections
	Many observers insisted the vote tabulators at the TCF Center were connected to the internet.
  Chris Thomas, who served as the senior elections advisor for the city of Detroit, has asserted that
  this is simply not true. Other individuals who were at the TCF Center, such as former state Sen.
  Patrick Colbeck, insist that they were. It is true that every tabulator was connected to a local area
  network (LAN), which would create the same icon on a computer screen indicating a network
  connection as is shown by an internet accessible network. This may be a source of some of the
  confusion. Computers at the central control center, which were not connected to each precinct’s
  LAN, were connected to a network that was connected to the internet, which may have also
  contributed to the confusion. Regardless, no evidence has been offered that the tabulators were
  connected beyond each LAN, and, in fact, the results from the tabulators at the TCF Center were
  transmitted to the clerk’s office via flash drives, not electronic or cellular connection. Furthermore,

                                                   20
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 258 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   and more importantly, there has been no evidence provided that such a purported connection
   led to alterations to machine programming, hardware, or the tabulated results or could have
   led to such changes. Finally, logic and accuracy tests are conducted on each tabulator prior to
   the election to confirm that pre-election procedures were followed properly. During the post-
   election audits, clerks verify that those tests were performed and that the machines and their
   programming were not tampered with during the election.

	Many theories and speculation regarding tabulators not at the TCF Center also include a component
  that necessitate an internet connection. It is particularly important to note that Dominion voting
  machines that are not part of an absentee voter counting board do not have built in modems
  or wireless internet. Reports to the contrary are false, with some falsely labeling non-Dominion
  machines as Dominion machines to make it appear as if they do have wireless internet capabilities.
  The secure cellular modems some clerks use to transmit the unofficial results to the county clerk
  are not even turned on or connected to the tabulators until after the official results are printed by
  the individual machine.

	Tabulator/Software Integrity
	There is no link in the election process chain more susceptible to unprovable and un-refutable
  speculation and suspicion than those involving the invisible lines of code and panels of circuits.
  These vulnerabilities can include tampering with machine code on site, via cyber attack, or by
  malicious programming by the proprietors of the machines.

	There are many theories as to how compromising the integrity of the machines and software
  could have taken place, making it impossible to delineate each one separately. However, the
  answers and evidence against nearly all theories is generally the same. Reasonable deduction
  and logic stand to refute nearly all possible outcomes of a hack or attack, including the following
  theories: whether files including ballot images were hacked, a malicious algorithm was installed
  to switch votes, or a hostile, foreign force obtained a connection into a tabulator before, during,
  or after the election. In all of these situations, a simple recount or re-tabulation by the machine,
  after a logic and accuracy test, or by hand would demonstrate the theory to be consistent or
  inconsistent with the facts. This has been undertaken in multiple jurisdictions, both those in
  question and those not, all providing verification of the original, official results. Not one of these
  efforts demonstrated a problem with the tabulators or the software. There is no evidence to
  suggest the original, official results reflected anything but what was marked on the ballots.

	Videos and reports of the ease of hacking current Dominion voting machines from outside of
  Michigan, e.g. Georgia, never demonstrated a vulnerability of the vote counting software or the
  tabulators. The chair contacted various officials from Georgia to understand the testimony and
  events in question there. Particularly, the testimony of Jovan Pulitzer, which purported to have
  on-the-spot access to manipulate voting files and vote counts, has been demonstrated to be
  untrue and a complete fabrication. He did not, at any time, have access to data or votes, let alone
  have the ability to manipulate the counts directly or by the introduction of malicious software to
  the tabulators. Nor could he spot fraudulent ballots from non-fraudulent ones. Notably, Georgia
  did conduct a complete, statewide, hand recount that validated the tabulators’ official results.

                                                   21
    Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 259 of 334



             REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	Many of the theories surrounding cyber attacks were consolidated into the visuals and narratives
  included in the “Absolute Proof” video series first presented in January 2021 and continuing into
  June 2021 by Mike Lindell (the video relied heavily on the situation in Antrim County and the
  report from ASOG). In summary, Mr. Lindell claims that attacks by foreign and domestic enemies
  were successful in obtaining access to the computers containing results at local and county
  clerks’ offices, as well as the secretary of state. In some cases, the supposed access included the
  actual tabulators.

	However, this narrative is ignorant of multiple levels of the actual election process. Upon completion
  of the election, tabulators print the final results on paper. Clerks then connect a modem and
  transmit by secure, cellular connection or transfer by flash drive the unofficial results to the
  county clerk.3 County clerks then report these unofficial results both locally and to the secretary
  of state. The secretary of state releases the unofficial results to media and their own page. Clarity,
  a Spanish based company, also takes in these unofficial results from the county or the state. This
  company, which is based in Spain and has servers in Europe, makes the unofficial results available
  to multiple users, especially media subscribers who utilize the unofficial results in their election
  night prognostications. Scytl and others are companies that provide similar services. All of these
  activities, especially due to media inquiries, constitute a significant explanation for much of the
  cyber activity across the country and the globe on election night.

	Terminologies about the equipment used in elections leads to much of the confusion, particularly
  when used carelessly. Various documents, emails, and manuals discuss connectivity and servers.
  Certain persons have used these as proof that tabulators were connected during the election.
  However, the capabilities of the machines do not denote all of those options were operating during
  the election itself. Server connections and vulnerabilities, even errors, at clerk’s offices are not
  indicative that tabulators themselves were vulnerable or hacked. The presence of IP addresses do
  not prove votes were altered or programming was hacked. Servers have nothing to do with regular
  tabulators during the election.

	While the clear and constant presence of cyber criminals is real, the exchange of “packets” of
  information between two computers speaking to each other is not evidence of successful hacking
  or changing of data. Moreover, it is not possible for anyone to now determine what might have been
  in those packets of information unless granted specific access to one of the two computers involved
  in the transaction. All the while, the official results remain on a printed piece of paper at the local
  clerk’s office and are not alterable to any reverse cyber attack. Most importantly, the paper ballots
  in the box are available for re-tabulation or recount at any time. Where this was done, no evidence
  of hacking or attack was ever shown. Nor did any official representative of the losing party call
  for a hand recount in any precinct so to prove an instance of such. If the losing party had been so
  confident of any of these cyber attack theories or software-based vote switching, simply asking for
  several hand recounts or re-tabulations in the various precincts would have demonstrated a genuine
  hack had happened and that there was necessity for additional recounts and investigations.



3
 ES&S and Hart InterCivic tabulators have internal modems, but not Dominion. However, they are not turned on until the polls are closed and tabulation has concluded. It is worth noting
that these machines will likely have to be recertified, depending on whether they have 4G or 5G capabilities when the technology changes.

                                                                                          22
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 260 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	Further, the graphics and charts in various videos claim very specific access and vote count
  changes in specific counties across Michigan but do not provide any references or evidence
  to demonstrate how that information was acquired. As mentioned above, once the data is
  transmitted, there is no way to know what was sent without access to a computer on either
  side. No clerk or election official in any of these counties was informed how these numbers were
  calculated or known (except the numbers shown for Antrim County, which mirror the numbers
  shown to have occurred by human error). While showing these numbers is compelling, there is
  no source provided, but the viewer is led to believe Mr. Lindell’s experts have received access to
  each of these counties’ or precincts’ computers and discovered a connection and hack occurred
  along with exactly what data was transmitted. No such activities took place at any of these
  locations with which the Committee had contact.

	The chair spoke with clerks in several of the counties listed by Mr. Lindell’s experts. These clerks
  had no explanation for numbers his reports show as being flipped votes, nor had they had
  any interaction with any persons making these allegations. Moreover, clerks in these counties
  performed random hand recounts in various precincts or townships and found zero change to the
  official, canvass results. Other clerks did full county re-tabulations and found zero change. For
  these actions to not contradict Mr. Lindell’s allegations would mean all the clerks surreptitiously or
  incidentally chose precincts or townships that were not involved with the hack his experts claim
  occurred or allowed their tabulators to be compromised. The Committee finds this is beyond any
  statistical or reasonable credulity.

  Canvassing and Out of Balance Precincts
	The canvassing process that is conducted at the county level in each of Michigan’s counties
  always serves as the check on most irregularities that may occur during the initial tabulation. If
  paper ballots are significantly unbalanced when compared with the number of votes reported in
  poll books, this constitutes a clear indication that something went wrong. Often, the imbalance
  arises when workers do not immediately account for the necessity of copying overseas ballots or
  damaged absentee voter ballots. It also occurs when a voter decides to leave the polling place
  without correcting a spoiled ballot or submitting their ballot. Other causes come from empty
  absentee voter ballot envelopes, or couples including both of their ballots in one envelope.

	Some of the highly out-of-balance precincts at consolidated Absentee Voter Counting Boards
  (AVCB) were likely from mistakes made with the high-speed tabulators, something that several
  citizens swore to have witnessed in affidavits and other testimony. When these imbalances
  appear after Election Day, it is the board of canvassers, or in Wayne County, their chosen agent,
  the clerk, that can make the decision to perform a further review to correct any irregularities that
  are discovered. Re-tabulation of the paper ballots and a thorough examination of the poll books
  are critical parts to the canvass process, allowing the books and ballot boxes to reach balance.

	Technically, the imbalances that remain after the canvass could exist due to fraudulent activity.
  Unbalanced precincts are unfortunate and are something that should be addressed in the future.
  However, the unbalanced precincts in Michigan counties were marginal and, in no way, would have
  impacted the outcome of the Presidential election. There were fewer precincts with an imbalance

                                                  23
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 261 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   in this election than in previous ones. Developing best practices and training election workers
   on how to maintain balanced precincts is recommended. There is much discussion on allowing
   some out-of-balance precincts to be eligible for recount but testimony the Committee heard
   from several clerks indicated they did not support this. Therefore, the Committee makes no
   recommendations on this issue.

	The Committee did learn during testimony that Wayne County’s Board of Canvassers operates
  differently than most other counties, shifting the actual canvass responsibilities to the county
  clerk and their staff. Once the canvass is complete, the board receives a report, that is unusually
  anemic in its details of how imbalances were rectified. This is unfair to those serving on the board,
  as well as the voters of Wayne County, despite being permitted by law. A transparent canvass,
  overseen by those not responsible for the actual election process, allows citizens to understand
  how imbalances occurred and how they were rectified while having confidence that there was
  not a conflict of interest for those preforming the canvass.

 Canvassers ought to be intimately involved in the process and the law should be changed to
	
 provide consistency and transparency in the canvassing process. Furthermore, it would be
 wise to allow for larger boards in higher population areas and to provide additional time to
 complete the canvass to rectify any irregularities.

7. Signature Verification Process
	The Committee was made aware of claims that election workers at the TCF Center in downtown
   Detroit were instructed to not match signatures on envelopes and furthermore were instructed
   to “pre-date” the received date of absentee ballots. To the contrary, these processing steps —
   signature matching and verification of the date received — occurred at another location and
   were completed by other employees prior to the time the ballots were sent to the TCF Center for
   counting. Workers at the AVCBs are to check for the clerk’s signature and time stamp as well as
   making sure the voter signature is present. However, the validation of the voter signature by the
   clerk’s office is indicated by the clerk’s signature and stamp. As for the “pre-dating” allegation,
   Detroit Senior Election Advisor Chris Thomas explained this date field is necessary for processing
   the ballot. Without the voter present, there is no way to have that date, which was recorded into the
   QVF by the official who took the same day registration at another location. Since the poll books at
   the AVCB are not connected to the QVF during Election Day, there is no way to check what was
   entered at the site where the voter registered. Therefore, a “placeholder” date is entered, and the
   poll worker assumes the official accepting the registration did their due diligence.

	Kent County Clerk Lisa Lyons, and Ingham County Clerk Barb Byrum, both testified regarding the
  possible requirement of a “real time” signature when applying for an absentee ballot, indicating
  it would be highly preferred rather than performing the application process online. In addition
  to the preferences of election officials, the Michigan Court of Claims struck down Secretary of
  State Benson’s guidance on signature matching, which required workers to presume the validity
  of signatures, ruling that the required presumption of validity is found nowhere in state law and
  mandating such was a direct violation of the Administrative Procedures Act.


                                                  24
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 262 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	After reviewing these facts and receiving the testimony of experts and clerks, it is abundantly
  clear that the signature verification process is one of significant importance. With new policies in
  place due to the adoption of Proposal 18-3, current election procedures do not require a new voter
  to, potentially, ever make face-to-face contact with an election official or staff throughout the
  process of registration, requesting an absentee ballot application, or completing and submitting
  their ballot. Therefore, requiring a voter to confirm their identity at some point during the process
  is imperative. Whether providing a “real time” signature, a government-issued photo identification
  card, or other unique personally identifying information, like a driver’s license number or a state
  identification number, requesting that a voter provide one of these easily-accessible identifiers
  will go a long way to strengthen the integrity of our system, while supporting the new, more
  efficient way of administering our elections.

	
 Therefore, the Committee recommends that the secretary of state begin the process of
 establishing actual rules for examining and validating signatures consistent with a ruling of the
 Michigan Court of Claims. The Committee also recommends that statewide measures be put in
 place to ensure eligible voters are not unreasonably denied access to vote if there is an issue with
 their signature. Finally, the Committee recommends that reasonable measures be put in place to
 ensure voters can easily and properly identify themselves when exercising their right to vote.

8. Jurisdictions Reporting More Than 100% Voter Turnout
	The Committee received and heard claims that jurisdictions had more than 100% of registered
   voters voting. Here are some of the local municipalities that had claims of a higher voter turnout
   than there were actual registered voters:


       Municipality                   Claim                                 Actual


Oneida Township                        118%                          Approximately 80%

Zeeland Township                     460.51%              Precincts ranged from 74.46% – 84.80%

Spring Lake Township                  120%                 Precincts ranged from 66.74% – 84.15%

Gladwin Township                     215.21%                               67.23%
Summit Township                    Over 100%                                 71%
                                                             250,138 votes = Under 50% of
                           More Votes than Voters
Detroit                                                   registered voters in the city and only
                               (Trump Claim)
                                                               37% of the total population.




                                                  25
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 263 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

9. Absentee Ballots Were Tabulated Multiple Times, Increasing Vote Total
	Some individuals claimed that many ballots were counted multiple times when they were re-
   submitted through the high-speed tabulation machines. The Committee heard from several
   persons and read many affidavits claiming to have first-hand knowledge that this issue occurred.
   Investigation does show it is possible to cycle a completed stack through the tabulator multiple
   times as long as no errors occur. Bundles of ballots go through the tabulator so quickly that a
   simple jam or other error necessitates the entire bundle being restarted. Workers cannot restart
   the stack unless they first clear the partial count and start from zero by pressing a button.

	If ballots were counted multiple times, this would have created a significant disparity in the
  official pollbook. This was the testimony of several witnesses, including Chris Thomas and Monica
  Palmer, Republican chair of the Wayne County Board of Canvassers. Specifically, the pollbook
  would show that many more votes were cast than the number of people obtaining a ballot. This
  was the case at several counting boards at the completion of the original tabulation. However, the
  actual imbalances that remained after the canvass show this problem was rectified. Rectifying
  precincts where this mistake happened is usually not difficult to do and involves taking the ballots
  out of the box, counting the total number to see if it matches the poll book, and processing all
  the ballots through the tabulator again. The balanced poll books and the remaining imbalances
  do not indicate this problem any more, showing it was corrected. Remaining imbalances are
  likely connected to some of the other reasons addressed in finding number six, namely, empty
  envelopes, ruined ballots, etc.

    he Committee recommends that tabulator companies develop machines that place tabulated
   T
   ballots into a box that has no access for poll workers while placing uncounted ballots in another
   tray to be checked and placed in the tabulator when ready. This would assure such an error
   cannot occur and that no reset and restarting of a full stack is necessary.

10. Thousands of Ballots Were “Dumped” at the TCF Center on Election Night/The Next Morning
	Several individuals testified and claimed that tens of thousands of ballots were “dumped” at the
    TCF Center on election night, when reported vote tallies showed that President Trump was still
    in the lead. They allege this occurred between 3 – 5 a.m. and that they were brought onto the
    floor to be counted. Chris Thomas, the senior elections advisor for the city of Detroit, stated he
    estimated 16,000 ballots were delivered to the TFC Center around that time. Some other persons
    and media speculated it was nearly 100,000, but most reported about 30,000-45,000. These
    ballots were submitted throughout Election Day at different locations, such as drop boxes, in the
    mail, and at the clerk’s main and satellite offices. After the ballots were compiled and processed
    at the clerk’s office, after the closing of polls at 8 p.m., they were brought to the TFC Center for
    counting. These ballots were not brought in a wagon as alleged, but via delivery truck and then
    placed on carts. A widely circulated picture in media and online reports allegedly showed ballots
    secretly being delivered late at night but, in reality, it was a photo of a WXYZ-TV photographer
    hauling his equipment.




                                                  26
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 264 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

	Others claimed that the TCF Center security camera footage around the same time showed
   some type of “ballot dump.” While the video in question confirms that a number of ballots were
   delivered at the time alleged, it provides no evidence of fraudulent or wrongful conduct. In the
   video, the van arrived around 3:30 a.m. and unloaded the absentee ballots. Once unloaded, the
   van left around 3:55 a.m. to go back to the satellite office where the processing was occurring.
   The van arrived back once again around 4:30 a.m. to unload the final ballots.

	This theory, like many of the other theories proposed as evidence of fraud, does not constitute
  actual evidence on its own. Those drawing such conclusions in their affidavits and testimony
  were asked to provide proof that something illegal actually occurred but no proof that ballots
  were fraudulent was provided or found by the Committee in testimony or in subpoenaed records.
  However, this situation does raise issues with the delayed and cumbersome process of obtaining
  absentee ballots from drop boxes on election night, when many other activities and processes
  are also ongoing. The Committee recommends that drop boxes not be utilized or be closed
  earlier than 8 p.m. on Election Day so that the time taken to collect such ballots will not, by
  necessity, extend processing and tabulating of such a large volume so long into the night. At
  the least, appointed staff should be on-hand to immediately collect ballots from drop boxes at
  8 p.m. Additionally, the process of transferring ballots from the clerk’s office to other locations
  must be done with greater security and manifests so that there can be an accounting for each
  ballot sent and received between the two locations, establishing a chain of custody.



11. V
     ote Totals Were Abnormal Compared to Past Presidential Elections and Other Vote Count
    Irregularities
	Several claims were made regarding the voter turnout in the November 2020 election in which
    the statistical data was cited as a source to show widespread election impropriety. Comparing
    historical results casts serious doubt over any claims of widespread impropriety in the Michigan
    2020 election. In fact, turnout in 2020 increased less in Wayne county (11.4%) than in the rest of
    the state (15.4%) and President Trump won a greater percentage of votes there than he did in
    2016 (30.27% vs 29.3%).

	Additionally, the data suggests that there was no anomalous number of votes cast solely for the
  President, either in Wayne County or statewide:
  2020							2016
  Statewide						Statewide
  President: 5,539,302					President: 4,799,284
  Senate: 5,479,720					Congress: 4,670,905
  Difference: 59,582 (1.08% difference)		           Difference: 128,379 (2.67% difference)

   Wayne							Wayne
   President: 874,018					President: 782,719
   Senate: 863,946						Congress: 754,560
   Difference: 10,072 (1.15% difference)			 Difference: 28,159 (3.60% difference)


                                                 27
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 265 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

  Other Irregularities
	Several published reports, particularly “Case for Michigan Decertification” presented charts of
  vote sub-totals and totals that were adjusted during the night and sometimes subtract votes
  from previous totals. The report also shows the increase in absentee votes tabulated was greater
  than the usual amount able to be processed in the given time frame. These reports require partial
  or incremental vote counts and totals. Finally, the report included final vote counts that include
  enormous spikes of final votes with a very high percentage for one candidate. Attempts by
  the chair to acquire the sources and citations of this data from the author were not able to be
  fulfilled. The author insisted that he cannot answer the questions about the origins of these data
  points, which he uses as evidence, without others investigating the issue or granting him access
  to a wide range of materials.

	The reports containing these impossible mathematical counts rely on partial or incremental vote
  counts which are not available from any county or state official. Detroit does set up its own, unofficial
  vote reporting site. Incremental vote counts are reported during the process at the TCF Center.
  This additional level of complexity for reporting and handling, along with corrective actions that
  may be occurring onsite after an incremental data dump, can lead to multiple inaccuracies and
  discrepancies. There is additional confusion about counts and potential increases or decreases
  as the city merges actual precinct votes with AVCB votes. Allowing Detroit to announce partial
  or incremental vote counts when no other community does, does not promote a uniform,
  statewide system. Further, not aligning each AVCB with each precinct creates an additional,
  complexity leading to an unnecessary vulnerability for errors in the unofficial, election night
  vote reports. Finally, media outlets frequently make substantial errors or propagate the errors of
  others and then must adjust and retract data.

	Large spikes in the vote count are not necessarily unexplainable or unusual. They do not alone
  constitute evidence of fraud and can be reasonably expected. Large precincts, particularly with
  the highest absentee voter turn out ever, took much longer to complete and then reported all
  their results at once. Further complicating this issue is that the absentee voter ballots counted
  at a consolidated counting board had to be merged with the votes submitted on Election Day
  at the corresponding, in- person voting precincts. This makes the spike larger than just the final
  count from the AVCB. No evidence has been presented to refute this as the legitimate reason for
  the dramatic jumps in vote counts seen in Michigan.

 Regardless, the Committee can only speculate on this because the author of the referenced
	
 report cannot provide sources that the Committee can pursue. Without provision of a source
 to investigate from the author, and as no confirmation of these numbers was provided nor can
 be ascertained, the Committee does not believe a wide-ranging, blanket allowance to search
 materials is justifiable or responsible, particularly in light of the extent of the post-election state
 audit performed and the lack of red flags from the final results in Detroit or Wayne County.




                                                    28
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 266 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

12. Additional Issues

  Ballot Box Construction
	Testimony was heard from Monica Palmer regarding the roll of boards of canvassers in verifying
  the construction of ballot boxes. Her board made significant efforts to require repairing or
  replacing poorly constructed boxes. This effort is commendable and ought to be extended
  to the construction of drop boxes, as well. Testimony was also shared that boxes disallowed
  by the Wayne County Board of Canvassers and labeled to not be used were still being used
  on Election Day. This is not acceptable, and the Committee asks the secretary of state or the
  attorney general to investigate who is responsible for this serious breach.

  Modem Usage on Tabulators
	Testimony was given regarding the wisdom and necessity of modems for vote tabulators. There
  was not consensus amongst the clerks and the Committee makes no recommendation at this
  time. However, the external, detachable modem does provide a reassuring and genuine physical
  barrier to cyber attacks during the voting process.

  Ballot Harvesting
	Testimony and allegations of ballot harvesting were made, although no evidence of such was
  presented. Ballot harvesting has been caught at times in the past, but none was in this election.
  Drop boxes and prepaid postage do present a greater vulnerability to ballot harvesting. Others
  have made the argument that prepaid postage might also reduce the likelihood of an individual
  waiting for someone to collect their ballot. It is worth noting that ballot harvesting, while illegal
  due to its vulnerability to fraud, is not necessarily indicative of fraudulent voting.

  Allegations of Illegal Votes
	Testimony and reports of illegal votes, out of state votes, non-residents voting, and deceased
  voters are prolific, and the numbers included are substantial and compelling. However, no source
  or reliable method for determining these numbers is presented. References to “317 voters also
  voting in other states” do not come with explanation or source. Other numbers reported as
  evidence of fraudulent addresses or issues with residency fail to consider the complications and
  realities of same day registration (a real problem in its own right, but one voters created through
  adopting Proposal 3 in 2018). These same day registrations, also addressed earlier in this report,
  necessitate methods to enter voters into the database while also flagging them for additional
  checks and verifications later. This is particularly true at the AVCBs as they do not have access
  to the QVF and their electronic poll books are disconnected during the election. New registrants
  need lines filled in, but also must be flagged to be connected with the actual entry made in
  the QVF by the clerk’s office prior to issuing the ballot. Impossible, and obviously contrived,
  birthdates serve as a rational and simple method for flagging these voters.

	Many of the reports and allegations of illegal votes or fraudulent votes conflate issues of illegal or
  improper process with fraud or illegal votes. Many of these claims ignore the specific and legally
  required partisan makeup of the election workers and immediately assume that illegally removing
  watchers and challengers means fraud is occurring and that all ballots should be disqualified.

                                                  29
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 267 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   Not only would this disenfranchise thousands of legitimate voters by no fault of their own, but it
   demonstrates a significant leap of logic and an unjustified mistrust of the bipartisan poll workers
   themselves. The outcome alleged to have occurred during these improperly supervised moments,
   namely the addition of tens of thousands of prepared ballots, would require a conspiracy of
   immense proportions: individuals at multiple levels and locations, massive resources of ballot
   production and pollbook manipulation, and an outcome that does not contain a final number
   count outside the realms of believability. All of this under the noses of hundreds of bipartisan
   workers and watchers (as not all were ever dismissed) and without a whisper from the huge pool
   of people who would know. And all of this to theoretically run up the Biden total in a precinct
   where he traditionally should have expected better than 90% of the vote but received 88% amidst
   a relatively unremarkable turnout. The Committee finds these postulations strain credulity and
   are simply preposterous. The Committee also notes this theory would directly conflict with the
   idea the machines were tampered with to miscount the ballots.

  Suspicious Communications
	Communications with Dominion to local clerks have been utilized to cause additional fear and
  mistrust of the company, its equipment, and the election results. While the Committee has not
  examined or received every document, a small sampling of the most often cited communications
  are only troubling if considered with the pretext that Dominion is part of a conspiracy to defraud
  voters. One email after the August primary regarding not saving images is highlighted as evidence
  of a cover-up. The context in the email, to make electronically transmitting the results after the
  election with the attachable modem function better, makes the instruction to turn off transmitting
  the image a reasonable instruction when coupled with there being no law in Michigan to save
  the images. Emails and communications with Dominion to Antrim County after Nov. 3 are also
  reasonable as the clerk and others attempted to determine how the tabulators correctly counted
  the ballots while the clerk’s computer showed them incorrectly. (The saving of ballot images
  so the ballots can be publicly examined by digital means may be an issue Michigan should
  consider. Other states are doing this with success.)

  Chain of Custody and Election Material Security
	Frequent demands to decertify all or a portion of the vote are accompanied by high sounding
  language regarding the “chain of custody.” This verbiage evokes images of evidence utilized
  in trials, such as sealed envelopes and locked evidence rooms with sign-out sheets. However,
  investigating the claims regarding problems with the chain of custody usually finds highlights
  about the handling and transmission of the unofficial vote counts and the computer systems used
  to handle them. While concerns about these systems may be justified, it is incredibly misleading
  and irresponsible to imply this holds any danger to the official vote counts, the tabulators, or
  the ballots themselves. Similarly, unfair allegations have been leveled against the secretary of
  state and county and local clerks regarding the instruction to, and deletion of, e-poll book data.
  The letter instructing this and the action itself is a standard practice, ordered by the federal
  government and carried out shortly after every election. The law and the letter sent also provide
  specific instruction not to do so should there be an ongoing legal action regarding the data. All
  evidence the Committee found shows the law was followed. The Committee finds insisting this
  is evidence of a cover up, “Destruction of election artifacts prior to end of 22-month archival
  requirement,” is incredibly misleading, demeaning, and irresponsible.
                                                 30
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 268 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

  Confusing Terminology
	Many of the allegations simply utilize semantics and the confusing, technical nature of elections
  to drive up doubt. Claims such as “fake birthdays,” “unsupervised ballot duplication,” “system
  manuals explicitly refer to internet and ethernet connectivity,” and “unsecured and illegal ballot
  boxes” are just a sampling of the terminologies used. However, each of these has legitimate
  explanation. The birthday issue is explained elsewhere in this report and involves same day
  registrations on Election Day. “Unsupervised ballot duplication” is referring to times challengers
  were unable to watch or were prevented from watching (which were not legal actions) but is
  misleading because the bipartisan election inspectors/workers were still watching and verifying
  each other’s work. “System manuals” refer to connectivity because the machines are specifically
  designed to be connected to transmit the unofficial results and to be connected for other
  functions – this is not proof they were connected during tabulation. “Unsecured and illegal ballot
  boxes” refers to the transporting of absentee ballots to the counting board in postal trays. Sealed
  ballots have never been considered to need to be in a secured and approved container because
  the envelops are still sealed. The Committee recommends this practice be made more secure
  with manifests and a record of custody, but it is wrong to accuse anyone of violating the law that
  was written to address open ballots, not those in sealed envelopes.

  Blank Ballots and Military Ballots
	The presence of blank ballots also provides significant confusion, despite being necessary for
  the duplication of military ballots and damaged absentee voter ballots. It is noteworthy that
  attempting to utilize these ballots for any significant level of fraud would require perfectly
  matching precincts to voters, manipulating poll books with fake dates for requests and receipts
  of the ballots, voter’s signatures, and the clerk’s signature and time stamp.

	One witness testified that none of the military ballots at her table being duplicated were for
  President Trump. However, upon questioning, the witness recounted she only witnessed a few
  dozen ballots. This is a very reasonable outcome given the overall performance of the candidates
  in these precincts and the amount witnessed, which is not statistically significant.

13. Audits
	The demand for audits regarding the election began soon after the November election and has
    continued until now. Several entities have undertaken to conduct audits, sometimes referring
    to their efforts as “forensic audits.” One of these is detailed earlier in this report, particularly in
    Finding 5. Several lawsuits regarding audits have been filed.

	Proposal 18-3, which was approved by the voters of Michigan and amended the state constitution,
  guarantees every Michigan elector the right to request an audit, stating that each “elector qualified
  to vote in Michigan shall have…(t)he right to have the results of statewide elections audited, in
  such a manner as prescribed by law, to ensure the accuracy and integrity of elections.” The
  central clause, “in such a manner as prescribed by law,” has resulted in the dismissal of demands
  of citizens to execute this provided right because the audit performed by the Michigan secretary
  of state was determined to satisfy this right. Much has been made by several persons that the
  hand recount in Antrim County was not truly an audit. This is, and was, admitted by the secretary

                                                    31
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 269 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

   of state’s office as true in that it was not a precinct audit, but a risk-limiting audit with a risk
   limit of zero, because all of the ballots were recounted and not just a sample. Furthermore, this
   does not diminish the profound value of hand recounting every ballot and race in the county as
   evidence against fraud or other illicitness. However, the actual, mandated audit detailed below
   was eventually conducted in Antrim County as it was in all Michigan counties.

	The audits performed by the Michigan secretary of state and facilitated by county clerks and local
  officials has faced significant derision by citizens, lawyers, and activist leaders. The accusation
  is that the secretary of state has a conflict of interest in the result as it is her role as chief
  election officer which is being judged. However, such allegations demonstrate a significant lack of
  understanding regarding the rigor and depth of the audit performed, especially its decentralized
  nature. Auditing of the results is undertaken and administered by the county clerks, with aid and
  assistance provided by the local city and township clerks, and is another step removed from the
  secretary of state. The clerks at each of these levels, excepting municipal, are partisans from both
  major parties.

	The extent of the audit is also critical to understanding its dependability and credibility. There
  are 66 steps clerks are instructed to undertake in the process. The “Post-Election Audit Manual,”
  available online at www.Michigan.gov/sos/post_election_audit_manual_418482_7.pdf, lays
  out several critical points as to purpose and goals. Notably, they include pre-Election Day and
  Election Day procedures’ fidelity to law and rules. Precincts and races are selected randomly in
  each county across the state. The audit examines notices, appointments and training, e-Pollbook
  security, test deck procedures (logic and accuracy testing), military and overseas applications,
  poll books, and ballot containers. The audit checklist contains 66 points of examination to meet
  these goals and includes the hand counting of the randomly selected races in randomly selected
  precincts. Pictured is a completed audit for East Grand Rapids Precinct 5. Citizens can obtain
  these audit results across the state from their county clerks.




                                                  32
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 270 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

 The Committee concludes these audits are far from the worthless exercises they have been
	
 castigated as being. Many of those criticizing them are misleading concerned citizens to believe
 the only audit done is the “risk limiting audit.” The risk limiting audit is also performed on top of
 the major, statewide county audit detailed above. Its purpose is to perform an additional spot
 check on the accuracy and function of the tabulators, but it is not the main audit done.

	The Committee recommends providing live video feed and recordings of the audit procedures.
  The public should have access to view the audit in person when possible and results should be
  posted online. The Committee also recommends that the Legislature fulfill the commitment of
  Proposal 2018-3 to guarantee an audit upon request of any elector.




                                                 33
 Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 271 of 334



      REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN


                 V. RECOMMENDATIONS AND CONCLUSION
Recommendations

  §
   Place in statute the rights and duties of challengers and poll watchers, requiring they be
   uniformly trained and held accountable.

  § Ensuring combined AVCBs can have more than one challenger per party, with the ability to
    replace challengers who exit the AVCB location after the sequester is lifted.

  § Allow for bipartisan election inspectors for all audits and require the process be open to the
    public.

  § Prohibit the unsolicited mailing of absentee voter ballot applications from the secretary of
    state to limit the potential for non-Michigan residents voting in elections.

  § Establish signature verification requirements via the administrative rules process or statute
    in order to provide clarity and uniformity to election workers on the proper way to ensure
    signatures match.

  § Require video security on all drop boxes and require all drop boxes be emptied and secured
    immediately or earlier than 8 p.m. on Election Day to help expedite the processing and
    tabulation of ballots.

  §
   In order to ensure more accurate voter rolls, allow county clerks greater authority when
   removing deceased individuals from the Qualified Voter File.

  § Allow for the continued pre-processing of absentee ballots the day before Election Day, so
    long as stringent security measures are kept in place. Pre-processing must occur on the site of
    tabulation.

  § Consider allowing tabulation, which is more secure, to begin in the week preceding Election Day
    as long as results may not be released until polls are closed on the completion of Election Day.

  § Require that best practices for maintaining a balanced precinct on Election Day be part of the
    necessary training for all precinct workers. Establish a public, published record of all clerks
    who fail to provide the appropriate training or continuing education to themselves or their
    employees.

  §
   Reform the canvassing processes by requiring canvassers be present during the canvass
   activities, expanding certain county boards where population requires it, and provide for
   additional time for the process to be completed.




                                                34
  Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 272 of 334



       REPORT ON THE NOVEMBER 2020 ELECTION IN MICHIGAN

Conclusion

The Committee can confidently assert that it has been thorough in examination of numerous
allegations of unlawful actions, improper procedures, fraud, vote theft, or any other description
which would cause citizens to doubt the integrity of Michigan’s 2020 election results. Our clear
finding is that citizens should be confident the results represent the true results of the ballots cast
by the people of Michigan. The Committee strongly recommends citizens use a critical eye and
ear toward those who have pushed demonstrably false theories for their own personal gain. We
also conclude citizens should demand reasonable updates and reforms to close real vulnerabilities
and unlawful activities that caused much of the doubt and questionability to flourish and could, if
unchecked, be responsible for serious and disastrous fraud or confusion in the future.

Further, we commend the innumerable clerks, canvassers, staff, workers, and volunteers across
Michigan that make the enormous complexity of elections operate so smoothly, so often. The
complexity of the work and the dedication we discovered are astounding and worthy of our sincerest
appreciation. We also commend the diligent citizens that took time to report problems and concerns
they saw because they want and value fair and free elections above party or personal gain. If all
citizens remain vigilant and involved, we will emerge stronger after any challenging time.




                                                  35
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 273 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 274 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 275 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 276 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 277 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 278 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 279 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 280 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 281 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 282 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 283 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 284 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 285 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 286 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 287 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 288 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 289 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 290 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 291 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 292 of 334
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 293 of 334




                             EXHIBIT C
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 294 of 334




        Audits of the November 3, 2020 General Election
                                            April 21, 2021

   In November 2018, Michigan’s voters passed a referendum to guarantee citizens of Michigan the
   right to have the results of statewide election audited, in order to ensure the accuracy and
   integrity of elections. Michigan’s system of statewide post-election audits system, which has
   been in place for many years, is now enshrined in Article II, Section 4 the Michigan State
   Constitution.

   As the state’s chief election officer, the Michigan Election Law provides the Secretary of State
   with the authority to prescribe the procedures with which audits will be conducted across the
   state. Statewide audits reflect the decentralized nature of Michigan’s election system. Running of
   elections is a local responsibility held by Michigan’s 1,520 city and township clerks, along with
   their staff, volunteers and poll workers (election inspectors) they have hired to work in polling
   places and perform other election functions. Auditing of elections, which includes review of the
   city and township clerks who ran the elections, is performed by county and state officials.

   Audits occur following completion of the post-election canvass process and any requested
   recounts, if applicable. Audits cannot occur until these processes are complete because the
   materials needed for audits—voting machines, ballots, ballot containers, and other election day
   materials—are required by the Michigan Election Law to be secured until these processes are
   complete.

   The majority of post-election audits are conducted by Michigan’s 83 county clerks. County
   clerks do not administer elections directly on election day, but they do serve several critical
   election functions including the programming of election equipment and printing of ballots. The
   remainder are conducted by the Michigan Bureau of Elections on behalf of the Secretary of
   State.

   The November 3, 2020 election in Michigan involved several competitive statewide contests,
   including races for U.S. President and U.S. Senate. The general election, which was conducted in
   the midst of the global COVID-19 pandemic, was also the first general election held following
   the implementation of Proposal 2018-3 in the state. In addition to the constitutional right to
   statewide audits described above, the proposal also amended the state constitution to introduce
   same-day voter registration, automatic voter registration, and no-reason absentee voting in
   Michigan. Despite the pandemic, 2020 shattered state records for voter turnout, with more than
   5.5 million total ballots cast (the previous record was 5 million, set in 2008). Approximately 3.3
                                         BUREAU OF ELECTIONS
         RICHARD H. AUSTIN BUILDING  1ST FLOOR  430 W. ALLEGAN  LANSING, MICHIGAN 48918
                                  Michigan.gov/Elections  517-335-3234
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 295 of 334




   million of ballots cast were absentee ballots, also a new state record; by comparison, the 2016
   election, with an overall turnout of 4.8 million, saw 1.3 million voters cast absentee ballots.

   The combination of the COVID-19 pandemic, a set of new election rules, highly contested
   elections, record-breaking voter turnout, and a shift from majority in-person voting to majority
   absentee voting posed an unprecedented set of election administration challenges for local
   officials. Same-day registration at clerks’ offices requires local election officials to ensure that
   these offices are adequately staffed with experienced workers. The manyfold increase in
   absentee ballots – more than double the number cast in the 2016 presidential election—required
   updates to training, procedures, equipment, and staffing allocation to allow for the processing of
   both absentee applications and ballots, along with tabulation of large numbers of ballots, under
   the strict timelines required and allowed by law.

   Many experienced clerks, staff, temporary staff, and election inspectors—groups that include
   significant populations in age groups more at risk from COVID-19—were unable to work before
   and on election day because of health concerns, quarantines, or exposure. In-person and staffing
   of election offices and polling places was made more difficult because of the need to ensure
   social distancing and capacity limits on the auditorium or classroom-style settings in which
   training is typically offered.

   In spite of these and many other challenges, Michigan’s local election officials administered the
   November 2020 election exceptionally well. There were few reports of crowding or long lines,
   either at polling places or at clerk offices used for same-day voter registration. Largescale
   community spread of COVID-19 connected with the November election was not reported.
   Despite the massive increase in absentee ballots, none of which could be tabulated until 7:00
   a.m. on election day, the vast majority of ballots statewide and within each jurisdiction had been
   tabulated and reported by Wednesday, November 4, with a small percentage of ballots in some
   larger jurisdictions completed on Thursday. This was well ahead of the Bureau of Elections’
   expectation that tabulation and reporting could continue for up to a week after Election Day, as
   occurred in some states.

   The increased strain on the election system caused by COVID-19, high turnout, increased
   absentee voting, new and inexperienced workers, and the need for clerks to divide their attention
   among polling places, same day registration, and absent voter counting board locations did
   contribute to administrative and procedural errors, several of which are discussed in this report.

   As has been the case in all recent elections, some election jurisdictions were unsuccessful in
   “balancing” all of their election precincts—determining that the number of names in the poll
   book (in a polling place) or list of absentee voters (in a counting board) matched the number of
   ballots tabulated exactly (or that an explanation could be found for the imbalance). In 2016, this
   issue was primarily a problem at in-person voting precincts. In 2020, a greater share of balancing
   problems occurred at absent voter counting boards where AV ballots are tabulated, and fewer
   problems occurred at in-person precincts.

   There were also several instances of errors in the reporting of unofficial “election night results.”
   Election results that are reported shortly after the polls close, or after AV ballots have been

                                                                                                          2
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 296 of 334




   counted on Election Day, are not the official results. Official results are not determined until
   after county and state canvass and certification (and, if applicable, recounts). In an effort to
   provide a rapid report of initial results to media and the public, election officials publish
   unofficial election results based on the election-night canvass of precinct returns. Many members
   of the public may regard these as the “results,” they are often corrected or adjusted after being
   published or during the county canvass.

   Unofficial results can be incorrect because of a variety of human errors that may occur.
   Unofficial results may fail to report or “double-report” individual precincts, or clerks may make
   programming errors that lead unofficial results to be incorrectly reported even though ballots
   were properly counted. These errors are more likely to occur late on election night or after
   multiple days of continuous work, when election workers are extremely fatigued. Unofficial
   result reporting errors were not new to 2020 but received substantial attention when they were
   amplified to support other false claims about election results.

   Beginning on Wednesday, November 4, several inaccurate claims were made about the conduct
   of the 2020 Election. In general, these claims were either entirely fabricated, based upon
   misunderstanding of election processes, or the result of incorrect inferences that human errors
   were intentional misconduct. Post-election audits conducted by the Bureau of Elections and
   county clerks found no examples of fraud or intentional misconduct by election officials and no
   evidence that equipment used to tabulate or report election results did not function properly when
   properly programmed and tested.

   Post-election audits were not conducted with the goal of disproving the entire myriad of false
   claims made about the election in Michigan and elsewhere, although one county audit was
   conducted specifically to provide additional assurance in light of misinformation in that county. 1
   Instead, these audits focused on confirming that election procedures were properly followed and
   election equipment functioned properly, and to identify areas for focus and improvement in
   future elections. However, in some cases audit findings did provide further confirmation that
   various false claims about the administration of the 2020 election were without merit.




   1
    Both the Michigan Secretary of State’s “SOS Factcheck Page,”, available at
   https://www.michigan.gov/sos/0,4670,7-127-1633_100423_102534_102535---,00.html., and the federal
   Cybersecurity and Infrastructure Agency’s “Rumor Control” page, available at https://www.cisa.gov/rumorcontrol
   are regularly updated sites that debunk false claims made about the 2020 election.


                                                                                                                    3
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 297 of 334




   Post-election audits of the 2020 general election were the most extensive in Michigan’s history. 2
   Three types of audits were conducted:

          • Precinct Procedural Audits. These audits were conducted primarily by county clerks
            and involved the review of more than 200 in-person voting precincts across the state.
            They are designed to ensure that election officials and poll workers followed the correct
            procedures in conducting elections in these precincts, that required pre-election
            requirements were fulfilled, and that required records were maintained. The audits also
            included a full hand count of paper ballots cast in the U.S. Senate race in each of these
            precincts.

          • Absent Voter Counting Board Audits. New for 2020, the Bureau of Elections worked
            with city and county election officials to review records and procedures in absent voter
            counting boards in four large jurisdictions. The audits focused on determining how many
            absent voter counting boards were out of balance and could have been reconciled with
            additional review, and identifying the reasons why counting boards were out of balance.

          • Risk-Limiting Audits. The state conducted a risk-limiting audit exercise of the
            presidential election statewide. Approximately 18,000 ballots were randomly selected
            from more than 1,300 local jurisdictions statewide, and the results of the randomly
            selected ballots were compared to the statewide tabulated total. The Bureau of Elections
            also conducted a full hand-count audit of all presidential election ballots in Antrim
            County.




   2
       A complete list of 2020 audits is included as an appendix to this report.


                                                                                                        4
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 298 of 334




   I. Precinct Procedural Audits

   Procedural audits of precincts are primarily the responsibility of county clerks, although the
   Bureau of Elections also audits certain precincts each year. Procedural audits are conducted
   following the canvass and certification of election results (and any recounts, if applicable). They
   focus on the in-person voting precincts in polling places at which voters cast ballots on election
   day.

   Procedural audits provide an opportunity to conduct an in-depth review of the proper procedures
   for preparing and using election day equipment and materials. They also include a 100 percent
   hand count of all the paper ballots cast in one statewide race in each audited precinct, which
   ensures that the tabulators used in the precinct calculated ballots accurately. Precinct procedural
   audits provide an additional check and verification by allowing the county or state official who
   conducts the audit to review the work of the city or township clerk, who conducts the election.
   Because they are extremely in-depth, it is not practical to conduct an audit of this nature for the
   entire state, but a substantial number—at least 200 are conducted including at least one in each
   county, covering roughly 1 in 25 precincts in the entire state.

   Selection

   Following the election, the Bureau of Elections randomly selects at least 200 precincts to be
   audited by county clerks in addition to precincts that the Bureau will audit, and selects the
   statewide contest that will be reviewed during the paper ballot hand count segment of the audit.
   The selection process ensures that at least one precinct in each county is selected for a procedural
   audit. Following the selection of precincts for audit, the county clerk or the Bureau, as
   appropriate, contacts selected jurisdictions to schedule the conduct of the audit.

   Although audits are not meetings of public bodies, they are open to the public and jurisdictions
   may publish audit schedules or a livestream of the audit. For example, Kent County published
   their audit schedule on the County website, 3 while Ottawa County posted a livestream on the
   county Facebook page. 4

   Audit Process

   Procedural audits verify that pre-election notices were published, proper steps were taken on
   election day, and correct documents and equipment were used and maintained before, on, and
   after election day. Auditors review local records and equipment to examine the following issues.
   More detail on the specific procedures reviewed is in the state audit manual. 5




   3
     https://www.accesskent.com/Departments/Elections/Results/2020/PostElection_Audits.pdf.
   4
     https://www.facebook.com/OCClerkRegister.
   5
     https://www.michigan.gov/documents/sos/Post_Election_Audit_Manual_418482_7.pdf.


                                                                                                      5
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 299 of 334




   Posting of Pre-election Notices

      •   Notice of Registration (MCL 168.498(3))
      •   Notice of Election (MCL 168.653a)
      •   Public Logic and Accuracy Test (MCL 168.798(1))
      •   Weekend hours on which clerk’s office is open the Saturday or Sunday prior to the
          election (MCL 168.761b).
      •   Election inspectors appointment meeting/appointment/training (MCL 168.674, 677, 683).
   Security and Testing Protocols

      •   Electronic pollbooks and flash drives were sufficiently encrypted and updated
      •   Logic and accuracy testing was completed for voting tabulators, and all required records
          were created and maintained securely
      •   Voter assist terminals were properly tested and used on election day
   Absent Voter Record Maintenance

      •   Applications for military and overseas voters were retained (review of records and
          matching poll book)
      •   Affidavits of voters not in possession of picture ID were recorded
      •   Posting was made of number AV ballots distributed and received
   Election Day Records and Paperwork

      •   Election day receiving board checklist was properly completed
      •   Pollbook paperwork was properly completed and maintained
      •   All items required to be included in the envelopes of election officials were transmitted to
          receiving boards
   Provisional Ballot Forms

      •   Provisional ballot numbers in poll book and envelopes matched
      •   Proper procedures were followed in issuing envelope provisional ballots
   Ballot Container

      •   Proper, certified ballot containers were used
      •   Containers were properly sealed
      •   Container certificate was completed and retained
   Spoiled and Duplicated Ballots

      •   Number of spoiled ballots matches poll book
      •   Duplicate and original ballots properly maintained
      •   Ballots were duplicated properly

                                                                                                     6
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 300 of 334




   Hand Count

   Procedural audits also include a hand count of all votes cast in the precinct for a statewide race.
   In 2020, the U.S. Senate race was selected for hand count. To complete the hand count, auditors
   review every paper ballot in the precinct and make a hand tally of votes for the selected race (in
   this case, U.S. Senate). The total is compared to the number tabulated using the voting machine.
   After hand counts conducted in more than 200 randomly selected precincts, county clerk auditors
   did not report instances in which hand counts differed substantially from machine-tabulated
   totals. 6

   Completion Status

   The Bureau of Elections received confirmation that all procedural audits were completed by
   county clerks. There were no reports of intentional misconduct of fraud by election officials.
   Counties are not required to publish detailed reports on their audits but may choose to do so.
   Ottawa County released a report detailing the audit process, findings, and recommendations for
   improvement. 7

   II. Absent Voter Counting Board Audits

   The 2020 General Election saw 3.3 million absent voter ballots cast, more than doubling the
   previous record for absentee ballots cast in an election. The increase in ballots was not
   accompanied by an increase in time allowed to tabulate ballots, however. Although voters begin
   returning absent voter ballots more than a month prior to the election, the Michigan Election Law
   provides that absent voter ballots, regardless of when they are received by a local election
   jurisdictions, cannot be tabulated until 7 a.m. on election day when the polls open.

   In past general election years, the lower number of absent voter ballots meant that it was usually
   possible to complete tabulating absent voter ballots in roughly the same time frame as polling
   places were closed. With the more than two-fold increase in AV ballots, this was no longer the
   case. In other states, such as Florida and Ohio, election officials may begin tabulating AV ballots
   prior to election day, which allows for reporting election night results much earlier on election
   day. In August 2020, the Michigan Legislature enacted legislation (for November 2020 only) to
   allow election jurisdictions to undertake certain “preprocessing” activities for absentee ballots –
   including removing absent voter ballots from the ballot return envelope (but not secrecy sleeve),
   but this was allowed only for a 10-hour period on the Monday before election day and tabulation
   still could not begin until the polls opened on Tuesday.

   The volume of absent voter ballots, coupled with the limited time to tabulate ballots and the
   pressure to count ballots and release totals as quickly as possible, placed considerable strain on

   6
     As explained in more detail in the risk-limiting audit section, it is not unusual for hand count to differ from a
   machine-tabulated count by a small number of votes.
   7
     https://www.miottawa.org/Departments/CountyClerk/Elections/pdf/Audit-Report-November-
   2020.pdf?utm_medium=email&utm_source=govdelivery.


                                                                                                                         7
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 301 of 334




   absent voter ballot counting locations on Election Day. The vast majority of election jurisdictions
   —especially large cities and townships—count absent voter ballots at absent voter counting
   boards, which are special precincts created to count only absentee ballots. This is usually the
   most efficient method of counting absent voter ballots in large jurisdictions, because they must
   otherwise be tabulated at polling places while voters are casting ballots in person.

   Clerks must establish a counting board for each in-person precinct in a jurisdiction (with the
   exception of Detroit, which is permitted to combine multiple precincts into a single counting
   board). 8 Counting boards allow shared equipment and space to be used to count AV ballots for
   multiple precincts. In particular, they may facilitate the use of high-speed ballot scanners, which
   can be used to count ballots for multiple precincts.

   Absent voter ballot counting board processing differs from in person voting in some respects, but
   still requires the counting board to balance—the number of ballots should match the number of
   voters who are recorded as having returned absentee ballots for that counting board, unless there
   is an explanation. If an absent voter counting board does not balance at the end of election night,
   the board of county canvassers attempt to balance it or find an explanation for the imbalance.

   In November 2020, several jurisdictions completed their elections with a substantial percentage
   of absent voter counting boards out of balance. Conversely, there were relatively few in-person
   precincts out of balance. This change corresponded with the change in voting patterns between
   November 2016 and November 2020, when the percentage of votes cast absentee more than
   doubled.

   Precincts out of balance, whether in person or at absent voter counting boards, are typically the
   result of human error in making or retaining records on election day. They do not necessarily
   mean that ballots have been improperly counted or improperly tabulated. However, out-of-
   balance precincts have negative consequences for the ability to recount precincts if a recount is
   requested. Out-of-balance precincts sometimes cannot be recounted under the Michigan Election
   Law. 9 Often they can—an out-of-balance precinct can still be recounted if the number of ballots
   in the ballot container matches the number of ballots tabulated according to the voting machine’s
   tabulator tape—but this often is not determined until the recount begins.

   To gain a better understanding of why absent voter counting boards were out of balance and
   identify areas for improvement and focus to reduce instances of out-of-balance precincts in
   future elections, the Bureau of Elections examined absent voter counting boards in four cities
   with a large number of AV ballots and a significant number of AV counting boards out of
   balance.

   Selection

   In selecting absent voter counting boards for audit, the Bureau of Elections selected four large
   cities with a substantial number of absent voter counting boards out of balance. The Bureau also

   8
       MCL 168.765a.
   9
       MCL 168.871.


                                                                                                         8
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 302 of 334




   took into account the need to assess absent voter counting boards in different counties to get a
   better cross section of local voting practices and procedures. The four cities selected for absent
   voter counting boards were Sterling Heights, Livonia, Detroit, and Grand Rapids.

   Audit Process

   To attempt to identify explanations for why absent voter counting boards did not balance, Bureau
   of Elections auditors, with the assistance of municipal and county clerks and their staff,
   performed a series of reviews.

   First, BOE staff reviewed county canvass reports to verify that any issues corrected during the
   canvass were accurately reflected on the canvass report and that canvass report tallies, from
   which balancing numbers were determined, were accurate. 10 Next, the auditors spoke with clerks
   and staff to determine if any issues or explanations for out of balance precincts had been
   identified by reviewing clerk records following the completion of the canvass.

   If counting boards could not be balanced or explained based on review of canvassing or clerk
   records that were subsequently validated by the Bureau, the auditors proceeded to review ballot
   containers, absent voter lists, and absent voter ballot envelopes. Auditors reviewed the following
   records and procedures, as necessary, to determine why a counting board was reported out of
   balance:

        •   Review of the AV lists used at the AV counting board and county canvass, to determine
            if written remarks on the AV list explained any imbalances
        •   Hand count of all ballots in the ballot container, to determine if the physical count of
            ballots in the ballot container matched the number of names in the AV list
        •   Review of duplicated ballots, to determine if errors in ballot duplication or ballot
            duplication accounting occurred
        •   Comparison of AV envelopes used for the precinct, to determine if the AV envelopes
            matched the list of voters or the number of ballots in the ballot container, or contained the
            names of voters that were not entered correctly into QVF or changed address and were
            listed on an AV list for the wrong precinct in the jurisdiction
        •   Comparison of multiple AV counting boards, to determine whether ballots had been
            stored in the wrong ballot container
        •   Review of any additional records or materials that may have explained the imbalance
   Common Findings

   Overall, all four cities reviewed did an excellent job of performing the core function of absent
   voter counting boards—counting all AV ballots cast by, and only by, eligible voters who timely
   delivered ballots. In aggregate, the counting boards processed approximately 317,000 ballots


   10
     In some cases county canvass reports contain errors. County boards of canvassers often have little time to
   complete reports prior to meeting for certification and sending reports to the Bureau of Elections.


                                                                                                                  9
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 303 of 334




   with a net difference of 21 more names than ballots cast. 11 The boards also moved with
   impressive speed and efficiency, completing the vast majority of counting by Wednesday
   afternoon and all counting by Thursday morning.

   This process was completed during an ongoing pandemic, and the need to preserve social
   distancing complicated election procedures that are typically done in close quarters.
   Additionally, many new staff members and election inspectors needed to be trained to work in an
   AV counting board for the first time because of both the increase in AV ballots and the need to
   replace workers unavailable because of the pandemic.

   Many of the challenges identified in the audit started well before the processing of AV ballots on
   election day, the process of sending out and receiving AV ballots was complicated by the
   substantial increase in AV voting. Clerk offices needed to process and track two to three times as
   many AV ballots as they had in past general elections, increasing the possibility that a voter
   might be sent the wrong ballot, not be sent a ballot, might return a ballot that was not correctly
   entered into the Qualified Voter File (QVF) as received, or might submit a ballot this was not
   timely sorted for processing on election day.

   Clerks also reported a substantial increase in AV ballots that were “spoiled” and reissued
   because a voter requested to change their vote or wished to receive an AV ballot at a clerk’s
   office after having been previously mailed a ballot. This occurred at large scale due in part to
   widespread concerns about mail delivery. Additionally, many voters requested to have their AV
   ballot “rejected” and not counted so that they could vote in person at a precinct on Election Day.

   In light of these challenges, without sufficient and redundant controls to ensure AV applications
   and ballots were tracked and sorted daily (or with even greater frequency), counting boards were
   already set up to be in a difficult position to balance completely on election day. Once counting
   began, the myriad challenges and opportunities for error facing AV counting board election
   inspectors left little margin for error. The limited time for county canvasses to complete their
   work and the difficulty in timely reviewing all records needed to balance precincts limited the
   ability to correct these issues before certification.

   As a result, a large number of absent voter counting boards did not balance either on election
   night or after certification. Auditors identified several reasons that contributed to absent voter
   counting boards being able to completely balance on election night or during the canvass.




   11
     Although the audit was focused on counting board procedures and balancing rather than debunking
   misinformation about the conduct of the counting of ballots on election day, the very close correspondence in
   records—between to the number of voters on each absent voter list, the number of returned AV envelopes, and the
   number of ballots tabulated—disproves claims that large numbers of ballots were somehow added to tabulators or
   improperly included in counts. If that had been the case, the number of ballots tabulated would far exceed the
   number of names on absent voter lists or the number of AV envelopes each jurisdiction received, which was not the
   case.



                                                                                                                  10
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 304 of 334




   AV ballots physically received, but not scanned into QVF

   Auditors identified several instances in which the number of ballots did not match the number of
   names on the absent voter list generated from the Qualified Voter File, but did match the number
   of absent voter envelopes for that counting board. When clerks receive absent voter ballot
   envelopes, they physically mark the envelope to indicate it was received on time and the
   signature matched the signature on file. 12

   When AV envelopes are hand marked as received by election day, it indicates that the AV
   envelopes were timely delivered by voters and received by 8 pm on election day and the ballot
   should be counted. In these scenarios, clerks had appropriately received, delivered, and counted
   all AV ballots, but had not accurately established the list of voters by entering all envelopes as
   received in QVF, thereby adding the name to the voter list. If the clerk staff had failed to enter
   the AV ballot as received in QVF, the voter’s name did not appear on the AV list used on
   election day (which is printed from QVF) and the counting board would appear to have one more
   ballot than voters on the list.

   This error could occur for two reasons. First, the step of entering the ballot as received in QVF
   could simply be missed, which may have occurred in the rush to transmit ballot envelopes to
   counting boards on Election Day. In other cases, clerk staff may have attempted to mark a ballot
   as received in QVF but failed to do so, for example by exiting the software application without
   clicking “SAVE”.

   Ensuring consistent QVF entry was complicated by the fact that many clerks received AV ballots
   on Election Day at multiple locations—for example, a clerk’s office, a satellite office, and a drop
   box—resulting in multiple personnel being needed to perform intake in QVF on these ballots.
   Although procedures for physically receiving and hand marking the envelopes were effective at
   all of these locations, QVF entry was less consistent.

   In some cases, these errors were corrected on election day; if an AV envelope that had been
   timely received but not entered into QVF was identified at the counting board, it could be sent to
   a QVF terminal to be properly entered. These issues were also sometimes identified and
   corrected during the canvass, but some were not. Those that were not corrected resulted in an
   apparent imbalance between the number of ballots and AV voters that was actually attributable
   to data entry error, when the number of ballots tabulated and ballots received actually did match.

   Ballots placed in the wrong containers after tabulation

   Auditors identified instances in which tabulated ballots were placed in the ballot container for the
   wrong counting board following tabulation. This can be more likely to occur at counting boards,
   because the same high-speed scanners are used to count ballots for multiple different counting
   boards. The scanners are programmed to count the ballot for the correct precinct, so ballots being

   12
      Signatures are verified by the clerk’s office before envelopes are delivered to the counting board. Counting board
   workers verify that the signature has been reviewed by the clerk, but they do not review the signature to determine if
   it matches because this has already been done by the clerk’s office.


                                                                                                                      11
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 305 of 334




   mixed between precincts in batches that are scanned through tabulators does not necessarily
   cause a tabulation error. However, the ballot being placed in the wrong container after tabulation
   can complicate efforts to balance or resolve the precinct if the precinct was out of balance.

   Container-sorting errors were also more likely to occur because jurisdictions experienced a
   shortage in ballot containers when trying to order equipment for the November 2020 election.
   The COVID-19 pandemic and increased demand caused stresses on the supply chain, with the
   result that demand for ballot containers nationwide could not always be met by ballot container
   vendors. Auditors did find that workers at AV counting boards were diligent in using only
   approved ballot containers, and ballot containers were properly sealed. This indicates that
   attention was duly paid to ensuring ballots were securely stored in an approved container with a
   verifiable seal. Errors occurred in some cases in placing ballots in the correct approved container
   for the counting board.

   Combining multiple precincts or counting boards in the same ballot container is permitted as
   long as the ballots are segregated within the container, but combining multiple precincts or
   counting boards in a container increases the risk of intermingling of ballots, particularly given
   the time pressure and the need to ensure ballots are stored in a secured location in an active AV
   counting board environment.

   Issuing incorrect ballots

   In some instances, AV voters were issued an AV ballot for the wrong precinct. This can occur
   because of user error in identifying a voter’s correct precinct or counting board. For example,
   clerk staff may accidentally transpose digits and issue a ballot for precinct 23 when a voter
   should get a ballot for precinct 32. This can cause a mismatch between the tabulator record and
   the AV list, because the ballot is counted in a precinct that does not correspond with the voter’s
   proper precinct.

   Documenting empty ballot envelopes or envelopes with multiple ballots

   Sometimes voters mistakenly mail back AV ballot envelopes while failing to include their ballot
   in the envelope. In other instances, voters may mail back the wrong ballot—for example, a voter
   may mistakenly return a ballot for an August primary (which they had never returned) for the
   November election. In still other cases, an AV envelope may contain two ballots—for example, a
   married couple might place both ballots in one envelope. It is impossible to determine whether a
   ballot envelope is empty or contains multiple ballots until the envelope is opened on election
   day. This means that it falls to a more inexperienced election inspector, rather than a clerk, to
   ensure proper documentation of the issue.

   Sometimes, errors related to missing ballots can be identified and balanced out—for example,
   two envelopes from one address, one with zero ballots and one with two ballots. In other cases,
   the error will simply cause a mismatch between the number of names on the AV list and the
   number of ballots tabulated. If this is not identified and recorded in real time, it will likely be
   impossible to determine later on that it occurred. Once ballots are removed from envelopes and
   stubs are removed, a ballot can no longer be traced back to an envelope.

                                                                                                     12
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 306 of 334




   If an election inspector does not record on the remarks on the AV list that an envelope is missing
   a ballot, it cannot be found at a later time. Therefore, these scenarios likely constitute a
   significant number of out of balance AV counting boards that cannot caught at canvass or
   explained either at the canvass or during an audit.

   Ballot duplication

   AV ballots may need to be duplicated onto other ballots and tabulated for several reasons.
   Ballots that are sent electronically to military and overseas voters, or voters with disabilities, are
   printed and returned on ordinary printer paper and cannot be scanned in tabulators. In other cases
   ballots may need to be duplicated because the ballot has been damaged and cannot be run
   through the tabulator, or because election inspectors determine that the voter has made a stray
   mark on a ballot that is causing the tabulator to treat the ballot as “overvoted” (too many
   selections in one race).

   When this occurs, it is critical to document both the original and duplicated ballot, store (but do
   not tabulate) the original ballot, tabulate the duplicate, and properly record that the duplication of
   that ballot occurred. Auditors identified instances in which a duplicated ballot was not tabulated,
   both the original and duplicate ballots were tabulated, or the original ballot was properly
   excluded from tabulation but improperly included in the ballot container with tabulated ballots.
   Although the numbers are small overall, these errors can result in improper tabulation of ballots
   and can interfere with proper balancing of ballots and AV lists.

   Auditors also identified instances where original ballots that had been duplicated were not stored
   in a way that allowed them to be easily retrieved and sorted by precinct. This contributed to
   balancing challenges by requiring additional time to resolve imbalances associated with ballot
   duplication; a difficult task on election night or during the limited canvass period.

   Up to date AV lists on election day and QVF use

   An up-to-date and complete list of AV voters is an essential component of balancing the number
   of voters and the number of ballots. However, there are inherent challenges in maintaining a list
   of AV voters that is up-to-date in real time, as the list is constantly changing up to and through
   the end of Election Day.

   The challenge of maintaining an accurate and complete list at all times contributed to difficulties
   in balancing AV counting boards. AV lists used in counting boards are produced at least the day
   before election day if not earlier, but voters may continue to return AV ballots up to 8 pm on
   election day. Voters may even register to vote up to 8 pm on election day and submit an AV
   ballot at the same time—a new election law that was implemented for the first time in a general
   election in November 2020.

   AV counting boards have processes in place to account for AV ballots that are returned after
   previously printed AV lists used in counting boards have been generated. This process is
   necessary to ensure all voters are accounted for, but it carries the inherent risk of balancing errors

                                                                                                      13
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 307 of 334




   because the list is constantly changing, or additional lists are being introduced to the process.
   Either election inspectors must manually add the names of each voter who is not on the AV list
   but for whom a ballot has been received, or a supplemental list of AV voters must be generated
   and aggregated with existing lists. Handling multiple lists can also result in record reconciliation
   challenges.

   In addition to voters being added to AV lists, in some cases it is necessary to remove voters from
   AV lists that had previously been generated. A voter may die after returning their ballot but
   before election day, causing their AV ballot to be rejected. An AV ballot that already been
   submitted may be spoiled or rejected because a voter chooses to vote through a different method.
   Additionally, some voters move and re-register after returning AV ballots, which causes their
   submitted AV ballots to be rejected. Although the QVF automatically rejects ballots when voters
   have moved in these situations, if AV lists are not updated or updated AV lists are not printed,
   then voters may still appear on AV lists even if their ballot is not included for tabulation.

   Complicating the issue further, there are different rules depending on whether a voter has moved
   within the jurisdiction or outside the jurisdiction. If a voter moves outside the jurisdiction, they
   must apply for a new AV ballot, whereas voters who move within a jurisdiction are
   automatically issued a new AV ballot within the jurisdiction. If the voter is not reissued or does
   not return the reissued ballot, the original ballot submitted by the voter must be duplicated onto a
   new ballot for the proper precinct. If the jurisdiction instead tabulates the original ballot, it can
   cause both the old and new precinct to be out of balance.

   These challenges can contribute to balancing errors in which there are more names on the AV
   lists than ballots tabulated (if the ballot is removed, but not the name). Conversely, if the name is
   removed but the ballot that corresponds to the removed name is not removed from the total, the
   precinct will be out of balance because there will be more ballots than names on the AV list.

   Adjustment to High-Speed Ballot Scanners

   Large cities used high-speed ballot scanners to count AV ballots. Overall, the use of high-speed
   scanners significantly improved the function and efficiency of AV counting boards. High-speed
   scanners count ballots approximately 10 times faster than regular-speed, precinct scanners, and
   their ability to process more ballots in less time also means fewer scanners must be used, which
   facilitates greater social distancing in limited space.

   However, the widespread use of high-speed scanning equipment for the first time, at broad scale,
   in a major election contributed to challenges in retaining ballots in proper containers and in
   recording voters as having cast ballots in the correct precinct for that voter.

   High-speed scanners are capable of scanning multiple styles of ballots and allocating the votes to
   the correct precinct, even if batches of ballots include mixes of different styles in the same batch.
   For example, if a batch of 50 ballots intended to be for precinct 1 includes one ballot for precinct
   2, the scanner can be programmed so that it will scan all the ballots and allocate the precinct 2
   ballot’s votes to precinct 2.



                                                                                                     14
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 308 of 334




   This is beneficial to the proper counting of ballots, because it ensures that only ballots for the
   correct precinct are counted in the batch even if the batch is mixed. However, this feature can
   make it more difficult to identify ballots that are incorrectly issued and then scanned with the
   correctly issued ballots. If a voter should have been given a ballot for precinct 1 but got a ballot
   for precinct 2, the voter’s name will appear on the precinct 1 list but her ballot will be recorded
   in the precinct 2 tabulator record. This error can be difficult to identify after the fact without
   closely examining every single ballot, since ballots in different precincts may be nearly identical
   aside from a single down-ballot local race.

   High speed scanners also increase the importance of proper storage of ballots after tabulation
   because they are used to count ballots for multiple precincts or counting boards. When a single
   ballot scanner is used to count ballots for multiple precincts or counting boards, it is critical to
   ensure that ballots are always returned the proper container after scanning and that batches of
   ballots scanned are not intermingled after scanning. In some cases, election workers did not
   properly separate and store ballots into containers corresponding to each counting board
   following the scanning of ballots.

   Continuous updating of QVF information after election day

   During county canvasses, canvassers attempted to balance counting boards by generating lists of
   AV voters after election day, hoping fill in the gaps that might have been missing from the AV
   lists or supplemental lists that were generated in real time. However, this approach has
   limitations because QVF is a real-time database. It continues to be updated, even after election
   day, if voters’ status changes.

   For example, if a voter moves or dies after election day, a list of AV voters for a given
   jurisdiction generated after election day will no longer have that voter on the list, even if the
   voter was alive and eligible in that jurisdiction as of election day. This limited canvassers’ ability
   to reconcile records after the fact because they could not easily generate a “snapshot” of what the
   AV list looked like on election day.

   Jurisdictions Audited

   Sterling Heights, Macomb County

   The Bureau of Elections conducted an audit of the Sterling Heights on February 1 and 2, 2021.
   The Sterling Heights city clerk provided workspace and staff to assist in conducting the audit and
   delivered all requested equipment. The Macomb County clerk’s office also provided staff
   assistance and participated in the audit.

   As the first absent voter counting board audit of this type ever conducted in Michigan, the audit
   served as an opportunity to gain additional insights into the counting board audit process itself, in
   addition to reviewing issues specific to Sterling Heights.

   In the Sterling Heights absent voter counting board system, each counting board corresponds to
   an individual polling precinct. Approximately 41,000 Absent voter ballots were cast in Sterling

                                                                                                          15
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 309 of 334




   Heights. Following the county canvass, 19 of 45 AV counting boards were out of balance.
   During the AV counting board audit, staff were able to identify 13 additional counting boards
   that were in balance, so that a total of 6 counting boards remained out of balance. 13

   Although 6 AV counting boards remained out of balance at the completion of the audit, some
   had more names than ballots and some had more ballots than names. The net number of ballots
   for the entire counting board was 4 more ballots than names, out of approximately 41,000 AV
   votes cast.

   Sterling Heights Absent Voter Counting Boards Out of Balance at Canvass
     AVCB #      Audit Balanced/Explained Over/Under*
        10                  Y                    0
        40                  Y                    0
        15                  Y                    0
        24                  Y                    0
        34                  Y                    0
         1                  Y                    0
          2                         Y                            -1
          3                         Y                            1
         33                         Y                            1
         32                         Y                            -1
         42                         Y                            1
         38                         Y                            0
         43                         N                            2
          7                         N                            3
          5                         Y                            0
          8                         N                            -1
         17                         N                            -1
         28                         N                            -1
         14                         N                            1

   *Some absent voter counting board imbalances could be explained but could not be corrected
   after the fact, such as tabulating a ballot in the wrong precinct. In these cases, the remaining
   over/under imbalance for the precinct remains with the explained but uncorrected imbalance.




   13
     In Sterling Heights and elsewhere, additional review of audit records identified adjustments from previously
   reported numbers of balanced precincts and net differences. For the previous totals, see
   https://www.michigan.gov/sos/0,4670,7-127-1640_9150-553386--,00.html.


                                                                                                                    16
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 310 of 334




   Livonia, Wayne County

   The Bureau of Elections conducted an audit of the Livonia absent voter counting board on
   February 3 and 4, 2021. The Livonia City Clerk provided workspace and staff to assist in
   conducting the audit and delivered all requested equipment. Clerks from neighboring local
   jurisdictions in Wayne County also participated at the Livonia clerk’s invitation. The Wayne
   County Clerk’s office provided requested records and participated in the audit.

   In the Livonia absent voter counting board system, each counting board corresponds to an
   individual polling precinct. Approximately 43,000 absent voter ballots were cast in Livonia.
   Following the county canvass, 30 of 44 AV counting boards were out of balance. During the AV
   counting board audit, 14 staff were able to identify 14 additional counting boards that were in
   balance or explained, so that a total of 10 counting boards remained out of balance.

   Although 10 AV counting boards remained out of balance at the completion of the audit, some
   had more names than ballots and some had more ballots than names. The net number of ballots
   for the entire counting board was 1 more name than ballots, out of approximately 43,000 AV
   votes cast.




   14
      The Livonia clerk balanced some of these counting boards prior to the audit, but auditors verified her findings.
   The clerk’s office believed that these records likely would have been identified on election night or during the
   course of the canvass, but staff absences due to COVID-19 protocols meant less experienced municipal staff and
   volunteers were involved in the process during the canvass review process.


                                                                                                                         17
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 311 of 334




   Livonia Absent Voter Counting Boards Out of Balance at Canvass
   AVCB # Audit Balanced/Explained Over/Under*
      1B                 Y                   0
      2A                 Y                   0
      3A                 Y                   0
      7A                 Y                   0
     12A                 Y                   0
     14A                 Y                   0
     18A                 Y                   0
     19B                 Y                   1
     20A                 Y                   0
     21A                 Y                   -1
     22A                 Y                   0
     24B                 Y                   0
     25A                 Y                   0
     34C                 N                   -4
     35B                 Y                   0
      8B                 Y                   0
     15A                 Y                   0
     35A                 N                   1
     22B                 N                   2
      9A                 N                   -2
     10A                 N                   -1
     19A                 Y                   0
     34A                 N                   -1
     34B                 N                   3
      3B                 Y                   1
      4A                 Y                   -1
     24A                 N                   4
     31B                 N                   -6
     32A                 N                   3


   *Some absent voter counting board imbalances could be explained but could not be corrected
   after the fact, such as tabulating a ballot in the wrong precinct. In these cases, the remaining
   over/under imbalance for the precinct remains with the explained but uncorrected imbalance.




                                                                                                      18
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 312 of 334




   Detroit, Wayne County

   The Bureau of Elections conducted an audit of the Detroit absent voter counting boards on
   February 9 through 26. 15 The Detroit City clerk provided workspace and staff to assist in
   conducting the audit and delivered all requested equipment. The Wayne County clerk’s office
   provided requested records.

   In the Detroit absent voter counting board system, there were 134 counting boards, each
   corresponding to multiple precincts (there are 503 individual in-person voting precincts in the
   city). In assigning precincts to counting boards, the city considers geography and ballot style, so
   each counting board does not have a uniform number of ballots or precincts—there can be a
   substantial disparity in size, with counting boards varying in size from a few hundred ballots to
   several thousand.

   Detroit’s absent voter counting board presented distinct issues because of the volume of ballots
   and structure of the counting board. Combining multiple precincts into counting boards is a more
   efficient way of processing AV ballots, but it creates additional challenges in balancing counting
   boards for multiple reasons.

   First, the total number of ballots and voters that must be accounted for in each counting board is
   higher; while an average precinct may have approximately 400 ballots, a combined counting
   board can have several thousand. Second, if a ballot is placed in the wrong ballot container or
   sent to the wrong counting board for tabulation, the volume of ballots in each counting board
   makes the ballot more difficult to retrieve or identify either on Election Day or during the
   canvass.

   To facilitate more efficient processing and recording of AV ballot tabulation, Detroit utilized
   “electronic AV lists” similar to the electronic pollbooks used at precincts on election day. Like
   electronic pollbooks, the electronic AV list does not connect to the internet and cannot be
   updated in real time. However, it did allow for digital entry of remarks—for example, an AV
   ballot received on election day for a voter who was not on the previously generated list of AV
   voters—that would otherwise have to be handwritten.

   Electronic AV lists proved difficult to use in cases where a large number of AV ballots were
   received on election day. The electronic list is based on the QVF electronic pollbook software,
   used for precincts with a few hundred voters. The pollbook software experienced performance
   issues when trying to process records for the larger number of voters contained in AV counting
   boards, and Detroit subsequently switched over to supplemental AV lists during the course of the
   AV counting board, which added a layer of complexity to record retention. Multiple sources of
   recordkeeping made balancing counting boards and retaining records more difficult. 16


   15
      The audit was not held continuously through this period as some days were lost due to holidays and weather.
   16
      Nonetheless, auditors identified many instances in which remarks had been extensively documented in printed AV
   lists, including documentation of challenges made and their disposition. This suggests that claims, made by some,
   that challenges were being ignored were not accurate.


                                                                                                                 19
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 313 of 334




   Detroit also encountered an additional risk of assigning incorrect ballots because of the inclusion
   of multiple precincts within AV counting boards. For example, a voter may be in precinct 25
   and AV counting board 10, because AV counting board 10 has multiple precincts (e.g. 24, 25,
   and 26). Clerk staff attempting to issue a ballot to the voter might mistakenly issue a ballot for
   precinct 10 when the voter should be getting a ballot for precinct 25, which happens to be in
   counting board 10 might mistakenly be issued a ballot for precinct 10. This causes a mismatch
   between the tabulator record and the AV list, because the ballot is counted in the precinct
   corresponding to the ballot, not the voter’s correct precinct.

   Detroit also had a substantial number of locations and which AV ballots could be delivered on
   election day, including dozens of satellite locations and drop boxes. This may have contributed
   to the issue, identified above, of ballots being properly physically received but not entered as
   received in QVF. The counting board received many envelopes that had been marked as received
   on time by clerk staff but had not yet been entered into QVF. Many of these were fixed on
   election night or during the canvass, but it was a challenging and time-consuming issue.

   Approximately 174,000 Absent voter ballots were cast in Detroit. Following the county canvass,
   95 of 134 AV counting boards were out of balance. During the AV counting board audit, staff
   were able to identify 81 additional counting boards that were in balance or explained, so that a
   total of 14 counting boards remained out of balance. 17

   Although 14 AV counting boards remained out of balance at the completion of the audit, some
   had more names than ballots and some had more ballots than names. The net number of ballots
   for the entire counting board was 21 more names than ballots, out of approximately 174,000 AV
   votes cast.




   17
    A prior version of this report listed the number of counting boards out of balance following the canvass as 98,
   which was inaccurate and has been corrected.


                                                                                                                      20
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 314 of 334




   Detroit Absent Voter Counting Boards Out of Balance at Canvass
    AVCB # Audit Balanced/Explained Over/Under*
        2                  N                     -5
        4                  N                     3
        5                  Y                     0
        6                  N                     -4
        7                  Y                     0
        8                  Y                     0
       10                  N                     -2
       11                  Y                     -1
       12                  Y                    -13
       13                  Y                     0
       14                  Y                     0
       15                  Y                     0
       16                  Y                     0
       17                  Y                     0
       18                  Y                     0
       19                  Y                     0
       20                  N                     -1
       21                  Y                     0
       22                  Y                     1
       23                  Y                     0
       24                  N                     5
       25                  N                     -4
       26                  Y                     0
       27                  Y                     0
       28                  Y                     0
       30                  N                     -2
       31                  Y                     0
       32                  Y                     0
       33                  Y                     0
       35                  Y                     0
       36                  Y                     0
       37                  N                     1
       38                  N                     -1
       39                  Y                     0
       41                  Y                     0
       43                  Y                     0
       44                  Y                     0
       45                  N                     4
       46                  Y                     0


                                                                            21
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 315 of 334




     AVCB #   Audit Balanced/Explained   Over/Under*
       47                Y                     0
       48                Y                     1
       49                Y                    -1
       50                Y                    -2
       51                Y                     0
       52                Y                     7
       53                Y                     0
       55                Y                    -7
       56                Y                     0
       57                Y                     0
       59                N                     1
       60                Y                     0
       61                Y                     0
       62                Y                     0
       63                Y                     0
       64                Y                     0
       65                Y                     0
       66                Y                     0
       67                Y                     0
       68                Y                     0
       41                Y                     0
       72                Y                     0
       73                Y                     0
       74                Y                     0
       77                Y                     0
       80                Y                     0
       81                Y                     0
       82                Y                     0
       83                Y                     0
       85                Y                     0
       86                Y                     0
       87                Y                     0
       88                Y                   -26
       89                Y                    26
       90                Y                     0
       94                Y                     0
       95                Y                     0
       96                N                    -2
       97                Y                     0
       98                Y                     0

                                                                            22
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 316 of 334




     AVCB #      Audit Balanced/Explained        Over/Under*
      100                   Y                         0
      101                   Y                         0
      107                   Y                         0
      108                   Y                         0
      109                   N                         1
      110                   Y                         0
      112                   Y                         0
      114                   Y                         -1
      117                   Y                         0
      119                   Y                         0
      122                   Y                         0
      123                   Y                         0
      124                   Y                         1
      128                   Y                         0
      132                   Y                         0
      133                   Y                         0

   *Some absent voter counting board imbalances could be explained but could not be corrected
   after the fact, such as tabulating a ballot in the wrong precinct. In these cases, the remaining
   over/under imbalance for the precinct remains with the explained but uncorrected imbalance.

   Grand Rapids, Kent County

   The Bureau of Elections conducted an audit of the Grand Rapids AV counting board on February
   10 and 11, 2021. The Grand Rapids city clerk provided work space and staff to assist in
   conducting the audit, and delivered all requested equipment. The Kent County clerk’s office also
   provided staff assistance and participated in the audit, as did the Ottawa County clerk’s office
   with Grand Rapids and Kent County’s permission.

   In the Grand Rapids absent voter counting board system, each counting board corresponds to an
   individual polling precinct. A total of 59,000 absent voter ballots were cast in Grand Rapids.
   Following the county canvass, 29 of 77 AV counting boards were out of balance. During the AV
   counting board audit, staff were able to identify 36 additional counting boards that were in
   balance, so that a total of 12 counting boards remained out of balance.

   Although 12 AV counting boards remained out of balance at the completion of the audit, some
   had more names than ballots and some had more ballots than names. Thus, the net number of
   ballots for the entire counting board was 3 more names than ballots, out of approximately 59,000
   absentee votes cast.




                                                                                                      23
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 317 of 334




   Grand Rapids Absent Voter Counting Board Balanced/Explained
    AVCB #     Audit Balanced/Explained Over/Under*
        4                 N                    2
        5                 Y
        9                 N                    -1
       10                 Y
       12                 N                    1
       14                 N                    -2
       18                 Y
       25                 Y
       26                 N                    -1
       27                 Y
       32                 Y
       37                 Y
       40                 Y
       41                 N                    -2
       44                 Y
       47                 N                    -1
       48                 Y
       49                 N                    2
       50                 N                    -1
       53                 Y
       54                 Y
       55                 Y
       60                 N                    2
       63                 Y
       64                 N                    -1
       70                 Y
       71                 N                    -1
       72                 Y
       77                 Y

   *Some absent voter counting board imbalances could be explained but could not be corrected
   after the fact, such as tabulating a ballot in the wrong precinct. In these cases, the remaining
   over/under imbalance for the precinct remains with the explained but uncorrected imbalance.




                                                                                                      24
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 318 of 334




   Recommendations for Future Elections

   Based on the findings above, the Bureau of Elections recommends a number of procedural
   changes, training points of emphasis, and legislative changes to improve the efficiency and
   accuracy of AV processing and increase the likelihood counting boards will be balanced or
   recountable.

   Procedures

   City and township clerks operating absent voter counting boards should implement several
   procedures before, during, and after the counting of absent voter ballots. Clerks should have
   clearer processes to track and balance daily the number of AV applications, ballots sent, and
   ballots received, with corresponding tracking of spoiled and rejected ballots. Applications and
   ballots should also be stored physically in way that corresponds to the tracking of each category.
   Sorting records and materials on a daily basis leading up to election day will set up the counting
   board to be in a better position to identify and process ballots appropriately. Ballot controls are
   particularly important; returned ballots should be balanced and sorted to the appropriate precinct
   or counting board on a daily basis.

   Clerk’s offices should also establish a uniform method for documenting and retaining ballots that
   are deemed invalid, for any reason, during processing. It is critical that these ballots be
   documented and segregated from other ballots; intermingling them with other records makes it
   much more likely that counting boards will be out of balance without a readily apparent
   explanation.

   Clerks should have more clear, obvious, and regularly used labels and indicators to demonstrate
   which precinct and counting board ballots are in each container; particularly when multiple
   precincts and counting board ballots are stored in a container. This will assist election inspectors
   in identifying the correct container on election day and make it easier for county canvassers to
   identify the ballots during the canvass.

   Clerks should dedicate a sufficient number of experienced staff and election inspectors to handle
   all aspects of the ballot duplication process. In addition to ensuring that the original and duplicate
   are properly stored and remarked in the AV list or pollbook, this will also reduce errors in the
   actual duplication of ballots.

   Clerks should take action, as soon as possible after election day, to organize records and prepare
   to assist county board of canvassers in efforts to balance counting boards and precincts—
   particularly if a city or township knows it has out of balance precincts that will need to be
   reconciled. This can be a difficult task for city or township staff who are exhausted in the days
   immediately following election day; one approach may be to have dedicated staff to organize
   records after election day. An initial step would be ensuring that all staff who will be handline
   records on or after election day have revisited receiving board instructions to assist in catching
   errors sooner.




                                                                                                      25
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 319 of 334




   County boards of canvassers should familiarize themselves with the findings in this audit report
   and speak with city and township clerks in their jurisdiction to understand the specific
   procedures those cities and townships use in running their boards. To the extent possible,
   canvassers should avoid using formats for tracking and receiving records during the canvass that
   do not correspond to the systems used on election day. As early as possible in the canvass, it is
   critical to identify the records that will be needed and why, so that the city and county officials
   can work together to identify all records quickly and in the right format.

   Training

   Building on prior training surrounding absent voter counting boards, the Bureau will emphasize
   ballot duplication in training efforts in the coming years. Ballot duplication was a major source
   of balancing errors and is challenging both in the actual duplication process and the proper
   retention of all records. Bureau training will also emphasize proper methods of duplicating
   ballots in addition to retention of original ballots, tabulation of duplicate ballots, and retention of
   military and overseas ballot materials.

   Training will also emphasize the critical importance of identifying and documenting any AV
   envelopes that are missing ballots or have multiple ballots in real time. Once the opportunity to
   document these envelopes is lost, it is likely lost forever, and the counting board likely will not
   be able to be balanced and explained. Election inspectors should understand that they are the
   only line of defense on this process and it must be top of mind.

   Qualified Voter File User Improvements

   Based on user experiences reported in the audit, the Bureau will prioritize several improvements
   to QVF to help clerks more easily identify critical application or ballot records or status changes
   for absentee voters.

   AV lists can be better standardized using report parameters QVF. Currently there are several
   different formats in which clerks can download and print lists of AV voters; these lists can be
   sorted by ballot number, name, accepted or rejected status, or other criteria. The Bureau plans to
   retain these preferences but emphasize the importance of uniform list format printing within
   jurisdictions and counties. The Bureau will evaluate report settings and reminders to help clerks
   download lists consistently. For clerks who choose to use an electronic AV list, the Bureau will
   emphasize improvements in the functionality and performance of the application.

   In light of reported instances of clerk staff not properly entering AV ballot envelopes as received
   in QVF, the Bureau will evaluate the ballot scanning application with an eye toward user
   experience. The Bureau will evaluate options for warnings, hard-stops, or pop up messages that
   may prevent a user from inadvertently leaving the application without recording the ballot as
   received.

   Finally, the Bureau will evaluate the messages and reports clerks see when voters with a pending
   AV application or ballot status move within or across jurisdictions. Improved QVF notifications



                                                                                                        26
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 320 of 334




   and reports may make it easier for clerks to track these moves in real time. In turn, this would
   reduce the number of election day issues associated with AV voters who move.

   Legislative Recommendations

   It is likely that the majority of Michigan voters will cast absentee ballots in major elections for
   the foreseeable future. Although 2020 was a unique election year because of the pandemic, the
   trend seen in other states is that most voters who start voting by mail continue to do so most of
   the time. Michigan should follow Florida, Ohio, and several other states’ lead and allow clerks to
   begin tabulating AV ballots prior to election day. In addition to allowing election night results to
   be reported much earlier, this would also reduce errors in processing AV ballots because clerks
   could assign fewer, more experienced staff to process ballots. Additionally, ballot processing
   could proceed on a more orderly, less rushed timetable allowing more safeguards and internal
   review.

   County canvassers need more time to complete canvasses. Currently canvassers have less than
   two weeks to review and attempt to balance all out-of-balance precincts in the county, in addition
   to the other work needed for certification. Counties have the same number of canvassers and
   number of days regardless of the population of the county or the number of local jurisdictions,
   and county clerks typically have limited election staffs. Particularly in large counties, canvassers
   need at least another week to complete the canvass. Many of the counting boards the Bureau was
   able to balance or explain would have been addressed by county boards of canvassers if they had
   been given more time.

   Finally, Michigan’s recountability standards are antiquated and should be reevaluated. Currently,
   if a counting board is out of balance and cannot be explained, precincts and counting boards
   often cannot be recounted. This makes little sense, particularly if a hand recount would make a
   difference in the outcome larger than the margin by which the precinct is out of balance. While
   other requirements for recountability (such as a sealed ballot containers) make good sense, the
   hyper-strict requirements that counting boards or precincts be perfectly balanced for a recount
   reduces, rather than increases, the ability to utilize post-election remedies to address election day
   errors.

   III. Risk-Limiting Audits

   Michigan first began implementing risk-limiting audits (RLAs) in 2018, starting with pilots of
   local elections with relatively small turnout. RLAs were first developed in Colorado a decade
   ago and have come to be regarded as the gold standard of post-election audits. During an RLA, a
   subset of paper ballots are reviewed to determine if there are disparities between the marking on
   the paper ballots and the way votes were tabulated using voting tabulators.

   Michigan, like most states, uses paper ballots. Voters hand-mark a paper ballot using a pen (or
   ballot-marking device), and the ballot is counted by tabulators that scan the paper ballot and
   electronically record the results. Tabulators are tested extensively before they are certified by the
   federal Election Assistance Commission, as well as the Michigan Board of State Canvassers, for



                                                                                                      27
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 321 of 334




   use in Michigan. Prior to each election clerks also test voting equipment on multiple occasions,
   including during public logic and accuracy testing.

   If there is any reason to think tabulators did not count ballot accurately, the paper ballot allows
   this to be quickly determined. Losing candidates have the right to request a hand recount,
   although no statewide candidates chose to do so in 2020. However, counting ballots by hand is
   not practical at scale; to review every statewide race for accuracy, more than 5.5 million ballots
   would have to be counted by hand more than a dozen times (for each statewide race).

   RLAs are a valuable tool because of their ability to efficiently review the results of an election in
   which a large number of ballots were cast without conducting a full hand recount of the election.
   Instead, RLAs review a random sample of ballots drawn statewide. RLAs review enough ballots
   to determine there is a sufficiently minimal risk (the risk limit) that completing a full hand
   recount of the entire election would not lead to a different result than the result reached in the
   audit. The more ballots randomly reviewed, the lower the risk limit is and the higher the
   confidence is in the outcome of the election.

   Even prior to the development of RLAs in Michigan, auditors conducted hand counts of paper
   ballots as part of audits. As described above, procedural audits count all ballots in a subset of
   randomly selected precincts. Conversely, RLAs using the polling method randomly select
   ballots but include all precincts in the sample from which ballots can randomly be drawn
   (although ballots will not necessarily be drawn from every precinct in the sample, every precinct
   is included in the ballot manifest from which ballots are selected). In this way, the ballot review
   process in procedural and risk-limiting audits complement each other by broadening the scope
   and specificity of paper ballot review processes.

    Audit Type              Procedural                 Risk-Limiting (Polling)
    Ballots Counted         All                        Randomly Selected
    Jurisdictions           Randomly Selected          All

   In addition to their value in efficiently confirming election results, statewide RLAs provide an
   additional transparency benefit by ensuring that a large percentage of election jurisdictions
   participate in audits. While procedural audits review a small percentage of local jurisdictions in
   great detail, RLAs review a large percentage of local jurisdictions in more limited detail.

   As has been in the case in other states, 18 Michigan’s RLA process continues to evolve. RLAs
   were implemented statewide in 2020 during the two presidential dates, the March 10 primary and
   the November 3 general elections. The Bureau of Elections, in cooperation with local and county
   clerks, developed pilots on increasing scale beginning in 2018 until the first statewide pilot was
   conducted in March 2020. 19 The Bureau further developed auditing procedures with the advice



   18
     Colorado’s RLA process took approximately a decade to develop.
   19
     A fuller description of the pilots leading up to March 2020 and the March pilot is available here:
   https://www.michigan.gov/documents/sos/Michigan_RLA_Report_693501_7.pdf.


                                                                                                          28
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 322 of 334




   of a clerk advisory group and the Election Security Advisory Commission. 20 In both March and
   November, the statewide RLA process used a ballot polling model to randomly select ballots
   statewide. 21

   November 2020 Election RLA Process

   Random selection of ballots involved a cooperative effort among state, county, and local
   officials. First, county clerks worked with local clerks to create a “ballot manifest,” a list of all
   ballot containers in the state and how many ballots were in each container after election day.
   This step is necessary to establish the universe of ballots from which ballots will randomly be
   drawn. Each county clerk submitted a manifest of all ballot containers in its county. 22 The
   resulting statewide ballot manifest included 6,262 ballot containers for a total of 5,579,317
   ballots cast. 23

   Ballot selection was made beginning on January 11 using the Arlo software program developed
   by VotingWorks. 24 To determine which ballots would be selected, the Bureau of Elections used a
   random seed generator. The Bureau first rolled 20 different 10-sided dice to generate a random
   20-digit number. The dice roll was livestreamed and included participation by a Republican
   county clerk and a Democratic township clerk. The 20-digit number was then used as a seed
   number to randomly generate a list of ballots to be drawn from the universe of ballots in the
   ballot manifest.

   Using a risk-limit target of 10 25 as the baseline (as was used in March), 18,162 ballots were
   randomly selected for review in more than 1,300 of Michigan’s 1,520 local election jurisdictions.
   Clerks were then given two weeks to review selected ballots and report the results. Because of
   the ongoing pandemic, clerks were given the option of either opening and reviewing ballots at a
   central, county-run audit location, or at individual local clerk offices. To review the selected
   ballot, clerks were given a precinct number and a ballot or ballots to review. For example, if a
   Township clerk was instructed to review precinct 3, ballot 255, the clerk would open the ballot
   container for precinct 3, count through the ballots until the 255th ballot in the stack was retrieved,
   and record the contents of the ballot.



   20
      The Election Security Advisory Commission’s report and recommendations are available here:
   https://www.michigan.gov/documents/sos/ESAC_Report_Recommendations_706522_7.pdf.
   21
      Ballot polling involves comparing a random sample of individual ballots selected statewide with the official
   results statewide. In previous pilots, BOE and local clerks practiced ballot comparison audits, in which ballots are
   compared to how individual tabulators tabulated the ballot. Because in Michigan tabulators do not currently store a
   “cast vote record” for individual ballots, some pilots utilized a batch comparison method in which a large number of
   ballots from individual tabulators are compared to how the tabulator counted that group of pilots. This method has
   not yet been attempted statewide in Michigan.
   22
      In some cases the state worked directly with local jurisdictions to establish the ballot manifest.
   23
      The total number of ballots cast exceeds the number of votes for president because some voters did not cast a vote
   for any presidential candidate. Ballots without votes for president were included in the random selection.
   24
      An explanation of the Arlo Software and RLAs is available here: https://voting.works/risk-limiting-audits/.
   25
      For an explanation of risk limits and how they are used in audits, see Knowing It’s Right, Part One (Morell),
   available at https://democracyfund.org/wp-content/uploads/2020/06/2019_DF_KnowingItsRight_Part1.pdf.


                                                                                                                     29
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 323 of 334




   Local clerks recorded ballot contents using a tally sheet. Clerks could indicate if the ballot
   included a vote for Biden, Trump, another candidate, or no candidate; alternatively, clerks could
   indicate that the ballot could not be retrieved. Clerks then either entered the ballot contents on
   the Arlo software or submitted their tally sheet to a county clerk or the Bureau of Elections, who
   would enter the tally sheet into the Arlo software. Ballot retrieval began on XXX date. Clerks
   were instructed to retrieve and report ballots by January 22; clerks who needed time extensions
   (for example, if a clerk was out of town) were given additional time.

   More than 99 percent of ballots were retrieved. 26 Out of 18,162 ballots selected for review,
   18,804 were either retrieved or randomly selected for review multiple times. 27 The following 21
   local jurisdictions failed to retrieve ballots after receiving multiple reminders and offers of
   assistance:

    Township             County
    Maple Ridge          Alpena
    Blue Lake            Kalkaska
    Boardman             Kalkaska
    Clearwater           Kalkaska
    Coldsprings          Kalkaska
    Excelsior            Kalkaska
    Garfield             Kalkaska
    Kalkaska             Kalkaska
    Yates                Lake
    Ellsworth            Lake
    Larkin               Midland
    Greenwood            Oscoda
    Bridgehampton        Sanilac
    Elmer                Sanilac
    Flynn                Sanilac
    Moore                Sanilac
    Watertown            Sanilac
    Berlin               St Clair
    Grant                St Clair
    Kenockee             St Clair
    Lynn                 St Clair



   26
     The full results are available here: http://michigan.gov/documents/sos/audit-report-November-3-2020-General-
   Election-2021-04-21T11_51+00_00_722796_7.csv

   27
      The random selection ballot selection process involved ballots being selected one-by-one, meaning that some
   ballots could be selected multiple times in the random sample. The total number of distinct ballots reviewed was
   18,051 ballots out of 18,129 unique ballots selected for review.


                                                                                                                      30
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 324 of 334




   Despite the overwhelming participation of local clerks statewide, nonparticipation in the audit by
   these jurisdictions interfered with the ability to calculate the risk limit; therefore, the risk limit
   was not calculated and the RLA is considered an exercise. 28

   Although the data collected could not be used to calculate a risk limit, it nevertheless provides
   strong evidence that the result of the presidential election as calculated by tabulators was correct.
   In the sample of ballots reviewed, President Biden received 50 percent of ballots cast while
   former President Trump received votes in 48 percent of ballots cast, closely corresponding to
   their percentages of votes received in the official results calculated by voting tabulators. 29

   On a percentage point basis, the ballots reviewed in the sample were 49.7/48.0 percent in favor
   of Biden, compared with 50.3/47.5 percent in the tabulated total. The closer margin on a
   percentage point basis corresponds to the fact that the random sample included a relatively high
   percentage of ballots from counties that voted in favor of Trump (in other words, the random
   sample pulled more ballots from Trump-leaning counties, as opposed to Biden-leaning counties,
   than the median random sample would). On a county-by-county basis, the margins in the ballots
   retrieved corresponded extremely closely with the tabulated totals, especially in the largest
   counties which had the highest number of ballots retrieved.

           Ballots       Official     Sample      Official      Sample
   County Sampled        Biden        Biden       Trump         Trump
   Wayne           2,789         68.0        67.8          30.1        30.7
   Oakland         2,484         56.0        56.6          42.0        41.3
   Macomb          1,601         45.1        44.1          53.1        53.7
   Kent            1,230         51.7        51.5          45.6        46.3

   Smaller counties had larger differences in percentages between sampled and tabulated results, as
   would be expected with a small number of ballots sampled. For example, Keweenaw County
   only had 5 ballots retrieved, making it impossible for percentages to be particularly close to the
   county’s 55/43 official margin in favor of Trump (all 5 ballots retrieved happened to be for
   Biden). In the 20 counties with the highest number of 2020 voters, none saw substantial
   differences in the margins between the sampled and official ballots given the number of ballots
   retrieved. Ballot retrieval in these counties ranged from 212 to 721 ballots, with no county
   having a percentage difference of greater than 5 percent and most with 2 percent or less.




   28
      Under the RLA process, is necessary to have a complete sample to accurately calculate the risk limit. Non-
   retrieved ballots can be treated as a vote for the “losing” candidate, but this distorts the sample. Depending on the
   result of the initial review of ballots, it may be necessary to retrieve additional ballots to get a larger sample as
   necessary to reach the risk limit. However, without 100 percent participation, this number could not be accurately
   calculated; treating missing ballots as votes for the “losing” candidate would artificially inflate the number of
   additional ballots needed for retrieval and the Bureau decided not to pursue this approach.
   29
      Biden received 2,804,040 votes (50.3 percent) and Trump received 2,649,852 votes (47.5 percent), respectively,
   out of 5,579,317 total ballots cast. When calculated as percentage of ballots cast with a valid voter for president
   (5,539,302), Biden received 50.6 percent and Trump 47.8 percent, respectively.


                                                                                                                       31
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 325 of 334




   Antrim County Full Ballot Tally

   The Bureau of Elections also worked with the Antrim County clerk and local clerks to conduct a
   full hand tally of all ballots cast for president in the County. The Bureau decided to count all
   ballots in Antrim County to help safeguard public confidence following false information that
   was circulating regarding presidential results in the county. Because of human errors in
   programming election equipment, Antrim County initially reported erroneous unofficial results
   with incorrect results for the presidential race, even though ballot tabulators had counted the
   votes for President accurately. Although this could be explained, and was explained, at a
   technical level, 30 the Bureau took the additional step of demonstrating that ballots had been
   counted properly by conducting a full hand count.

   The full hand count was structured as a risk-limiting audit with a risk limit of zero. 31 Bureau of
   Elections staff travelled to Antrim County to conduct the audit. The county clerk arranged for
   city and township clerks to deliver their ballot containers and reserved space at the Kearney
   Township Hall. The event was open to the public and livestreamed.

   The hand count audit used some procedures similar to those used in hand recounts. The process,
   however, was an audit rather than a recount because it did not impact official results. Teams of
   two individuals for each precinct counted the number of votes cast for president in each of the
   precincts in Antrim County. The hand-counted numbers showed a total of 9,759 votes for Donald
   Trump and 5,959 for Joe Biden—a net change of 12 votes from the tabulated results. 32 Slight
   differences between hand counts and tabulator counts are not unusual and can be explained by
   different interpretations of stray marks on ballots by tabulators and individuals; closer review of
   write-in votes; and human error in hand counting. 33

   RLA Process and Future Elections

   The RLA process included overwhelming participation and provided strong evidence that the
   outcome of the presidential election was correct. Given the extremely high percentage of ballots
   that were retrieved and the high number of jurisdictions that participated, the Bureau of Elections
   will consider future adjustments to audit procedures to allow the risk limit to be more efficiently
   calculated when there is a small amount of nonparticipation. Overall, the RLA exercise
   successfully provided visible affirmation, based on a large random sample of ballots, that the
   outcome of the Presidential election was correct. The willingness of the vast majority of

   30
      The initial source of the unofficial reporting error was quickly identified. It was more fully explained in a
   subsequent expert review by University of Michigan Computer Science & engineering Professor J. Alex Halderman:
   https://www.michigan.gov/documents/sos/Antrim_720623_7.pdf.
   31
      At statewide scale, setting the risk limit at zero is often impractical and undermines the efficiency value of an
   RLA because of the large number of ballots that have to be counted. To review one county with a relatively smaller
   number of voters, however, this could be accomplished in one day.
   32
      The full results are available here:
   https://www.michigan.gov/documents/sos/AntrimCounty_Presidential_Race_Full_Hand_Count_November2020_71
   1027_7.pdf.
   33
      One precinct (Star Township, precinct 1) accounted for a net gain of 5 votes for Biden and 6 votes for Trump,
   larger differences than were seen in other precincts. This may have been a result of human error in counting ballots.


                                                                                                                     32
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 326 of 334




   jurisdictions to open ballot containers and review ballots demonstrates that clerks are transparent
   and open to having their elections reviewed. Between the RLA exercise and other audits, more
   than 1,300 of Michigan’s 1,520 local clerks participated in at least one type of post-election
   audit.

   The Bureau will explore additional methods of both ensuring 100 percent compliance or
   adjusting auditing methodologies to account for the small minority of clerks that did not
   participate. In the absence of a pandemic and the need for social distancing, it may be easier to
   enforce 100 percent participation at a county-by-county level. The complete hand count of all
   ballots in Antrim County provides additional confidence in the presidential election, even if the
   process is not easily replicable statewide; for Antrim County alone, a full hand count took a full
   day. 34

   Additional options that will be explored in future RLAs include:

        •   Sampling a larger number of ballots in initial rounds of ballot polling audits.
        •   Reevaluating ballot comparison or batch comparison methods that are more likely to
            result in a complete sample even if a small number of jurisdictions do not participate.
        •   Incorporating risk-limiting audits into other audit procedures or county canvass processes
            (the latter would require a legislative change), to allow ballots to be retrieved more
            efficiently when containers are already open and unsealed.
        •   Additional consequences for nonparticipation.

   Ultimately, the RLA exercise provided strong evidence that the outcome of the presidential
   election was correct and that claims that tabulators did count ballots properly were without basis.
   If any widespread issues involving ballot tabulators existed (despite the extensive pre-election
   testing tabulators undergo), a random sample of 18,000 ballots would likely have differed
   significantly from the tabulated total, and it did not.

                                                      Conclusion

   Election officials successfully conducted the November 2020 election, a remarkable achievement
   given the many challenges officials across the state faced in conducting the election. After the
   most extensive audits in state history, no evidence of intentional misconduct of fraud by election
   officials was discovered. Election officials should improve training and procedures to ensure
   better documentation of ballots received and tabulated, particularly in absent voter counting
   boards to reduce the number of precincts out of balance. Improvements in training, as well as use
   of the Qualified Voter File applications, requires a joint effort with local, county, and state
   officials, and will be a point of emphasis in training and application design for the Bureau of
   Elections in the current election cycle.



   34
     Conducting a full hand recount or full hand count audit statewide would require thousands of staff members. The
   fee for requesting a statewide recount (more than 5,000 precincts) of the presidential or U.S. Senate elections would
   have exceeded $600,000. MCL 168.827(2).


                                                                                                                      33
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 327 of 334




   Several statutory requirements hinder the ability of election officials to conduct elections
   efficiently and in a way that allows full documentation and review of election conduct,
   particularly with regard to absent voter ballots. Strict “recountability” requirements hinder the
   ability of out-of-balance precincts to be reviewed during recounts, and should be reconsidered.
   Elections would be run more efficiently and smoothly, with more opportunity to review, if clerks
   were given more time to tabulate absent voter ballots and boards of county canvassers were
   given more time to complete the canvass.




                                                                                                 34
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 328 of 334




   Appendix: List of Jurisdictions and Precincts Audited (November 2020 Election)


             COUNTY                     JURISDICTION                   PRECINCT        STATUS
     ALCONA COUNTY            HAWES TOWNSHIP                   1                    Complete
     ALGER COUNTY             MUNISING CITY                    1                    Complete
     ALLEGAN COUNTY           LEIGHTON TOWNSHIP                2                    Complete
     ALLEGAN COUNTY           SALEM TOWNSHIP                   2                    Complete
     ALLEGAN COUNTY           OTSEGO TOWNSHIP                  1                    Complete
     ALPENA COUNTY            LONG RAPIDS TOWNSHIP             1                    Complete
     ANTRIM COUNTY            CUSTER TOWNSHIP                  1                    Complete
     ANTRIM COUNTY            ALL JURISDICTIONS                All (Ballot Audit)   Complete
     ARENAC COUNTY            ARENAC TOWNSHIP                  1                    Complete
     BARAGA COUNTY            LANSE TOWNSHIP                   1                    Complete
     BARRY COUNTY             CASTLETON TOWNSHIP               1                    Complete
     BARRY COUNTY             HASTINGS CITY                    3                    Complete
     BARRY COUNTY             WOODLAND TOWNSHIP                1                    Complete
     BAY COUNTY               BAY CITY CITY                    4-1                  Complete
     BAY COUNTY               MONITOR TOWNSHIP                 6                    Complete
     BAY COUNTY               PINCONNING TOWNSHIP              1                    Complete
     BENZIE COUNTY            JOYFIELD TOWNSHIP                1                    Complete
     BERRIEN COUNTY           BENTON CHARTER TOWNSHIP          1                    Complete
     BERRIEN COUNTY           BRIDGMAN CITY                    1                    Complete
     BERRIEN COUNTY           BUCHANAN CITY                    1                    Complete
     BERRIEN COUNTY           PIPESTONE TOWNSHIP               1                    Complete
     BERRIEN COUNTY           ST JOSEPH CHARTER TOWNSHIP       4                    Complete
     BRANCH COUNTY            BRONSON TOWNSHIP                 1                    Complete
     BRANCH COUNTY            CALIFORNIA TOWNSHIP              1                    Complete
     BRANCH COUNTY            COLDWATER CITY                   4-1                  Complete
     CALHOUN COUNTY           BATTLE CREEK CITY                4-8                  Complete
     CALHOUN COUNTY           CLARENDON TOWNSHIP               1                    Complete
     CALHOUN COUNTY           BURLINGTON TOWNSHIP              1                    Complete
     CALHOUN COUNTY           EMMETT TOWNSHIP                  3                    Complete
     CALHOUN COUNTY           MARSHALL CITY                    1                    Complete
     CASS COUNTY              CALVIN TOWNSHIP                  1                    Complete
     CASS COUNTY              DOWAGIAC CITY                    2                    Complete
     CASS COUNTY              LA GRANGE TOWNSHIP               1                    Complete
     CHARLEVOIX COUNTY        EVANGELINE TOWNSHIP              5                    Complete
     CHEBOYGAN COUNTY         BEAUGRAND TOWNSHIP               1                    Complete

                                                                                     35
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 329 of 334




CHEBOYGAN COUNTY        NUNDA TOWNSHIP           1                            Complete
CHEBOYGAN COUNTY        WILMOT TOWNSHIP          1                            Complete
CHIPPEWA COUNTY         RUDYARD TOWNSHIP         1                            Complete
CLARE COUNTY            WINTERFIELD TOWNSHIP     1                            Complete
CLINTON COUNTY          EAGLE TOWNSHIP           1                            Complete
CLINTON COUNTY          GREENBUSH TOWNSHIP       1                            Complete
CLINTON COUNTY          ST JOHNS CITY            2                            Complete
CRAWFORD COUNTY         GRAYLING CITY            1                            Complete
DELTA COUNTY            BRAMPTON TOWNSHIP        1                            Complete
DELTA COUNTY            ESCANABA TOWNSHIP        1                            Complete
DELTA COUNTY            FORD RIVER TOWNSHIP      1                            Complete
DICKINSON COUNTY        BREITUNG TOWNSHIP        1                            Complete
EATON COUNTY            CHARLOTTE CITY           1-1                          Complete
EATON COUNTY            CHESTER TOWNSHIP         1                            Complete
EATON COUNTY            DELTA CHARTER TOWNSHIP   6                            Complete
EATON COUNTY            GRAND LEDGE CITY         3                            Complete
EATON COUNTY            ROXAND TOWNSHIP          1                            Complete
EMMET COUNTY            HARBOR SPRINGS CITY      1                            Complete
EMMET COUNTY            PETOSKEY CITY            1-1                          Complete
EMMET COUNTY            WEST TRAVERSE TOWNSHIP   1                            Complete
GENESEE COUNTY          CLAYTON TOWNSHIP         2                            Complete
GENESEE COUNTY          CLIO CITY                1                            Complete
GENESEE COUNTY          DAVISON TOWNSHIP         1                            Complete
GENESEE COUNTY          FENTON CITY              5                            Complete
GENESEE COUNTY          FLINT CITY               1-3 (State Precinct Audit)   Complete
GENESEE COUNTY          FLINT TOWNSHIP           5                            Complete
GENESEE COUNTY          GAINES TOWNSHIP          1                            Complete
GENESEE COUNTY          GENESEE TOWNSHIP         6                            Complete
GENESEE COUNTY          GRAND BLANC TOWNSHIP     6                            Complete
GENESEE COUNTY          MOUNT MORRIS TOWNSHIP    9                            Complete
GENESEE COUNTY          THETFORD TOWNSHIP        1 (State Precinct Audit)     Complete
GENESEE COUNTY          VIENNA TOWNSHIP          4                            Complete
GLADWIN COUNTY          GRIM TOWNSHIP            1                            Complete
GOGEBIC COUNTY          BESSEMER TOWNSHIP        1                            Complete
GRAND TRAVERSE COUNTY   BLAIR TOWNSHIP           3                            Complete
GRAND TRAVERSE COUNTY   GARFIELD TOWNSHIP        4                            Complete
GRAND TRAVERSE COUNTY   GREEN LAKE TOWNSHIP      1                            Complete
GRATIOT COUNTY          ARCADA TOWNSHIP          1                            Complete
GRATIOT COUNTY          HAMILTON TOWNSHIP        1                            Complete


                                                                                         36
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 330 of 334




GRATIOT COUNTY       NORTH STAR TOWNSHIP         1                   Complete
HILLSDALE COUNTY     AMBOY TOWNSHIP              1                   Complete
HILLSDALE COUNTY     LITCHFIELD TOWNSHIP         1                   Complete
HILLSDALE COUNTY     READING CITY                1                   Complete
HOUGHTON COUNTY      CALUMET TOWNSHIP            9                   Complete
HOUGHTON COUNTY      HANCOCK CITY                1                   Complete
HOUGHTON COUNTY      HANCOCK TOWNSHIP            1                   Complete
HURON COUNTY         HURON TOWNSHIP              1                   Complete
HURON COUNTY         SHERIDAN TOWNSHIP           1                   Complete
HURON COUNTY         SHERMAN TOWNSHIP            1                   Complete
INGHAM COUNTY        ALAIEDON TOWNSHIP           1                   Complete
INGHAM COUNTY        AURELIUS TOWNSHIP           1                   Complete
INGHAM COUNTY        DELHI CHARTER TOWNSHIP      3                   Complete
INGHAM COUNTY        EAST LANSING CITY           12                  Complete
INGHAM COUNTY        LANSING CITY                4-33                Complete
INGHAM COUNTY        LANSING TOWNSHIP            2                   Complete
INGHAM COUNTY        LESLIE CITY                 1                   Complete
INGHAM COUNTY        MERIDIAN TOWNSHIP           6                   Complete
INGHAM COUNTY        VEVAY TOWNSHIP              1                   Complete
INGHAM COUNTY        WILLIAMSTON CITY            1                   Complete
IONIA COUNTY         EASTON TOWNSHIP             1                   Complete
IONIA COUNTY         KEENE TOWNSHIP              1                   Complete
IONIA COUNTY         ODESSA TOWNSHIP             1                   Complete
IOSCO COUNTY         TAWAS TOWNSHIP              1                   Complete
IRON COUNTY          CRYSTAL FALLS CITY          1                   Complete
ISABELLA COUNTY      BROOMFIELD TOWNSHIP         1                   Complete
ISABELLA COUNTY      ROLLAND TOWNSHIP            1                   Complete
ISABELLA COUNTY      UNION TOWNSHIP              1                   Complete
JACKSON COUNTY       LEONI TOWNSHIP              1                   Complete
JACKSON COUNTY       RIVES TOWNSHIP              2                   Complete
JACKSON COUNTY       SANDSTONE TOWNSHIP          3                   Complete
JACKSON COUNTY       SPRING ARBOR TOWNSHIP       1                   Complete
JACKSON COUNTY       SUMMIT TOWNSHIP             8                   Complete
KALAMAZOO COUNTY     BRADY TOWNSHIP              2                   Complete
KALAMAZOO COUNTY     CHARLESTON TOWNSHIP         1                   Complete
KALAMAZOO COUNTY     COOPER TOWNSHIP             4                   Complete
KALAMAZOO COUNTY     GALESBURG CITY              1                   Complete
KALAMAZOO COUNTY     KALAMAZOO CITY              14                  Complete
KALAMAZOO COUNTY     OSHTEMO TOWNSHIP            8                   Complete
KALAMAZOO COUNTY     PAVILION TOWNSHIP           3                   Complete

                                                                                 37
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 331 of 334




KALAMAZOO COUNTY     PORTAGE CITY                4                           Complete
KALAMAZOO COUNTY     RICHLAND TOWNSHIP           3                           Complete
KALAMAZOO COUNTY     TEXAS TOWNSHIP              4                           Complete
KALKASKA COUNTY      OLIVER TOWNSHIP             1                           Complete
KENT COUNTY          BYRON TOWNSHIP              1                           Complete
KENT COUNTY          CALEDONIA TOWNSHIP          6                           Complete
KENT COUNTY          CANNON TOWNSHIP             6                           Complete
KENT COUNTY          CASCADE TOWNSHIP            10                          Complete
KENT COUNTY          EAST GRAND RAPIDS CITY      3-5                         Complete
                     GRAND RAPIDS CHARTER                                    Complete
KENT COUNTY          TOWNSHIP                    1
KENT COUNTY          GRAND RAPIDS CITY           AVCB                        Complete
KENT COUNTY          GRANDVILLE CITY             5                           Complete
KENT COUNTY          OAKFIELD TOWNSHIP           3                           Complete
KENT COUNTY          PLAINFIELD TOWNSHIP         4                           Complete
KENT COUNTY          WYOMING CITY                3-26                        Complete
KEWEENAW COUNTY      HOUGHTON TOWNSHIP           1                           Complete
LAKE COUNTY          PEACOCK TOWNSHIP            10                          Complete
LAKE COUNTY          YATES TOWNSHIP              19 (State Precinct Audit)   Complete
LAPEER COUNTY        LAPEER CITY                 1-2                         Complete
LAPEER COUNTY        MAYFIELD TOWNSHIP           2                           Complete
LAPEER COUNTY        NORTH BRANCH TOWNSHIP       1                           Complete
LEELANAU COUNTY      SUTTONS BAY TOWNSHIP        1                           Complete
LENAWEE COUNTY       ADRIAN CITY                 3                           Complete
LENAWEE COUNTY       BLISSFIELD TOWNSHIP         1                           Complete
LENAWEE COUNTY       TECUMSEH CITY               1-4                         Complete
LIVINGSTON COUNTY    BRIGHTON CHARTER TOWNSHIP   3                           Complete
LIVINGSTON COUNTY    MARION TOWNSHIP             2                           Complete
LIVINGSTON COUNTY    OCEOLA TOWNSHIP             5                           Complete
LIVINGSTON COUNTY    PUTNAM TOWNSHIP             3                           Complete
LIVINGSTON COUNTY    TYRONE TOWNSHIP             2                           Complete
LUCE COUNTY          LAKEFIELD TOWNSHIP          1                           Complete
MACKINAC COUNTY      HENDRICKS TOWNSHIP          1                           Complete
MACOMB COUNTY        CENTER LINE CITY            5                           Complete
MACOMB COUNTY        CHESTERFIELD TOWNSHIP       7                           Complete
MACOMB COUNTY        CLINTON TOWNSHIP            11                          Complete
MACOMB COUNTY        HARRISON TOWNSHIP           2                           Complete
MACOMB COUNTY        MACOMB TOWNSHIP             23                          Complete
MACOMB COUNTY        NEW BALTIMORE CITY          5                           Complete


                                                                                        38
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 332 of 334




MACOMB COUNTY        ROSEVILLE CITY              12                  Complete
MACOMB COUNTY        ST CLAIR SHORES CITY        4                   Complete
MACOMB COUNTY        SHELBY CHARTER TOWNSHIP     24                  Complete
MACOMB COUNTY        STERLING HEIGHTS CITY       20                  Complete
MACOMB COUNTY        STERLING HEIGHTS CITY       AVCB                Complete
MANISTEE COUNTY      ONEKAMA TOWNSHIP            1                   Complete
MARQUETTE COUNTY     MARQUETTE CITY              1                   Complete
MARQUETTE COUNTY     REPUBLIC TOWNSHIP           1                   Complete
MARQUETTE COUNTY     SANDS TOWNSHIP              1                   Complete
MASON COUNTY         BRANCH TOWNSHIP             1                   Complete
MASON COUNTY         RIVERTON TOWNSHIP           1                   Complete
MASON COUNTY         VICTORY TOWNSHIP            1                   Complete
MECOSTA COUNTY       MECOSTA TOWNSHIP            1                   Complete
MENOMINEE COUNTY     HOLMES TOWNSHIP             1                   Complete
MIDLAND COUNTY       HOPE TOWNSHIP               1                   Complete
MIDLAND COUNTY       JEROME TOWNSHIP             4                   Complete
MIDLAND COUNTY       LEE TOWNSHIP                2                   Complete
MISSAUKEE COUNTY     MCBAIN CITY                 1                   Complete
MONROE COUNTY        BEDFORD TOWNSHIP            1                   Complete
MONROE COUNTY        FRENCHTOWN TOWNSHIP         1                   Complete
MONROE COUNTY        MILAN CITY                  1                   Complete
MONROE COUNTY        PETERSBURG CITY             1                   Complete
MONROE COUNTY        RAISINVILLE TOWNSHIP        1                   Complete
MONTCALM COUNTY      CRYSTAL TOWNSHIP            1                   Complete
MONTCALM COUNTY      FAIRPLAIN TOWNSHIP          1                   Complete
MONTCALM COUNTY      MONTCALM TOWNSHIP           1                   Complete
MONTMORENCY COUNTY   ALBERT TOWNSHIP             1                   Complete
MUSKEGON COUNTY      FRUITPORT TOWNSHIP          1                   Complete
MUSKEGON COUNTY      MONTAGUE TOWNSHIP           1                   Complete
MUSKEGON COUNTY      MUSKEGON TOWNSHIP           4                   Complete
MUSKEGON COUNTY      NORTON SHORES CITY          1-1                 Complete
MUSKEGON COUNTY      WHITEHALL TOWNSHIP          1                   Complete
NEWAYGO COUNTY       BIG PRAIRIE TOWNSHIP        1                   Complete
NEWAYGO COUNTY       CROTON TOWNSHIP             1                   Complete
NEWAYGO COUNTY       GRANT TOWNSHIP              1                   Complete
OAKLAND COUNTY       BLOOMFIELD TOWNSHIP         8                   Complete
OAKLAND COUNTY       CLAWSON CITY                1                   Complete
OAKLAND COUNTY       FARMINGTON HILLS CITY       20                  Complete
OAKLAND COUNTY       FERNDALE CITY               4                   Complete


                                                                                 39
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 333 of 334




OAKLAND COUNTY        NOVI CITY                  2                   Complete
OAKLAND COUNTY        OAKLAND CHARTER TOWNSHIP   3                   Complete
OAKLAND COUNTY        OAK PARK CITY              15                  Complete
OAKLAND COUNTY        OXFORD TOWNSHIP            2                   Complete
OAKLAND COUNTY        PONTIAC CITY               5-13                Complete
OAKLAND COUNTY        TROY CITY                  5                   Complete
OCEANA COUNTY         WEARE TOWNSHIP             1                   Complete
OGEMAW COUNTY         LOGAN TOWNSHIP             1                   Complete
ONTONAGON COUNTY      HAIGHT TOWNSHIP            1                   Complete
OSCEOLA COUNTY        BURDELL TOWNSHIP           1                   Complete
OSCODA COUNTY         ELMER TOWNSHIP             1                   Complete
OTSEGO COUNTY         HAYES TOWNSHIP             1                   Complete
OTTAWA COUNTY         ALLENDALE TOWNSHIP         4                   Complete
OTTAWA COUNTY         CROCKERY TOWNSHIP          1                   Complete
OTTAWA COUNTY         FERRYSBURG CITY            1                   Complete
OTTAWA COUNTY         GEORGETOWN TOWNSHIP        3                   Complete
OTTAWA COUNTY         GRAND HAVEN TOWNSHIP       4                   Complete
OTTAWA COUNTY         HOLLAND CITY               4-10                Complete
OTTAWA COUNTY         HOLLAND TOWNSHIP           11                  Complete
OTTAWA COUNTY         HUDSONVILLE CITY           3-1                 Complete
OTTAWA COUNTY         PARK TOWNSHIP              6                   Complete
OTTAWA COUNTY         TALLMADGE TOWNSHIP         3                   Complete
PRESQUE ISLE COUNTY   BEARINGER TOWNSHIP         1                   Complete
ROSCOMMON COUNTY      NESTER TOWNSHIP            1                   Complete
SAGINAW COUNTY        BIRCH RUN TOWNSHIP         2                   Complete
SAGINAW COUNTY        FRANKENMUTH TOWNSHIP       1                   Complete
SAGINAW COUNTY        JAMES TOWNSHIP             1                   Complete
SAGINAW COUNTY        RICHLAND TOWNSHIP          1                   Complete
SAGINAW COUNTY        SAGINAW CITY               10                  Complete
ST CLAIR COUNTY       BURTCHVILLE TOWNSHIP       3                   Complete
ST CLAIR COUNTY       FORT GRATIOT TOWNSHIP      2                   Complete
ST CLAIR COUNTY       GREENWOOD TOWNSHIP         1                   Complete
ST CLAIR COUNTY       KENOCKEE TOWNSHIP          1                   Complete
ST CLAIR COUNTY       ST CLAIR CITY              2                   Complete
ST JOSEPH COUNTY      COLON TOWNSHIP             1                   Complete
ST JOSEPH COUNTY      MENDON TOWNSHIP            1                   Complete
ST JOSEPH COUNTY      STURGIS CITY               1                   Complete
SANILAC COUNTY        DELAWARE TOWNSHIP          1                   Complete
SANILAC COUNTY        LEXINGTON TOWNSHIP         1                   Complete


                                                                                 40
Case 1:20-cv-03747-NRN Document 131-1 Filed 07/15/21 USDC Colorado Page 334 of 334




SANILAC COUNTY       WASHINGTON TOWNSHIP           1                           Complete
SCHOOLCRAFT COUNTY   GERMFASK TOWNSHIP             1                           Complete
SHIAWASSEE COUNTY    DURAND CITY                   1                           Complete
SHIAWASSEE COUNTY    NEW HAVEN TOWNSHIP            1                           Complete
SHIAWASSEE COUNTY    PERRY TOWNSHIP                2                           Complete
SHIAWASSEE COUNTY    VERNON TOWNSHIP               1 (State Precinct Audit)    Complete
TUSCOLA COUNTY       AKRON TOWNSHIP                1                           Complete
TUSCOLA COUNTY       VASSAR TOWNSHIP               1                           Complete
TUSCOLA COUNTY       WISNER TOWNSHIP               1                           Complete
VAN BUREN COUNTY     ANTWERP TOWNSHIP              3                           Complete
VAN BUREN COUNTY     PAW PAW TOWNSHIP              1                           Complete
VAN BUREN COUNTY     SOUTH HAVEN TOWNSHIP          1                           Complete
WASHTENAW COUNTY     ANN ARBOR CITY                2-8                         Complete
WASHTENAW COUNTY     LYNDON TOWNSHIP               1                           Complete
WASHTENAW COUNTY     MANCHESTER TOWNSHIP           1                           Complete
WASHTENAW COUNTY     NORTHFIELD TOWNSHIP           1                           Complete
WASHTENAW COUNTY     PITTSFIELD CHARTER TOWNSHIP   1                           Complete
WASHTENAW COUNTY     SCIO TOWNSHIP                 8                           Complete
WASHTENAW COUNTY     SUPERIOR TOWNSHIP             5                           Complete
WASHTENAW COUNTY     YORK TOWNSHIP                 1                           Complete
WASHTENAW COUNTY     YPSILANTI CITY                1-3                         Complete
WASHTENAW COUNTY     YPSILANTI TOWNSHIP            1                           Complete
WAYNE COUNTY         CANTON TOWNSHIP               10                          Complete
WAYNE COUNTY         DEARBORN CITY                 43                          Complete
WAYNE COUNTY         DETROIT CITY                  3-177                       Complete
WAYNE COUNTY         DETROIT CITY                  AVCB                        Complete
WAYNE COUNTY         GROSSE POINTE FARMS CITY      3                           Complete
WAYNE COUNTY         GROSSE POINTE PARK CITY       7                           Complete
WAYNE COUNTY         LINCOLN PARK CITY             6                           Complete
WAYNE COUNTY         LIVONIA CITY                  AVCB                        Complete
WAYNE COUNTY         MELVINDALE CITY               3                           Complete
WAYNE COUNTY         NORTHVILLE TOWNSHIP           6                           Complete
WAYNE COUNTY         PLYMOUTH TOWNSHIP             6                           Complete
WAYNE COUNTY         REDFORD TOWNSHIP              19 (State Precinct Audit)   Complete
WAYNE COUNTY         ROMULUS                       11                          Complete
WEXFORD COUNTY       CADILLAC CITY                 3                           Complete
WEXFORD COUNTY       CHERRY GROVE TOWNSHIP         1                           Complete
WEXFORD COUNTY       LIBERTY TOWNSHIP              1                           Complete
STATEWIDE            STATEWIDE                     RISK-LIMITING AUDIT         Complete



                                                                                          41
